--------------------------------------------------------------------------------

 
CREDIT AGREEMENT
Dated as of March 27, 2015
among
LOWER LAKES TOWING LTD.,
as Cdn. Borrower,


LOWER LAKES TRANSPORTATION COMPANY,
GRAND RIVER NAVIGATION COMPANY, INC.
and
BLACK CREEK SHIPPING COMPANY, INC.,
as US Borrowers,


THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
BANK OF AMERICA, N.A.,
as Agent and Documentation Agent,
 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.


And


CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC.


as Joint Lead Arrangers and Joint Bookrunners
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

    Page   1. AMOUNT AND TERMS OF CREDIT
1
  1.1 Credit Facilities
1
  1.2 Letters of Credit
8
  1.3 Prepayments
8
  1.4 Use of Proceeds
10
  1.5 Interest and Applicable Margins
10
  1.6 Eligible Accounts
14
  1.7 Cash Management Systems
17
  1.8 Fees
17
  1.9 Receipt of Payments
17
  1.10 Application and Allocation of Payments
18
  1.11 Loan Account and Accounting
19
  1.12 Indemnity
20
  1.13 Access and Audits
20
  1.14 Taxes
21
  1.15 Illegality
24
  1.16 Increased Costs and Reduction of Return
25
  1.17 Funding Losses
26
  1.18 Inability to Determine Rates
27
  1.19 Reserves on LIBOR Loans
27
  1.20 Certificates of Lenders
28
  1.21 Currency Matters
28
  1.22 Replacement of Lender
28
  1.23
Joint and Several Liability of US Borrowers; Waivers; Extent of Liability;
 Contribution; Joint Enterprise; Subordination
 
29
  1.24 US Borrower Agent
31
     2. CONDITIONS PRECEDENT
31
  2.1 Conditions to the Initial Loans
31
  2.2 Further Conditions to Each Loan
33
     3. REPRESENTATIONS AND WARRANTIES
33
  3.1 Corporate Existence; Compliance with Law
33
  3.2 Executive Offices, Collateral Locations
34
  3.3 Corporate Power, Authorization, Enforceable Obligations
34
  3.4 Financial Statements and Projections
34
  3.5 Material Adverse Effect
35
  3.6 Ownership of Property; Liens
35
  3.7 Labor Matters
36
  3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
36
  3.9 Government Regulation
36
  3.10 Margin Regulations
37

 
 
i

--------------------------------------------------------------------------------

 
 

  3.11 Taxes
37
  3.12 No Litigation
38
  3.13 Canadian Pension Plans, Canadian Benefit Plans and ERISA Plans
38
  3.14 Brokers
39
  3.15 Intellectual Property
39
  3.16 Full Disclosure
39
  3.17 Environmental Matters
40
  3.18 Insurance
41
  3.19 Deposit and Disbursement Accounts
41
  3.20 Government Contracts
41
  3.21 Customer and Trade Relations
41
  3.22 Bonding; Licenses
41
  3.23 Solvency
41
  3.24 Material Contracts
42
  3.25 Citizen of the United States
42
  3.26 Vessels
42
  3.27 Permitted Intercompany Indebtedness
43
  3.28 Time Charter Agreements
43
  3.29 Bareboat Charter Agreements
43
  3.30 Foreign Assets Control Regulations and Anti-Money Laundering
43
  3.31 Patriot Act
44
  3.32 Second Lien Debt
44
    4. FINANCIAL STATEMENTS AND INFORMATION
45
  4.1 Reports and Notices
45
  4.2 Communication with Accountants
45
5.   AFFIRMATIVE COVENANTS
45
  5.1 Maintenance of Existence and Conduct of Business
45
  5.2 Payment of Charges
45
  5.3 Books and Records
46
  5.4 Insurance; Damage to or Destruction of Collateral
46
  5.5 Compliance with Laws
48
  5.6 Supplemental Disclosure
49
  5.7 Intellectual Property
49
  5.8 Environmental Matters
49
  5.9
Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real
Estate Purchases
 
50
  5.10 Further Assurances
51
  5.11 Additional Provisions Regarding Vessels
51
  5.12 [Reserved]
54
  5.13 OFAC; Counter-Terrorism; Patriot Act
54
  5.14 Depository Banks
54
  5.15 The Manitoulin
55
  5.16 Post-Closing Obligations
56

 
 
ii

--------------------------------------------------------------------------------

 
 

6. NEGATIVE COVENANTS
56
  6.1 Amalgamations, Mergers, Subsidiaries, Etc.
56
  6.2 Investments; Loans and Advances
56
  6.3 Indebtedness
56
  6.4 Employee Loans and Affiliate Transactions
57
  6.5 Capital Structure and Business
57
  6.6 Guaranteed Indebtedness
58
  6.7 Liens
58
  6.8 Operating Leases
58
  6.9 Sale of Stock and Assets
58
  6.10 Pension and Benefit Plans; ERISA Plans
59
  6.11 Financial Covenants
59
  6.12 Hazardous Materials
59
  6.13 Sale-Leasebacks
59
  6.14 Restricted Payments
59
  6.15 Change of Corporate Name or Location; Change of Fiscal Year
61
   6.16 No Impairment of Intercompany Transfers
61
   6.17 Real Estate Purchases
61
   6.18 Material Contracts and Second Lien Loan Documents
61
  6.19 [Reserved]
62
  6.20 Salt Water Operation
62
  6.21 Time Charters
62
  6.22 Bareboat Charter Agreements
62
  6.23 Capital/Corporate Structure
62
  6.24 Acquisitions
62
    7. TERM
62
  7.1 Termination
62
  7.2 Survival of Obligations Upon Termination of Financing Arrangements
62
        8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
63
   8.1 Events of Default
63
   8.2 Remedies
66
   8.3 Waivers by Credit Parties
66
   
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
67
  9.1 Assignment and Participations
67
  9.2 Appointment of Agent
68
  9.3 Agents’ Reliance, Etc.
70
  9.4 Bank of America and Affiliates
70
  9.5 Lender Credit Decision
70
  9.6 Indemnification
71
  9.7 Successor Agent
71
  9.8 Setoff and Sharing of Payments
72
  9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert
 
73

 
 
iii

--------------------------------------------------------------------------------

 
 

  9.10 Release of Collateral or Guarantors
76
    10. SUCCESSORS AND ASSIGNS
77
  10.1 Successors and Assigns
77
    11. MISCELLANEOUS
77
  11.1 Complete Agreement; Modification of Agreement
77
  11.2 Amendments and Waivers
78
  11.3 Fees and Expenses
80
  11.4 No Waiver
81
  11.5 Remedies
81
  11.6 Severability
81
  11.7 Conflict of Terms
82
  11.8 Confidentiality
82
  11.9 Governing Law; Submission to Jurisdiction
83
  11.10 Notices
84
  11.11 Section Titles
84
  11.12 Counterparts
84
  11.13 Press Releases and Related Matters
84
  11.14 Reinstatement
85
  11.15 Advice of Counsel
85
  11.16 No Strict Construction
85
  11.17 Judgment Currency
85
  11.18 Joint and Several Obligations (Canada)
86
  11.19 Waiver of Jury Trial
86
  11.20 USA PATRIOT Act Notice
86
  11.21 Anti-Money Laundering Legislation
86
  11.22 [Reserved]
87
  11.23 Keepwell
87
    12. COLLATERAL ALLOCATION MECHANISM
87
  12.1 Implementation of CAM
87
  12.2 Letters of Credit
88
  12.3 Net Payments upon Implementation of CAM Exchange
90

 
 
iv

--------------------------------------------------------------------------------

 
 
INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2A)
-
Letters of Credit
Annex C (Section 1.7)
-
Cash Management System
Annex D-1 (Section 2.1(a))
-
Closing Checklist
Annex D-2 (Section 5.16)
-
Post-Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 11.10)
-
Notice Addresses
Annex I (from Annex A-
Commitments definition)
-
 
Commitments as of Closing Date
Annex J
-
Collateral
Annex K (Section 5.4)
-
Insurance
Exhibit 1.1(a)(i)
-
Form of Cdn. Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
-
Form of Cdn. Revolving Note
Exhibit 1.1(b)(i)
- Form of US Notice of Revolving Credit Advance
Exhibit 1.1(b)(ii)
-
Form of US Revolving Note
Exhibit 1.1(c)(ii)
-
Form of Cdn. Swing Line Note
Exhibit 1.1(d)(ii)
-
Form of US Swing Line Note
Exhibit 1.5(e)(i)
-
Form of Notice of Conversion/Continuation –
LIBOR
Exhibit 1.5(e)(ii)
 
Form of Notice of Conversion/Continuation - BA
 Rate
Exhibit 4.1(b)
-
Form of Borrowing Base Certificate
Exhibit 6.14
-
Form of Subordination Provisions
Exhibit 9.1(a)
-
Form of Assignment Agreement
Disclosure Schedule 3.1
-
Type of Entity; Jurisdiction of Organization
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations
Disclosure Schedule 3.6
-
Real Estate and Leases
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding
Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12
-
Litigation
Disclosure Schedule 3.13
-
Pension and Benefit Plans
Disclosure Schedule 3.14
-
Brokers
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Deposit and Disbursement Accounts
Disclosure Schedule 3.20
-
Government Contracts
Disclosure Schedule 3.22
-
Bonds; Patent, Trademark, Industrial Design
Licenses

 
 
v

--------------------------------------------------------------------------------

 
 
Disclosure Schedule 3.24
-
Material Contracts
Disclosure Schedule 3.27
-
Permitted Intercompany Indebtedness
Disclosure Schedule 5.1
-
Trade Names
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.4(b)
-
Employee Loans
Disclosure Schedule 6.6
-
Guaranteed Indebtedness
Disclosure Schedule 6.7
-
Existing Liens

 
 
vi

--------------------------------------------------------------------------------

 
 
This CREDIT AGREEMENT (this “Agreement”), dated as of March 27, 2015 among Lower
Lakes Towing Ltd., a Canadian corporation, Lower Lakes Transportation Company, a
Delaware corporation, Grand River Navigation Company, Inc., a Delaware
corporation, Black Creek Shipping Company, Inc., a Delaware corporation, the
other Credit Parties signatory hereto, Bank of America, N.A. (in its individual
capacity, “Bank of America”), as Agent and as Documentation Agent, and the other
Lenders signatory hereto from time to time.
 
RECITALS
 
WHEREAS, the Borrowers have requested that Agent and the Lenders provide a
credit facility to the Borrowers to finance their mutual and collective business
enterprise, and Agent and the Lenders are willing to provide the credit facility
on the terms and conditions set forth in this Agreement;
 
WHEREAS, the Borrowers have agreed to secure all of their respective obligations
under the Loan Documents by providing a grant to Agent, for the benefit of Agent
and other Secured Parties, of a security interest in and lien upon, all of their
existing and after-acquired personal, real, movable and immovable property; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement. These Recitals shall be construed as part of
the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1.
AMOUNT AND TERMS OF CREDIT

 
1.1           Credit Facilities.
 
(a)           Cdn. Revolving Credit Facility.
 
(i)           Subject to the terms and conditions hereof, each Cdn. Revolving
Lender agrees to make available to Cdn. Borrower from time to time until the
Commitment Termination Date its Pro Rata Share of Canadian Dollar or US Dollar
advances, as selected by Cdn. Borrower (each, a “Cdn. Revolving Credit
Advance”), under the Cdn. Revolving Loan Commitment (the “Cdn. Revolving Credit
Facility”). The Pro Rata Share of the Cdn. Revolving Loan of any Cdn. Revolving
Lender shall not at any time exceed its separate Cdn. Revolving Loan Commitment.
The obligations of each Cdn. Revolving Lender hereunder shall be several and not
joint. Until the Commitment Termination Date, Cdn. Borrower may from time to
time borrow, repay and reborrow under this Section 1.1(a); provided, that the
Equivalent Amount of any Cdn. Revolving Credit Advance to be made at any time
shall not exceed the lesser of (i) Aggregate Borrowing Availability at such time
and (ii) the sum of (x) Cdn. Borrowing Availability and (y) US$25,000,000. Each
Cdn. Revolving Credit Advance shall be made on notice by the Cdn. Borrower to
Agent. Any such notice must be given no later than (1) 11:00 a.m. (New York
time) on the Business Day of the proposed Cdn. Revolving Credit Advance, in the
case of a Canadian Prime Rate Loan or Canadian Base Rate Loan, or (2) 11:00 a.m.
(New York time) on the date which is three (3) Business Days prior to the
proposed Revolving Credit Advance, in the case of a BA Rate Loan or Canadian
LIBOR Loan. Each such notice (a “Cdn. Notice of Revolving Credit Advance”) must
be given in writing (by electronic mail or other electronic means reasonably
acceptable to Agent) substantially in the form of Exhibit 1.1(a)(i), and shall
include the information required in such Exhibit. If the Cdn. Borrower desires
to have a Revolving Credit Advance bear interest by reference to the BA Rate, it
must comply with Section 1.5(e)(ii) and if the Cdn. Borrower desires to have a
Revolving Credit Advance bear interest by reference to the LIBOR Rate, it must
comply with Section 1.5(e)(iii).
 
 
1

--------------------------------------------------------------------------------

 
 
(ii)           Except as provided in Section 1.11, Cdn. Borrower shall execute
and deliver to each Cdn. Revolving Lender a Canadian Dollar note to evidence the
Cdn. Revolving Loan Commitment of that Cdn. Revolving Lender. Each note shall be
in the principal amount of the Cdn. Revolving Loan Commitment of the applicable
Cdn. Revolving Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(a)(ii) (each, a “Cdn. Revolving Note” and, collectively, the “Cdn.
Revolving Notes”). Each Cdn. Revolving Note shall represent the obligation of
Cdn. Borrower to pay the amount of the Cdn. Revolving Lender’s Cdn. Revolving
Loan Commitment or, if less, such Cdn. Revolving Lender’s Pro Rata Share of the
aggregate unpaid principal amount of all outstanding Cdn. Revolving Credit
Advances to Cdn. Borrower together with interest thereon as prescribed in
Section 1.5. The entire unpaid balance of the Cdn. Revolving Loan and all other
non-contingent Obligations owing by Cdn. Borrower shall be immediately due and
payable in full in immediately available funds on the Commitment Termination
Date.
 
(b)           US Revolving Credit Facility.
 
(i)           Subject to the terms and conditions hereof, each US Revolving
Lender agrees to make available to the US Borrowers from time to time until the
Commitment Termination Date its Pro Rata Share of US Dollar advances (each, a
“US Revolving Credit Advance”) under the US Revolving Loan Commitment (the “US
Revolving Credit Facility”). The Pro Rata Share of the US Revolving Loan of any
US Revolving Lender shall not at any time exceed its separate US Revolving Loan
Commitment. The obligations of each US Revolving Lender hereunder shall be
several and not joint. Until the Commitment Termination Date, the US Borrowers
may from time to time borrow, repay and reborrow under this Section 1.1(b);
provided that the US Dollar amount of any US Revolving Credit Advance to be made
at any time shall not exceed the US Borrowing Availability at such time. Each US
Revolving Credit Advance shall be made on notice by the US Borrowers to Agent.
Any such notice must be given no later than (1) 11:00 a.m. (New York time) on
the Business Day of the proposed US Revolving Credit Advance, in the case of a
US Base Rate Loan, or (2) 11:00 a.m. (New York time) on the date which is three
(3) Business Days prior to the proposed Revolving Credit Advance, in the case of
a LIBOR Loan. Each such notice (a “US Notice of Revolving Credit Advance”) must
be given in writing (by electronic mail or other electronic means reasonably
acceptable to Agent) substantially in the form of Exhibit 1.1(b)(i), and shall
include the information required in such Exhibit. If the US Borrowers desire to
have a Revolving Credit Advance bear interest by reference to the LIBOR Rate,
they must comply with Section 1.5(e)(i).
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)           Except as provided in Section 1.11, the US Borrowers shall
execute and deliver to each US Revolving Lender a US Dollar note to evidence the
US Revolving Loan Commitment of that US Revolving Lender. Each note shall be in
the principal amount of the US Revolving Loan Commitment of the applicable US
Revolving Lender, dated the Closing Date and substantially in the form of
Exhibit 1.1(b)(ii) (each, a “US Revolving Note” and, collectively, the “US
Revolving Notes”). Each US Revolving Note shall represent the obligation of the
US Borrowers to pay the amount of the US Revolving Lender’s Revolving Loan
Commitment or, if less, such US Revolving Lender’s Pro Rata Share of the
aggregate unpaid principal amount of all US Revolving Credit Advances to the US
Borrowers together with interest thereon as prescribed in Section 1.5. The
entire unpaid balance of the US Revolving Loan and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date.
 
(c)           Cdn. Swing Line Loan.
 
(i)           Agent shall notify the Cdn. Swing Line Lender upon Agent’s receipt
of any Cdn. Notice of Revolving Credit Advance. Subject to the terms and
conditions hereof, the Cdn. Swing Line Lender may, in its discretion, make
available from time to time until the Commitment Termination Date advances
(each, a “Cdn. Swing Line Advance”) in accordance with any such notice. The
provisions of this Section 1.1(c) shall not relieve Cdn. Revolving Lenders of
their obligations to make Cdn. Revolving Credit Advances under Section 1.1(a);
provided that if the Cdn. Swing Line Lender makes a Cdn. Swing Line Advance
pursuant to any such notice, such Cdn. Swing Line Advance shall be in lieu of
any Cdn. Revolving Credit Advance that otherwise may be made by Cdn. Revolving
Credit Lenders pursuant to such notice. The aggregate amount of Cdn. Swing Line
Advances outstanding shall not exceed at any time the lesser of (A) the Cdn.
Swing Line Loan Commitment and (B) the lesser of the Cdn. Maximum Amount and
Cdn. Borrowing Availability, in each case, less the outstanding balance of the
Cdn. Revolving Loans at such time (“Cdn. Swing Line Availability”). Until the
Commitment Termination Date, Cdn. Borrower may from time to time borrow, repay
and reborrow under this Section 1.1(c). Each Cdn. Swing Line Advance shall be
made pursuant to a Cdn. Notice of Revolving Credit Advance delivered to Agent by
Cdn. Borrower in accordance with Section 1.1(a). Any such notice must be given
no later than 11:00 a.m. (New York time) on the Business Day of the proposed
Cdn. Swing Line Advance. Unless the Cdn. Swing Line Lender has received at least
one (1) Business Day’s prior written notice from Requisite Lenders instructing
it not to make a Cdn. Swing Line Advance, the Cdn. Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that Cdn. Swing Line Advance, and to have each Cdn.
Revolving Lender make Cdn. Revolving Credit Advances in accordance with Section
1.1(c)(iii) or purchase participating interests in accordance with Section
1.1(c)(iv). Notwithstanding any other provision of this Agreement or the other
Loan Documents, the Cdn. Swing Line Loan shall be funded in Canadian Dollars or
US Dollars (as set forth in the relevant Cdn. Notice of Revolving Credit
Advance) and constitute a Canadian Prime Rate Loan or Canadian Base Rate Loan,
as applicable. Cdn. Borrower shall repay the aggregate outstanding principal
amount of the Cdn. Swing Line Loan upon demand therefor by Agent.
 
(ii)           Cdn. Borrower shall execute and deliver to the Cdn. Swing Line
Lender a promissory note to evidence the Cdn. Swing Line Loan Commitment. Each
note shall be in the principal amount of the Cdn. Swing Line Loan Commitment of
the Cdn. Swing Line Lender, dated the Closing Date and substantially in the form
of Exhibit 1.1(c)(ii) (each a “Cdn. Swing Line Note” and, collectively, the
“Cdn. Swing Line Notes”). Each Cdn. Swing Line Note shall represent the
obligation of Cdn. Borrower to pay the amount of the Cdn. Swing Line Loan
Commitment or, if less, the aggregate unpaid principal amount of all Cdn. Swing
Line Advances made to Cdn. Borrower together with interest thereon as prescribed
in Section 1.5. The entire unpaid balance of the Cdn. Swing Line Loan and all
other noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date if not sooner
paid in full.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)           The Cdn. Swing Line Lender, at any time and from time to time no
less frequently than once weekly shall on behalf of Cdn. Borrower (and Cdn.
Borrower hereby irrevocably authorizes the Cdn. Swing Line Lender to so act on
its behalf) request each Cdn. Revolving Lender (including the Cdn. Swing Line
Lender) to make a Cdn. Revolving Credit Advance to Cdn. Borrower (which shall be
a Canadian Prime Rate Loan or Canadian Base Rate Loan, as applicable) in an
amount equal to that Cdn. Revolving Lender’s Pro Rata Share of the principal
amount of Cdn. Borrower’s Cdn. Swing Line Loan (the “Cdn. Refunded Swing Line
Loan”) outstanding on the date such notice is given. Unless any of the events
described in Sections 8.1(i) or 8.1(j) has occurred (in which event the
procedures of Section 1.1(c)(iv) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Cdn.
Revolving Credit Advance are then satisfied, each Cdn. Revolving Lender shall
disburse directly to Agent, its Pro Rata Share of a Cdn. Revolving Credit
Advance on behalf of the Cdn. Swing Line Lender prior to 3:00 p.m. (New York
time) in immediately available funds on the Business Day next succeeding the
date that notice is given. The proceeds of those Cdn. Revolving Credit Advances
shall be immediately paid to the Cdn. Swing Line Lender and applied to repay the
Cdn. Refunded Swing Line Loan of Cdn. Borrower.
 
(iv)           If, prior to refunding a Cdn. Swing Line Loan with a Cdn.
Revolving Credit Advance pursuant to Section 1.1(c)(iii), one of the events
described in Sections 8.1(i) or 8.1(j) has occurred, then, subject to the
provisions of Section 1.1(c)(v) below, each Cdn. Revolving Lender shall, on the
date such Cdn. Revolving Credit Advance was to have been made for the benefit of
Cdn. Borrower, purchase from the Cdn. Swing Line Lender an undivided
participation interest in the Cdn. Swing Line Loan to Cdn. Borrower in an amount
equal to its Pro Rata Share of such Cdn. Swing Line Loan. Upon request, each
Cdn. Revolving Lender shall promptly transfer to the Cdn. Swing Line Lender, in
immediately available funds, the amount of its participation interest.
 
(v)           Each Cdn. Revolving Lender’s obligation to make Cdn. Revolving
Credit Advances in accordance with Section 1.1(c)(iii) and to purchase
participation interests in accordance with Section 1.1(c)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right that such Cdn.
Revolving Lender may have against the Cdn. Swing Line Lender, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
any Default or Event of Default; (C) any inability of any Borrower to satisfy
the conditions precedent to borrowing set forth in this Agreement at any time or
(D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Cdn. Revolving Lender does not make
available to Agent or the Cdn. Swing Line Lender, as applicable, the amount
required pursuant to Sections 1.1(c)(iii) or 1.1(c)(iv), as the case may be, the
Cdn. Swing Line Lender shall be entitled to recover such amount on demand from
such Cdn. Revolving Lender, together with interest thereon for each day from the
date of non-payment until such amount is paid in full at the Bank of Canada
Overnight Rate for the first two (2) Business Days and at the BA Rate
thereafter.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           US Swing Line Loan.
 
(i)           Agent shall notify the US Swing Line Lender upon Agent’s receipt
of any US Notice of Revolving Credit Advance. Subject to the terms and
conditions hereof, the US Swing Line Lender may, in its discretion, make
available from time to time until the Commitment Termination Date advances
(each, a “US Swing Line Advance”) in accordance with any such notice. The
provisions of this Section 1.1(d) shall not relieve US Revolving Lenders of
their obligations to make US Revolving Credit Advances under Section 1.1(b);
provided that if the US Swing Line Lender makes a US Swing Line Advance pursuant
to any such notice, such US Swing Line Advance shall be in lieu of any US
Revolving Credit Advance that otherwise may be made by US Revolving Credit
Lenders pursuant to such notice. The aggregate amount of US Swing Line Advances
outstanding shall not exceed at any time the lesser of (A) the US Swing Line
Loan Commitment and (B) the lesser of the US Maximum Amount and US Borrowing
Availability, in each case, less the outstanding balance of the US Revolving
Loans at such time (“US Swing Line Availability”). Until the Commitment
Termination Date, the US Borrowers may from time to time borrow, repay and
reborrow under this Section 1.1(d). Each US Swing Line Advance shall be made
pursuant to a US Notice of Revolving Credit Advance delivered to Agent by the US
Borrowers in accordance with Section 1.1(b). Any such notice must be given no
later than 11:00 a.m. (New York time) on the Business Day of the proposed US
Swing Line Advance. Unless the US Swing Line Lender has received at least one
(1) Business Day’s prior written notice from Requisite Lenders instructing it
not to make a US Swing Line Advance, the US Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in Section 2.2,
be entitled to fund that US Swing Line Advance, and to have each US Revolving
Lender make US Revolving Credit Advances in accordance with Section 1.1(d)(iii)
or purchase participating interests in accordance with Section 1.1(d)(iv).
Notwithstanding any other provision of this Agreement or the other Loan
Documents, the US Swing Line Loan shall constitute a US Base Rate Loan. The US
Borrowers shall repay the aggregate outstanding principal amount of the US Swing
Line Loan upon demand therefor by Agent.
 
(ii)           The US Borrowers shall execute and deliver to the US Swing Line
Lender a promissory note to evidence the US Swing Line Loan Commitment. Each
note shall be in the principal amount of the US Swing Line Loan Commitment of
the US Swing Line Lender, dated the Closing Date and substantially in the form
of Exhibit 1.1(d)(ii) (each a “US Swing Line Note” and, collectively, the “US
Swing Line Notes”). Each US Swing Line Note shall represent the obligation of
the US Borrowers to pay the amount of the US Swing Line Loan Commitment or, if
less, the aggregate unpaid principal amount of all US Swing Line Advances made
to the US Borrowers together with interest thereon as prescribed in Section 1.5.
The entire unpaid balance of the US Swing Line Loan and all other noncontingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Commitment Termination Date if not sooner paid in full.
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           The US Swing Line Lender, at any time and from time to time no
less frequently than once weekly shall on behalf of the US Borrowers (and the US
Borrowers hereby irrevocably authorize the US Swing Line Lender to so act on
their behalf) request each US Revolving Lender (including the US Swing Line
Lender) to make a US Revolving Credit Advance to the US Borrowers (which shall
be a US Base Rate Loan) in an amount equal to that US Revolving Lender’s Pro
Rata Share of the principal amount of the US Borrowers’ US Swing Line Loan (the
“US Refunded Swing Line Loan”) outstanding on the date such notice is given.
Unless any of the events described in Sections 8.1(i) or 8.1(j) has occurred (in
which event the procedures of Section 1.1(d)(iv) shall apply) and regardless of
whether the conditions precedent set forth in this Agreement to the making of a
US Revolving Credit Advance are then satisfied, each US Revolving Lender shall
disburse directly to Agent, its Pro Rata Share of a US Revolving Credit Advance
on behalf of the US Swing Line Lender prior to 3:00 p.m. (New York time) in
immediately available funds on the Business Day next succeeding the date that
notice is given. The proceeds of those US Revolving Credit Advances shall be
immediately paid to the US Swing Line Lender and applied to repay the US
Refunded Swing Line Loan of the US Borrowers.
 
(iv)           If, prior to refunding a US Swing Line Loan with a US Revolving
Credit Advance pursuant to Section 1.1(d)(iii), one of the events described in
Sections 8.1(i) or 8.1(j) has occurred, then, subject to the provisions of
Section 1.1(d)(v) below, each US Revolving Lender shall, on the date such US
Revolving Credit Advance was to have been made for the benefit of the US
Borrowers, purchase from the US Swing Line Lender an undivided participation
interest in the US Swing Line Loan to the US Borrowers in an amount equal to its
Pro Rata Share of such US Swing Line Loan. Upon request, each US Revolving
Lender shall promptly transfer to the US Swing Line Lender, in immediately
available funds, the amount of its participation interest.
 
(v)           Each US Revolving Lender’s obligation to make US Revolving Credit
Advances in accordance with Section 1.1(d)(iii) and to purchase participation
interests in accordance with Section 1.1(d)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right that such US Revolving
Lender may have against the US Swing Line Lender, any Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any inability of any Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time or (D)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing. If any US Revolving Lender does not make available to
Agent or the US Swing Line Lender, as applicable, the amount required pursuant
to Sections 1.1(d)(iii) or 1.1(d)(iv), as the case may be, the US Swing Line
Lender shall be entitled to recover such amount on demand from such US Revolving
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full at the Federal Funds Rate for the first two
(2) Business Days and at the US Base Rate thereafter.
 
(e)           Reliance on Notices. Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Cdn. Notice of Revolving Credit
Advance, US Notice of Revolving Credit Advance, Notice of
Conversion/Continuation – LIBOR or similar notice believed by Agent to be
genuine. Agent may assume that each Person executing and delivering any notice
in accordance herewith was duly authorized, unless the responsible individual
acting thereon for Agent has actual knowledge to the contrary.
 
 
6

--------------------------------------------------------------------------------

 
 
(f)           Calculation of Amount of Indebtedness Secured by Liens on Vessels.
The US Borrowers and Cdn. Borrower shall, with the delivery of each Borrowing
Base Certificate and as may be more frequently requested by the Agent acting
reasonably, provide to the Agent an itemized list (certified by the Chief
Financial Officer of Cdn. Borrower and the Chief Financial  Officer of the US
Borrower Agent) of (i) all payables owing to Persons in connection with work
performed or services provided by such Persons on the Cdn. Vessels and the US
Vessels and (ii) all Permitted Maritime Liens (and the amount secured by of each
thereof) encumbering the Cdn. Vessels and the US Vessels.
 
(g)           Failure to Deliver Borrowing Base Certificate. If a Borrower fails
to deliver a Borrowing Base Certificate as required pursuant to the terms
hereof, the applicable Revolving Lenders shall have no obligation to make any
further Advances to such Borrower until its receipt of such a Borrowing Base
Certificate.
 
(h)           Reallocation of Cdn. Maximum Amount and US Maximum Amount.
Borrowers may from time to time, but in no event more than twice in each Fiscal
Quarter and in any event no more than four times in each Fiscal Year, reallocate
the Cdn. Maximum Amount and US Maximum Amount upon not less than ten (10)
Business Days prior written notice to Agent so long as, immediately prior and
upon giving effect to such reallocation, (i) no Default or Event of Default
exists, (ii) Cdn. Borrowing Availability shall be greater than Cdn.$5,000,000,
(iii) US Borrowing Availability shall be greater than US$5,000,000 and (iv)
Aggregate Borrowing Availability shall be greater than US$10,000,000.
 
(i)           Protective Advances. Agent shall be authorized, in its discretion,
at any time that any conditions in Section 2.2 are not satisfied, to make US
Base Rate Loans (“Protective Advances”): (i) up to an aggregate amount
outstanding not to exceed 10% of the Revolver Loan Commitments at such time, if
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectability or repayment of Obligations, as long as such
Loans do not cause the sum of the Revolving Loans and the Swing Line Loans then
outstanding to exceed the aggregate Maximum Amount; or (ii) to pay any other
amounts chargeable to the Credit Parties under any Loan Documents, including
interest, costs, fees and expenses. Lenders shall participate in Protective
Advances outstanding from time to time in accordance with their respective Pro
Rata Shares. Requisite Lenders may at any time revoke Agent’s authority to make
further Protective Advances under clause (i) by written notice to Agent. Absent
such revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive.  In the absence of a Default or Event of
Default, the Agent shall endeavor to provide the Borrowers with notice prior to
making any Protective Advances that would cause the occurrence of a Trigger
Period pursuant to clause (b) of the definition thereof.
 
(j)           Increase in Commitments. Borrowers may request an increase in
Commitments from time to time upon notice to Agent, as long as (a) the requested
increase is in a minimum amount of US$1,000,000 and is offered on the same terms
as existing Commitments, except for a closing fee specified by Borrowers, (b)
increases under this Section 1.1(j) do not exceed US$5,000,000 in the aggregate
and no more than two (2) increases are made, (c) no reduction in Commitments
pursuant to Section 1.3(a) has occurred prior to the requested increase, and (d)
the requested increase does not cause the Commitments to exceed 95% of any
applicable cap under the Intercreditor Agreement. Agent shall promptly notify
Lenders of the requested increase and, within ten (10) Business Days thereafter,
each Lender shall notify Agent if and to what extent such Lender commits to
increase its Commitment. Any Lender not responding within such period shall be
deemed to have declined an increase. If Lenders fail to commit to the full
requested increase, Qualified Assignees may issue additional Commitments and
become Lenders hereunder. Agent may allocate, in its discretion, the increased
Commitments among committing Lenders and, if necessary, Qualified Assignees.
Provided the conditions set forth in Section 2.2 are satisfied, total
Commitments shall be increased by the requested amount (or such lesser amount
committed by Lenders and Qualified Assignees) on a date agreed upon by Agent and
Borrowers, but no later than 45 days following Borrowers’ increase request.
Agent, Borrowers, and new and existing Lenders shall execute and deliver such
documents and agreements as Agent deems appropriate to evidence the increase in
and allocations of Commitments. On the effective date of an increase, the
aggregate outstanding Revolving Loans and Swing Line Loans and other exposures
under the Commitments shall be reallocated among Lenders, and settled by Agent
if necessary, in accordance with Lenders’ adjusted shares of such Commitments.
 
 
7

--------------------------------------------------------------------------------

 
 
1.2           Letters of Credit. Subject to and in accordance with the terms and
conditions contained herein and in Annex B, the Borrowers shall have the right
to request, and Revolving Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations in respect of the Borrowers.
 
1.3           Prepayments.
 
(a)           Voluntary Prepayments; Reductions in Revolving Loan Commitments. A
Borrower may at any time on at least five (5) days’ prior written notice to
Agent permanently reduce (but not terminate) the Revolving Loan Commitment
extended to it; provided that (A) any such reduction shall be in a minimum
amount of US$1,000,000 and integral multiples of US$250,000 in excess of such
amount (unless the outstanding amounts thereof are less than such minimum
payment threshold), (B) no Revolving Loan Commitment shall be reduced without
the agreement of the applicable Revolving Lenders, and (C) after giving effect
to such reductions, each Borrower shall comply with Section 1.3(b)(i). A
Borrower may at any time on at least ten (10) days’ prior written notice to
Agent terminate the Revolving Loan Commitment extended to it, provided, that
upon any termination of either Revolving Loan Commitment, all other Commitments
shall immediately terminate and all Loans and other Obligations owing by all
Borrowers shall be immediately due and payable in full and all Letter of Credit
Obligations shall be cash collateralized or otherwise satisfied in accordance
with Annex B hereto. Any reduction or termination of a Revolving Loan Commitment
must be accompanied by payment of any LIBOR Rate or BA Rate funding breakage
costs in accordance with Section 1.17. Upon any such reduction or termination of
a Revolving Loan Commitment, a Borrower’s right to request a Revolving Credit
Advance or a Swing Line Advance or request that Letter of Credit Obligations be
incurred on such Borrower’s behalf, shall simultaneously be permanently reduced
or terminated, as the case may be and to the extent applicable. A permanent
reduction of the Cdn. Revolving Loan Commitment shall not require a
corresponding pro rata reduction in the L/C Sublimit, although any reduction
resulting in the Cdn. Revolving Loan Commitment being less than the L/C Sublimit
shall require a corresponding reduction in the L/C Sublimit.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Mandatory Prepayments.
 
(i)           If at any time the aggregate outstanding balance of all Cdn.
Revolving Loans and Cdn. Swing Line Loans exceeds the least of (A) the Cdn.
Maximum Amount, (B) the sum of the Cdn. Borrowing Base and US Borrowing
Availability at such time, and (C) the sum of the Cdn. Borrowing Base and
US$25,000,000, Cdn. Borrower shall immediately repay the aggregate outstanding
Cdn. Revolving Credit Advances to the extent required to eliminate such excess.
If at any time the aggregate outstanding balance of all US Revolving Loans and
US Swing Line Loans exceeds the lesser of (A) the US Maximum Amount and (B) the
US Borrowing Base, the US Borrowers shall immediately repay the aggregate
outstanding US Revolving Credit Advances to the extent required to eliminate
such excess.
 
(ii)           As soon as reasonably possible and in any event within two (2)
Business Days, upon receipt by any Credit Party of any cash proceeds of any
asset disposition in excess of US$100,000 for each disposition or series of
related dispositions, except for those dispositions permitted pursuant to the
terms of Section 6.9(a), (b), (c) or (d), the Borrowers shall, in accordance
with the provisions of Section 1.3(c), prepay the Loans (and cash collateralize
Letter of Credit Obligations) in an amount equal to all such proceeds (including
the first US$100,000 of proceeds), net of (A) commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by such Credit Party in connection therewith (in each
case, paid to non-Affiliates), and (B) goods and services taxes, sales taxes and
transfer taxes, as applicable. Any such prepayment shall be applied in
accordance with the provisions of Section 1.3(c).
 
(iii)           If a Credit Party issues Stock for cash (other than issuances
whose proceeds are used exclusively (A) for purposes described in Sections
6.14(l) and (m), or (B) issuances by Rand, including to fund Capital
Expenditures or Permitted Acquisitions) no later than the Business Day following
the date of receipt of the proceeds thereof, the Borrowers shall prepay the
Loans (and cash collateralize Letter of Credit Obligations) in an amount equal
to all such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses paid to non-Affiliates in connection therewith.
Any such prepayment shall be applied in accordance with Section 1.3(c).
 
(iv)           If a Credit Party incurs any Indebtedness other than Indebtedness
expressly permitted under this Agreement (and for greater certainty, the
provisions of this Section 1.3(b)(iv) shall not constitute approval for the
incurrence of any such Indebtedness), the Borrowers shall prepay the Loans (and
cash collateralize Letter of Credit Obligations) in an amount equal to the
proceeds of all of such Indebtedness. Any such prepayment shall be applied in
accordance with the provisions of Section 1.3(c).
 
(c)           Application of Certain Mandatory Prepayments. Any prepayments
required to be made pursuant to Section 1.3(b)(ii), (b)(iii) or (b)(iv) above
shall be applied as follows: first, to reimbursable expenses of Agent and to
Fees then due and payable pursuant to any of the Loan Documents; second, on a
pro rata basis, to interest then due and payable on the Swing Line Loans and
Protective Advances; third, on a pro rata basis, to the principal balance of the
Swing Line Loans and Protective Advances outstanding until the same have been
repaid in full; fourth, on a pro rata basis, to interest then due and payable on
the Revolving Credit Advances; fifth, as set forth below, to the outstanding
principal balance of Revolving Credit Advances until the same have been paid in
full, and sixth, to any Letter of Credit Obligations, to provide cash collateral
therefor in the manner set forth in Annex B, until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth in Annex
B. Neither the Revolving Loan Commitments nor the Swing Line Loan Commitments
shall be permanently reduced by the amount of any such prepayments, except with
respect to the Revolving Loan Commitments for prepayments pursuant to Sections
1.3(b)(ii) or 6.9(d) from the proceeds of dispositions of Vessels. The Borrowers
shall determine which Revolving Credit Advances are to be repaid pursuant to
proceeds derived pursuant to Section 1.3(b) and Section 1.3(d); provided, that
notwithstanding anything contained in this Section 1.3 to the contrary, if an
Event of Default shall have occurred and be continuing at the time of any such
prepayment, then the amounts to be applied pursuant to Section 1.3(b) and
Section 1.3(d) shall be applied by the Agent as it deems appropriate.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Application of Prepayments from Insurance Proceeds and
Condemnation and Expropriation Proceeds. Prepayments from insurance,
expropriation or condemnation proceeds, whether received in accordance with
Section 5.4(c) or otherwise, shall be applied to Revolving Loans and the
Revolving Loan Commitments shall be permanently reduced by the amount of such
application.
 
(e)           No Implied Consent. Nothing in this Section 1.3 shall be construed
to constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
 
1.4           Use of Proceeds. The Borrowers shall utilize the proceeds of the
Loans to satisfy certain existing Indebtedness, to pay fees and transaction
expenses associated with the closing of this credit facility and for the
financing of the Borrowers’ ordinary working capital and general corporate
needs.
 
1.5           Interest and Applicable Margins
 
(a)           Interest. The relevant Borrower shall pay interest to Agent, for
the ratable benefit of Lenders in accordance with the various Loans being made
by each Lender, in arrears on each applicable Interest Payment Date, at the
following rates: (i) with respect to Cdn. Revolving Credit Advances funded in
Canadian Dollars, the BA Rate plus the Applicable Margin or the Canadian Prime
Rate plus the Applicable Margin, (ii) with respect to Cdn. Revolving Credit
Advances funded in US Dollars, the Canadian Base Rate plus the Applicable Margin
or the LIBOR Rate plus the Applicable Margin, (iii) with respect to US Revolving
Credit Advances, the US Base Rate plus the Applicable Margin or the LIBOR Rate
plus the Applicable Margin, (iv) with respect to Cdn. Swing Line Advances, the
Canadian Prime Rate plus the Applicable Margin or the Canadian Base Rate plus
the Applicable Margin, as applicable, and (v) with respect to US Swing Line
Advances, the US Base Rate plus the Applicable Margin.
 
(b)           If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period,
as applicable) and, with respect to payments of principal, interest thereon
shall be payable at the then applicable rate(s) during such extension.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           All computations of Fees and interest in this Agreement or in any
other Loan Document shall be made by Agent on the basis of (i) in the case of
Cdn. Revolving Loan, a 365-day year, and (ii) in the case of Fees and US
Revolving Loans, a 360-day year, and unless expressly stated herein to the
contrary, in each case for the actual number of days occurring in the period for
which such interest and Fees are payable. Each of the Canadian Prime Rate, the
Canadian Base Rate and the US Base Rate is a daily rate and is adjusted daily.
Each determination by Agent of an interest rate and Fees hereunder and under any
other Loan Document shall, absent manifest error, be presumptive evidence of the
correctness of such rates and Fees.
 
(d)           If (i) an Event of Default has occurred and is continuing under
Section 8.1(a), (j) or (k), or (ii) any other Event of Default has occurred and
is continuing, and at the election of Agent (or upon the written request of
Requisite Lenders) confirmed by written notice from Agent to the Borrowers, the
interest rates applicable to the Loans and the Letter of Credit Fee shall,
subject to the Interest Act (Canada) and applicable law in the United States, be
increased by two percentage points (2%) per annum above the rates of interest or
the rate of such Fees otherwise applicable hereunder unless Agent or Requisite
Lenders (as the case may be) elect to impose a smaller increase (the “Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.
 
(e)           (i)           Subject to the conditions precedent set forth in
Section 2.2, each US Borrower shall have the option to (A) request that any US
Revolving Credit Advance be made as a LIBOR Loan or US Base Rate Loan, (B)
convert at any time all or any part of outstanding Loans (other than the US
Swing Line Loans) that are denominated in US Dollars from US Base Rate Loans to
LIBOR Loans, (C) convert any LIBOR Loan to a US Base Rate Loan, upon payment of
an administrative fee of US$250 and subject to payment of LIBOR Rate breakage
costs in accordance with Section 1.17 if such conversion is made prior to the
expiration of the LIBOR Period applicable thereto, or (D) continue all or any
portion of any Loan (other than the US Swing Line Loans) denominated in US
Dollars as a LIBOR Loan upon the expiration of the applicable LIBOR Period and
the succeeding LIBOR Period of that continued Loan shall commence on the first
day after the last day of the LIBOR Period of the Loan to be continued. Any Loan
or group of Loans having the same proposed LIBOR Period to be made or continued
as, or converted into, a LIBOR Loan must be in a minimum amount of US$1,000,000
and integral multiples of US$500,000 in excess of such amount. Any such election
must be made by 11:00 a.m. (New York time) on the third (3rd) Business Day prior
to (1) the date of any proposed Advance which is to bear interest at the LIBOR
Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to be
continued as such, or (3) the date on which the applicable US Borrower wishes to
convert any US Base Rate Loan to a LIBOR Loan for a LIBOR Period designated by
such US Borrower in such election. If no election is received with respect to a
LIBOR Loan by 11:00 a.m. (New York time) on the third (3rd) Business Day prior
to the end of the LIBOR Period with respect thereto (or if a Default or an Event
of Default has occurred and is continuing or the additional conditions precedent
set forth in Section 2.2 shall not have been satisfied), that LIBOR Loan shall
be converted to a US Base Rate Loan at the end of its LIBOR Period. Each US
Borrower must make such election by notice to Agent in writing, by electronic
mail or other electronic means reasonably acceptable to Agent. In the case of
any conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation - LIBOR”) in the form of Exhibit
1.5(e)(i). Following the occurrence of a Default or an Event of Default, Agent
may (and shall at the direction of the US Revolving Lenders) declare that none
of the US Borrowers shall be entitled to obtain LIBOR Loans. In the event that
none of the US Borrowers are entitled to obtain LIBOR Loans, on the maturity of
any outstanding LIBOR Loan such Loan shall automatically be converted into a US
Base Rate Loan. The agreement to any subsequent conversion of a US Base Rate
Loan into a LIBOR Loan shall be at the sole discretion of the Agent or the US
Revolving Lenders (as the case may be).
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)           Subject to the conditions precedent set forth in Section 2.2,
Cdn. Borrower shall have the option to (A) request that any Cdn. Revolving
Credit Advance funded in Canadian Dollars be made as a BA Rate Loan or Canadian
Prime Rate Loan, (B) convert at any time all or any part of outstanding Loans
(other than the Cdn. Swing Line Loans) that are denominated in Cdn. Dollars from
Canadian Prime Rate Loans to BA Rate Loans, (C) convert any BA Rate Loan to a
Canadian Prime Rate Loan, upon payment of an administrative fee of US$250 and
subject to payment of BA Rate breakage costs in accordance with Section 1.17 if
such conversion is made prior to the expiration of the BA Period applicable
thereto, or (D) continue all or any portion of any Loan (other than the Cdn.
Swing Line Loans) denominated in Cdn. Dollars as a BA Rate Loan upon the
expiration of the applicable BA Period and the succeeding BA Period of that
continued Loan shall commence on the first day after the last day of the BA
Period of the Loan to be continued. Any Loan or group of Loans having the same
proposed BA Period to be made or continued as, or converted into, a BA Rate Loan
must be in a minimum amount of Cdn.$1,000,000 and integral multiples of
Cdn.$500,000 in excess of such amount. Any such election must be made by 11:00
a.m. (New York time) on the third (3rd) Business Day prior to (1) the date of
any proposed Advance which is to bear interest at the BA Rate, (2) the end of
each BA Period with respect to any BA Rate Loans to be continued as such, or (3)
the date on which Cdn. Borrower wishes to convert any Canadian Prime Rate Loan
to a BA Rate Loan for a BA Period designated by Cdn. Borrower in such election.
If no election is received with respect to a BA Rate Loan by 11:00 a.m. (New
York time) on the third (3rd) Business Day prior to the end of the BA Period
with respect thereto (or if a Default or an Event of Default has occurred and is
continuing or the additional conditions precedent set forth in Section 2.2 shall
not have been satisfied), that BA Rate Loan shall be converted to a Canadian
Prime Rate Loan at the end of its BA Period. Cdn. Borrower must make such
election by notice to Agent in writing, by electronic mail or other electronic
means reasonably acceptable to Agent. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion / Continuation – BA Rate”) in the form of Exhibit 1.5(e)(ii).
Following the occurrence of a Default or an Event of Default, Agent may (and
shall at the direction of the Cdn. Revolving Lenders) declare that Cdn. Borrower
shall not be entitled to obtain BA Rate Loans. In the event that Cdn. Borrower
is not entitled to obtain BA Rate Loans, on the maturity of any outstanding BA
Rate Loan such Loan shall automatically be converted into a Canadian Prime Rate
Loan. The agreement to any subsequent conversion of a Canadian Prime Rate Loan
into a BA Rate Loan shall be at the sole discretion of the Agent or the Cdn.
Revolving Lenders (as the case may be).
 
(iii)           Subject to the conditions precedent set forth in Section 2.2,
Cdn. Borrower shall have the option to (A) request that any Cdn. Revolving
Credit Advance funded in US Dollars be made as a Canadian LIBOR Loan or Canadian
Base Rate Loan, (B) convert at any time all or any part of outstanding Loans
that are denominated in US Dollars from Canadian Base Rate Loans to Canadian
LIBOR Loans, (C) convert any Canadian LIBOR Loan to a Canadian Base Rate Loan,
upon payment of an administrative fee of US$250 and subject to payment of LIBOR
breakage costs in accordance with Section 1.17 if such conversion is made prior
to the expiration of the LIBOR Period applicable thereto, or (D) continue all or
any portion of any Loan denominated in US Dollars as a Canadian LIBOR Loan upon
the expiration of the applicable LIBOR Period and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Loan or group of Loans having the
same proposed LIBOR Period to be made or continued as, or converted into, a
Canadian LIBOR Loan must be in a minimum amount of US$1,000,000 and integral
multiples of US$500,000 in excess of such amount. Any such election must be made
by 11:00 a.m. (New York time) on the third (3rd) Business Day prior to (1) the
date of any proposed Advance which is to bear interest at the LIBOR Rate, (2)
the end of each LIBOR Period with respect to any Canadian LIBOR Loans to be
continued as such, or (3) the date on which Cdn. Borrower wishes to convert any
Canadian Base Rate Loan to a Canadian LIBOR Loan for a LIBOR Period designated
by Cdn. Borrower in such election. If no election is received with respect to a
Canadian LIBOR Loan by 11:00 a.m. (New York time) on the third (3rd) Business
Day prior to the end of the LIBOR Period with respect thereto (or if a Default
or an Event of Default has occurred and is continuing or the additional
conditions precedent set forth in Section 2.2 shall not have been satisfied),
that Canadian LIBOR Loan shall be converted to a Canadian Base Rate Loan at the
end of its LIBOR Period. Cdn. Borrower must make such election by notice to
Agent in writing, by electronic mail or other electronic means reasonably
acceptable to Agent. In the case of any conversion or continuation, such
election must be made pursuant to a Notice of Conversion / Continuation – LIBOR
in the form of Exhibit 1.5(e)(i). Following the occurrence of a Default or an
Event of Default, Agent may (and shall at the direction of the Cdn. Revolving
Lenders) declare that Cdn. Borrower shall not be entitled to obtain Canadian
LIBOR Loans. In the event that Cdn. Borrower is not entitled to obtain Canadian
LIBOR Loans, on the maturity of any outstanding Canadian LIBOR Loan such Loan
shall automatically be converted into a Canadian Base Rate Loan. The agreement
to any subsequent conversion of a Canadian Base Rate Loan into a Canadian LIBOR
Loan shall be at the sole discretion of the Agent or the Cdn. Revolving Lenders
(as the case may be).
 
 
12

--------------------------------------------------------------------------------

 
 
(f)           Limitation on Interest. If any provision of this Agreement or of
any of the other Loan Documents would obligate any Borrower or any other Credit
Party to make any payment of interest or other amount payable to any Lender in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by such Lender of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada) or any equivalent legislation of
the United States of America) then, notwithstanding such provisions, such amount
or rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Lender of interest at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) firstly, by reducing the amount or rate of interest required to be
paid to such Lender under this Section 1.5, and (2) thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Lender
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada) or any equivalent legislation of the United States of America.
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum permitted by that section of the Criminal Code (Canada) or any
equivalent legislation of the United States of America, Borrowers shall be
entitled, by notice in writing to such Lender, to obtain reimbursement from such
Lender in an amount equal to such excess and, pending such reimbursement, such
amount shall be deemed to be an amount payable by such Lender to Borrowers. Any
amount or rate of interest referred to in this Section 1.5(f) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada) or any equivalent legislation of the United States) shall, if they
relate to a specific period of time, be pro-rated over that period of time and
otherwise be pro-rated over the period from the Closing Date to the Termination
Date and, in the event of a dispute relating to “interest” (as defined in the
Criminal Code (Canada) paid or payable by the Cdn. Borrower, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a 365
day year (except for LIBOR Loans which shall be calculated on the basis of a 360
day year) or any other period of time less than a calendar year) are equivalent
are the rates so determined multiplied by the actual number of days in the
applicable calendar year and divided by 365 (or 360, as applicable) or such
other period of time, respectively.  The principal of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement, and
rates of interest stipulated in this Agreement are intended to be nominal rates
of interest and not effective rates or yields.
 
1.6           Eligible Accounts. All Accounts of Borrowers shall be “Eligible
Accounts” for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in its reasonable credit judgment. In addition, Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below and to establish new criteria, and to adjust advance
rates with respect to Eligible Accounts, in its reasonable credit judgment,
reflecting changes in the collectibility or realization values of such Accounts
arising or discovered by Agent after the Closing Date (subject to Section 11.2
in the case of adjustments or new criteria or changes in advance rates which
have the effect of making more credit available); provided, however, that (i) in
the absence of a Default or Event of Default, Agent shall endeavor to provide at
least two (2) Business Days’ notice to Borrowers prior to increasing any
Reserves or implementing any new Reserves; and (ii) Reserves shall be imposed
without duplication. Eligible Accounts of any Borrower shall not include any
Account:
 
(a)           that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;
 
(b)           upon which such Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which such Borrower is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process, or (iii) if
the Account represents a progress billing consisting of an invoice for goods
sold or used or services rendered pursuant to a contract under which the Account
Debtor’s obligation to pay that invoice is subject to Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           to the extent that any defense, counterclaim, set-off or dispute
is asserted as to such Account, but in each case, such exclusion shall be only
to the extent thereof;
 
(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for services rendered and accepted by the
applicable Account Debtor;
 
(e)           with respect to which an invoice, reasonably acceptable to Agent
in form and substance, has not been sent to the applicable Account Debtor;
 
(f)           that (i) is not owned by such Borrower or (ii) is subject to any
Lien of any other Person, other than Immaterial Liens;
 
(g)           that arises from a sale to any director, officer, other employee
or Affiliate of such Borrower, or to any entity that has any common officer or
director with any Credit Party;
 
(h)           that is the obligation of an Account Debtor that is the Canadian
government (Her Majesty The Queen in Right of Canada) or a political subdivision
thereof, or any province or territory, or any municipality or department, agency
or instrumentality thereof, or that is the United States government or a
political subdivision thereof, or any state, county or municipality or
department, agency or instrumentality thereof unless (i) Agent, in its sole
discretion, has agreed to the contrary in writing, (ii) the Account is
assignable by way of security and is subject to a first priority security
interest in favor of the Agent and (iii) the Credit Party, if necessary or
desirable, has complied with the Financial Administration Act (Canada) and any
amendments thereto, with the Federal Assignment of Claims Act of 1940 (31 U.S.C.
Section 3727) or any applicable state, provincial, county or municipal law of
similar purpose and effect restricting the assignment thereof with respect to
such obligation;
 
(i)           that is the obligation of an Account Debtor located in a country
other than Canada or the United States of America unless payment thereof is
assured by a letter of credit assigned and delivered to Agent, satisfactory to
Agent as to form, amount and issuer;
 
(j)           to the extent the applicable Borrower is liable for goods sold or
services rendered by the applicable Account Debtor to such Borrower but only to
the extent of the potential offset, but in each case, such exclusion shall be
only to the extent thereof;
 
(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may
reasonably be expected to be conditional;
 
 
15

--------------------------------------------------------------------------------

 
 
(l)           that is in default; provided that, without limiting the generality
of the foregoing, an Account shall be deemed in default upon the occurrence of
any of the following:
 
(i)           the Account is not paid within the earlier of: sixty (60) days
following its due date or ninety (90) days following its original invoice date;
 
(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due or is otherwise insolvent; or
 
(iii)           if any assignment or petition is filed by or against any Account
Debtor obligated upon such Account or any application for an order to stay
proceedings against such Account Debtor is filed in any case or proceeding under
any Insolvency Laws;
 
(m)           that is the obligation of an Account Debtor if fifty percent (50%)
or more of the Dollar amount of all Accounts owing by that Account Debtor are
ineligible under the other criteria set forth in this Section 1.6;
 
(n)           as to which Agent’s Lien thereon, on behalf of the Secured
Parties, is not a first priority perfected Lien or Lien that is not registered
in first priority but has obtained first priority status because any prior
ranking secured creditor has subordinated and postponed its Lien in form and
substance acceptable to the Secured Parties (subject to Immaterial Liens);
 
(o)           as to which any of the representations or warranties in the Loan
Documents are untrue;
 
(p)           to the extent such Account is evidenced by a judgment, Instrument
or Chattel Paper, but in each case, such exclusion shall be only to the extent
thereof;
 
(q)           to the extent that such Account, together with all other Accounts
owing by such Account Debtor and its Affiliates as of any date of determination
exceed 20% of all Eligible Accounts; provided, that Accounts of Borrowers owing
by (i) Essar Steel Algoma Inc. and its Affiliates and (ii) Lafarge and its
Affiliates, in each case which exceed 20% of all Eligible Accounts (but only to
the extent of an amount up to and including 30% of all Eligible Accounts) shall
be treated as “Eligible Accounts”; provided, further, that during the period
from January 1 through April 30 of each calendar year, Accounts of Borrowers
owing by any customer which exceed 20% of all Eligible Accounts shall be treated
as “Eligible Accounts”;
 
(r)           that is payable in any currency other than Canadian Dollars or US
Dollars; or
 
(s)           that is otherwise unacceptable to Agent in its reasonable credit
judgment.
 
For the purpose of valuing Eligible Accounts of any Borrower denominated in
Canadian Dollars (if any), the amount of such Eligible Accounts shall be
converted into the Equivalent Amount thereof in US Dollars as of the close of
business each Business Day; provided, that Agent reserves the right to adjust,
at any time in its reasonable credit judgment, the value of US Dollars of such
Eligible Accounts to take into account currency rate exchange fluctuations since
the last valuation thereof.
 
 
16

--------------------------------------------------------------------------------

 
 
1.7           Cash Management Systems. On or prior to the Closing Date, the
Credit Parties will establish and will maintain until the Termination Date, the
cash management systems described in Annex C (the “Cash Management
Systems”).  The parties hereto acknowledge and agree that unless and until an
Activation Notice has been delivered by the Agent during the continuance of an
Activation Event in accordance with the terms of Annex C, the Borrowers are not
required to immediately forward all amounts received in any Blocked Account, in
any Concentration Account or otherwise to the Collection Account for further
application to the Obligations, and that any application of the funds in any
such accounts that may occur or does occur prior to such time shall be made and
shall be deemed to be made at the request of the Borrowers.
 
1.8           Fees.
 
(a)           The Borrowers shall pay, on a joint and several basis, to Bank of
America the Fees specified in the Fee Letter at the times specified for payment
therein.
 
(b)           As additional compensation for the Revolving Lenders, the
Borrowers shall pay to Agent, for the ratable benefit of such Lenders, a Fee for
the Borrowers’ non-use of available funds in an amount equal to 0.25% per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the aggregate Revolving Loan Commitments and (y)
the average for the period of the daily closing balances of the aggregate
Revolving Loans and Swing Line Loans outstanding during the period for which
such Fee is due; provided, that such percentage rate shall be increased to
0.375% per annum for any month in which the difference between (x) the aggregate
Revolving Loan Commitments and (y) the average for the period of the daily
closing balances of the aggregate Revolving Loans and Swing Line Loans
outstanding is greater than or equal to 50% of the aggregate Revolving Loan
Commitments. Such Fee shall be due monthly in arrears on the first day of each
month and on the Commitment Termination Date.
 
(c)           The Borrowers shall, on a joint and several basis, reimburse the
Agent at the rate of US$1,100 per person per day, plus reasonable out-of-pocket
expenses for all field examinations conducted by the Agent from time to time.
Prior to the occurrence and continuance of a Trigger Period or Event of Default,
the Agent shall be entitled, at the expense of the Borrowers, to conduct two (2)
field examinations per calendar year. Following the occurrence and during the
continuance of any Trigger Period (other than a Trigger Period arising as a
result of the occurrence of an Event of Default), the Borrowers shall be
responsible for the cost of one (1) additional field examination as required by
Agent in its sole discretion. Following the occurrence and during the
continuance of an Event of Default or a Trigger Period arising as a result of
the occurrence of an Event of Default, and during the continuance thereof, the
Borrowers shall be responsible for the cost of all such field examinations and
there shall be no limit on the number or frequency of field examinations that
may be conducted by the Agent in its sole discretion.
 
(d)           The Borrowers shall pay to Agent, for the ratable benefit of
Revolving Lenders, the Letter of Credit Fee as provided in Annex B.
 
1.9           Receipt of Payments. Each Borrower shall make each payment under
this Agreement not later than 12:00 noon (New York time) on the day when due for
value on that day to the applicable Collection Account. For greater certainty,
all payments made by the US Borrowers shall go to the US Collection Account and
all payments made by Cdn. Borrower shall go to the Cdn. Collection Account. For
purposes of computing interest and Fees and determining Borrowing Availability
as of any date, all payments shall be deemed received on the Business Day on
which immediately available funds therefor are received in the applicable
Collection Account prior to 12:00 noon (New York time). Payments received after
12:00 noon (New York time) on any Business Day or on a day that is not a
Business Day shall be deemed to have been received on the following Business
Day. Without limiting Section 11.17, if Agent receives any payment from or on
behalf of a Credit Party in any currency other than the currency in which the
Obligation is denominated, Agent may convert the payment (including the proceeds
of realization upon any collateral) into the currency in which such Obligation
is denominated at the rate of exchange (as such term is defined in Section
11.17(c)).
 
 
17

--------------------------------------------------------------------------------

 
 
1.10           Application and Allocation of Payments.
 
(a)           So long as no Event of Default has occurred and is continuing, (i)
payments matching specific scheduled payments then due shall be applied to those
scheduled payments; (ii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Sections 1.3(c) and 1.3(d). All payments and prepayments
applied to a particular Loan shall be applied ratably to the portion thereof
held by each Lender as determined by its Pro Rata Share. As to any other
payment, and as to all payments made when an Event of Default has occurred and
is continuing or following the Commitment Termination Date, Borrowers hereby
irrevocably waive the right to direct the application of any and all payments
received from or on behalf of a Borrower, and Borrowers hereby irrevocably agree
that Agent shall have the continuing exclusive right to apply any and all such
payments against the Obligations as Agent may deem advisable notwithstanding any
previous entry by Agent in the Loan Account or any other books and records.
After acceleration or maturity of the Obligations, all payments and proceeds of
Collateral shall be applied to amounts then due and payable in the following
order: (1) to Agent’s expenses, to Fees reimbursable hereunder, and to expenses
of Lenders to the extent reimbursable under Section 11.3; (2) to interest on the
Swing Line Loans; (3) to principal payments on the Swing Line Loans; (4) to
interest on the other Loans, ratably in proportion to the interest accrued as to
each Loan; (5) to principal payments on the other Loans and any Obligations
under any Secured Rate Contract (to the extent of any Bank Product Reserves then
maintained by Agent with respect thereto) and to provide cash collateral for
contingent Letter of Credit Obligations in the manner described in Annex B,
ratably to the aggregate combined principal balance of the Loans, Obligations
under any Secured Rate Contract and outstanding Letter of Credit Obligations;
(6) to Bank Product Obligations and (7) to all other Obligations; provided, that
no payments by a Guarantor and no proceeds of Collateral of a Guarantor shall be
applied to Excluded Rate Contract Obligations of such Guarantor.
 
(b)           Agent is authorized to, and at its sole election may, charge to
the applicable Revolving Loan balance on behalf of a Borrower and cause to be
paid all Fees, expenses, Charges, costs (including insurance premiums in
accordance with Section 5.4(a)) and interest and principal, other than principal
of the applicable Revolving Loan, owing by each Borrower under this Agreement or
any of the other Loan Documents if and to the extent such Borrower fails to pay
promptly any such amounts as and when due, even if the amount of such charges
would exceed Borrowing Availability at such time. At Agent’s option and to the
extent permitted by law, any charges so made shall constitute part of the
applicable Revolving Loan hereunder.
 
 
18

--------------------------------------------------------------------------------

 
 
1.11           Loan Account and Accounting.
 
(a)           Agent shall maintain a loan account or loan accounts (the “Loan
Account”) on its books to record: all Advances, all payments made by a Borrower,
and all other debits and credits as provided in this Agreement with respect to
the Loans or any other Obligations. All entries in the Loan Account shall be
made in accordance with Agent’s customary accounting practices as in effect from
time to time. The balance in the Loan Account, as recorded on Agent’s most
recent printout or other written statement, shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Agent and Lenders by each
Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect a Borrower’s duty to pay the Obligations.
Agent shall render to Borrowers a monthly accounting of transactions with
respect to the Loans setting forth the balance of the Loan Account for the
immediately preceding month. Unless Borrowers notify Agent in writing of any
objection to any such accounting (specifically describing the basis for such
objection), within forty-five (45) days of receipt thereof, each and every such
accounting shall, absent manifest error, be presumptive evidence of all matters
reflected therein. Only those items expressly objected to in such notice shall
be deemed to be disputed by a Borrower. Notwithstanding any provision herein
contained to the contrary, any Lender may elect (which election may be revoked)
to dispense with the issuance of Notes to that Lender and may rely on the Loan
Account as evidence of the amount of Obligations from time to time owing to it.
 
(b)           Agent, acting as a non-fiduciary agent of the Borrowers solely for
tax purposes and solely with respect to the actions described in this Section
1.11(b), shall establish and maintain at its address referred to in Section
11.10 (or at such other address as Agent may notify the Borrowers) (A) a record
of ownership (the “Register”) in which Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of Agent, each
Lender and each L/C Issuer in the Loans, L/C Reimbursement Obligations, and
Letter of Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit, Letter of Credit Obligations, and
L/C Reimbursement Obligations, and any assignment of any such interest,
obligation or right and (B) accounts in the Register in accordance with its
usual practice in which it shall record (1) the names and addresses of the
Lenders and the L/C Issuers (and each change thereto pursuant to Section 11.10),
(2) the Commitments of each Lender, (3) the amount of each Loan and each funding
of any participation described in clause (A) above, and for LIBOR Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid in respect of Letters of Credit and (6) any other payment
received by Agent from a Borrower or other Credit Party and its application to
the Obligations.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, the Loans (including any Notes evidencing such Loans and, in the case
of Revolving Loans, the corresponding obligations to participate in Letter of
Credit Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.11(c) and Section 9.9 shall be construed so
that the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Revenue Code.
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           The Credit Parties, Agent, the Lenders and the L/C Issuers shall
treat each Person whose name is recorded in the Register as a Lender or L/C
Issuer, as applicable, for all purposes of this Agreement. Information contained
in the Register with respect to any Lender or any L/C Issuer shall be available
for access by the Borrowers, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one (1) Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.
 
1.12           Indemnity. Each Credit Party that is a signatory hereto shall
indemnify and hold harmless each of Agent, Lenders and their respective
Affiliates, and each such Person’s respective officers, directors, employees,
legal counsel, agents and representatives (each, an “Indemnified Person”), from
and against any and all suits, actions, proceedings, orders, claims, damages,
losses, liabilities and expenses (including reasonable legal fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person (other than disputes solely between and among
Indemnified Persons and their Related Persons that do not involve any acts or
omissions of any Credit Party) as a result of or in connection with credit
having been extended, suspended or terminated under this Agreement or the other
Loan Documents and the administration of such credit, and in connection with or
arising out of the transactions contemplated hereunder and thereunder and any
actions or failures to act in connection therewith including the taking of any
enforcement actions by Agent, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction). NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
 
1.13           Access and Audits. Prior to the occurrence of an Event of Default
or a Trigger Period, each Credit Party shall, during normal business hours, upon
two (2) Business Days’ prior notice on not more than two (2) occasions in any
fiscal year at the expense of the Borrowers: (a) provide Agent and any of its
officers, employees and agents access to its properties, facilities, advisors,
officers and employees of each Credit Party and to the Collateral, (b) permit
Agent and any of its officers, employees and agents, to inspect, audit and make
extracts from any Credit Party’s books and records, and (c) permit Agent and its
officers, employees and agents, to inspect, review, evaluate and make test
verifications and counts of the Accounts, Inventory and other Collateral of any
Credit Party. If an Event of Default or Trigger Period has occurred and is
continuing, or if access is necessary to preserve or protect any material
portion of the Collateral, as determined by Agent in its reasonable credit
judgment, each such Credit Party shall provide such access to Agent (and Lenders
shall be allowed to accompany Agent at such time at their own expense) at all
times and without advance notice, but subject to the rights of applicable
landlords and bailees. Furthermore, so long as any Event of Default or Trigger
Period has occurred and is continuing, the Borrowers shall provide and shall
cause each other Credit Party to provide Agent with access to its suppliers and
customers. During the occurrence and continuation of an Event of Default or
Trigger Period, the Borrowers shall be responsible for the costs of all audits
conducted by the Agent. Each Credit Party shall make available to Agent and its
counsel, reasonably promptly, originals or copies of all books and records that
Agent may reasonably request. Each Credit Party shall deliver any document or
instrument necessary for Agent, as it may from time to time request acting
reasonably, to obtain records from any service bureau or other Person that
maintains records for such Credit Party, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
such Credit Party. Representatives of other Lenders may accompany Agent’s
representatives on regularly scheduled audits at no charge to the Borrowers.
 
 
20

--------------------------------------------------------------------------------

 
 
1.14           Taxes.
 
(a)           Except as required by a Requirement of Law, each payment by any
Credit Party under any Loan Document shall be made free and clear of all present
or future taxes, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax, penalties or
other liabilities with respect thereto (collectively, “Taxes”).
 
(b)           If any Taxes shall be required by any Requirement of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) if such Tax is an Indemnified Tax, such amount payable shall
be increased as necessary to ensure that, after all required deductions for
Indemnified Taxes are made (including deductions applicable to any increases to
any amount under this Section 1.14), such Secured Party receives the amount it
would have received had no such deductions been made, (ii) the relevant Credit
Party shall make such deductions, (iii) the relevant Credit Party shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Requirements of Law and (iv) within 30 days after
such payment is made, the relevant Credit Party shall deliver to Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Agent.
 
(c)           In addition, the Borrowers agree to pay, and authorize Agent to
pay in each Borrower’s name, as applicable, any stamp, documentary, excise or
property Tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein, except any such Taxes
that are Other Connection Taxes (collectively, “Other Taxes”). The applicable
Swing Line Lender may, without any need for notice, demand or consent from the
Borrowers, by making funds available to Agent in the amount equal to any such
payment, make a Swing Loan to the applicable Borrower in such amount, the
proceeds of which shall be used by Agent in whole to make such payment. Within
30 days after the date of any payment of Taxes or Other Taxes by any Credit
Party, the applicable Borrower shall furnish to Agent, at its address referred
to in Section 11.10, the original or a certified copy of a receipt evidencing
payment thereof.
 
 
21

--------------------------------------------------------------------------------

 
 
(d)           The Credit Parties hereby acknowledge and agree that (i) neither
Bank of America nor any Affiliate of Bank of America has provided any Tax advice
to any Tax Affiliate in connection with the transactions contemplated hereby or
any other matters and (ii) the Credit Parties have received appropriate Tax
advice to the extent necessary to confirm that the structure of any transaction
contemplated by the Credit Parties in connection with this Agreement complies in
all material respects with applicable federal, state, provincial and foreign Tax
laws.
 
(e)           The Borrowers shall reimburse and indemnify, within 30 days after
receipt of demand therefor (with a copy to Agent), each Secured Party for all
Indemnified Taxes (including any Indemnified Taxes imposed by any jurisdiction
on amounts payable under this Section 1.14) paid or payable by such Secured
Party and any Liabilities arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally asserted. A certificate of
the Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrowers with a copy to Agent, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods.
 
(f)           Any Lender claiming any additional amounts payable pursuant to
this Section 1.14 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office or branch if such a change would reduce any such additional amounts (or
any similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
 
(g)           (i) Each Non-U.S. Lender Party making US Loans to a US Borrower
that, at any of the following times, is entitled to an exemption from United
States withholding Tax or, after a change in any Requirement of Law, is subject
to such withholding Tax at a reduced rate under an applicable Tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (g) and (z) from time to time if requested by the
Borrowers or Agent (or, in the case of a participant, the relevant Lender),
provide Agent and the Borrowers (or, in the case of a participant, the relevant
Lender) with two completed originals of each of the following, as applicable:
(A) Forms W-8ECI (claiming exemption from U.S. withholding Tax because the
income is effectively connected with a U.S. trade or business), W-8BEN-E
(claiming exemption from, or a reduction of, U.S. withholding Tax under an
income Tax treaty) and/or W-8IMY (accompanied by Form W-8ECI, Form W-8BEN-E,
Form W-9, and/or other certification documents from each beneficial owner, as
applicable) or any successor forms, (B) in the case of a Non-U.S. Lender Party
claiming exemption under Section 871(h) or 881(c) of the Revenue Code, Form
W-8BEN-E (claiming exemption from U.S. withholding Tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to Agent that such Non-U.S. Lender Party is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Revenue Code, (2) a “10
percent shareholder” of any of the Borrowers within the meaning of Section
881(c)(3)(B) of the Revenue Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Revenue Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding Tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents in respect of US Loans to US Borrowers. Unless
the Borrowers and Agent have received forms or other documents satisfactory to
them indicating that payments under any Loan Document to or for a Non-U.S.
Lender Party in respect of US Loans to US Borrowers are not subject to United
States withholding Tax or are subject to such Tax at a rate reduced by an
applicable Tax treaty, the Credit Parties and Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.
 
 
22

--------------------------------------------------------------------------------

 
 
(ii)           Each U.S. Lender Party making US Loans to a US Borrower shall (A)
on or prior to the date such U.S. Lender Party becomes a “U.S. Lender Party”
hereunder, (B) on or prior to the date on which any such form or certification
expires or becomes obsolete, (C) after the occurrence of any event requiring a
change in the most recent form or certification previously delivered by it
pursuant to this clause (g) and (D) from time to time if requested by the
Borrowers or Agent (or, in the case of a participant, the relevant Lender),
provide Agent and the Borrowers (or, in the case of a participant, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding Tax) or
any successor form.


(iii)           Each Lender having sold a participation in any of its
Obligations shall collect from such participant the documents described in this
clause (g) and provide them to Agent.


(iv)           If a payment in respect of US Loans to a US Borrower made to a
Non-U.S. Lender Party would be subject to United States federal withholding Tax
imposed by FATCA if such Non-U.S. Lender Party fails to comply with the
applicable reporting requirements of FATCA, such Non-U.S. Lender Party shall
deliver to Agent and Borrowers any documentation under any Requirement of Law or
reasonably requested by Agent or Borrowers sufficient for Agent or Borrowers to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for the purposes of this clause
(iv), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(v)           Each Lender agrees that if any form or certification it previously
delivered under this clause (g) expires or becomes obsolete or inaccurate in any
respect, it shall promptly update such form or certification or promptly notify
the US Borrower of its legal inability to do so.


(h)           If any Secured Party determines, in its sole discretion exercised
in good faith, that it has received a refund of any Indemnified Taxes as to
which it has been indemnified pursuant to this Section 1.14 (including by the
payment of additional amounts pursuant to Section 1.14(b)), it shall pay to the
relevant Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 1.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such Secured Party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such Credit Party,
upon the request of such Secured Party, shall repay to such Secured Party the
amount paid over pursuant to this Section 1.14(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such Secured Party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 1.14(h), in
no event shall the Secured Party be required to pay any amount to a Credit Party
pursuant to this Section 1.14(h) the payment of which would place the Secured
Party in a less favorable net after-Tax position than the Secured Party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 1.14(h) shall not be construed to require any
Secured Party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the Credit Party or any
other Person.
 
 
23

--------------------------------------------------------------------------------

 
 
1.15           Illegality.
 
(a)           If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office or branch to make LIBOR Loans or
BA Rate Loans, as applicable, then, on notice thereof by such Lender to the
Borrowers through Agent, the obligation of that Lender to make LIBOR Loans or BA
Rate Loans, as applicable, shall be suspended until such Lender shall have
notified Agent and the Borrowers that the circumstances giving rise to such
determination no longer exists.
 
(b)           Subject to clause (d) below, if any Lender shall determine that it
is unlawful to maintain any LIBOR Loan or any BA Rate Loan, as applicable, the
Borrowers shall prepay in full all LIBOR Loans or BA Rate Loans, as applicable,
of such Lender then outstanding, together with interest accrued thereon, either
on the last day of the Interest Period thereof if such Lender may lawfully
continue to maintain such LIBOR Loans or such BA Rate Loans, as applicable, to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans or BA Rate Loans, as applicable, together with any amounts
required to be paid in connection therewith pursuant to Section 1.17.
 
(c)           If the obligation of any Lender to make or maintain LIBOR Loans or
BA Rate Loans, as applicable, has been terminated, the Borrowers may elect, by
giving notice to such Lender through Agent that all Loans which would otherwise
be made by any such Lender as LIBOR Loans or BA Rate Loans, as applicable, shall
be instead US Base Rate Loans or Canadian Base Rate Loans, as applicable, or
Canadian Prime Rate Loans, as the case may be.
 
(d)           Before giving any notice to Agent pursuant to this Section 1.15,
the affected Lender shall designate a different Lending Office or branch with
respect to its LIBOR Loans or BA Rate Loans, as applicable, if such designation
will avoid the need for giving such notice or making such demand and will not,
in the judgment of the Lender, be illegal or otherwise disadvantageous to the
Lender.
 
 
24

--------------------------------------------------------------------------------

 
 
1.16           Increased Costs and Reduction of Return.
 
(a)           If any Lender or L/C Issuer shall determine that, due to either
(i) the introduction of, or any change in, or in the interpretation of, any
Requirement of Law or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), in the case of either clause (i) or (ii) subsequent to the Closing Date,
(x) there shall be any increase in the cost to such Lender or L/C Issuer of
agreeing to make or making, funding or maintaining any LIBOR Loans or BA Rate
Loans, as applicable, or of issuing or maintaining any Letter of Credit or (y)
the Lender or L/C Issuer shall be subject to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, then the
Borrowers shall be liable for, and shall from time to time, within thirty (30)
days of demand therefor by such Lender or L/C Issuer (with a copy of such demand
to Agent), pay to Agent for the account of such Lender or L/C Issuer, additional
amounts as are sufficient to compensate such Lender or L/C Issuer for such
increased costs or such Taxes; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
1.16(a) for any increased costs incurred more than 180 days prior to the date
that such Lender or L/C Issuer notifies the Borrowers, in writing of the
increased costs and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the circumstance giving rise to
such increased costs is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
(b)           If any Lender or L/C Issuer shall have determined that:
 
(i)           the introduction of any Capital Adequacy Regulation;
 
(ii)           any change in any Capital Adequacy Regulation;
 
(iii)           any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof; or
 
(iv)           compliance by such Lender or L/C Issuer (or its Lending Office or
branch) or any entity controlling the Lender or L/C Issuer, with any Capital
Adequacy Regulation;
 
affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Borrowers shall pay to such Lender or L/C Issuer, from time to time as
specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Borrowers shall not be
required to compensate any Lender or L/C Issuer pursuant to this subsection
1.16(b) for any amounts incurred more than 180 days prior to the date that such
Lender or L/C Issuer notifies the Borrowers, in writing of the amounts and of
such Lender’s or L/C Issuer’s intention to claim compensation thereof; provided,
further, that if the event giving rise to such increase is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
 
25

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything to the contrary herein, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
(whether or not having the force of law) and (ii) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Requirement of Law under
subsection (a) above and/or a change in a Capital Adequacy Regulation under
subsection (b) above, as applicable, regardless of the date enacted, adopted,
issued, promulgated or implemented.
 
1.17           Funding Losses. The Borrowers agree to reimburse each Lender and
to hold each Lender harmless from any loss or expense which such Lender may
sustain or incur as a consequence of:
 
(a)           the failure of the Borrowers to make any payment or mandatory
prepayment of principal of any LIBOR Loan or any BA Rate Loan, as applicable
(including payments made after any acceleration thereof);
 
(b)           the failure of the Borrowers to borrow, continue or convert a Loan
after the Borrowers have given (or are deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation – LIBOR or a Notice of
Borrowing or a Notice of Conversion/Continuation – BA Rate;
 
(c)           the failure of the Borrowers to make any prepayment after the
Borrowers have given a notice in accordance with Section 1.3;
 
(d)           the prepayment (including pursuant to Section 1.3) of a LIBOR Loan
or a BA Rate Loan, as applicable, on a day which is not the last day of the
Interest Period with respect thereto; or
 
(e)           the conversion of any LIBOR Loan to a US Base Rate Loan or
Canadian Base Rate Loan, as applicable, or any BA Rate Loan to a Canadian Prime
Rate Loan, as applicable, on a day that is not the last day of the applicable
Interest Period;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Loans or BA Rate Loans, as
applicable, hereunder or from fees payable to terminate the deposits from which
such funds were obtained; provided that, with respect to the expenses described
in clauses (d) and (e) above, such Lender shall have notified Agent of any such
expense within two (2) Business Days of the date on which such expense was
incurred. Solely for purposes of calculating amounts payable by the Borrowers to
the Lenders under this Section 1.17 and under subsection 1.16(a): each LIBOR
Loan made by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR Rate
used in determining the interest rate for such LIBOR Loan by a matching deposit
or other borrowing in the interbank Eurodollar market for a comparable amount
and for a comparable period, whether or not such LIBOR Loan is in fact so
funded. This covenant shall survive the termination of this Agreement and the
payment of the Obligations and all other amounts payable hereunder. As promptly
as practicable under the circumstances, each Lender shall provide each US
Borrower or Cdn. Borrower, as applicable, with its written calculation of all
amounts payable pursuant to this Section 1.17, and such calculation shall be
binding on the parties hereto unless such US Borrower or Cdn. Borrower, as
applicable, shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail.
 
 
26

--------------------------------------------------------------------------------

 
 
1.18           Inability to Determine Rates.
 
(a)           If Agent shall have determined in good faith that for any reason
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
any requested Interest Period with respect to a proposed LIBOR Loan or that the
LIBOR Rate applicable pursuant to subsection 1.5(a) for any requested Interest
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to the Revolving Lenders of funding or maintaining such Loan,
Agent will forthwith give notice of such determination to the Borrowers and each
Revolving Lender. Thereafter, the obligation of the Revolving Lenders to make or
maintain LIBOR Loans hereunder shall be suspended until Agent revokes such
notice in writing. Upon receipt of such notice, the Borrowers may revoke any
Notice of Revolving Credit Advance or Notice of Conversion/Continuation - LIBOR
then submitted by them. If the Borrowers do not revoke such notice, the
Revolving Lenders shall make, convert or continue the Loans, as proposed by the
Borrowers, in the amount specified in the applicable notice submitted by the
Borrowers, but such Loans shall be made, converted or continued as US Base Rate
Loans or Canadian Base Rate Loans, as applicable.
 
(b)           If Agent shall have determined in good faith that for any reason
adequate and reasonable means do not exist for ascertaining the BA Rate for any
requested BA Period with respect to a proposed BA Rate Loan or that the BA Rate
applicable pursuant to subsection 1.5(a) for any requested BA Period with
respect to a proposed BA Rate Loan does not adequately and fairly reflect the
cost to the Cdn. Revolving Lenders of funding or maintaining such Loan, Agent
will forthwith give notice of such determination to the Cdn. Borrower and each
Cdn. Revolving Lender. Thereafter, the obligation of the Cdn. Revolving Lenders
to make or maintain BA Rate Loans hereunder shall be suspended until Agent
revokes such notice in writing. Upon receipt of such notice, the Cdn. Borrower
may revoke any Notice of Revolving Credit Advance or Notice of
Conversion/Continuation – BA Rate then submitted by it. If the Cdn. Borrower
does not revoke such notice, the Cdn. Revolving Lenders shall make, convert or
continue the Loans, as proposed by the Cdn. Borrower, in the amount specified in
the applicable notice submitted by the Cdn. Borrower, but such Loans shall be
made, converted or continued as Canadian Prime Rate Loans.
 
1.19           Reserves on LIBOR Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required under regulations of the Federal
Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including eurocurrency funds or deposits (currently known as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board),
additional costs on the unpaid principal amount of each LIBOR Loan equal to
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), payable on each date on which interest is payable on
such Loan; provided the Borrowers shall have received at least fifteen (15)
days’ prior written notice (with a copy to Agent) of such additional interest
from the Lender. If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest shall be payable
fifteen (15) days from receipt of such notice.
 
 
27

--------------------------------------------------------------------------------

 
 
1.20           Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Section 1 shall deliver to the Borrowers (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.
 
1.21           Currency Matters. Principal, interest, reimbursement obligations,
fees, and all other amounts payable under this Agreement and the other Loan
Documents to Agent and Lenders shall be payable in the currency in which such
Obligations are denominated. Unless stated otherwise, all amounts, calculations,
comparisons, measurements or determinations under this Agreement shall be made
in US Dollars. For the purpose of such calculations, comparisons, measurements
or determinations, amounts denominated in currencies other than US Dollars shall
be converted into the Equivalent Amount of US Dollars on the date of
calculation, comparison, measurement or determination. In particular, without
limitation, for purposes of valuations or computations under Sections 1.6, 1.7,
3, 5, 6 and 8 and calculating a Borrowing Base or Borrowing Availability, unless
expressly provided otherwise, where a reference is made to a dollar amount, (a)
if in respect of Cdn. Borrower, the amount is to be considered as the amount in
Cdn. Dollars and, therefore, each other currency shall be converted into the
Equivalent Amount thereof in Cdn. Dollars and (b) if in respect of any US
Borrower, the amount is to be considered as the amount in US Dollars and,
therefore, each other currency shall be converted into the Equivalent Amount
thereof in US Dollars.
 
1.22           Replacement of Lender. Within forty-five days after receipt by a
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional costs as provided in Sections 1.14, 1.16 and/or 1.19, the
Borrowers may, at their option, notify Agent and such Affected Lender of the
Borrowers’ intention to obtain, at the Borrowers’ expense, a replacement Lender
(“Replace­ment Lender”) for such Affected Lender, which Replacement Lender shall
be reasonably satisfactory to Agent. In the event the Borrowers obtain a
Replacement Lender within forty-five (45) days following notice of their
intention to do so, the Affected Lender shall sell and assign its Loans and
Commitments to such Replacement Lender, at par; provided that the Borrowers have
reimbursed such Affected Lender for its increased costs for which it is entitled
to reimbursement under this Agreement through the date of such sale and
assignment. In the event that a replaced Lender does not execute an Assignment
pursuant to Section 9.1 within five (5) Business Days after receipt by such
replaced Lender of notice of replacement pursuant to this Section 1.22 and
presentation to such replaced Lender of an Assignment evidencing an assignment
pursuant to this Section 1.22, the Borrowers shall be entitled (but not
obligated) to execute such an Assignment on behalf of such replaced Lender, and
any such Assignment so executed by the Borrowers, the Replacement Lender and
Agent shall be effective for purposes of this Section 1.22 and Section 9.1.
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, the Agent may, but shall not be obligated to,
obtain a Replacement Lender and execute an Assignment on behalf of such
Non-Funding Lender or Impacted Lender at any time with three (3) Business’ Days
prior notice to such Lender (unless notice is not practicable under the
circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par. Upon any such assignment and payment and
compliance with the other provisions of Section 9.1, such replaced Lender shall
no longer constitute a “Lender” for purposes hereof; provided any rights of such
replaced Lender to indemnification hereunder shall survive.
 
 
28

--------------------------------------------------------------------------------

 
 
1.23           Joint and Several Liability of US Borrowers; Waivers; Extent of
Liability; Contribution; Joint Enterprise; Subordination.
 
(a)           Joint and Several Liability. Each US Borrower agrees that it is
jointly and severally liable for, and absolutely, unconditionally and
irrevocably guarantees to Agent the prompt payment and performance of, all
Obligations and all agreements under the Loan Documents in respect of the US
Revolving Loans. Each US Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until payment in full of such Obligations
(other than Unasserted Obligations), and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, such
Obligations or Loan Document, or any other document, instrument or agreement to
which any US Borrower is or may become a party or be bound; (b) the absence of
any action to enforce this Agreement (including this section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or the
Lenders with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent in respect thereof (including the release of any security or guaranty);
(d) the insolvency of any US Borrower; (e) any election by Agent in an
insolvency proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other US Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent against any US Borrower for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except payment in full of all such Obligations.
 
(b)           Waivers. Each US Borrower expressly waives, to the maximum extent
permitted by applicable law, all rights that it may have now or in the future
under any statute, at common law, in equity or otherwise, to compel Agent to
marshal assets or to proceed against any US Borrower, other Person or security
for the payment or performance of any Obligations before, or as a condition to,
proceeding against such US Borrower. Each US Borrower waives all defenses
available to a surety, guarantor or accommodation co-obligor other than payment
in full of all Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of any Obligations as long as it is a US
Borrower. It is agreed among each US Borrower and Agent that the provisions of
this Section 1.23 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, the US Revolving Lenders would
decline to make the US Revolving Loans. Each US Borrower acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business. Agent may, in its
discretion, pursue such rights and remedies as it deems appropriate, including
realization upon Collateral or any real property by judicial foreclosure or
nonjudicial sale or enforcement, without affecting any rights and remedies under
this Section 1.23. If, in taking any action in connection with the exercise of
any rights or remedies, Agent shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any US Borrower or
other Person, whether because of any applicable laws pertaining to “election of
remedies” or otherwise, each US Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any US Borrower might otherwise have had. Any election of
remedies that results in denial or impairment of the right of Agent to seek a
deficiency judgment against any US Borrower shall not impair any other US
Borrower’s obligation to pay the full amount of the Obligations arising in
respect of the US Revolving Loan. Each US Borrower waives, to the maximum extent
permitted by applicable law, all rights and defenses arising out of an election
of remedies, such as nonjudicial foreclosure with respect to any security for
such Obligations, even though that election of remedies destroys such US
Borrower’s rights of subrogation against any other Person. Agent may bid all or
a portion of such Obligations at any foreclosure, trustee or other sale,
including any private sale, and the amount of such bid need not be paid by Agent
but shall be credited against such Obligations. The amount of the successful bid
at any such sale, whether Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the Fair Market Value of the Collateral, and
the difference between such bid amount and the remaining balance of such
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 1.23, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Agent might otherwise be entitled but for such bidding
at any such sale.
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           Extent of Liability; Contribution. Notwithstanding anything herein
to the contrary, each US Borrower’s liability under this Section 1.23 shall be
limited to the greater of (i) all amounts for which such US Borrower is
primarily liable, as described below, and (ii) such US Borrower’s Allocable
Amount. If any US Borrower makes a payment under this Section 1.23 of any
Obligations arising with respect to the US Revolving Loans (other than amounts
for which such US Borrower is primarily liable) (a “Guarantor Payment”) that,
taking into account all other Guarantor Payments previously or concurrently made
by any other US Borrower, exceeds the amount that such US Borrower would
otherwise have paid if each US Borrower had paid the aggregate Obligations
arising with respect to the US Revolving Loans satisfied by such Guarantor
Payments in the same proportion that such US Borrower’s Allocable Amount bore to
the total Allocable Amounts of all US Borrowers, then such US Borrower shall be
entitled to receive contribution and indemnification payments from, and to be
reimbursed by, each other US Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. The “Allocable Amount” for any US Borrower shall be the
maximum amount that could then be recovered from such US Borrower under this
Section 1.23 without rendering such payment voidable under Section 548 of the
Bankruptcy Code or under any applicable state fraudulent transfer or conveyance
act, or similar statute or common law. Nothing contained in this Section 1.23
shall limit the liability of any US Borrower to pay any portion of the US
Revolving Loans made directly or indirectly to that US Borrower (including Loans
advanced to any other US Borrower and then re-loaned or otherwise transferred
to, or for the benefit of, such US Borrower) and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such US
Borrower shall be primarily liable for all purposes hereunder. Upon the
occurrence of any of the above-described circumstances or upon any reasonable
expectation by Agent that any such circumstances may occur, Agent shall have the
right, in its discretion, to restrict the disbursement and use of such Loans to
such US Borrower.
 
 
30

--------------------------------------------------------------------------------

 
 
(d)           Joint Enterprise. Each US Borrower has requested that US Revolving
Lenders make the US Revolving Loans available to US Borrowers on a combined
basis, in order to finance US Borrowers’ business most efficiently and
economically. US Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each US Borrower is dependent upon the successful
performance of the integrated group. US Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each US Borrower and
ease administration of the facility, all to their mutual advantage. US Borrowers
acknowledge that Agent’s willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
US Borrowers and at US Borrowers’ request.
 
(e)           Subordination. Each US Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the payment in full of all
Obligations (other than Unasserted Obligations) arising in respect of the US
Revolving Loans.
 
1.24           US Borrower Agent. Each US Borrower hereby designates LLTC (“US
Borrower Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of US Borrower Materials, receipt and payment of Obligations, requests for
waivers, amendments or other accommodations, actions under the Loan Documents
(including in respect of compliance with covenants), and all other dealings with
Agent, L/C Issuer or any Lender. US Borrower Agent hereby accepts such
appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by US Borrower Agent on behalf of any US
Borrower. Agent and Lenders may give any notice or communication with a US
Borrower hereunder to US Borrower Agent on behalf of such US Borrower. Each of
Agent, L/C Issuer and Lenders shall have the right, in its discretion, to deal
exclusively with US Borrower Agent for any or all purposes under the Loan
Documents relating to the US Borrowers. Each US Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by US Borrower Agent shall be binding upon and enforceable against it.
 
2.
CONDITIONS PRECEDENT

 
2.1           Conditions to the Initial Loans. No Lender shall be obligated to
make any Loan or incur any Letter of Credit Obligations on the Closing Date, or
to take, fulfill, or perform any other action hereunder, until (i) all
conditions provided for in Annex D-1 have been satisfied or provided for in a
manner reasonably satisfactory to Agent, or waived in writing by Agent and
Requisite Lenders and (ii) the following conditions have been satisfied or
provided for in a manner reasonably satisfactory to Agent, or waived in writing
by Agent and Requisite Lenders:
 
(a)           Credit Agreement; Loan Documents and Other Matters. This Agreement
or counterparts hereof shall have been duly executed by, and delivered to, each
Borrower, each other Credit Party, Agent and Lenders; and Agent shall have
received such documents, instruments, agreements and legal opinions as Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D-1 along with satisfaction of all
other matters identified in Annex D-1, all in form and substance satisfactory to
Agent.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           Approvals. Agent shall have received satisfactory evidence that
the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents.
 
(c)           Opening Availability, Etc. The Eligible Accounts and Eligible
Vessels supporting the initial Revolving Credit Advances and the initial Letter
of Credit Obligations incurred and the amount of the Reserves to be established
on the Closing Date shall be sufficient in value, as determined by Agent, to
provide the Borrowers with Aggregate Borrowing Availability, after giving effect
to the initial Revolving Credit Advances and the incurrence of any initial
Letter of Credit Obligations (on a pro forma basis, which shall include payment
of closing costs, past due taxes, Prior Claims and accounts payable more than 60
days past due), of no less than US$30,000,000 as of the Closing Date, subject to
seasonal adjustment based on the timing of the Closing Date, as determined by
the Agent in its reasonable credit judgment.
 
(d)           Amendments to Second Lien Documents. Agent shall have received
copies of amendments to the Second Lien Documents in form and substance
reasonably satisfactory to Agent.
 
(e)           Payment of Fees. The Borrowers shall have paid the Fees required
to be paid on the Closing Date in the respective amounts specified in Section
1.8 (including the Fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date.
 
(f)           Capital and Corporate Structure; Other Indebtedness. The capital
and corporate structure of each Credit Party and the terms and conditions of all
Indebtedness of each Credit Party shall be acceptable to Agent in its sole
discretion.
 
(g)           Due Diligence. Agent shall have completed its legal due diligence,
including a Collateral audit, with results reasonably satisfactory to Agent.
 
(h)           Security. Agent shall have been delivered the items of Collateral
set forth in Annex J.
 
(i)           Intercreditor Agreement. Agent shall have received the
Intercreditor Agreement executed by the Second Lien Agent and the Credit Parties
in form and substance satisfactory to Agent.
 
(g)           Pay-Off Letter.  Agent shall have received satisfactory pay-off
letters for all existing Indebtedness to be repaid from the proceeds of the
initial Revolving Loans, confirming that all Liens upon any of the property of
the Credit Parties constituting Collateral will be terminated concurrently with
such payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.
 
 
32

--------------------------------------------------------------------------------

 
 
2.2           Further Conditions to Each Loan. Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance, or continue
any Loan as a LIBOR Loan or BA Rate Loan or incur any Letter of Credit
Obligation, if, as of the date thereof:
 
(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect as of such date as determined by Agent, except to the extent that such
representation or warranty expressly relates to an earlier date and except for
changes therein expressly permitted or expressly contemplated by this Agreement;
 
(b)           any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Advance (or the incurrence of any Letter
of Credit Obligation); or
 
(c)           after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligation), the outstanding principal amount of the applicable
Revolving Loan would exceed the lesser of (i) the applicable Borrowing Base, and
(ii) the applicable Maximum Amount, in each case, less the then outstanding
principal amount of the applicable Swing Line Loan.
 
The request and acceptance by a Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligation or the continuation of any Loan
into, or as, a LIBOR Loan or BA Rate Loan shall be deemed to constitute, as of
the date thereof, (i) a representation and warranty by the applicable Borrower
that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by the Borrowers of the granting and continuance of Agent’s Liens,
on behalf of the Secured Parties, pursuant to the Collateral Documents.
 
3.
REPRESENTATIONS AND WARRANTIES

 
To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
each Credit Party executing this Agreement makes the following representations
and warranties to Agent and each Lender with respect to all Credit Parties, each
and all of which shall survive the execution and delivery of this Agreement.
 
3.1           Corporate Existence; Compliance with Law. Each Credit Party (a) is
a corporation, limited liability company, partnership or limited partnership
duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation or organization set forth in Disclosure
Schedule (3.1); (b) is duly qualified to conduct business and is in good
standing in each other jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect; (c) has the requisite power and authority and the legal right to
own, pledge, mortgage, hypothecate or otherwise encumber and operate its
properties, to lease the property it operates under lease and to conduct its
business as now conducted and proposed to be conducted; (d) subject to specific
representations regarding Environmental Laws, has all licenses, permits,
consents or approvals from or by, and has made all material filings with, and
has given all notices to, all Governmental Authorities having jurisdiction, to
the extent required for such ownership, operation and conduct; (e) is in
compliance with its constating documents, bylaws or partnership agreement or
operating agreement, as applicable; and (f) subject to specific representations
set forth herein regarding Environmental Laws, tax and other laws, is in
compliance with all applicable provisions of law, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
 
33

--------------------------------------------------------------------------------

 
 
3.2           Executive Offices, Collateral Locations. As of the Closing Date,
each Credit Party’s name as it appears in official filings in its jurisdiction
of incorporation or organization, organization type, organization number, if
any, issued by its jurisdiction of incorporation or organization, and the
current location of each Credit Party’s chief executive office, principal place
of business, domicile (within the meaning of the Civil Code of Quebec) and the
warehouses and premises at which any Collateral is located are set forth on
Disclosure Schedule (3.2), none of such locations has changed within the four
(4) months preceding the Closing Date and each Credit Party has only one
jurisdiction of incorporation or organization. No Credit Party keeps records in
the Province of Quebec. In addition, Disclosure Schedule (3.2) lists the federal
employer identification number and business number, as applicable, of each
Credit Party.
 
3.3           Corporate Power, Authorization, Enforceable Obligations. The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein: (a)
are within such Person’s power; (b) have been duly authorized by all necessary
corporate, limited liability company, partnership or limited partnership action;
(c) do not contravene any provision of such Person’s constating documents,
bylaws or partnership agreement or operating agreement, as applicable; (d) do
not violate any federal, state, material provincial, material local or material
foreign law or regulation, or any order or decree of any court or Governmental
Authority binding on such Person; (e) do not materially conflict with or result
in the material breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, debenture, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of its
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Person other than those in favor of Agent, on
behalf of itself and the Secured Parties or for Permitted Encumbrances, pursuant
to the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in Section
2.1(b), all of which will have been duly obtained, made or complied with or
waived prior to the Closing Date. On or prior to the Closing Date, each of the
Loan Documents to which a Credit Party is a party shall have been duly executed
and delivered by such Credit Party and each such Loan Document shall then
constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
3.4           Financial Statements and Projections. Except for the Projections,
all Financial Statements that are referred to below have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.
 
 
34

--------------------------------------------------------------------------------

 
 
(a)           Financial Statements. The audited financial statements of Rand and
its Subsidiaries as at March 31, 2014 and the combined unaudited financial
statements of Rand and its Subsidiaries as at December 31, 2014 have been
delivered to the Agent.
 
(b)           Projections. The Projections delivered to the Agent on the date
hereof have been prepared by Rand and its Subsidiaries in light of the past
operations of its businesses and reflect projections for the five (5) year
period beginning on April 1, 2014 on a quarterly basis for the first year and on
an annual basis thereafter. The Projections are based upon the same accounting
principles as those used in the preparation of the financial statements
described above and the estimates and assumptions stated therein, all of which
Rand believes to be reasonable and fair in light of current conditions and
current facts known to Rand and, as of the Closing Date, reflect Rand’s good
faith and reasonable estimates of the future financial performance of Rand and
its Subsidiaries, and of the other information projected therein for the period
set forth therein. The Projections are not a guarantee of future performance,
and actual results may differ from the Projections.
 
3.5           Material Adverse Effect. Since September 30, 2014, (a) no Credit
Party has incurred any obligations, contingent or non-contingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments and that, alone or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect, (b) no contract, lease or other
agreement or instrument has been entered into by any Credit Party or has become
binding upon any Credit Party’s assets and no law or regulation applicable to
any Credit Party has been adopted that has had or could reasonably be expected
to have a Material Adverse Effect, and (c) no Credit Party is in default and, to
the best of each Credit Party’s knowledge, no third party is in default under
any Material Contract, lease or other agreement or instrument, that alone or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
Since September 30, 2014, no event has occurred, that alone or together with
other events, has had or could reasonably be expected to have a Material Adverse
Effect.
 
3.6           Ownership of Property; Liens. As of the Closing Date, the real
estate (“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or used by any Credit Party. Each
Credit Party owns good and marketable (and in the case of Real Estate located
outside the Province of Quebec) fee simple title to all of its owned Real Estate
and good and marketable title to the Vessels, and valid and marketable leasehold
interests in all of its leased Real Estate, all as described on Disclosure
Schedule (3.6), and copies of all such leases or a summary of terms thereof
reasonably satisfactory to Agent have been delivered to Agent. Disclosure
Schedule (3.6) further describes any Real Estate with respect to which any
Credit Party is a lessor, sublessor or assignor as of the Closing Date. Each
Credit Party also has good and marketable title to, or valid leasehold interests
in, all of its other personal property and assets. As of the Closing Date, none
of the Vessels, properties and assets of any Credit Party are subject to any
Liens other than Permitted Encumbrances, and there are no facts, circumstances
or conditions known to any Credit Party that may result in any Liens (including
Liens arising under Environmental Laws) other than Permitted Encumbrances. Each
Credit Party has received all deeds, assignments, waivers, consents,
non-disturbance and attornment or similar agreements, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect, perfect and publish such Credit Party’s right,
title and interest in and to all such Real Estate and other properties and
assets. Disclosure Schedule (3.6) also describes any purchase options, rights of
first refusal or other similar contractual rights pertaining to any Real Estate.
As of the Closing Date, no Vessel and no portion of any Credit Party’s Real
Estate has suffered any material damage by fire or other casualty loss that has
not heretofore been repaired and restored in all material respects to its
original condition or otherwise remedied. As of the Closing Date, all material
permits required to have been issued or appropriate to enable the Real Estate to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.
 
 
35

--------------------------------------------------------------------------------

 
 
3.7           Labor Matters. Except as set forth on Disclosure Schedule (3.7),
as of the Closing Date: (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party’s knowledge, threatened;
(b) hours worked by and payment made to employees of each Credit Party comply in
all material aspects with each federal, state, provincial, local or foreign law
applicable to such matters; (c) each Credit Party has withheld all employee
withholdings and has made all employer contributions to be withheld and made by
it pursuant to applicable law on account of the Canada and Quebec pension plans,
employment insurance and employee income taxes; all payments due from any Credit
Party for U.S. employee health and welfare insurance have been paid or accrued
as a liability on the books of such Credit Party; (d) no Credit Party is a party
to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on
Disclosure Schedule (3.7) have been delivered to Agent); (e) there is no
organizing activity involving any Credit Party pending or, to any Credit Party’s
knowledge, threatened by any labor union or group of employees; (f) there are no
certification applications or representative proceedings pending or, to any
Credit Party’s knowledge, threatened with any labor relations board, and no
labor organization or group of employees of any Credit Party has made a pending
demand for certification; and (g) there are no material complaints or charges
against any Credit Party pending or, to the knowledge of any Credit Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Credit Party of any individual.
 
3.8           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness. Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person. As of the Closing Date, all of the issued and outstanding Stock of each
Credit Party (other than Rand) is owned by each of the Stockholders and in the
amounts set forth in Disclosure Schedule (3.8). Except as set forth in
Disclosure Schedule (3.8), there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its Subsidiaries.
All outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party,
as of the Closing Date (except for the Obligations), is described in Section 6.3
(including Disclosure Schedule (6.3)).
 
3.9           Government Regulation. No Credit Party is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under the Federal Power Act, or
any other federal, provincial or state statute that restricts or limits its
ability to incur Indebtedness or to perform its obligations hereunder. Neither
the making of the Loans by Lenders to any Borrower, the incurrence of the Letter
of Credit Obligations on behalf of any Borrower nor the application of the
proceeds thereof and repayment thereof and the consummation of the transactions
contemplated by the Loan Documents will violate any provision of any applicable
statute or any rule, regulation, order or policy of or issued by any securities
commissions, securities exchange or other securities regulatory authority.
 
 
36

--------------------------------------------------------------------------------

 
 
3.10           Margin Regulations. No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as “Margin Stock”). No Credit Party owns any Margin Stock, and none of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.
 
3.11           Taxes. All federal, provincial, state and other material Tax
returns, reports and statements, including information returns, required by any
Governmental Authority to be filed by any Credit Party have been filed with the
appropriate Governmental Authority, and all Charges have been paid prior to the
date on which any fine, penalty, interest or late charge may be added thereto
for nonpayment thereof (except for those Taxes identified on Disclosure Schedule
(3.11), and excluding Charges or other amounts being contested in accordance
with Section 5.2(b)) and unless the failure to so file or pay could not
reasonably be expected to result in fines, penalties or interest in excess of
US$250,000 in the aggregate. Proper and accurate amounts have been withheld by
each Credit Party from its respective employees for all periods in full and
complete compliance with all applicable federal, provincial, state, local and
foreign laws and such withholdings have been timely paid to the applicable
Governmental Authorities. Disclosure Schedule (3.11) sets forth as of the
Closing Date (i) those taxation years that have not yet been assessed by the
IRS, the CRA or the applicable provincial, state, local or foreign Governmental
Authorities, (ii) the taxation years that are currently being audited by the
IRS, the CRA or any other applicable Governmental Authority, (iii) any
assessments or threatened assessments in connection with such audits or
otherwise currently outstanding and (iv) the most recent taxation year that an
audit by the IRS, the CRA or the applicable provincial, state, local or foreign
Governmental Authorities has been completed. Except as described in Disclosure
Schedule (3.11), as of the Closing Date, no Credit Party has executed or filed
with the IRS, the CRA or any other Governmental Authority any agreement or other
document extending, or having the effect of extending, the period for assessment
or collection of any Charges. Except as described in Disclosure Schedule (3.11),
none of the Credit Parties and their respective predecessors are liable for any
Charges: (a) under any agreement (including any tax sharing agreements) or (b)
to each Credit Party’s knowledge, as a transferee. As of the Closing Date, no
Credit Party has agreed or been requested to make any adjustment under Revenue
Code Section 481(a), by reason of a change in accounting method or otherwise,
which could reasonably be expected to have a Material Adverse Effect.
 
 
37

--------------------------------------------------------------------------------

 
 
3.12           No Litigation. No action, claim, lawsuit, demand, investigation
or proceeding is now pending or, to the knowledge of any Credit Party,
threatened against any Credit Party, before any Governmental Authority or before
any arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Disclosure Schedule (3.12), as of the Closing
Date, there is no Litigation pending or threatened that seeks damages in excess
of US$500,000 or injunctive relief against, or alleges criminal misconduct of,
any Credit Party.
 
3.13           Canadian Pension Plans, Canadian Benefit Plans and ERISA Plans.
 
(a)           As of the Closing Date, Disclosure Schedule 3.13 lists all ERISA
Plans, Canadian Benefit Plans and Canadian Pension Plans currently maintained or
contributed to by any Credit Party. No Credit Party maintains or contributes to
any defined benefit Canadian Pension Plan.
 
(b)           The Canadian Pension Plans are duly registered under the ITA and
all other applicable laws which require registration. Each Credit Party has
complied with and performed all of its material obligations under and in respect
of the Canadian Pension Plans and Canadian Benefit Plans under the terms
thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations). All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan have been paid in
a timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws, except those that are being contested in good faith by
appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP. There have been no improper withdrawals or applications of
the assets of the Canadian Pension Plans or the Canadian Benefit Plans. Except
as set forth on Disclosure Schedule (3.13), there are no outstanding disputes
concerning the assets of the Canadian Pension Plans or the Canadian Benefit
Plans. Except as set forth on Disclosure Schedule (3.13), each of the Canadian
Pension Plans is fully funded on a solvency basis (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles).
 
(c)           Disclosure Schedule (3.13) lists, as of the Closing Date, (i) all
ERISA Affiliates and (ii) all ERISA Plans and separately identifies all US
Pension Plans, Multiemployer Plans and US Welfare Plans. Copies of all such
listed ERISA Plans, together with a copy of the most recently filed form
5500-series return, as applicable, for each such ERISA Plan, have been delivered
to Agent. Except as set forth on Disclosure Schedule (3.13): (i) each Qualified
Plan (other than Multiemployer Plans) has been determined by the IRS to qualify
under Section 401 of the Revenue Code, the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501 of the
Revenue Code, and nothing has occurred that could reasonably be expected to
cause the loss of such qualification or tax-exempt status; (ii) each ERISA Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Revenue Code and its terms, including the timely filing of all
returns required under the Revenue Code or ERISA; (iii) no Credit Party or ERISA
Affiliate has failed to make any required material contribution or pay any
material amount due as required by Section 412 of the Revenue Code, Section 430
of the Revenue Code or Section 302 of ERISA or the terms of any such ERISA Plan;
and (iv) no non-exempt “prohibited transaction,” as defined in Section 406 of
ERISA and Section 4975 of the Revenue Code, has occurred, within the preceding
five years, with respect to any ERISA Plan that could reasonably be expected to
subject any Credit Party to a material tax on prohibited transactions imposed by
Section 502(i) of ERISA or Section 4975 of the Revenue Code.
 
 
38

--------------------------------------------------------------------------------

 
 
(d)           Except as set forth in Disclosure Schedule (3.13): (i) no US
Pension Plan has any material Unfunded Pension Liability; (ii) no ERISA Event
has occurred within the preceding six years or is reasonably expected to occur;
(iii) there are no pending, or to the knowledge of any Credit Party, threatened
material claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any ERISA Plan or
any Person as fiduciary or sponsor of any ERISA Plan; (iv) no Credit Party or
ERISA Affiliate has incurred or reasonably expects to incur any material
liability as a result of a complete or partial withdrawal from a Multiemployer
Plan; and (v) within the last five years no US Pension Plan of any Credit Party
or ERISA Affiliate has been terminated, whether or not in a “standard
termination” as that term is used in Section 4041 of ERISA, nor has any US
Pension Plan of any Credit Party or any ERISA Affiliate (determined at any time
within the last five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined at such
time).
 
3.14           Brokers. Except as set forth on Disclosure Schedule (3.14), no
broker or finder acting on behalf of any Credit Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans, and no Credit Party
or Affiliate thereof has any obligation to any Person in respect of any finder’s
or brokerage fees in connection therewith.
 
3.15           Intellectual Property. As of the Closing Date, each Credit Party
owns or has rights to use all Intellectual Property necessary to continue to
conduct its business as now or heretofore conducted by it or proposed to be
conducted by it. Each Patent, Trademark, Design, Copyright and License so owned
or used by a Credit Party is listed, together with application or registration
numbers, as applicable, in Disclosure Schedule (3.15). Each Credit Party
conducts its business and affairs without infringement of or interference with
any Intellectual Property of any other Person in any material respect. Except as
set forth in Disclosure Schedule (3.15), no Credit Party is aware of any
material infringement claim by any other Person with respect to any Intellectual
Property.
 
3.16           Full Disclosure. No information contained in this Agreement, any
of the other Loan Documents, any Financial Statements or Collateral Reports or
other written reports from time to time prepared by any Credit Party and
delivered hereunder or any written statement prepared by any Credit Party and
furnished by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. Projections from time to time
delivered hereunder are or will be based upon the estimates and assumptions
stated therein, all of which Borrowers believed at the time of delivery to be
reasonable and fair in light of current conditions and current facts known to
Borrowers as of such delivery date, and reflect Borrowers’ good faith and
reasonable estimates of the future financial performance of Borrowers and of the
other information projected therein for the period set forth therein. Such
Projections are not a guaranty of future performance and actual results may
differ from those set forth in such Projections. The Liens granted to Agent, on
behalf of the Secured Parties, pursuant to the Collateral Documents will at all
times be fully perfected first priority Liens in and to the Collateral described
therein, subject, as to priority, only to Permitted Encumbrances.
 
 
39

--------------------------------------------------------------------------------

 
 
 
3.17           Environmental Matters.
 
(a)           Except as set forth in Disclosure Schedule (3.17), as of the
Closing Date: (i) the Real Estate is free of the presence of any Hazardous
Material except for such presence that could not reasonably be expected to
adversely impact the value or marketability of such Real Estate, that is not in
breach of Environmental Laws, and that could not reasonably be expected to
result in, either individually or in the aggregate, Material Environmental
Liabilities to the Credit Parties and their Subsidiaries; (ii) no Credit Party
has caused or suffered to occur any material Release of Hazardous Materials;
(iii) the Credit Parties are, and have been in compliance with, all
Environmental Laws, except for such noncompliance that could not reasonably be
expected to result in, either individually or in the aggregate, Material
Environmental Liabilities to the Credit Parties and their Subsidiaries; (iv) the
Credit Parties have obtained, and are in compliance with, all Environmental
Permits required by Environmental Laws for the operations of their respective
businesses as presently conducted or as proposed to be conducted, except where
the failure to so obtain or comply with such Environmental Permits could not
reasonably be expected to result in, either individually or in the aggregate,
Material Environmental Liabilities to the Credit Parties and their Subsidiaries,
and all such Environmental Permits are valid, uncontested and in good standing;
(v) no Credit Party is involved in operations or knows of any facts,
circumstances or conditions, including any Releases of Hazardous Materials, that
are likely to result in, either individually or in the aggregate, Material
Environmental Liabilities to the Credit Parties and their Subsidiaries; (vi)
there is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of US$250,000 or injunctive relief against,
or that alleges criminal misconduct by, any Credit Party; (vii) no Credit Party
has knowledge of, nor has any Credit Party received notice of any actual,
pending or threatened investigations, claims, orders, suits, actions or
proceedings regarding the breach of any Environmental Laws or the provisions of
any Environmental Permits, or which may result in, either individually or in the
aggregate, Material Environmental Liabilities to the Credit Parties and their
Subsidiaries; (viii) the Credit Parties have provided to Agent copies of all
existing environmental reports, reviews and audits and all written information
pertaining to actual or potential Environmental Liabilities, in each case
relating to any Credit Party; (ix) no Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities has attached
to any property of any Credit Party or any Subsidiary of any Credit Party and,
to the knowledge of any Credit Party, no facts, circumstances or conditions
exist that could reasonably be expected to result in any such Lien attaching to
any such property; and (x) no Credit Party and no Subsidiary of any Credit Party
(A) is or has been engaged in, or has permitted any current or former tenant to
engage in, operations in violation of any Environmental Law or (B) knows of any
facts, circumstances or conditions reasonably constituting notice of a violation
of any Environmental Law, including receipt of any information request or notice
of potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party’s affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.
 
3.18           Insurance. Disclosure Schedule (3.18) lists all insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.
 
3.19           Deposit and Disbursement Accounts. Disclosure Schedule (3.19)
lists all banks and other financial institutions at which any Credit Party
maintains lock boxes, deposit and/or other accounts as of the Closing Date,
including any Disbursement Accounts, and such Schedule correctly identifies the
name, address and telephone number of each depository, the name in which the
lock box or account is held, a description of the purpose of the lock box or
account, and the complete lock box address or account number therefor.
 
3.20           Government Contracts. Except as set forth in Disclosure Schedule
(3.20), as of the Closing Date, no Credit Party is a party to any contract or
agreement with any Governmental Authority and no Credit Party’s Accounts are
subject to any of the requirements or proceedings applicable to assignments of
accounts under the Financial Administration Act (Canada), the Federal Assignment
of Claims Act of 1940 (31 U.S.C. Section 3727) or any similar provincial, local
or foreign law.
 
3.21           Customer and Trade Relations. As of the Closing Date, there
exists no actual or, to the knowledge of any Credit Party, threatened
termination or cancellation of, or any material adverse modification or change
in: the business relationship of any Credit Party with any customer or group of
customers whose purchases during the preceding 12 months caused them to be
ranked among the ten largest customers of such Credit Party; or the business
relationship of any Credit Party with any supplier essential to its operations.
 
3.22           Bonding; Licenses. Except as set forth on Disclosure Schedule
(3.22), as of the Closing Date, no Credit Party is a party to or bound by any
surety bond agreement or bonding requirement with respect to products or
services sold by it or any Trademark, Patent or industrial Design License
agreement with respect to products sold by it.
 
3.23           Solvency. After giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the Closing Date, if any, or such
other date as Loans and Letter of Credit Obligations requested hereunder are
made or incurred, (b) the disbursement of the proceeds of such Loans pursuant to
the instructions of Borrowers and (c) the payment and accrual of all transaction
costs in connection with the foregoing, each Borrower, individually, and the
Credit Parties, taken as a whole, will be Solvent.
 
 
41

--------------------------------------------------------------------------------

 
 
3.24           Material Contracts.
 
(a)           Disclosure Schedule (3.24) (as amended from time to time upon
notice to the Agent) accurately sets out all Material Contracts;
 
(b)           a true and complete certified copy of each documented Material
Contract has been delivered to the Agent and each Material Contract is in full
force and effect, unamended except as permitted under this Agreement and except
for terminations at the stated expiry thereof (if any);
 
(c)           no event has occurred and is continuing which could reasonably be
expected to constitute a breach of or a default under any Material Contract
except for those events of which written notice has been provided to the Agent
setting forth both the event and the applicable breach or default or breaches
which are not material and which do not give rise to a right by the counterparty
to terminate the Material Contract prior to the stated expiry thereof (if any);
 
(d)           each Material Contract to which a Credit Party is a party is
binding upon such Credit Party and, to its knowledge, is a binding agreement of
each other Person who is a party to the Material Contract; and
 
(e)           each Credit Party has obtained, as of the Closing Date, all
necessary consents to the granting of a security interest in each Material
Contract to which it is a party except for (i) collective bargaining agreements,
(ii) those identified in writing to the Agent and expressly acknowledged by the
Agent to not be required and (iii) those as to which the granting of a security
interest is prohibited by its terms (including where the violation of any such
prohibition would result in the termination of the applicable Material
Contract), provided that such exclusion shall in no way be construed (a) to
apply if any such prohibition is unenforceable under Section 9-406, 9-407, 9-408
or 9-409 of the Code or other applicable law, including the PPSA, (b) so as to
limit, impair or otherwise affect Agent’s Liens on any Accounts or rights of a
Credit Party in or to money due or to become due under such Material Contract or
(c) to limit, impair or otherwise affect Agent’s Lien upon any rights or
interests of any Credit Party in or to the proceeds from the sale, license or
other disposition of such Material Contract.
 
3.25           Citizen of the United States. Each of Grand River and Black Creek
is a “citizen of the United States” within the meaning of 46 U.S.C. § 50501(a),
(b) and (d), and the regulations promulgated thereunder, eligible and qualified
to own U.S. –flag vessels in the coastwise trade of the United States.
 
3.26           Vessels. Each of the US Vessels is duly documented in the name of
its respective owner under the law and flag of the United States and is entitled
to engage in the coastwise trade of the United States. Each of the Cdn. Vessels
is duly documented in the name of its respective owner under the law and flag of
Canada, is entitled to engage in the coastwise trade of Canada and holds all
certificates which are required for each Vessel to operate as contemplated
herein, except the Manitoulin, until such time as the Conversion described in
Section 5.15 is completed and the Manitoulin is returned to the Great Lakes to
commence operations as contemplated by such Section 5.15.
 
 
42

--------------------------------------------------------------------------------

 
 
3.27           Permitted Intercompany Indebtedness. Disclosure Schedule (3.27)
provides a true and correct list of all Permitted Intercompany Indebtedness
along with the amount of Indebtedness existing as of the Closing Date.
 
3.28           Time Charter Agreements.
 
(a)           Other than those that can be reasonably expected to be
commercially available when and as required on commercially reasonable terms,
the services to be performed, the materials to be supplied and the interests in
the US Vessels and other rights granted pursuant to the Time Charter Agreements
comprise all of the agreements necessary for LLTC to secure any right material
to the carrying capacity of the US Vessels in accordance with the Time Charter
Agreements.
 
(b)           There are no material permits, services, materials or rights
required by LLTC to use the carrying capacity of the US Vessels in accordance
with applicable law or the other Material Contracts other than those available
under the Time Charter Agreements.
 
3.29           Bareboat Charter Agreements.
 
(a)           Other than those that can be reasonably expected to be
commercially available when and as required on commercially reasonable terms,
the services to be performed, the materials to be supplied and the interests in
each of the Lewis J. Kuber, the James L. Kuber, the Moore and the Victory, and
other rights granted pursuant to the Bareboat Charter Agreements:
 
(i)           comprise all of the agreements necessary for Grand River or Black
Creek, as applicable, to secure any right material to the operation,
maintenance, possession and use of each of the Lewis J. Kuber, the James L.
Kuber, the Moore and the Victory, all in accordance with all applicable law and
without reference to any proprietary information not owned by Grand River or
Black Creek or available to Grand River or Black Creek, as applicable, under the
applicable Bareboat Charter Agreements; and
 
(ii)           comprise non-disturbance agreements from every Person having a
recorded or unrecorded interest in any of the Lewis J. Kuber, the James L.
Kuber, the Moore and the Victory who could in any circumstances gain possession
of any such Vessel or otherwise dispossess Grand River or Black Creek, as
applicable, therefrom.
 
(b)           There are no material permits, services, materials or rights
required by Grand River or Black Creek, as applicable, for the operation,
maintenance, possession or use of each of the Lewis J. Kuber, the James L.
Kuber, the Moore and the Victory in accordance with applicable law or the other
Material Contracts, other than those available under the Bareboat Charter
Agreements or that can reasonably be expected to be commercially available when
and as required on commercially reasonable terms.
 
3.30           Foreign Assets Control Regulations and Anti-Money Laundering.
 
(a)           Each Credit Party and each Subsidiary of each Credit Party is in
compliance in all material respects with all U.S. economic sanctions laws,
Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it. No Credit Party
and no Subsidiary or Affiliate of a Credit Party (i) is a Person designated by
the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) or Foreign Sanctions Evaders List (“FSE List”)
with which a U.S. Person cannot lawfully deal with or otherwise engage in
business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or FSE List or a foreign government that is the
target of U.S. economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under U.S. law.
 
 
43

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party and each Subsidiary of each Credit Party is in
compliance with all applicable Canadian economic sanctions laws and all
applicable anti-money laundering and counter-terrorism financing laws, including
the provisions of the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada), the Criminal Code (Canada), the United Nations Act
(Canada) and any other enabling legislation or executive order relating thereto.
No Credit Party and no Subsidiary or Affiliate of a Credit Party (i) is a Person
designated by the Canadian government on any list set out in the United Nations
Al-Qaida and Taliban Regulations, the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism or the Criminal Code
(collectively, the “Terrorist Lists”) with which a Canadian Person cannot
lawfully deal with or otherwise engage in business transactions, (ii) is a
Person who is otherwise the target of Canadian economic sanctions laws such that
a Canadian Person cannot lawfully deal or otherwise engage in business
transactions with such Person or (iii) is controlled by (including without
limitation by virtue of such person being a director or owning voting shares or
interests), or acts, directly or indirectly, for or on behalf of, any person or
entity on any Terrorist List or a foreign government that is the target of
Canadian economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under Canadian law.
 
3.31           Patriot Act. The Credit Parties, each of their Subsidiaries and
each of their Affiliates are in compliance with (a) the Trading with the Enemy
Act, and each of the foreign assets control regulations of the United States
Treasury Department and any other enabling legislation or executive order
relating thereto, (b) the Patriot Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, or otherwise in violation of any other
applicable anti-bribery or anti-corruption laws or regulations.
 
3.32           Second Lien Debt. As of the Closing Date, the Borrowers have
delivered to Agent a complete and correct copy of the Second Lien Loan Documents
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other material documents delivered pursuant thereto or in
connection therewith). All Obligations, including the Letter of Credit
Obligations, constitute Indebtedness entitled to the benefits of the
subordination provisions contained in the Intercreditor Agreement.
 
 
44

--------------------------------------------------------------------------------

 
 
4.
FINANCIAL STATEMENTS AND INFORMATION

 
4.1           Reports and Notices.
 
(a)           Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the Financial Statements, notices,
Projections and other information at the times, to the Persons and in the manner
set forth in Annex E.
 
(b)           Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the various Collateral Reports
(including Borrowing Base Certificates in the form of Exhibit 4.1(b)) at the
times, to the Persons and in the manner set forth in Annex F.
 
4.2           Communication with Accountants. Each Credit Party (a) authorizes
(i) Agent and (ii) so long as an Event of Default has occurred and is
continuing, each Lender, to communicate directly with its certified public
accountants, including Grant Thornton LLP, upon prior notice to Borrowers and a
reasonable opportunity to participate therein, and (b) authorizes and shall
instruct those accountants and advisors to disclose and make available to Agent
and each Lender any and all Financial Statements and other supporting financial
documents, schedules and information relating to any Credit Party (including
copies of any issued management letters) with respect to the business, results
of operations and financial condition of any Credit Party.
 
5.
AFFIRMATIVE COVENANTS

 
Each Credit Party agrees as to all Credit Parties that, from and after the date
hereof and until the Termination Date:
 
5.1           Maintenance of Existence and Conduct of Business. Each Credit
Party shall: (a) do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its material rights
and franchises; (b) continue to conduct its business substantially as now
conducted or as otherwise permitted hereunder; (c) at all times maintain,
preserve and protect all of its assets and properties used or useful in the
conduct of its business, and keep the same in good repair, working order and
condition in all material respects (taking into consideration ordinary wear and
tear and obsolescence) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices; and (d) transact business only in such
corporate and trade names as are set forth in Disclosure Schedule (5.1).
 
5.2           Payment of Charges.
 
(a)           Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it
before any thereof shall become past due, including (i) Charges imposed upon it,
its income and profits, or any of its property (real, personal or mixed) and all
Charges with respect to employee source deduction obligations and employer
obligations to its employees, (ii) lawful claims for labor, materials, supplies
and services or otherwise, and (iii) all storage or rental charges payable to
warehousemen and bailees, in each case, before any thereof shall become past
due, except, in the case of clauses (ii) and (iii), where the failure to pay or
discharge such Charges would not result in aggregate liabilities in excess of
US$250,000.
 
 
45

--------------------------------------------------------------------------------

 
 
(b)           Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien shall arise or be imposed to secure payment of such Charges
(other than payments to warehousemen and/or bailees) that is superior to any of
the Liens securing payment of the Obligations and such contest is maintained and
prosecuted continuously and with diligence and operates to suspend collection or
enforcement of such Charges, (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest, (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met; and (v) Agent has not advised the Borrowers in writing that Agent
reasonably believes that non-payment or non-discharge thereof could have or
result in a Material Adverse Effect.
 
5.3           Books and Records. Each Credit Party shall keep adequate books and
records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements described in Section 3.4(a). Each
Credit Party which keeps records relating to Collateral in the Province of
Quebec shall at all times keep a duplicate copy thereof at a location outside
the Province of Quebec, as designated on Disclosure Schedule (3.2).
 
5.4           Insurance; Damage to or Destruction of Collateral.
 
(a)           The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described and detailed in Annex K, in form and amounts
and with insurers (with a Best Rating of at least A+, unless otherwise approved
by Agent in its reasonable discretion) reasonably acceptable to the Agent;
provided, however, that the Agent hereby agrees that the Credit Parties’
insurance policies and coverage levels existing as of the Closing Date are
acceptable to the Agent as of the Closing Date and the Agent further agrees to
give the Credit Parties twenty (20) days to obtain additional insurance and/or
modify their existing insurance, as the case may be, if the Agent determines in
its reasonable credit judgment after the Closing Date that the insurance
policies or coverage levels maintained by the Credit Parties are not reasonably
acceptable to the Agent. If any such request is anticipated and is proposed to
be made at the time of the regularly scheduled expiry of any insurance policy,
then the Agent shall endeavor to give the Credit Parties notice of requested
changes (accompanied by reasonable detail thereof) at least sixty (60) days
prior to such expiry. Such policies of insurance (or the loss payable and
additional insured endorsements delivered to the Agent) shall contain provisions
pursuant to which the insurer agrees to provide thirty (30) day prior written
notice to the Agent in the event of any non-renewal, cancellation or amendment
of any such insurance policy. If any Credit Party at any time or times hereafter
shall fail to obtain or maintain any of the policies of insurance required above
within the time periods required above or to pay all premiums relating thereto,
Agent may at any time or times thereafter obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
that Agent deems advisable. Agent shall have no obligation to obtain insurance
for any Credit Party or pay any premiums therefor. By doing so, Agent shall not
be deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above within the time periods required
above or to pay all premiums relating thereto, Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto that Agent deems necessary or
advisable in its reasonable credit judgment. All sums so disbursed, including
reasonable and documented out-of-pocket legal fees, court costs and other
charges related thereto, shall be payable on demand by the Borrowers to Agent
and shall be additional Obligations hereunder secured by the Collateral.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Subject to the terms of Section 5.4(a) above, Agent reserves the
right at any time upon any change in any Credit Party’s risk profile (including
any laws affecting the potential liability of such Credit Party) to require
additional forms and limits of insurance to, in Agent’s opinion, adequately
protect the interest of Agent, on behalf of Secured Parties, in all or any
portion of the Collateral and to ensure that each Credit Party is protected by
insurance in amounts and with coverage customary for its industry. If reasonably
requested by Agent, each Credit Party shall deliver to Agent from time to time a
report of a reputable insurance broker reasonably satisfactory to Agent, with
respect to its insurance policies.
 
(c)           Each Credit Party irrevocably makes, constitutes and appoints
Agent (and all officers, employees or agents designated by Agent), so long as
any Default or Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed US$500,000, as true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance, endorsing the name of such Credit Party
on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Agent shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Each Borrower shall promptly notify Agent of any loss,
damage, or destruction to the Collateral in the amount of US$500,000 or more,
whether or not covered by insurance. All insurance proceeds not in excess of
US$500,000 that are to be made available to a Borrower to replace, repair,
restore or rebuild the Collateral shall be applied by Agent to reduce the
outstanding principal balance of the applicable Revolving Loan (which
application shall not result in a permanent reduction of the applicable
Revolving Loan Commitment) and upon such application, Agent shall establish a
Reserve against the applicable Borrowing Base in an amount equal to the amount
of such proceeds so applied; provided that at such time as such Borrower shall
use such insurance proceeds, or any part thereof, to replace, repair, restore or
rebuild the Collateral in a diligent and expeditious manner with materials and
workmanship of substantially the same quality as existed before the loss, damage
or destruction, such Reserve against the applicable Borrowing Base shall be
removed. All insurance proceeds in excess of US$500,000 made available to a
Borrower or any other Credit Party to replace, repair, restore or rebuild
Collateral shall be deposited in a cash collateral account established at a
financial institution designated by the relevant Borrower or Credit Party and
acceptable to Agent. For a period of 180 days following the deposit of such
funds into a cash collateral account, such funds shall be made available to a
Borrower or such Credit Party to provide funds to replace, repair, restore or
rebuild the Collateral as follows: (i) a Borrower shall request a Revolving
Credit Advance or release from the cash collateral account be made to such
Borrower or such Credit Party in the amount requested to be released; (ii) so
long as the conditions set forth in Section 2.2 have been met, Revolving Lenders
shall make such Revolving Credit Advance or Agent shall release funds from the
cash collateral account; and (iii) in the case of insurance proceeds applied
against the Revolving Loan, the Reserve established with respect to such
insurance proceeds shall be reduced by the amount of such Revolving Credit
Advance. To the extent not used to replace, repair, restore or rebuild the
Collateral within such time period, such insurance proceeds shall be applied in
accordance with Section 1.3(d).
 
 
47

--------------------------------------------------------------------------------

 
 
5.5           Compliance with Laws.
 
(a)           Each Credit Party shall comply with all federal, provincial,
state, local and foreign laws and regulations applicable to it, including ERISA,
those relating to employment and labor matters, and Environmental Laws and
Environmental Permits, except to the extent that the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
(b)           (i)           For each existing, or hereafter adopted, Canadian
Pension Plan, Canadian Benefit Plan and ERISA Plan, each Credit Party shall in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Canadian Pension Plan, Canadian Benefit
Plan or ERISA Plan, including under any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations).
 
(ii)           All employer or employee payments, contributions or premiums
required to be remitted or paid to or in respect of each Canadian Pension Plan,
Canadian Benefit Plan or ERISA Plan shall be paid or remitted by each Credit
Party in a timely fashion in accordance with the terms thereof, of any funding
agreements and of all applicable laws.
 
(iii)           Parent shall deliver to Agent (i) if requested by Agent, copies
of each annual and other return, report or valuation with respect to each
Canadian Pension Plan, Canadian Benefit Plan or ERISA Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any direction, order, notice, ruling or opinion that any Credit Party may
receive from any applicable Governmental Authority with respect to any Canadian
Pension Plan or ERISA Plan; and (iii) notification within 30 days of any
increases having a cost to one or more of the Credit Parties in excess of
US$250,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan, Canadian Benefit Plan or ERISA Plan, or the establishment of any
new Canadian Pension Plan, Canadian Benefit Plan or ERISA Plan, or the
commencement of contributions to any such plan to which any Credit Party was not
previously contributing.
 
(c)           Each Credit Party shall (i) at all times comply with, and perform
such acts as may be required by, all applicable laws (including all laws
relating to dealings with public officials, anti-money laundering, anti-fraud,
consumer credit protection and foreign exchange regulations) in connection with
the servicing and management of the Collateral and performance by each Credit
Party under this Agreement, and (ii) maintain an effective system of audits and
controls adequate to ensure that each Credit Party and its agents,
representatives, employees and other staff are trained to and do perform their
respective obligations, meet the requirements of the Credit Party set forth in
this Agreement or pursuant to applicable laws, and comply with applicable laws.
In furtherance thereof, each Credit Party shall obtain and maintain such
licenses, permits, and other governmental approvals or qualifications required
to enable each Credit Party to perform its obligations hereunder. Borrowers
shall maintain a file of such documentation as may be required under applicable
laws and shall make such file available to Agent for inspection upon Agent’s
reasonable request.
 
 
48

--------------------------------------------------------------------------------

 
 
 
(d)           Without limiting the foregoing, each Credit Party and its
officers, directors, employees, shareholders, members, agents or Affiliates,
acting on its behalf, (i) shall not take any action that may constitute a
violation of, or cause Lender or any Affiliate thereof to be in violation of,
the FCPA or any applicable anti-bribery or related laws, and (ii) shall observe
the Compliance Procedures, and, in connection therewith, maintain, an effective
system of audits and controls, including an Anti-Money Laundering Plan, adequate
to ensure that all of their agents, representatives, employees, and other staff
are trained to ensure that any amounts paid to the Agent or to any Lender are
not derived from Illegal Proceeds or an Illegal Source.
 
5.6           Supplemental Disclosure. From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of an Event of Default) or at
the Credit Parties’ election, the Credit Parties shall supplement each
Disclosure Schedule hereto, or any representation herein or in any other Loan
Document, with respect to any matter hereafter arising that, if existing or
occurring at the date of this Agreement, would have been required to be set
forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.
 
5.7           Intellectual Property. Each Credit Party will conduct its business
and affairs without infringement of or interference with any Intellectual
Property of any other Person in any material respect and shall comply in all
material respects with the terms of its Licenses.
 
5.8           Environmental Matters. Each Credit Party shall and shall cause
each Person within its control to: (a) conduct its operations and keep and
maintain its Real Estate and Vessels in compliance with all Environmental Laws
and Environmental Permits except where the failure to comply could not
reasonably be expected to, individually or in the aggregate, result in a
Material Environmental Liability; (b) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
in all material respects with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material for which a Credit Party is
responsible unless the failure to do so could not reasonably be expected to have
a Material Adverse Effect; (c) notify Agent promptly after such Credit Party
becomes aware of any violation of Environmental Laws or Environmental Permits or
any Release on, at, in, under, above, to, from or about any Real Estate or of
any order or intention to issue an order under any Environmental Laws by any
Governmental Authority that is reasonably likely to result in Material
Environmental Liabilities; and (d) promptly forward to Agent a copy of any
order, notice, request for information or any communication or report received
by such Credit Party in connection with any such violation, Release or order or
any other matter relating to any Environmental Laws or Environmental Permits
that could reasonably be expected to result in Material Environmental
Liabilities, in each case whether or not any Governmental Authority has taken or
threatened any action in connection with any such violation, Release, order or
other matter. Without limiting the foregoing, if an Event of Default is
continuing or if Agent at any time has a reasonable basis to believe that there
may be a violation of any Environmental Laws or Environmental Permits by any
Credit Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate or of the issuance or threat to issue any order under Environmental Laws
by any Governmental Authority, that, in each case, could reasonably be expected
to have a Material Adverse Effect, then each Credit Party shall, upon Agent’s
written request, (i) cause the performance of such environmental audits
including subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at the Borrowers’ expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater. The Borrowers shall be jointly and
severally responsible to reimburse Agent for the reasonable and documented
out-of-pocket costs of such audits and tests and the same will constitute a part
of the Obligations secured hereunder.
 
 
49

--------------------------------------------------------------------------------

 
 
 
5.9           Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and
Real Estate Purchases. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord’s agreement, mortgagee agreement or bailee letter,
as applicable, from the lessor of each leased property, the mortgagee of each
owned property and the bailee with respect to each warehouse, processor or
converter facility or other location where Collateral is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims that the landlord, mortgagee or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to Agent. After the Closing Date, no real property or
warehouse space shall be leased by any Credit Party and no Inventory with a
value in excess of US$100,000 individually or US$250,000 in the aggregate shall
be shipped to a processor or converter under arrangements established after the
Closing Date without the prior written consent of Agent, unless and until a
satisfactory landlord agreement or bailee letter, as appropriate, shall first
have been obtained with respect to such location. Each Credit Party shall timely
and fully pay and perform its material obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located. To the extent permitted hereunder, if any
Credit Party proposes to acquire a fee ownership interest in Real Estate after
the Closing Date, it shall first provide to Agent a mortgage, debenture, deed of
trust or similar document granting Agent a first priority Lien on such Real
Estate (subject to Permitted Encumbrances), together with a real property
survey, local counsel opinion(s), and, if required by Agent, an environmental
audit, mortgage title insurance commitment, supplemental casualty insurance and
flood insurance, and such other documents, instruments or agreements reasonably
requested by Agent, in each case, in form and substance reasonably satisfactory
to Agent.
 
 
50

--------------------------------------------------------------------------------

 
 
5.10           Further Assurances. Each Credit Party agrees that it shall, and
shall cause each other Credit Party to, at such Credit Party’s expense and upon
the reasonable request of Agent, duly execute and deliver, or cause to be duly
executed and delivered, to Agent such further instruments and do and cause to be
done such further acts as may be necessary or proper in the reasonable opinion
of Agent to carry out more effectively the provisions and purposes of this
Agreement and each Loan Document.
 
5.11           Additional Provisions Regarding Vessels.
 
(a)           Cdn. Borrower shall maintain (i) the documentation of the Cdn.
Vessels under the laws of Canada and the registration of such Cdn. Vessels at
any port in the province of Ontario as Canadian Ships within the meaning of the
Canada Shipping Act and (ii) the qualification of the Cdn. Vessels to operate in
the Canadian coastwide trade. Cdn. Borrower will maintain all necessary licenses
and permits in force at all times, and not do or permit anything to be done
which might affect such documentation, registration or qualification (except
with respect to the Manitoulin prior to and while the vessel is undergoing the
Conversion at the Conversion Shipyard as contemplated by Section 5.15 below).
Each of Grand River and Black Creek shall maintain the documentation of the US
Vessels that it owns under the laws of the United States of America (and shall
ensure that the owner of each US Vessel not owned by it maintains the
documentation of such US Vessels under the laws of the United States of America)
and shall maintain the qualification of the US Vessels to operate in the US
coastwide trade, in each case, except for any failure to comply associated with
and only to the extent required during a period of seasonal temporary layup.
Grand River and Black Creek will maintain, or will cause the owners of the US
Vessels to maintain, all proper licenses and permits in force at all times and
not do or permit anything to be done which might affect such documentation,
registration or qualification, other than, (x) with respect to any period of
seasonal temporary layup and (y) with respect to the Invincible, any failure to
comply associated with and only to the extent required during a period of
temporary or long-term lay-up.  For the avoidance of doubt and not in limitation
of the foregoing, during any period of temporary or long-term layup of the
Invincible, the Invincible shall not be required to have or maintain a five-year
dry-dock survey, and other similar survey or inspection or any certificate of
compliance to sail.
 
(b)           Except as provided in clause (d) of this Section 5.11 with respect
to the Manitoulin and the Invincible, Cdn. Borrower shall or shall cause the
owners of the Cdn. Vessels and Grand River and Black Creek shall or shall cause
the owner of the US Vessels to, ensure that each of them:
 
(i)           will at all times preserve, repair and keep in thoroughly good and
seaworthy repair and good order and condition the Vessels and all machinery and
equipment and appurtenances thereto up to a modern standard of usage, and
maintain the same consistently with the best practices in respect of similar
vessels; and in any event, it will maintain each Vessel in such condition as
will entitle her to be classified “+ 100 A1” by Lloyds Register of Shipping or
an equivalent classification by The American Bureau of Shipping or by another
classification society acceptable to the Agent, and will furnish to the Agent,
upon request, the certificate evidencing such classification; and at all times
upon reasonable notice allow the Agent or its representatives access to each
Vessel in order to inspect the state of repair; provided, that unless an Event
of Default has occurred and is continuing and except as otherwise provided
herein, the Borrowers shall not be required to pay the costs of such access
(including liability insurance) or for more than one such inspection per year;
 
 
51

--------------------------------------------------------------------------------

 
 
(ii)           will not suffer or permit the Vessels to be used or navigated in
any manner inconsistent with any of the marine insurance policies thereon, and
it shall comply and shall require the master, officers and engineers of the
Vessels from time to time and at all times to comply in all material respects
with all statutory rules, regulations, by-laws and ordinances relating to the
operation and navigation of the Vessels or which from time to time may be in
force and applicable thereto;
 
(iii)           will warrant and defend the title to the Vessels and its
possession thereof for the benefit of the Agent and the Lenders against the
claims and demands of all Persons whomsoever, except for claims and demands
constituting Permitted Encumbrances;
 
(iv)           will pay and discharge, upon the due date thereof, all debts,
damages and liabilities which have given rise or may give rise to maritime or
possessory liens (except for Permitted Maritime Liens) on the Vessels or to
claims enforceable by action in rem against any thereof or to any similar
process so as to keep the Vessels free from arrest or detention, and, in the
event of arrest or detention of a Vessel being threatened or effected, it will
forthwith notify the Agent and shall take all steps and make all payments
necessary to obtain the release thereof forthwith and no later than 15 days from
the date of receiving notice of any such arrest or detention;
 
(v)           except as set forth in Section 6.9(d), 6.9(e) and 6.13 (as to a
Permitted Sale Leaseback Transaction), will not sell, mortgage or transfer any
Vessel or any share or interest therein, in any manner, or agree to any charter
of any Vessel, without the prior written consent of the Agent, and any such
written consent to any one mortgage, transfer or charter shall not be construed
to be a waiver of this provision in respect of any subsequent mortgage, transfer
or charter;
 
(vi)           will comply with and satisfy at all times the requirements of all
requisite laws so as to maintain the Fleet Mortgages and the Mortgages as valid
marine mortgages upon the Vessels and all of their accessories, appurtenances
and equipment and all additions, improvements and replacements made in and to
the Vessels and will not create, incur, cause or suffer to exist any Lien on the
Vessels at any time other than Permitted Encumbrances;
 
(vii)           will provide the Agent promptly with such information as may be
reasonably requested by the Agent regarding the Vessels, their location and
employment, the particulars of all tonnages, salvages and copies of all charters
and contracts;
 
(viii)           will pay or cause to be paid, upon the due dates thereof, all
Taxes, rates, fees, levies, fines, tolls, charges, duties, penalties, excises,
assessments, disbursements and all other outgoings payable in respect of the
Vessels and their use, ownership, documentation, registration and maintenance
and, when requested by the Agent, produce all relevant receipts therefor:
 
 
52

--------------------------------------------------------------------------------

 
 
 
(ix)           will permit Agent or its authorized representative, whenever
reasonably requested by Agent, to review the survey files of each Vessel;
 
(x)           will promptly give notice to the Agent of:
 
(A)           any notice of expropriation of a Vessel or action or proceeding
which it believes might have a materially adverse effect on the financial
condition of it or its Business;
 
(B)           all claims, proceedings or Litigation in respect of a Vessel,
whether or not any such claim, proceeding or Litigation is covered by insurance;
 
(C)           any violation of any law, statute, rule or regulation which does
or may materially adversely affect the operation of a Vessel;
 
(D)           any Lien registered against a Vessel; and
 
(E)           any material change proposed to be made in the structure, type or
speed of a Vessel and will not permit to be made any such change which could
reasonably be expected to prejudice the interests of the Agent and the Lenders;
 
(xi)           will cause to be carried with each Vessel’s papers on board such
Vessel a certified copy of the applicable Fleet Mortgage or Mortgage, and of any
amendments or supplements hereto or assignments hereof, and to exhibit the same
on demand, to any person having business with such Vessel and to any
representative of the Borrowers, the Agent or the Lenders. Unless otherwise
approved by the Agent, a notice reading as follows, printed in plain type of
such size that each paragraph of reading matter shall cover a space not less
than six (6) inches wide by nine (9) inches high, and framed under glass, shall
be placed and kept prominently displayed on each Vessel:
 
NOTICE OF MORTGAGE (Canadian registered Vessels)
 
This Vessel is owned by and is covered by a statutory ship mortgage for Canadian
registered Vessels in favor of Bank of America, N.A., as agent and as mortgagee,
as supplemented by an agreement with such mortgagee. Except as permitted under
the terms of such mortgage or such agreement, no owner, operator, charterer,
cargo owner, subcharterer or master of this Vessel, or any other person, has the
right, power or authority to create, incur or permit to exist on this Vessel any
lien whatsoever other than liens for crew’s wages and salvage and liens for
dock, harbor and canal charges.
 
 
53

--------------------------------------------------------------------------------

 
 
NOTICE OF MORTGAGE (US registered Vessels)
 
This Vessel is covered by a First Preferred Fleet Mortgage dated March 27, 2015
in favor of Bank of America, N.A., as Agent (the “Mortgagee”), under authority
of Chapter 313, Title 46 of the United States Code. Under the terms of said
Mortgage, none of the Shipowner, any charterer, the Master of this Vessel, or
any other person or entity has any right, power or authority to create, incur or
permit to be imposed upon this Vessel any lien whatsoever other than the lien of
said Mortgage and liens for current crew’s wages, general average, salvage and
liens incurred in the ordinary course of operation of the Vessel which are not
yet due and payable.
 
Such notice shall be changed to reflect the identity of any successor to a
Credit Party or the Agent.
 
(xii)           ensure that the Cdn. Vessels and US Vessels are employed in
lawful trades between safe ports and safe places on the Great Lakes of North
America and their connecting and tributary waters and on the St. Lawrence Seaway
above the Anticosti Island;
 
(xiii)           will notify the Agent prior to entering into any contract for
the use of any Vessel in salt water other than in any area located within the
geographical limits set out in clause (xii) above; and
 
(xiv)           shall, upon request, provide Agent with information relating to
the refitting, winter work or dry dock surveying of the Vessels including
information as to the progress, timing and cost thereof.
 
(c)           The Credit Parties shall cause the applicable owner of each US
Vessel to renew on an annual basis, prior to the reactivation of such US Vessel,
any expired certificate evidencing such US Vessel’s classification by the
American Bureau of Shipping or by another classification society acceptable to
the Agent, and will promptly, upon such renewal, furnish to Agent each such
certificate.
 
(d)           Notwithstanding anything to the contrary set forth in clauses (b)
through (c) of this Section 5.11, (A) clauses (i), (ii), (xi), (xii) and (xiv)
of clause (b) of this Section 5.11 shall not apply to with respect to the
Manitoulin until the completion of the Conversion; and (B) clauses (i) and (xii)
of clause (b) of this Section 5.11 and clause (c) of this Section 5.11 shall not
apply with respect to the Invincible during any period of temporary or long-term
layup.
 
5.12           [Reserved].
 
5.13           OFAC; Counter-Terrorism; Patriot Act. No Credit Party shall, and
no Credit Party shall permit any of its Subsidiaries to, fail to comply with the
laws, regulations and executive orders referred to in Sections 3.30 and 3.31.
 
5.14           Depository Banks. Subject to the terms and provisions of Annex C,
the Credit Parties and their Subsidiaries shall provide that (a) a Lender or one
of its Affiliates shall be their principal United States depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of their
business, so long as there is a Lender or an Affiliate of a Lender which is
capable of providing cash management services, wishes to provide such services
and is otherwise reasonably acceptable to Agent, and a bank reasonably
acceptable to Agent shall be their principal Canadian depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of their business.
 
 
54

--------------------------------------------------------------------------------

 
 
5.15           The Manitoulin.
 
(a)           The Manitoulin was purchased, registered and named or re-named, as
the case may be, and title thereto (except for solely the Excluded Portion of
the Manitoulin) vested with Lower Lakes 17, prior to the Closing Date, but as of
the Closing Date the Manitoulin continues to undergo conversion at the
Conversion Shipyard in order to render it suitable for use in the Business (the
“Conversion”). Promptly following the completion of the Conversion:
 
(i)            the insurances with respect to the Manitoulin shall be amended as
necessary to meet or exceed all requirements in Annex K, or additional
insurances shall be placed to meet such requirements (including mortgagee’s
interest insurance, and if applicable, insurance covering chartering risks), and
all of the rights, title and interest of Lower Lakes 17 with respect to such
insurances shall be assigned with first priority to the Agent and with second
priority to the Second Lien Agent in accordance with the terms of this Agreement
(including Annex K hereof) and the Mortgages, in each case, subject to Permitted
Encumbrances; and
 
(ii)           Except during any period in which there is a Permitted
Sale-Leaseback Transaction, Lower Lakes 17 shall execute and deliver (A) to the
Agent, a first priority Assignment of Material Contracts and a first priority
Assignment of Earnings and Charters, and (B) to the Second Lien Agent, a second
priority Assignment of Material Contracts and a second priority Assignment of
Earnings and Charters, substantially in the form of such documents executed and
delivered to the Agent and the Second Lien Agent with respect to the other Cdn.
Vessels.
 
(b)           During the Conversion, the Manitoulin shall be insured (i) in
accordance with the terms of the Conversion Contract in an amount not less than
the purchase price plus the cost of the Conversion and (ii) as otherwise
reasonably required by the Agent (it being understood and agreed that the
insurance requirements of this Agreement (including Annex K hereof) are
reasonable). Lower Lakes 17 shall assign all of its right, title and interest
with respect to such insurances to the Agent, with first priority, and to the
Second Lien Agent with second priority, on terms and conditions acceptable to
the Agent.
 
(c)           As part of the Conversion, a portion of the forebody of the
Manitoulin will be removed, and title to such removed portion of the forebody
(“Excluded Portion of the Manitoulin”) will be transferred to the Conversion
Shipyard free and clear of all liens and encumbrances. Agent and Lenders agree
to waive any interest they may have in the Excluded Portion of the Manitoulin.
As part of the Conversion, a new forebody will be installed on the Manitoulin.
Upon attaching the new forebody to the Manitoulin, the existing Mortgages on the
Manitoulin in favor of the Agent and the Second Lien Agent shall immediately
cover such new forebody.
 
 
55

--------------------------------------------------------------------------------

 
 
(i)           Immediately upon redelivery of the Manitoulin by the Conversion
Shipyard to Lower Lakes 17, Lower Lakes 17 shall execute and deliver additional
Collateral Documents to the Agent sufficient to grant to the Agent, with first
priority, and to the Second Lien Agent, with second priority, security interests
in the Manitoulin, its insurances, charters and earnings, equivalent to the
security interests granted by Cdn. Borrower with respect to the other Cdn.
Vessels. The Manitoulin shall then undertake a voyage from China to the Great
Lakes to commence operation as a Great Lakes vessel.
 
(d)           For the avoidance of doubt, except as otherwise provided in this
Section 5.15, the Manitoulin shall, at all times and for all purposes, be
considered and treated as a Cdn. Vessel, and all the terms of this Agreement and
the other Loan Documents applicable to the Cdn. Vessels shall apply equally to
the Manitoulin. In addition, the Collateral Documents delivered with respect to
the Manitoulin shall be considered and treated as Collateral Documents
hereunder, and the other provisions of this Agreement applicable to the
Collateral Documents with respect to the other Vessels shall apply equally to
the Collateral Documents delivered hereunder with respect to the Manitoulin.
 
5.16           Post-Closing Obligations. Promptly but in any case within the
periods set forth on Annex D-2 (or such later date as agreed to by Agent in its
sole discretion), the Borrowers shall deliver to Agent each of the items set
forth on Annex D-2, in form and substance satisfactory to Agent.
 
6.
NEGATIVE COVENANTS

 
Each Credit Party agrees as to all Credit Parties that from and after the date
hereof until the Termination Date:
 
6.1           Amalgamations, Mergers, Subsidiaries, Etc. Except in connection
with a Permitted Acquisition or Permitted Lower Lakes 17 Combination, no Credit
Party shall directly or indirectly, by operation of law or otherwise, (a) form
or acquire any Subsidiary, or (b) amalgamate or merge with, consolidate with,
acquire all or substantially all of the assets or Stock of, or otherwise combine
with or acquire, any Person.
 
6.2           Investments; Loans and Advances. Except as otherwise expressly
permitted by this Section 6, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that: (a) a Credit Party may hold investments
comprised of notes payable, or stock or other securities issued by Account
Debtors to a Credit Party pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices; and (b) each Credit Party may maintain its
existing investments, stocks, notes or securities in its Subsidiaries as of the
Closing Date.
 
6.3           Indebtedness. No Credit Party shall create, incur, assume or
permit to exist any Indebtedness, except (without duplication) (i) Indebtedness
secured by purchase money security interests and Capital Leases permitted in
Section 6.7(c), (ii) the Loans and the other Obligations, (iii) existing
Indebtedness described in Disclosure Schedule (6.3) and refinancings thereof or
amendments or modifications thereof that do not have the effect of increasing
the principal amount thereof or accelerating the amortization thereof (other
than to extend the same) and that are otherwise on terms and conditions no less
favorable to any Credit Party, Agent or any Lender, as determined by Agent, than
the terms of the Indebtedness being refinanced, amended or modified, (iv)
hedging obligations under swaps, caps and collar arrangements arranged by Bank
of America, entered into with a Lender or one of its Affiliates or entered into
with another financial institution approved by the Agent, (v) Permitted
Intercompany Indebtedness on terms acceptable to the Agent, and if required by
the Agent, subject to a subordination agreement acceptable to the Agent, (vi)
the Second Lien Debt incurred on March 11, 2014, plus additional Second Lien
Debt in an aggregate principal amount not to exceed US$35,000,000 incurred
pursuant to the Second Lien Credit Agreement and in accordance with the terms of
the Intercreditor Agreement so long as (x) no Default or Event of Default is
then in existence or could reasonably be expected to result from the incurrence
of such additional Second Lien Debt and (y) the Credit Parties are in compliance
on a pro forma basis with the covenants contained in Annex G after giving effect
to such incurrence of additional Second Lien Debt, (vii) Indebtedness
constituting Obligations under Secured Rate Contracts, and (viii) if,
notwithstanding the express exclusion set forth in the definition of
Indebtedness herein, the applicable Credit Party’s payment and performance
obligations under the Fuel Fixed Forward Price Agreement are deemed at any time
and/or for any purpose to be Indebtedness, then also such payment and
performance obligations. In addition, Lower Lakes may enter into one or more
other rate contracts in respect of the Term Loans and Incremental Loans (each as
defined in the Second Lien Credit Agreement) incurred thereby in order to
provide a US Dollar currency hedge therefor, so long as such rate contracts are
entered into for bona fide hedging purposes and not for speculation.
 
 
56

--------------------------------------------------------------------------------

 
 
 
6.4           Employee Loans and Affiliate Transactions.
 
(a)           No Credit Party shall enter into or be a party to any transaction
with any Affiliate thereof except (i) the incurrence of Permitted Intercompany
Indebtedness, (ii) those transactions described in Disclosure Schedule 6.4 and
(iii) in the ordinary course of and pursuant to the reasonable requirements of
such Credit Party’s business and upon fair and reasonable terms that are no less
favorable to such Credit Party than would be obtained in a comparable arm’s
length transaction with a Person not an Affiliate of such Credit Party.
 
(b)           No Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except (i) those
transactions described in Disclosure Schedule 6.4 and (ii) loans to its
respective employees on an arm’s-length basis in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of US$50,000 to any employee and up
to a maximum of US$300,000 in the aggregate at any one time outstanding.
 
6.5           Capital Structure and Business. No Credit Party (other than Rand)
shall issue additional Stock unless all such additional Stock is immediately
pledged and deposited with and in favor of the Agent along with the appropriate
stock powers and any other documentation that may be required by the Agent. Upon
the request of Agent, Borrowers’ Counsel shall provide an opinion to the Agent
regarding the issued and outstanding capital Stock of the Credit Party that has
issued such Stock. No Credit Party shall amend its constituting or constating
documents, by-laws, partnership agreement or operating agreement, as applicable,
in a manner that could adversely affect Agent or Lenders or such Credit Party’s
duty or ability to repay the Obligations. No Credit Party shall engage in any
business other than the Business. No Credit Party shall amend its constituting
or constating documents to add provisions which require director consent only to
the transfer of such Credit Party’s shares or other equity securities.
 
 
57

--------------------------------------------------------------------------------

 
 
6.6           Guaranteed Indebtedness. No Credit Party shall create, incur,
assume or permit to exist any Guaranteed Indebtedness except (a) by endorsement
of instruments or items of payment for deposit to the general account of any
Credit Party, (b) for Guaranteed Indebtedness incurred for the benefit of any
other Credit Party if the primary obligation is expressly permitted by this
Agreement, (c) as set forth on Disclosure Schedule (6.6), (d) the guaranty by
Rand of amounts owing by Black Creek and Black Creek Holdings under the Black
Creek Asset Purchase Agreement, so long as such guaranty is subordinated to the
Obligations on terms and conditions satisfactory to the Agent and (e) if,
notwithstanding the express exclusion set forth in the definition of Guaranteed
Indebtedness herein, the applicable Credit Party’s payment and performance
obligations under the Fuel Fixed Forward Price Agreement are deemed at any time
and/or for any purpose to be Guaranteed Indebtedness, then also such payment and
performance obligations.
 
6.7           Liens. No Credit Party shall create, incur, assume or permit to
exist any Lien on or with respect to its Accounts or any of its other properties
or assets (whether now owned or hereafter acquired) except for (a) Permitted
Encumbrances; (b) Liens in existence on the date hereof and summarized on
Disclosure Schedule (6.7) securing Indebtedness permitted pursuant to Section
6.3(iii); (c) Liens created after the date hereof by conditional sale or other
title retention agreements (including Capital Leases) or in connection with
purchase money Indebtedness with respect to Equipment and Fixtures acquired by
any Credit Party in the ordinary course of business, involving the incurrence of
an aggregate amount of purchase money Indebtedness and Capital Lease Obligations
of not more than US$1,000,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within ten (10) days following such
purchase and does not exceed 100% of the purchase price of the subject assets);
(d) Liens arising in connection with the Second Lien Debt solely to the extent
permitted by the Intercreditor Agreement; and (e) Liens granted in and to cash
collateral or other credit support provided to secure the applicable Credit
Party’s payment and performance obligations to the Seller (as defined in the
Fuel Fixed Forward Price Agreement) under the Fuel Fixed Forward Price
Agreement.  In addition, no Credit Party shall become a party to any agreement,
note, indenture or instrument, or take any other action, that would prohibit the
creation of a Lien on any of its properties or other assets in favor of Agent,
on behalf of the Secured Parties, as additional Collateral for the Obligations,
except operating leases, Capital Leases or Licenses which prohibit Liens upon
the assets that are subject thereto. Nothing in this Section 6.7 is intended to
evidence an intention or agreement on the part of the Agent or the Lenders that
the Liens securing the Obligations or the Obligations be or have been
subordinated to any of the Liens described in paragraphs (a), (b), (c) or (d)
hereof or to cause any such subordination to occur.
 
6.8           Operating Leases. No Credit Party shall permit the aggregate
amount of all rental payments under Operating Leases made (or scheduled to be
made) by Borrowers and their Subsidiaries (on a consolidated basis) to exceed
US$1,500,000 in any Fiscal Year.
 
6.9           Sale of Stock and Assets. Except as permitted by Section 6.13, no
Credit Party shall sell, transfer, convey, assign or otherwise dispose of any of
its properties or other assets, including the Stock of any of its Subsidiaries
(whether in a public or a private offering or otherwise) or any of its Accounts,
other than (a) the sale of Inventory in the ordinary course of business, (b) the
sale or other disposition by the Credit Parties of Equipment or Fixtures that
are obsolete or no longer used or useful in the Business and having a book value
not exceeding US$250,000 in the aggregate in any Fiscal Year, (c) the sale or
other disposition of other assets having a book value not exceeding US$50,000 in
the aggregate in any Fiscal Year, (d) the sale or other disposition of a Vessel;
provided that (i) no more than one Vessel may be sold or disposed of in any
Fiscal Year and no more than three Vessels shall be sold or disposed of during
the term of this Agreement, (ii) the net proceeds of such sale shall be at least
100% of the Fair Market Value of such Vessel as of the Closing Date (as
determined by reference to the most recent appraisal accepted by Agent pursuant
to Annex F), unless such sale is consented to in advance in writing by the Agent
and (iii) following such sale or disposition, the net proceeds shall be
immediately applied to prepay the Revolving Loans and the Revolving Loan
Commitments shall be permanently reduced by the amount of any such prepayments,
and (e) Lower Lakes 17 may transfer the Manitoulin to Lower Lakes on terms
reasonably acceptable to the Agent. Without the consent of the Agent, sales
permitted pursuant to the terms of Section 6.9(b) and (c) shall not be permitted
during the existence of a Default or an Event of Default.
 
 
58

--------------------------------------------------------------------------------

 
 
6.10           Pension and Benefit Plans; ERISA Plans.
 
(a)           No Credit Party shall establish any new defined benefit Canadian
Pension Plan or assume or incur any liability in respect of any such Canadian
Pension Plan. No Credit Party shall permit its unfunded pension fund and other
employee benefit plan obligations and liabilities to remain unfunded other than
in accordance with applicable law. No Credit Party shall terminate or wind-up
any defined benefit Canadian Pension Plan.
 
(b)           No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien under Section 430 of the Revenue Code or Section 303 or
4068 of ERISA or (ii) an ERISA Event to the extent such ERISA Event could
reasonably be expected to result in taxes, penalties and other liability in
excess of US$100,000 in the aggregate. No Credit Party shall cause or suffer to
exist any event that could reasonably be expected to result in the imposition of
a Lien with respect to any ERISA Plan.
 
6.11           Financial Covenants. Rand and its Subsidiaries shall not breach
or fail to comply with any of the Financial Covenants.
 
6.12           Hazardous Materials. No Credit Party shall cause or permit a
Release of any Hazardous Material where such Release could reasonably be
expected to (a) violate in any respect, or form the basis for any Environmental
Liabilities under, any Environmental Laws or Environmental Permits or (b)
otherwise adversely impact the value or marketability of any Real Estate or any
of the Collateral.
 
6.13           Sale-Leasebacks. No Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets, except a Permitted Sale-Leaseback Transaction.
 
 
59

--------------------------------------------------------------------------------

 
 
6.14           Restricted Payments. No Credit Party shall make any Restricted
Payment, except: (a) dividends and distributions by any Credit Party to any
other Credit Party (other than Rand, Rand Finance or Parent); (b) dividends by
any Credit Party to Parent and immediately thereafter by Parent to Rand to pay
(and Rand shall promptly pay) dividends with respect to the common Stock of Rand
so long as, immediately prior and upon giving effect thereto, on a pro forma
basis, (i) the Fixed Charge Coverage Ratio (provided that, solely for the
purposes of this Section 6.14(b) and for the first four (4) full Fiscal Quarters
commencing after the Closing Date, the calculation of the Fixed Charge Ratio
shall exclude amortization of the term loan Indebtedness repaid on the Closing
Date with the proceeds of Revolving Credit Advances) shall not be less than
1.10:1.00, (ii) the Senior Funded Debt to EBITDA Ratio shall be less than or
equal to that required as at the end of the Fiscal Quarter then most recently
ended and as at the end of the then current Fiscal Quarter, (iii) Aggregate
Borrowing Availability at all times during the immediately preceding period of
30 consecutive Business Days shall not be less than the greater of (A)
US$43,500,000 and (B) 30% of the lesser of (I) the Revolving Loan Commitments at
such time and (II) the Aggregate Borrowing Base at such time, and (iv) no
Default or Event of Default shall have occurred and be continuing; (c) employee
loans permitted under Section 6.4(b); (d) payments of principal and interest of
Permitted Intercompany Indebtedness issued in accordance with Section 6.3
(provided that, upon the occurrence of a Default or Event of Default, the Agent
may provide notice that payments may no longer be made); (e) dividends by any
Credit Party to Parent and immediately thereafter by Parent to Rand to pay (and
Rand shall promptly pay) cash dividends with respect to the Preferred Equity
required under Rand’s certificate of designations as in effect on the Closing
Date, in any rolling twelve (12) month period not to exceed an aggregate amount
equal to the sum of: (A)  US$1,200,000 on account of any accrued and unpaid
dividends attributable to such period,  plus (B) up to US$1,200,000 on account
of any accrued and unpaid dividends (and any unpaid interest thereon)
attributable to the prior rolling twelve (12) month period, so long as (i)
immediately prior and upon giving effect thereto, no Default or Event of Default
shall have occurred and be continuing and (ii) such dividend has been declared
and paid in compliance with all applicable laws; provided that the aggregate
amount of any such dividends permitted to be made in any period of twelve
consecutive months shall not exceed US$2,400,000; (f) dividends by any
Subsidiary of Parent to Parent and immediately thereafter by Parent to Rand to
pay (and Rand shall promptly pay) the ratable share of taxes owed by Borrowers
and their Subsidiaries, Parent and Rand’s corporate overhead and directors’
fees, in each case to the extent incurred in the ordinary course of business in
accordance with a budget previously provided to the Agent and the Lenders; (g)
(1) the conversion of all or any portion of the Preferred Equity into
subordinated notes issued by Rand on the terms specified in Rand’s articles of
incorporation and the certificate of designations dated August 1, 2006 relating
to such Preferred Equity and on other terms and conditions reasonably acceptable
to Agent, so long as such subordinated notes include subordination provisions
substantially in the form of Exhibit 6.14 hereof and (2) following such
conversion, the payment of dividends by any Credit Party to Parent and
immediately thereafter by Parent to Rand to allow Rand to make regularly
scheduled cash interest payments on such subordinated notes, so long as in
either case no Default or Event of Default is then in existence or could
reasonably be expected to result from the payment of such dividends or interest;
(h) dividends by Black Creek Holdings to Rand so long as such amount is
contributed promptly thereafter by Rand to Parent and by Parent to any Borrower;
(i) conversions of Permitted Intercompany Indebtedness owing to Parent of up to
US$30,000,000 in the aggregate during the term of this Agreement into preferred
equity of the applicable Credit Party having terms acceptable to the Agent, so
long as such preferred equity is pledged to the Agent, on behalf of the Secured
Parties, as additional Collateral for the Obligations; (j) in each case to the
extent due and payable on a non-accelerated basis, Borrowers may make regularly
scheduled payments of interest in respect of the Second Lien Debt to the extent
permitted under the Intercreditor Agreement; (k) [reserved]; (l) a Preferred
Equity conversion make-whole payment in an amount not to exceed US$2,400,000 in
the aggregate so long as (i) no Default or Event of Default exists or would
result therefrom and (ii) the Credit Parties are in compliance on a pro forma
basis with the covenants contained in Annex G after giving effect to such
payment; (m) payments made to redeem Preferred Equity of Rand solely from the
proceeds of the issuance of common Stock of Rand in an amount not to exceed
US$15,000,000 during the term of this Agreement so long as (i) no Default or
Event of Default is then in existence or could reasonably be expected to result
therefrom and (ii) the Credit Parties are in compliance on a pro forma basis
with the covenants contained in Annex G after giving effect to such payment; and
(n) Indebtedness (other than the Second Lien Debt) secured by a Permitted
Encumbrance if the asset securing such Indebtedness has been sold or otherwise
disposed of in accordance with Section 6.8(b) or (c).
 
 
60

--------------------------------------------------------------------------------

 
 
6.15           Change of Corporate Name or Location; Change of Fiscal Year. No
Credit Party shall (a) change its corporate name, or if not a corporation, its
name as it appears in official filings in the jurisdiction of its organization,
(b) change its chief executive office, principal place of business, domicile
(within the meaning of the Civil Code of Quebec), corporate offices or
warehouses or locations at which Collateral is held or stored, or the location
of its records concerning the Collateral, (c) change the type of entity that it
is, or (d) change its jurisdiction of incorporation, organization or formation,
in each case without at least thirty (30) days prior written notice to Agent and
after Agent’s written acknowledgment that any reasonable action requested by
Agent in connection therewith, including to continue the perfection and, in the
case of the Province of Quebec, publication, of any Liens in favor of Agent, on
behalf of Secured Parties, in any Collateral, has been completed or taken;
provided, that with respect to clauses (b) and (d), any such new location shall
be in Canada, in the case of a Cdn. Credit Party, or the United States, in the
case of a US Credit Party. Without limiting the foregoing, no Credit Party shall
change its name, identity or corporate or organizational structure in any manner
that might make any financing statement filed in connection herewith or any
other Loan Document materially misleading within the meaning of section 46(4) of
the PPSA or of the Code (or any comparable provision then in effect) except upon
prior written notice to Agent and after Agent’s written acknowledgement that any
reasonable action requested by Agent in connection therewith, including to
continue the perfection or, in the case of the Province of Quebec, publication,
of any Liens in favor of Agent, on behalf of the Secured Parties, in any
Collateral, has been completed or taken. No Credit Party shall change its Fiscal
Year.
 
6.16           No Impairment of Intercompany Transfers. No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary to a Borrower.
 
6.17           Real Estate Purchases. No Credit Party shall purchase a fee
simple ownership interest in Real Estate.
 
6.18           Material Contracts and Second Lien Loan Documents.
 
(a)           No Credit Party shall amend or terminate a Material Contract in
any way that could materially and adversely affect the business of the Credit
Parties taken as a whole.
 
 
61

--------------------------------------------------------------------------------

 
 
 
(b)           No Credit Party shall amend the Management Incentive Plan in any
manner that results in an increase or acceleration of payment of any amounts
payable thereunder.
 
(c)           No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries directly or indirectly to, change or amend the terms of any Second
Lien Loan Documents except to the extent permitted by the Intercreditor
Agreement.
 
6.19           [Reserved].
 
6.20           Salt Water Operation. No Credit Party shall, or shall permit any
other Person to, operate the Vessels in (a) any manner contrary to the
provisions of Sections 5.11(b)(xii) and (xiii) and (b) salt water for any period
of time (other than trades permitted by Section 5.11(b)(xii)), in each case,
without the consent of the Agent, except in the case of the Manitoulin the
voyage from China to the Great Lakes contemplated in Section 5.15(c)(i).
 
6.21           Time Charters. None of the US Borrowers shall terminate any Time
Charter Agreement or agree to amend its terms in any manner which would be
unfavorable from the perspective of such US Borrower, without the prior written
consent of the Agent, which shall not be unreasonably withheld. Upon the
occurrence of an Event of Default and written notice being provided by Agent to
the US Borrowers, the US Borrowers shall not make any payments under any Time
Charter Agreement.
 
6.22           Bareboat Charter Agreements. No Credit Party shall either (a)
permit any Bareboat Charter Agreement to be terminated or agree to amend its
terms in any manner unfavorable from the perspective of such Credit Party or (b)
permit any sub-bareboat charter of any Vessel, without in any such case first
obtaining the prior written consent of Agent, which consent shall not be
unreasonably withheld.
 
6.23           Capital/Corporate Structure. No Credit Party shall make any
changes in its capital or corporate structure which could result in any US
Borrower failing to be a citizen of the United States within the meaning of 46
U.S.C. § 50501(a), (b) and (d), and the regulations promulgated thereunder,
eligible and qualified to own and operate a U.S.-flag vessel in the US coastwise
trade.
 
6.24           Acquisitions. No Credit Party shall make any Acquisition, except
a Permitted Acquisition.
 
7.
TERM

 
7.1           Termination. The financing arrangements contemplated hereby shall
be in effect until the Commitment Termination Date, and the Loans and all other
Obligations (other than Unasserted Obligations) shall be automatically due and
payable in full on such date.
 
7.2           Survival of Obligations Upon Termination of Financing
Arrangements. Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date. Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and the other Secured Parties, all as contained in the Loan Documents, shall not
terminate or expire, but rather shall survive any such termination or
cancellation and shall continue in full force and effect until the Termination
Date; provided, that the provisions of Section 11, the payment obligations under
Sections 1.14 and 1.15, and the indemnities contained in the Loan Documents
shall survive the Termination Date.
 
 
62

--------------------------------------------------------------------------------

 
 
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 
8.1           Events of Default. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:
 
(a)           (i) Any Borrower fails to make any payment of principal (including
mandatory prepayments) of, or interest on, the Loans or any of the other
Obligations when due and payable, (ii) any Borrower fails to make any payment of
Fees owing in respect of the Loans or any of the other Obligations when due and
payable if the same is not remedied within one (1) Business Day, or (iii) any
Credit Party fails to pay or reimburse Agent or Lenders for any expense
reimbursable hereunder or under any other Loan Document within ten (10) days
following Agent’s demand for such reimbursement or payment of expenses.
 
(b)           Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 1.4, 1.8, 5.4(a), 5.14 or 6, any of the provisions
set forth in Annex B, C or G or paragraph (r) of Annex E.
 
(c)           Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Section 4.1 or any provisions set forth in Annex E (other
than paragraph (r)) or F, and the same shall remain unremedied for three (3)
Business Days or more.
 
(d)           Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for twenty (20) days or more.
 
(e)           Any representation or warranty made by any Credit Party herein or
in any other Loan Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Credit Party to Agent or any Lender in connection
therewith is false or misleading in any material respect on the date as of which
the facts therein set forth are stated or certified.
 
(f)           Any default shall occur under the terms of the Second Lien Loan
Documents that is not cured within any applicable grace period therefor; or a
default or breach shall occur under any other agreement, document or instrument
(other than the Second Lien Loan Documents) to which any Credit Party is a party
that is not cured within any applicable grace period therefor, and such default
or breach (i) involves the failure to make any payment when due in respect of
any Indebtedness or Guaranteed Indebtedness (other than the Obligations) of any
Credit Party in excess of US$250,000 in the aggregate (including (x) undrawn
committed or available amounts and (y) amounts owing to all creditors under any
combined or syndicated credit arrangements), or (ii) causes, or permits any
holder of such Indebtedness or Guaranteed Indebtedness or an agent or a trustee
therefor to cause, Indebtedness or Guaranteed Indebtedness or a portion thereof
in excess of US$250,000 in the aggregate to become due prior to its stated
maturity or prior to its regularly scheduled dates of payment, or cash
collateral to be demanded in respect thereof, in each case, regardless of
whether such default is waived, or such right is exercised, by such holder,
agent or trustee.
 
 
63

--------------------------------------------------------------------------------

 
 
(g)           Any information contained in any Borrowing Base Certificate is
untrue or incorrect in any material respect (other than (i) inadvertent,
immaterial errors not exceeding US$50,000 in the aggregate in any Borrowing Base
Certificate, (ii) errors understating a Borrowing Base and (iii) errors
occurring when Borrowing Availability continues to exceed US$5,000,000 after
giving effect to the correction of such errors), or any representation or
warranty herein or in any Loan Document or in any written statement, report,
financial statement or certificate (other than a Borrowing Base Certificate)
made or delivered to Agent or any Lender by any Credit Party is untrue or
incorrect in any material respect as of the date when made or deemed made.
 
(h)           Assets of any Credit Party with a Fair Market Value of US$300,000
or more are attached, seized, levied upon or subjected to execution,
garnishment, distress or any other similar process, or come within the
possession of any interim receiver, receiver, receiver and manager, trustee,
custodian, liquidator, administrator, sequestrator, sheriff, bailiff or assignee
for the benefit of creditors of any Credit Party and such condition continues
for thirty (30) days or more.
 
(i)           Any involuntary case or proceeding (including the filing of any
notice of intention in respect thereof) is commenced against any Credit Party
under any Insolvency Law or other applicable law in any jurisdiction in respect
of the:
 
(i)           bankruptcy, liquidation, winding-up, dissolution or suspension of
general operations,
 
(ii)           composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of the debts or obligations,
 
(iii)           appointment of a trustee, interim receiver, receiver, receiver
and manager, liquidator, administrator, custodian, sequestrator, agent or other
similar official for such Credit Party, or for all or a substantial part of the
assets of such Credit Party, or
 
(iv)           possession, foreclosure, seizure or retention, sale or other
disposition of, or other proceedings to enforce security over, all or any
substantial part of the assets, of such Credit Party,and such case or proceeding
shall remain undismissed or unstayed for 60 days or more or such court shall
enter a decree or order granting the relief sought in such case or proceeding.
 
 
64

--------------------------------------------------------------------------------

 
 
(j)           Any Credit Party (i) commences on a voluntary basis, or fails to
contest in a timely and appropriate manner or consents to the institution of any
proceeding referred to in Section 8.1(i) above or to the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
interim receiver, receiver and manager, liquidator, assignee, trustee or
sequestrator (or similar official) of such Credit Party or of all or any
substantial part of such Credit Party’s assets, or (ii) take any corporate (or
analogous) action in furtherance of any of the foregoing or of any of the
proceedings referred to in Section 8.1(i), or (iii) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due
or is otherwise insolvent.
 
(k)           Final judgment or judgments for the payment of money in excess of
US$350,000 in the aggregate at any time is entered or rendered against any
Credit Party (which judgments are not covered by insurance policies as to which
liability has been accepted by the insurance carrier), and the same are not,
within forty-five (45) days after the entry thereof, paid or discharged or the
execution thereof stayed or bonded pending appeal, or such judgments are not
discharged prior to the expiration of any such stay.
 
(l)           Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party or other Person party to a Loan Document shall challenge the
enforceability of any Loan Document or shall assert in writing, or engage in any
action or inaction based on any such assertion, that any provision of any of the
Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected or prohibited (or applicable) first
priority or ranking Lien (except as otherwise permitted herein or therein) in
any of the Collateral purported to be covered thereby.
 
(m)           Any Change of Control occurs.
 
(n)           Any event occurs, whether or not insured or insurable, as a result
of which revenue-producing activities generating more than 15% of any Borrower’s
revenues for the Fiscal Year preceding such event cease or are substantially
curtailed and such cessation or curtailment continues for more than thirty (30)
days. For greater certainty, neither (i) the commencement of the winter season
and the cessation of the operation of the Vessels by the Credit Parties in
accordance with past practice as a consequence thereof, (ii) the temporary
lay-up from service of up to three (3) Vessels not then subject to Time Charter
Agreements in the ordinary course of business shall constitute an Event of
Default or (iii) any other lay-up expressly permitted by this Agreement,
including without limitation, as contemplated in respect of the Invincible
during its lay-up and the Manitoulin during the period prior to the completion
of the Conversion.
 
(o)           Any default or breach by a Credit Party occurs and is continuing
under any Material Contract or any Material Contract shall be terminated and not
replaced with a new contract on substantially similar terms, in either case,
where the result thereof could result in a Material Adverse Effect.
 
(p)           Any default under, breach in respect of or termination of, any
Time Charter Agreement or any Bareboat Charter Agreement shall occur that allows
any party to such agreement to terminate such agreement, in either case, where
the result thereof could result in a Material Adverse Effect.
 
 
65

--------------------------------------------------------------------------------

 
 
(q)           Any failure by a US Credit Party to be a citizen of the United
States within the meaning of 46 U.S.C. § 50501(a), (b) and (d), and the
regulations promulgated thereunder, eligible and qualified to own and operate a
U.S.-flag vessel in the US coastwise trade.
 
(r)           Any change in the ownership structure of any Borrower from that
existing as of the Closing Date, except as otherwise permitted herein.
 
(s)           The subordination provisions of the Intercreditor Agreement or any
agreement or instrument governing any Subordinated Indebtedness or Second Lien
Debt shall for any reason be revoked or invalidated, or otherwise cease to be in
full force and effect, or any Person shall contest in any manner the validity or
enforceability thereof or deny that it has any further liability or obligation
thereunder, or the Obligations, for any reason shall not have the priority
contemplated by this Agreement or such subordination provisions.
 
8.2           Remedies.
 
(a)           If any Default or Event of Default shall have occurred and be
continuing, Agent may (and at the written request of the Requisite Lenders
shall), without notice, suspend the Revolving Loan facilities with respect to
additional Advances and/or the incurrence of additional Letter of Credit
Obligations, whereupon any additional Advances and additional Letter of Credit
Obligations shall be made in Agent’s sole discretion (or in the sole discretion
of the Requisite Lenders, if such suspension occurred at their direction) so
long as such Default or Event of Default is continuing.
 
(b)           If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate either or both Revolving Loan Commitments with respect to further
Advances or the incurrence of further Letter of Credit Obligations; (ii) reduce
either or both Revolving Loan Commitments from time to time; (iii) declare all
or any portion of the Obligations, including all or any portion of any Loan, to
be forthwith due and payable and require that the Letter of Credit Obligations
be cash collateralized in the manner set forth in Annex B, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by each Borrower and each other Credit Party; and/or
(iv) exercise any rights and remedies provided to Agent under the Loan Documents
or at law or equity, including all remedies provided under the PPSA, the Code
and other applicable laws; provided, that upon the occurrence of an Event of
Default specified in Section 8.1(i), (j) or (m), the Commitments shall be
immediately terminated and all of the Obligations, including the Revolving
Loans, shall become immediately due and payable without declaration, notice or
demand by any Person.
 
8.3           Waivers by Credit Parties. Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents of title, instruments, chattel paper
and guarantees at any time held by Agent on which any Credit Party may in any
way be liable, and hereby ratifies and confirms whatever Agent may do in this
regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws.
 
 
66

--------------------------------------------------------------------------------

 
 
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT

 
9.1           Assignment and Participations.
 
(a)           Subject to the terms of this Section 9.1, any Lender may upon
notice to Borrowers make an assignment to a Qualified Assignee of, or sale of
participations in, at any time or times, the Loan Documents, Loans, Letter of
Credit Obligations and any Commitment or any portion thereof or interest
therein, including any Lender’s rights, title, interests, remedies, powers or
duties thereunder. Any assignment by a Lender shall: (i) require the consent of
Agent (which consent shall not be unreasonably withheld or delayed with respect
to a Qualified Assignee) and the execution of an assignment agreement (an
“Assignment Agreement”) substantially in the form attached hereto as Exhibit
9.1(a) and otherwise in form and substance reasonably satisfactory to, and
acknowledged by, Agent; (ii) be conditioned on such assignee Lender representing
to the assigning Lender and Agent that it is purchasing the applicable Loans to
be assigned to it for its own account, for investment purposes and not with a
view to the distribution thereof; (iii) be in a minimum aggregate amount equal
to US$1,000,000 or, if less, the entire commitment or the principal amount of
the loan being assigned; (iv) include a payment to Agent of an assignment fee of
US$3,500. Agent’s refusal to accept an assignment to a Person that would be a
Non-Funding Lender or an Impacted Lender or a holder of Second Lien Debt or an
Affiliate of such a holder, or the imposition of conditions or limitations
(including limitations on voting) upon assignments to such Persons, shall not be
deemed to be unreasonable. In the case of an assignment by a Lender under this
Section 9.1, the assignee shall have, to the extent of such assignment, the same
rights, benefits and obligations as all other Lenders hereunder; provided that,
so long as no Event of Default has occurred and is continuing, in the case of an
assignment by a US Revolving Lender, if such assignee is a non-resident of the
United States for purposes of the Revenue Code in respect of any payment that
may be made by any US Borrower, such assignee shall not be entitled to any
gross-up payment or indemnification pursuant to Section 1.14 from such US
Borrower on account of any withholding taxes eligible on such payment. So long
as no Event of Default has occurred and is continuing, without the Borrowers’
consent (acting reasonably), no Lender may assign its Commitment to any person
in the business of owning or operating ships transporting bulk cargo on the
Great Lakes or any subsidiary of such a person. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment. Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of such Borrower to the assignee and that the assignee shall
be considered to be a “Lender”. In all instances, each Lender’s liability to
make Loans hereunder shall be several and not joint and shall be limited to such
Lender’s Pro Rata Share of the applicable Commitment. In the event Agent or any
Lender assigns or otherwise transfers all or any part of the Obligations, Agent
or any such Lender shall so notify the applicable Borrower and such Borrower
shall, upon the request of Agent or such Lender, execute new Notes in exchange
for the Notes, if any, being assigned.
 
 
67

--------------------------------------------------------------------------------

 
 
(b)           Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by the
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of all or substantially all of the Collateral
(other than in accordance with the terms of this Agreement, the Collateral
Documents or the other Loan Documents). No Borrower or other Credit Party shall
have any obligation or duty to any participant. Neither Agent nor any Lender
(other than the Lender selling a participation) shall have any duty to any
participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.
 
(c)           Except as expressly provided in this Section 9.1, no Lender shall,
as between any Borrower and such Lender, or Agent and such Lender, be relieved
of any of its obligations hereunder as a result of any sale, assignment,
transfer or negotiation of, or granting of participation in, all or any part of
the Loans, the Notes or other Obligations owed to such Lender.
 
(d)           Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be reasonably
requested and the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by it
and all other information provided by it and included in such materials, except
that any Projections delivered by a Borrower shall only be certified by such
Borrower as having been prepared by such Borrower in compliance with the
representations contained in Section 3.4(b).
 
(e)           A Lender may furnish any information concerning the Credit Parties
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants) and to the other Secured
Parties; provided, that such Lender shall obtain from such assignees or
participants or such other Secured Parties confidentiality covenants
substantially equivalent to those contained in Section 11.8.
 
9.2           Appointment of Agent. Bank of America is hereby appointed to act
on behalf of all Secured Parties as Agent, under this Agreement and the other
Loan Documents. The provisions of this Section 9.2 are solely for the benefit of
Agent and the other Secured Parties and no Credit Party or any other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement and the
other Loan Documents, Agent shall act solely as an agent of the Secured Parties
and does not assume, and shall not be deemed to have assumed, any obligation
toward or, relationship of agency or trust with or for any Credit Party or any
other Person. Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Loan Documents. The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Loan Document
or otherwise a fiduciary relationship in respect of any other Secured Party.
Except as expressly set forth in this Agreement and the other Loan Documents,
Agent shall not have any duty to disclose, and shall not be liable for failure
to disclose, any information relating to any Credit Party or any of its
Subsidiaries or any Account Debtor that is communicated to or obtained by Bank
of America or any of its Affiliates in any capacity. Neither Agent nor any of
its Affiliates nor any of its officers, directors, employees, agents or
representatives shall be liable to any Secured Party for any action taken or
omitted to be taken by it hereunder or under any other Loan Document, or in
connection herewith or therewith, except for damages caused by its or their own
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction). Without limiting the generality of the foregoing, each
Lender acknowledges that it has received a copy of the Intercreditor Agreement,
consents to and authorizes Agent’s execution and delivery thereof on behalf of
such Lender and agrees to be bound by the terms and provisions thereof,
including the purchase option contained therein.
 
 
68

--------------------------------------------------------------------------------

 
 
If Agent shall request instructions from Requisite Lenders, all affected Lenders
or all Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders, all affected Lenders or
all Lenders, as the case may be, and Agent shall not incur liability to any
Person by reason of so refraining. Agent shall be fully justified in failing or
refusing to take any action hereunder or under any other Loan Document (a) if
such action would, in the opinion of Agent, be contrary to law or the terms of
this Agreement or any other Loan Document, (b) if such action would, in the
opinion of Agent, expose Agent to Environmental Liabilities or (c) if Agent
shall not first be indemnified to its satisfaction against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of Requisite Lenders, all affected Lenders or all Lenders,
as applicable.
 
For the purposes of holding any security granted by any Borrower or any other
Credit Party pursuant to the laws of the Province of Quebec to secure payment of
any debenture issued by a Borrower or any Credit Party, Agent is hereby
appointed to act as the person holding the power of attorney (fondé de pouvoir)
pursuant to article 2692 of the Civil Code of Quebec to act on behalf of each of
the debentureholders, initially namely Bank of America in its capacity as Agent
for Lenders. Each Person who is or becomes a Lender and each assignee holder of
any Note issued by a Borrower or any Credit Party shall be deemed to ratify the
power of attorney (fondé de pouvoir) granted to Agent hereunder by its execution
of an Assignment Agreement. Agent agrees to act in such capacity. Each party
hereto agrees that, notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec), Agent, as fondé de pouvoir, shall also be
entitled to act as a debentureholder and to acquire and/or be the pledgee of any
debentures or other titles of indebtedness to be issued under any deed of
hypothec executed by or on behalf of a Borrower or any other Credit Party.
 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Documentation Agent, Joint Lead
Arrangers and Joint Bookrunners shall not have any duties or responsibilities,
nor shall the Documentation Agent, Joint Lead Arrangers and Joint Bookrunners
have or be deemed to have any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Documentation Agent, Joint Lead Arrangers and Joint
Bookrunners. At any time that any Lender serving (or whose Affiliate is serving)
as Documentation Agent, Joint Lead Arranger or Joint Bookrunner shall have
transferred to any other Person (other than any Affiliates) all of its interests
in the Loans and the US Revolving Loan Commitment or Cdn. Revolving Loan
Commitment, as applicable, such Lender (or an Affiliate of such Lender acting as
Documentation Agent, Joint Lead Arranger or Joint Bookrunner) shall be deemed to
have concurrently resigned as such Documentation Agent, Joint Lead Arranger or
Joint Bookrunner.
 
 
69

--------------------------------------------------------------------------------

 
 
9.3           Agents’ Reliance, Etc. Neither Agent nor any of its Affiliates nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement or the other Loan Documents, except for damages caused by its own
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction). Without limiting the generality of the foregoing,
Agent: (a) may treat the payee of any Note as the holder thereof until Agent
receives written notice of the assignment or transfer thereof signed by such
payee and in form reasonably satisfactory to Agent; (b) may consult with legal
counsel, independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken by it in good
faith in accordance with the advice of such counsel, accountants or experts;
(c) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Loan Documents; (d) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by electronic mail) believed by it to
be genuine and signed or sent by the proper party or parties.
 
9.4           Bank of America and Affiliates. With respect to its Commitments
hereunder, Bank of America shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise the
same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Bank of America in its individual
capacity. Bank of America and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if Bank of America was not Agent and
without any duty to account therefor to Lenders. Bank of America and its
Affiliates may accept fees and other consideration from any Credit Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.
 
9.5           Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement. Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
 
70

--------------------------------------------------------------------------------

 
 
9.6           Indemnification. Lenders agree to indemnify Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of any
Credit Party hereunder), ratably according to their respective Pro Rata Shares,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Agent in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction). Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable legal fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that Agent is not reimbursed for
such expenses by Credit Parties.
 
9.7           Successor Agent. Agent may resign at any time by delivering notice
of such resignation to the Lenders and the Borrowers, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective in accordance with the terms of this Section 9.7.
Upon any such resignation, the Requisite Lenders shall have the right to appoint
a successor Agent. If no successor Agent shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within thirty (30)
days after the resigning Agent’s giving notice of resignation, then the
resigning Agent may, on behalf of Lenders, appoint a successor Agent which shall
be a Lender, if a Lender is willing to accept such appointment, or otherwise
shall be a commercial bank or financial institution or other entity whose
business includes making commercial loans, in each case, organized under the
laws of the United States or of any state thereof or of Canada or of any
province thereof or named in Schedule III to the Bank Act (Canada), as the case
may be, and has a combined capital and surplus of at least US$100,000,000. If no
successor Agent has been appointed pursuant to the foregoing, within thirty (30)
days after the date such notice of resignation was given by the resigning Agent,
such resignation shall become effective and the Requisite Lenders shall
thereafter perform all the duties of Agent hereunder until such time, if any, as
the Requisite Lenders appoint a successor Agent as provided above. Any successor
Agent appointed by Requisite Lenders hereunder shall be subject to the approval
of Borrowers, such approval not to be unreasonably withheld or delayed;
provided, that such approval shall not be required during such time that a
Default or an Event of Default has occurred and is continuing. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Effective immediately upon its
resignation, (i) the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents, except that any indemnity rights or other
rights in favor of such resigning Agent shall continue, (ii) the Lenders shall
assume and perform all of the duties of Agent until a successor Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Agent and its Related
Persons shall no longer have the benefit of any provision of any Loan Document
other than with respect to any actions taken or omitted to be taken while such
retiring Agent was, or because such Agent had been, validly acting as Agent
under the Loan Documents and (iv) the retiring Agent shall take such actions as
may be reasonably necessary to assign to the successor Agent its rights as Agent
under the Loan Documents. After any resigning Agent’s resignation hereunder, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was acting as Agent under this Agreement
and the other Loan Documents.
 
 
71

--------------------------------------------------------------------------------

 
 
9.8           Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without notice to any Credit Party or to any other Person
other than Agent, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices or branches for the account of a Borrower or any Credit Party
(regardless of whether such balances are then due to such Borrower or any Credit
Party) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of a Borrower or
any Credit Party against and on account of any of the Obligations (other than
Unasserted Obligations) that are not paid when due. Any Lender exercising a
right of setoff or otherwise receiving any payment on account of the Obligations
in excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares, (other
than offset rights exercised by any Lender with respect to Sections 1.14 or
1.15). Each Lender’s obligation under this Section 9.8 shall be in addition to
and not in limitation of its obligations to purchase a participation in an
amount equal to its Pro Rata Share of the Swing Line Loans under Section 1.1.
Borrowers and each other Credit Party agree, to the fullest extent permitted by
law, that (a) any Lender may exercise its right to offset with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amounts to offset to other Lenders and holders and (b)
any Lender so purchasing a participation in the Loans made or other Obligations
held by other Lenders or holders may exercise all rights of offset, bankers’
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation. Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest. If a Non-Funding Lender receives any such
payment as described in this Section 9.8, such Lender shall turn over such
payment to Agent in an amount that would satisfy the cash collateral
requirements set forth in subsection 9.9 (d)(iv).
 
 
72

--------------------------------------------------------------------------------

 
 
9.9           Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
 
(a)           Advances; Payments.
 
(i)           Revolving Lenders shall refund or participate in the Swing Line
Loans in accordance with clauses (iii) and (iv) of Sections 1.1(c) and (d).
Subject to the satisfaction of the conditions precedent set forth in Section
2.2, if such Swing Line Lender declines to make a Swing Line Loan or if Swing
Line Availability is zero, Agent shall notify Revolving Lenders, promptly after
receipt of a Notice of Revolving Credit Advance and in any event prior to 1:00
p.m. (New York time) on the date such Notice of Revolving Credit Advance is
received, by electronic communication. Each Revolving Lender shall make the
amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s applicable
account as provided to such Revolving Lender in writing by Agent from time to
time not later than 3:00 p.m. (New York time) on the requested funding date, in
the case of a Canadian Prime Rate Loan, a Canadian Base Rate Loan or a US Base
Rate Loan and not later than 11:00 a.m. (New York time) on the requested funding
date in the case of a LIBOR Loan or a BA Rate Loan. After receipt of such wire
transfers (or, in the Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, Agent shall make the requested
Revolving Credit Advance to the applicable Borrower. All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.
 
(ii)           Not less than once during each calendar week or more frequently
at Agent’s election (each, a “Settlement Date”), Agent shall advise each Lender
by telephone, or electronic mail of the amount of such Lender’s Pro Rata Share
of principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments and
Advances required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata Share of
principal, interest and Fees paid by each Borrower since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. To the extent that
any Non-Funding Lender has failed to fund all such payments and Advances or
failed to fund the purchase of all such participations, Agent shall be entitled
to set off the funding short-fall against that Non-Funding Lender’s Pro Rata
Share of all payments received from such Borrower. Such payments shall be made
by wire transfer to such Lender’s account (as specified by such Lender to Agent
in writing from time to time or the applicable Assignment Agreement) not later
than 2:00 p.m. (New York time) on the next Business Day following each
Settlement Date.
 
(b)           Availability of Lender’s Pro Rata Share. Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date. If such Pro Rata Share is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall promptly
notify the applicable Borrower and such Borrower shall immediately repay such
amount to Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement
or the other Loan Documents shall be deemed to require Agent to advance funds on
behalf of any Revolving Lender or to relieve any Revolving Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
such Borrower may have against any Revolving Lender as a result of any default
by such Revolving Lender hereunder. To the extent that Agent advances funds to a
Borrower on behalf of any Revolving Lender and is not reimbursed therefor on the
same Business Day as such Revolving Credit Advance is made, Agent shall be
entitled to retain for its account all interest accrued on such Revolving Credit
Advance until reimbursed by the applicable Revolving Lender.
 
 
73

--------------------------------------------------------------------------------

 
 
(c)           Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from a Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
 
(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to a Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(d)           Non-Funding Lenders.
 
(i)           Responsibility. The failure of any Non-Funding Lender to make any
Revolving Loan, Letter of Credit Obligation or any payment required by it, or to
make any payment required by it under any Loan Document, or to fund any purchase
of any participation to be made or funded by it (including, without limitation,
with respect to any Swing Line Loan) on the date specified therefor shall not
relieve any other Lender (each such other Revolving Lender, an “Other Lender”)
of its obligations to make such loan, fund the purchase of any such
participation, or make any other such required payment on such date, and neither
Agent nor, other than as expressly set forth herein, any other Lender shall be
responsible for the failure of any Non-Funding Lender to make a loan, fund the
purchase of a participation or make any other required payment under any Loan
Document.
 
(ii)           Reallocation. If any Revolving Lender is a Non-Funding Lender,
all or a portion of such Non-Funding Lender’s Letter of Credit Obligations
(unless such Lender is the L/C Issuer that issued such Letter of Credit) and
reimbursement obligations with respect to the applicable Swing Line Loans shall,
at Agent’s election at any time or upon any applicable L/C Issuer’s or the
applicable Swing Line Lender’s, as applicable, written request delivered to
Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Revolving Lenders that are not
Non-Funding Lenders or Impacted Lenders pro rata in accordance with their Pro
Rata Share of the Revolving Loan Commitment (calculated as if the Non-Funding
Lender’s Pro Rata Share of the Revolving Loan Commitment was reduced to zero and
each other Revolving Lender’s (other than any other Non-Funding Lender’s or
Impacted Lender’s) Pro Rata Share of the Revolving Loan Commitment had been
increased proportionately), provided that no Revolving Lender shall be
reallocated any such amounts or be required to fund any amounts that would cause
the sum of its outstanding Revolving Loans, outstanding Letter of Credit
Obligations, amounts of its participations in Swing Line Loans and its Pro Rata
Share of unparticipated amounts in Swing Loans to exceed its Revolving Loan
Commitment.
 
 
74

--------------------------------------------------------------------------------

 
 
(iii)           Voting Rights. Notwithstanding anything set forth herein to the
contrary, including Section 11.2, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” or a “Revolving Lender” (or be, or have its Loans and Commitments,
included in the determination of “Requisite Lenders” or “Lenders directly
affected” pursuant to Section 11.2) for any voting or consent rights under or
with respect to any Loan Document; provided that (A) the Commitment of a
Non-Funding Lender may not be increased, extended or reinstated, (B) the
principal of a Non-Funding Lender’s Loans may not be reduced or forgiven, and
(C) the interest rate applicable to Obligations owing to a Non-Funding Lender
may not be reduced in such a manner that by its terms affects such Non-Funding
Lender more adversely than other Lenders, in each case, without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Requisite
Lenders, the Loans, Letter of Credit Obligations, and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.
 
(iv)           Borrower Payments to a Non-Funding Lender. Agent shall be
authorized to use all portions of any payments received by Agent for the benefit
of any Non-Funding Lender pursuant to this Agreement to pay in full the
Aggregate Excess Funding Amount to the appropriate Secured Parties thereof.
Agent shall be entitled to hold as cash collateral in a non-interest bearing
account up to an amount equal to such Non-Funding Lender’s Pro Rata Share,
without giving effect to any reallocation pursuant to subsection 9.9(d)(ii), of
all Letter of Credit Obligations until the Obligations (other than Unasserted
Obligations) are paid in full in cash, all Letter of Credit Obligations have
been discharged or cash collateralized and all Commitments have been terminated.
Upon any such unfunded obligations owing by a Non-Funding Lender becoming due
and payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other US Revolving Lenders or other Cdn. Revolving
Lenders, as the case may be, shall be deemed to have sold, and such Non-Funding
Lender shall be deemed to have purchased, US Revolving Loans or Cdn. Revolving
Loans, as applicable, or Letter of Credit participation interests from the other
US Revolving Lenders or other Cdn. Revolving Lenders, as the case may be, until
such time as the aggregate amount of the US Revolving Loans or Cdn. Revolving
Loans, as applicable, and participations in Letters of Credit and Letter of
Credit Obligations are held by the US Revolving Lenders or other Cdn. Revolving
Lenders, as the case may be, in accordance with their Pro Rata Share of the US
Revolving Loan Commitment or Cdn. Revolving Loan Commitment, as applicable. Any
amounts owing by a Non-Funding Lender to Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are US Base Rate Loans or Canadian Prime Rate Loans, as applicable.
In the event that Agent is holding cash collateral of a Non-Funding Lender that
cures pursuant to clause (v) below or ceases to be a Non-Funding Lender pursuant
to the definition of Non-Funding Lender, Agent shall return the unused portion
of such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of
a Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agent, L/C Issuers, the Swing Line Lenders, and
other Lenders under the Loan Documents, including such Lender’s Pro Rata Share
of all Revolving Loans, Letter of Credit Obligations, and Swing Line Loans,
plus, without duplication, (B) all amounts of such Non-Funding Lender
reallocated to other Lenders pursuant to subsection 9.9(d)(ii).
 
 
75

--------------------------------------------------------------------------------

 
 
(v)           Cure. A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such (A) Lender fully pays
to Agent, on behalf of the applicable Secured Parties, the Aggregate Excess
Funding Amount, plus all interest due thereon and (B) timely funds the next
Revolving Loan required to be funded by such Lender or makes the next
reimbursement required to be made by such Lender; provided, that a Non-Funding
Lender may not exercise such cure right more than one time during the term of
this Agreement. Any such cure shall not relieve any Lender from liability for
breaching its contractual obligations hereunder.
 
(vi)           Fees. A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and Borrowers shall not be required to pay, such Lender’s
portion of the Fee required under Section 1.8(b) hereof during the time such
Lender is a Non-Funding Lender pursuant to clause (a) thereof. In the event that
any reallocation of Letter of Credit Obligations occurs pursuant to subsection
9.9(d)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Revolving Lenders based on their Pro Rata Share of such
reallocation or (B) to the L/C Issuer for any remaining portion not reallocated
to any other Revolving Lenders.
 
(e)           Dissemination of Information. Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s gross negligence or willful misconduct
(as finally determined by a court of competent jurisdiction). Lenders
acknowledge that the Borrowers are required to provide Financial Statements and
Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that Agent shall have no duty to provide the same to Lenders.
 
(f)           Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with Agent and each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or the Notes (including exercising any rights of setoff) without
first obtaining the prior written consent of Agent, it being the intent of
Lenders that any such action to protect or enforce rights under this Agreement
and the Notes shall be taken in concert and at the direction or with the consent
of Agent.
 
 
76

--------------------------------------------------------------------------------

 
 
9.10           Release of Collateral or Guarantors. Each Lender and L/C Issuer
hereby consents to the release and hereby directs Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:
 
(a)           any Subsidiary of a Borrower from its guaranty of any Obligation
if all of the Stock and Stock Equivalents of such Subsidiary owned by any Credit
Party are sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a waiver or consent); and
 
(b)           any Lien held by Agent for the benefit of the Secured Parties
against (i) any Collateral that is sold, transferred, conveyed or otherwise
disposed of by a Credit Party in a transaction permitted by the Loan Documents
(including pursuant to a waiver or consent), (ii) any Property subject to a Lien
permitted hereunder in reliance upon subsection 6.7(c) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all Letter of
Credit Obligations and all other Obligations under the Loan Documents, all
Obligations arising under Secured Rate Contracts and all Bank Products
Obligations, that Agent has theretofore been notified in writing by the holder
of such Obligation are then due and payable, (C) deposit of cash collateral with
respect to all contingent Obligations (or, as an alternative to cash collateral
in the case of any Letter of Credit Obligation, receipt by Agent of a back-up
letter of credit), in amounts and on terms and conditions and with parties
satisfactory to Agent and each Indemnitee that is, or may be, owed such
Obligations (excluding Unasserted Obligations (other than Letter of Credit
Obligations)) and (D) to the extent requested by Agent, receipt by Agent and the
Secured Parties of liability releases from the Credit Parties each in form and
substance acceptable to Agent.
 
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of at least five (5) Business Days’ advance notice from the Borrowers,
to execute and deliver or file such documents and to perform other actions
reasonably necessary to release the guaranties and Liens when and as directed in
this Section 9.10.
 
10.
SUCCESSORS AND ASSIGNS

 
10.1           Successors and Assigns. This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agents, Lenders and their respective successors and permitted assigns
(including, to the extent applicable in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agent and Lenders. Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void. The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agent and other Secured Parties with respect to the transactions
contemplated hereby and no Person (other than a participant in a credit facility
being made available hereunder, as provided in Section 9.1) shall be a third
party beneficiary of any of the terms and provisions of this Agreement or any of
the other Loan Documents.
 
11.
MISCELLANEOUS

 
11.1           Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended except as set
forth in Section 11.2. Any letter of interest, commitment letter, fee letter or
confidentiality agreement, if any, between any Credit Party and Agent or any
Lender or any of their respective Affiliates, predating this Agreement and
relating to a financing of substantially similar form, purpose or effect shall
be superseded by this Agreement. Notwithstanding the foregoing, the Fee Letter
shall survive the execution and delivery of this Agreement and shall continue to
be binding obligations of the parties.
 
 
77

--------------------------------------------------------------------------------

 
 
11.2           Amendments and Waivers.
 
(a)           Except for actions permitted to be taken solely by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrowers and by Requisite Lenders or all
affected Lenders, as applicable. Except to the extent that this Agreement
explicitly allows the Agent to take action without the consent of the Lenders,
all amendments, modifications, terminations or waivers shall require the written
consent of Requisite Lenders.
 
(b)           In addition, no amendment, modification, termination or waiver
shall, unless in writing and signed by Agent and the Supermajority Lenders,
amend the definition of “Fixed Charge Coverage Ratio” or “Senior Funded Debt to
EBITDA Ratio” (or any defined term used in such definitions), or amend any ratio
set forth on Annex G, in each case if the effect of such amendment is to make
the financial covenants more favorable to the Credit Parties.
 
(c)           In addition, no amendment, modification, termination or waiver
shall, unless in writing and signed by Agent and each Lender directly affected
thereby:
 
(i)           increase the principal amount of any Lender’s Commitment;
 
(ii)           reduce the principal of, rate of interest on or Fees payable with
respect to any Loan or Letter of Credit Obligations of any affected Lender;
 
(iii)           extend any scheduled payment date (other than payment dates of
mandatory prepayments under Section 1.3(b)(ii)-(iv)) or final maturity date of
the principal amount of any Loan of any affected Lender;
 
(iv)           waive, forgive, defer, extend or postpone any payment of interest
(other than any waiver of the imposition of the Default Rate, which, for the
avoidance of doubt, shall require the written consent of the Requisite Lenders)
or Fees as to any affected Lender;
 
(v)           increase the advance rates set forth in the definitions of “Cdn.
Borrowing Base” or “US Borrowing Base”, or amend the definition of “Cdn.
Borrowing Base”, “US Borrowing Base”, “Eligible Accounts”, “Eligible Cdn.
Accounts”, “Eligible US Accounts”, “Eligible Vessels”, “Eligible Cdn. Vessels”,
“Eligible US Vessels” (or any defined term used in such definitions) if the
effect of such amendment is to increase borrowing availability (each of which
actions shall be deemed to directly affect all Lenders);
 
 
78

--------------------------------------------------------------------------------

 
 
(vi)           change Section 1.3, Section 1.10, or Section 9.8 in a manner that
would alter the manner in which payments are shared (which action shall be
deemed to directly affect all Lenders);
 
(vii)           contractually subordinate any Liens in favor of Agent (which
action shall be deemed to directly affect all Lenders),
 
(viii)           release any Guarantee or, except as otherwise permitted herein
or in the other Loan Documents, release, or permit any Credit Party to sell or
otherwise dispose of, any Collateral with a value exceeding US$7,500,000 in the
aggregate (which action shall be deemed to directly affect all Lenders);
 
(ix)           change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Loans that shall be required for Lenders or any
of them to take any action hereunder; and
 
(x)           amend or waive this Section 11.2 or the definition of the term
“Requisite Lenders” insofar as such definition affects the substance of this
Section 11.2.
 
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of Agent or L/C Issuer under this Agreement or any other Loan
Document shall be effective unless in writing and signed by Agent or L/C Issuer,
in addition to Lenders required hereinabove to take such action. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Rate Contracts resulting
in such Obligations being junior in right of payment to principal on the Loans
or resulting in Obligations owing to any Secured Swap Provider becoming
unsecured (other than releases of Liens in accordance with the terms hereof), in
each case in a manner adverse to any Secured Swap Provider, shall be effective
without the written consent of such Secured Swap Provider or, in the case of a
Secured Rate Contract provided or arranged by Bank of America or an Affiliate of
Bank of America, Bank of America. Each amendment, modification, termination or
waiver shall be effective only in the specific instance and for the specific
purpose for which it was given. No amendment, modification, termination or
waiver shall be required for Agent to take additional Collateral pursuant to any
Loan Document. No amendment, modification, termination or waiver of any
provision of any Note shall be effective without the written concurrence of the
holder of that Note. No notice to or demand on any Credit Party in any case
shall entitle such Credit Party or any other Credit Party to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 11.2 shall be binding upon each holder of the Notes at the time
outstanding and each future holder of the Notes.
 
(d)           If, in connection with any proposed amendment, modification,
waiver or termination requiring the consent of all affected Lenders, the consent
of Requisite Lenders is obtained, but the consent of other Lenders whose consent
is required is not obtained (any such Lender whose consent is not so obtained
being referred to as a “Non-Consenting Lender”), then, so long as Agent is not a
Non-Consenting Lender, at a Borrower’s request, Agent, or a Person reasonably
acceptable to Agent, shall have the right, with Agent’s consent and in Agent’s
sole discretion (but shall have no obligation), to purchase from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon Agent’s request, sell and assign to Agent or such Person, all of the
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lenders and all accrued interest
and Fees with respect thereto through the date of sale, such purchase and sale
to be consummated pursuant to an executed Assignment Agreement.
 
 
79

--------------------------------------------------------------------------------

 
 
(e)           Upon the payment in full in cash and performance of all of the
Obligations (other than Unasserted Obligations), termination of the Commitments
and a release of all claims against Agent and Lenders, and so long as no suits,
actions proceedings, or claims are pending or threatened against any Indemnified
Person asserting any damages, losses or liabilities that are Indemnified
Liabilities, Agent shall deliver to the Borrowers financing termination
statements, mortgage releases and other documents or instruments necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.
 
11.3           Fees and Expenses. Borrowers, on a joint and several basis, shall
reimburse (i) Agent for all fees, costs and expenses (including the reasonable
and documented out-of-pocket fees and expenses of all of its legal counsel,
advisors, consultants and auditors) and (ii) Agent (and, with respect to clauses
(c) through (d) below, all Lenders) for all reasonable and documented
out-of-pocket fees, costs and expenses, including the reasonable fees, costs and
expenses of legal counsel or other advisors (including environmental and
management consultants and appraisers) incurred in connection with the
negotiation, preparation and filing and/or recordation of the Loan Documents and
incurred in connection with:
 
(a)           any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or advice in connection with
the syndication and administration of the Loans made pursuant hereto or its
rights hereunder or thereunder;
 
(b)           any Litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise, but excluding any of the foregoing
solely between and among Indemnified Persons) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any Litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Credit Parties or any other Person that may be obligated to Agent or any Lender
by virtue of the Loan Documents, including any such Litigation, contest,
dispute, suit, proceeding or action arising in connection with any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that no Person shall be entitled to reimbursement under this clause
(b) in respect of any Litigation, contest, dispute, suit, proceeding or action
to the extent any of the foregoing results from such Person’s gross negligence
or willful misconduct (as finally determined by a court of competent
jurisdiction);
 
(c)           any attempt to enforce any remedies of Agent or any Lender against
any or all of the Credit Parties or any other Person that may be obligated to
Agent or any Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent and its Affiliates, such reimbursement shall be limited to one counsel for
all such Lenders;
 
 
80

--------------------------------------------------------------------------------

 
 
(d)           any work-out or restructuring of the Loans during the pendency of
one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders other than Agent and its Affiliates, such reimbursement
shall be limited to one counsel for all such Lenders; and
 
(e)           efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;
 
including, as to each of clauses (a) through (e) above, all reasonable and
documented out-of-pocket legal counsels’ and other professional and service
providers’ fees arising from such services and other advice, assistance or other
representation, including those in connection with any appellate proceedings,
and all expenses, costs, charges and other fees incurred by such legal counsel
and others in any way or respect arising in connection with or relating to any
of the events or actions described in this Section 11.3, all of which shall be
payable, on demand, by Borrowers to Agent. Without limiting the generality of
the foregoing, such expenses, costs, charges and fees may include: reasonable
and documented out-of-pocket fees, costs and expenses of accountants,
environmental advisors, appraisers, investment bankers, management and other
consultants and paralegals; court costs and expenses; photocopying and
duplication expenses; court reporter fees, costs and expenses; long distance
telephone charges; air express charges; telegram or telecopy charges;
secretarial overtime charges; and expenses for travel, lodging and food paid or
incurred in connection with the performance of such legal or other advisory
services.
 
11.4           No Waiver. Agent’s or any Lender’s failure, at any time or times,
to require strict performance by the Credit Parties of any provision of this
Agreement or any other Loan Document shall not waive, affect or diminish any
right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith. Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the same is prior or subsequent thereto and whether the same or of a different
type. Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrowers specifying
such suspension or waiver.
 
11.5           Remedies. Agent’s and Lenders’ rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise. Recourse to the Collateral
shall not be required.
 
11.6           Severability. Wherever possible, each provision of this Agreement
and the other Loan Documents shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or any other Loan Document shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or such other Loan Document.
 
 
81

--------------------------------------------------------------------------------

 
 
 
11.7           Conflict of Terms. In the event of a conflict in or between the
provisions of this Agreement and the provisions of any of the other Loan
Documents then, notwithstanding anything contained in such other Loan Document,
the provisions of this Agreement will prevail and the provisions of such other
Loan Document will be deemed to be amended to the extent necessary to eliminate
such conflict. In particular, if any act or omission of a Credit Party is
expressly permitted under this Agreement but is expressly prohibited under
another Loan Document, such act or omission shall be permitted. If any act or
omission is expressly prohibited under a Loan Document (other than this
Agreement), but this Agreement does not expressly permit such act or omission,
or if any act is expressly required to be performed under such Loan Document but
this Agreement does not expressly relieve the applicable Credit Party from such
performance, such circumstance shall not constitute a conflict in or between the
provisions of this Agreement and the provisions of such Loan Document.
 
11.8           Confidentiality. Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts Agent or such Lender applies to
maintain the confidentiality of its own confidential information) to maintain as
confidential all confidential information provided to them by the Credit Parties
and designated as confidential, except that Agent and each Lender may disclose
such information (i) with the Borrowers’ consent, (ii) to Related Persons of
such Lender, L/C Issuer or Agent, as the case may be, or to any Person that any
L/C Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the terms hereof, (iii) to the
extent such information presently is or hereafter becomes (A) publicly available
other than as a result of a breach of this Section 11.8 or (B) available to such
Lender, L/C Issuer or Agent or any of their Related Persons, as the case may be,
from a source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) to the National Association of Insurance
Commissioners or any similar organization, any examiner or any nationally
recognized rating agency or (B) otherwise to the extent consisting of general
portfolio information that does not identify Credit Parties, (vii) to current or
prospective assignees or participants, direct or contractual counterparties to
any Secured Rate Contracts and to their respective Related Persons, in each case
to the extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions substantially similar to the provisions
of this Section 11.8 (and such Person may disclose information to their
respective Related Persons in accordance with clause (ii) above), (viii) to any
other party hereto, and (ix) in connection with the exercise or enforcement of
any right or remedy under any Loan Document, in connection with any Litigation
or other proceeding to which such Lender, L/C Issuer or Agent or any of their
Related Persons is a party or bound, or to the extent necessary to respond to
public statements or disclosures by Credit Parties or their Related Persons
referring to a Lender, L/C Issuer or Agent or any of their Related Persons. In
the event of any conflict between the terms of this Section 11.8 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 11.8 shall govern.
 
 
82

--------------------------------------------------------------------------------

 
 
11.9           Governing Law; Submission to Jurisdiction.
 
(a)           THE LOAN DOCUMENTS (OTHER THAN ANY DOCUMENTS GOVERNED BY ONTARIO
OR CANADIAN LAW) AND THE OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
 
(b)           THE BORROWERS AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE BORROWERS AND SUCH CREDIT PARTY, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS, THE BORROWERS AND SUCH CREDIT PARTY ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE AGENT AND LENDERS FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT
OR OTHER COURT ORDER IN FAVOR OF AGENT AND LENDERS. THE BORROWERS AND EACH OTHER
CREDIT PARTY EXECUTING THIS AGREEMENT EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE
BORROWERS AND SUCH CREDIT PARTY HEREBY WAIVE ANY OBJECTION THAT THEY MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS. THE BORROWERS AND EACH OTHER CREDIT PARTY EXECUTING THIS AGREEMENT
HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED
IN ANY SUCH ACTION OR SUIT AND AGREE THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE
BORROWERS OR SUCH OTHER CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
THE BORROWERS’ OR SUCH OTHER CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
 
83

--------------------------------------------------------------------------------

 
 
11.10           Notices.
 
(a)           Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex H, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement
or (ii) addressed to such other address as shall be notified in writing (A) in
the case of Borrowers and Agent, to the other parties hereto and (B) in the case
of all other parties, to Borrowers and Agent. Transmission by electronic mail
(including E-Fax, even if transmitted to the fax numbers set forth in clause (i)
above) shall not be sufficient or effective to transmit any such notice under
this clause (a) unless such transmission is an available means to post to any
E-System.
 
(b)           Effectiveness. All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails and (iv) if
delivered by facsimile, upon sender’s receipt of confirmation of proper
transmission. Failure or delay in delivering copies of any notice, demand,
request, consent, approval, declaration or other communication to any Person
(other than Borrowers or Agent) designated in Annex H to receive copies shall in
no way adversely affect the effectiveness of such notice, demand, request,
consent, approval, declaration or other communication. The giving of any notice
required hereunder may be waived in writing by the party entitled to receive
such notice.
 
11.11           Section Titles. The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.
 
11.12           Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. Delivery of an electronic copy of executed counterpart
of a signature page to this Agreement by email or telecopier shall be as
effective as delivery of an original executed counterpart of this Agreement.
 
11.13           Press Releases and Related Matters. Each Credit Party and each
Lender agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure using the name of the other or its
Affiliates or referring to this Agreement, the other Loan Documents without the
consent of the other unless (and only to the extent that) such Credit Party,
Lender or Affiliate is required to do so under law and then, in any event, such
Credit Party, Lender or Affiliate will consult with the other before issuing
such press release or other public disclosure. Agent or any Lender may publish
advertising material relating to the financing transactions contemplated by this
Agreement using a Credit Party’s name, product photographs, logo or Trademark.
Agent or such Lender shall provide a draft of all advertising material to
Borrowers for review, comment and consent prior to the publication thereof.
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
 
 
84

--------------------------------------------------------------------------------

 
 
11.14           Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manger or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent preference reviewable transaction or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
 
11.15           Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Section 11.9, with its counsel.
 
11.16           No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
 
11.17           Judgment Currency.
 
(a)           If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
11.17 referred to as the “Judgment Currency”) an amount due under any Loan
Document in any currency (the “Obligation Currency”) other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
Business Day immediately preceding the date of actual payment of the amount due,
in the case of any proceeding in the courts of the State of New York or in the
courts of any other jurisdiction that will give effect to such conversion being
made on such date, or the date on which the judgment is given, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this Section 11.17 being
hereinafter in this Section 11.17 referred to as the “Judgment Conversion
Date”).
 
(b)           If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 11.17(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party or Parties shall pay
such additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Credit Party under this Section 11.17(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
 
 
85

--------------------------------------------------------------------------------

 
 
(c)           The term “rate of exchange” in this Section 11.17 means the rate
of exchange at which Agent, on the relevant date at or about 12:00 noon (New
York time), would be prepared to sell, in accordance with its normal course
foreign currency exchange practices, the Obligation Currency against the
Judgment Currency.
 
(d)           Unless otherwise specified, all references to dollar amounts in
this Agreement shall mean US Dollars.
 
11.18           Joint and Several Obligations (Canada). Notwithstanding any
other provision contained in this Agreement or any other Loan Document, if a
“secured creditor” (as that term is defined under the Bankruptcy and Insolvency
Act (Canada)) is determined by a court of competent jurisdiction not to include
a Person to whom obligations are owed on a joint or joint and several basis,
then each Borrowers’ Obligations (and the Obligations of its Subsidiaries), to
the extent such Obligations are secured, only shall be several obligations and
not joint or joint and several obligations.
 
11.19           Waiver of Jury Trial. EACH PARTY HERETO HEREBY KNOWINGLY
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
AGENT, ANY LENDER OR ANY OTHER PARTY HERETO.
 
11.20           USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and Agent (for itself and not on behalf of
any Lender) hereby notifies each Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or Agent, as applicable, to identify such Borrower in accordance with the
Patriot Act.
 
11.21           Anti-Money Laundering Legislation.
 
(a)           Each Credit Party acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada), the Patriot Act,
and other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws, whether within Canada or elsewhere
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders and Agent may be required to obtain, verify and
record information regarding each Credit Party, its respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of such Credit Party, and the transactions contemplated hereby.
Borrowers shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or Agent, or any prospective assign or participant of a Lender or Agent, in
order to comply with any applicable AML Legislation, whether now or hereafter in
existence.
 
 
86

--------------------------------------------------------------------------------

 
 
(b)           If Agent has ascertained the identity of the Credit Parties or any
authorized signatories of the Credit Parties for the purposes of applicable AML
Legislation, then Agent:
 
(i)           shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and Agent within the meaning of applicable AML Legislation; and
 
(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that Agent has no obligation to ascertain
the identity of the Credit Parties or any authorized signatories of the Credit
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Credit Parties or any such authorized
signatory in doing so.
 
11.22           [Reserved].
 
11.23           Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Security Agreements in respect
of Swap Obligations under any Secured Rate Contract (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.23 for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations under this Section 11.23, or otherwise under the
Security Agreements, voidable under applicable Requirements of Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 11.23 shall
remain in full force and effect until the guarantees in respect of Swap
Obligations under each Secured Rate Contract have been discharged, or otherwise
released or terminated in accordance with the terms of this Agreement. Each
Qualified ECP Guarantor intends that this Section 11.23 constitute, and this
Section 11.23 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
12.
COLLATERAL ALLOCATION MECHANISM

 
12.1           Implementation of CAM
 
(a)           On the CAM Exchange Date, (i) the Commitments shall automatically
and without further act be terminated as provided in Section 8, (ii) the Lenders
shall automatically and without further act (and without regard to the
provisions of Section 9.1) be deemed to have exchanged interests in the Credit
Facilities such that in lieu of the interest of each Lender in each Credit
Facility in which it shall participate as of such date (including such Lender’s
interest in the Obligations of each Credit Party in respect of each such Credit
Facility), such Lender shall hold an interest in every one of the Credit
Facilities (including the Obligations of each Credit Party in respect of each
such Credit Facility and each L/C Reserve Account established pursuant to
Section 12.2 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof and (iii)
simultaneously with the deemed exchange of interests pursuant to clause (ii)
above, in the case of any CAM Dollar Lender that has prior to the date thereof
notified the Agent and each of the US Borrowers in writing that it has elected
to have this clause (iii) apply to it, the interests in the Loans to be received
by such CAM Dollar Lender in such deemed exchange shall, automatically and with
no further action required, be converted into the Equivalent Amount in US
Dollars, determined using the rate of exchange calculated as of such date, of
such amount and on and after such date all amounts accruing and owed to such CAM
Dollar Lender in respect of such Obligations shall accrue and be payable in US
Dollars at the rate otherwise applicable hereunder, provided that such CAM
Exchange will not affect the aggregate amount of the Obligations of the
Borrowers to the Lenders under the Loan Documents. Each Lender and each Credit
Party hereby consents and agrees to the CAM Exchange, and each Lender agrees
that the CAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Credit Facility.
Each Credit Party agrees from time to time to execute and deliver to the Agent
all promissory notes and other instruments and documents as the Agent shall
reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Agent against delivery of new promissory notes evidencing
its interests in the Credit Facilities; provided, however, that the failure of
any Credit Party to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange. In the event that on the CAM Exchange Date
any Swing Line Loan shall be outstanding (other than any Swing Line Loan in
respect of which Lenders have funded their purchase of participations pursuant
to Section 1.1(c) or Section 1.1(d), as applicable), then on the CAM Exchange
Date each Lender shall, in accordance with the provisions of Section 1.1(c) or
Section 1.1(d), as applicable, promptly purchase from the applicable Swing Line
Lender a participation in each such Swing Line Loan in the amount of such
Lender’s Pro Rata Share of such Swing Line Loan (as determined immediately prior
to the CAM Exchange Date).
 
 
87

--------------------------------------------------------------------------------

 
 
(b)           As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Agent pursuant to any Loan Document in
respect of the Obligations, and each distribution made by the Agent pursuant to
any Loan Document in respect of the Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender upon or after the CAM Exchange Date, including by
way of setoff, counterclaim or otherwise, in respect of an Obligation shall be
paid over to the Agent for distribution to the Lenders in accordance herewith.
 
12.2           Letters of Credit.
 
(a)           In the event that on the CAM Exchange Date any Letter of Credit
shall be outstanding and undrawn in whole or in part, or any amount drawn under
a Letter of Credit shall not have been reimbursed by the applicable Borrower
(each such amount so paid until reimbursed, an “Unpaid Drawing”), each Revolving
Lender in respect of Unpaid Drawings on Letters of Credit shall, before giving
effect to the CAM Exchange, promptly pay over to the Agent, in immediately
available funds and in the currency that such Letters of Credit are
denominated, an amount equal to such Lender’s Revolving Loan Commitment
percentage (as notified to such Lender by the Agent), of such Letter of Credit’s
undrawn face amount or (to the extent it has not already done so) such Letter of
Credit’s Unpaid Drawing, as the case may be, together with interest thereon from
the CAM Exchange Date to the date on which such amount shall be paid to the
Agent at the rate that would be applicable at the time to a Revolving Loan that
is a Canadian Prime Rate Loan or a US Base Rate Loan in a principal amount equal
to such amount, as the case may be. The Agent shall establish a separate account
or accounts for each Revolving Lender (each, an “L/C Reserve Account”) for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The Agent shall deposit in each Revolving Lender’s L/C
Reserve Account such Lender’s CAM Percentage of the amounts received from the
Revolving Lenders as provided above. The Agent shall have sole dominion and
control over each L/C Reserve Account, and the amounts deposited in each L/C
Reserve Account shall be held in such L/C Reserve Account until withdrawn as
provided in paragraph (b), (c), (d), or (e) below. The Agent shall maintain
records enabling it to determine the amounts paid over to it and deposited in
the L/C Reserve Accounts in respect of each Letter of Credit and the amounts on
deposit in respect of each Letter of Credit attributable to each Revolving
Lender’s CAM Percentage. The amounts held in each Revolving Lender’s L/C Reserve
Account shall be held as a reserve against the Letter of Credit Obligations,
shall be the property of such Lender, shall not constitute Loans to or give rise
to any claim of or against any Credit Party and shall not give rise to any
obligation on the part of the Borrowers to pay interest to such Lender, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in Annex
B.
 
 
88

--------------------------------------------------------------------------------

 
 
(b)           In the event that on or after the CAM Exchange Date any drawing
shall be made in respect of a Letter of Credit, the Agent shall, at the request
of the L/C Issuer withdraw from the L/C Reserve Account of each Revolving Lender
any amounts, up to the amount of such Lender’s CAM Percentage of such drawing,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to the L/C Issuer in satisfaction of the reimbursement
obligations of the Revolving Lenders under Annex B (but not of the Borrowers
under Annex B). In the event any Revolving Lender shall default on its
obligation to pay over any amount to the Agent in respect of any Letter of
Credit as provided in this Section 12.2, the L/C Issuer shall, in the event of a
drawing thereunder, have a claim against such Lender to the same extent as if
such Lender had defaulted on its obligations under Section 9.9, but shall have
no claim against any other Revolving Lender in respect of such defaulted amount,
notwithstanding the exchange of interests in the reimbursement obligations
pursuant to Section 12.1. Each other Revolving Lender shall have a claim against
such defaulting Revolving Lender for any damages sustained by it as a result of
such default, including, in the event such Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.
 
(c)           In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Agent shall withdraw from the L/C Reserve Account of
each Revolving Lender the amount remaining on deposit therein in respect of such
Letter of Credit and distribute such amount to such Lender.
 
(d)           With the prior written approval of the Agent and the L/C Issuer,
any Revolving Lender may withdraw the amount held in its L/C Reserve Account in
respect of the undrawn amount of any Letter of Credit. Any Revolving Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Agent, for the account of the L/C Issuer on demand, its CAM Percentage of such
drawing.
 
 
89

--------------------------------------------------------------------------------

 
 
(e)           Pending the withdrawal by any Lender of any amounts from its L/C
Reserve Account as contemplated by the above paragraphs, Agent may invest such
amounts, as Agent may determine in its sole discretion. Each Lender which has
not withdrawn its CAM Percentage of amounts in its L/C Reserve Account as
provided in paragraph (d) above shall have the right, at intervals reasonably
specified by Agent, to withdraw the earnings on any investment so made by Agent
with amounts in its L/C Reserve Account and to retain such earnings for its own
account.
 
12.3           Net Payments upon Implementation of CAM Exchange. Notwithstanding
any other provision of this Agreement, if, as a direct result of the
implementation of the CAM Exchange, any Borrower is required to withhold Taxes
from amounts payable to the Agent, any Lender or any participant hereunder, the
amounts so payable to the Agent, such Lender or such participant shall be
increased to the extent necessary to yield to the Agent, such Lender or such
participant (after payment of all Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that no Borrower shall be required to increase any such
amounts payable to such Lender or participant under this Section 12.3 (but,
rather, shall be required to increase any such amounts payable to such Lender or
participant to the extent required by Section 1.16) if such Lender or
participant was prior to or on the CAM Exchange Date already a Lender or
participant with respect to such Borrower. If a Cdn. Lender (or Cdn.
Participant), in its good faith judgment, is eligible for an exemption from, or
reduced rate of, U.S. Federal withholding tax on payments by US Borrowers under
this Agreement, none of US Borrowers shall be required to increase any such
amounts payable to such Cdn. Lender (or Cdn. participant) if such Cdn. Lender
(or Cdn. Participant) fails to comply with the requirements of Section 1.14(f).
Upon a CAM Exchange, a Lender (or participant) will use commercially reasonable
efforts, and complete any procedural formalities necessary, to become an
eligible Lender with respect to Cdn. Borrower and, if such Lender (or
participant) fails to do so, Cdn. Borrower shall not be required to increase any
such amounts payable to such Lender (or participant). If any US Borrower, as the
case may be, fails to pay any such Taxes when due to the appropriate taxing
authority or fails to remit to the Agent the required receipts or other required
documentary evidence, such US Borrower, as the case may be, shall indemnify the
Agent, the Lenders and the participants for any incremental taxes, interest,
costs or penalties that may become payable by the Agent, such Lenders or such
participants as a result of any such failure.
 
[Signature pages follow]
 
 
90

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 

 
LOWER LAKES TOWING LTD.
         
 
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title:
Vice President, Assistant Treasurer and
Assistant Secretary
 

 

 
LOWER LAKES TRANSPORTATION COMPANY
         
 
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title: 
Vice President, Assistant Treasurer and
Assistant Secretary
 

 

 
GRAND RIVER NAVIGATION
COMPANY, INC.
         
 
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title: 
Vice President, Assistant Treasurer and
Assistant Secretary
       

 

 
BLACK CREEK SHIPPING COMPANY, INC.
         
 
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title: 
Chief Financial Officer, Vice President,
Secretary and Treasurer
 

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Agent, an L/C Issuer, Documentation Agent and a Lender
         
 
By:
/s/ Daniel K. Clancy     Name:  Daniel K. Clancy     Title:  Senior Vice
President  


 
BANK OF AMERICA, N.A. (acting through its Canada Branch), as Agent, an L/C
Issuer and a Cdn. Lender
         
 
By:
/s/ Sylwia Durkiewicz     Name:  Sylwia Durkiewicz     Title:  Vice President  

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as a
Lender
 
         
 
By:
/s/ Arminda Youse-Warde     Name:  Arminda Youse-Warde     Title:  Vice
President  

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
PEOPLES UNITED BANK, NATIONAL ASSOCIATION, as a Lender
         
 
By:
/s/ Justin T. Mills     Name:  Justin T. Mills     Title:  Vice President  

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
ISRAEL DISCOUNT BANK OF NEW YORK,
as a Lender
         
 
By:
/s/ Rahum N. Williams     Name:  Rahum N. Williams     Title:  First Vice
President  

         
By:
/s/ Jeffrey S. Ackerman     Name:  Jeffrey S. Ackerman     Title: Senior Vice
President  

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
FIRSTMERIT BANK, N.A., as a Lender
           
By:
/s/ John M. Sorber     Name:  John M. Sorber     Title: Senior Vice President  

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
Each of the following Persons is signatory to this Agreement in its capacity as
a Credit Party and not as a Borrower.
 

 
RAND LOGISTICS, INC.
           
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title:
Chief Financial Officer, Vice President,
Treasurer and Assistant Secretary
 

 

 
RAND LL HOLDINGS CORP.
           
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title:
Chief Financial Officer, Vice President,
Treasurer and Assistant Secretary
 

 

   
RAND FINANCE CORP.
           
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title:
Chief Financial Officer, Vice President,
Treasurer and Secretary
 

 

  LOWER LAKES SHIP REPAIR
COMPANY LTD.
 
           
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title:
Vice President, Assistant Treasurer and
Assistant Secretary
 

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

   
LOWER LAKES TOWING (17) LTD.
           
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title:
Vice President, Assistant Treasurer, and
Assistant Secretary
 

 

  BLACK CREEK SHIPPING HOLDING COMPANY, INC.            
By:
/s/ Joseph W. McHugh, Jr.     Name:  Joseph W. McHugh, Jr.     Title:
Chief Financial Officer, Vice President,
Treasurer and Secretary
 

 
Signature page to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A (Recitals)
to
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to
this Agreement:
 
“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account.
 
“Accounting Changes” has the meaning ascribed thereto in Annex G.
 
“Accounts” means all “accounts” (as such term is defined in (i) the PPSA in the
case of any of the Cdn. Credit Parties and (ii) the Code in the case of any of
the US Credit Parties), now owned or hereafter acquired by a Credit Party and,
in any event, includes (a) all accounts receivable, other receivables, book
debts and other forms of obligations (other than forms of obligations evidenced
by Chattel Paper (as such term is defined in (i) the PPSA in the case of a Cdn.
Credit Party and (ii) the Code in the case of a US Credit Party), securities or
Instruments) now owned or hereafter received or acquired by or belonging or
owing to a Credit Party, whether arising out of goods sold or services rendered
by it or from any other transaction, (b) all of each Credit Party’s rights in,
to and under all purchase orders or receipts now owned or hereafter acquired by
a Credit Party for goods or services, (c) all of each Credit Party’s rights to
any goods represented by any of the foregoing (including unpaid sellers’ rights
of rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to such
Person for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by such
Person or in connection with any other transaction (whether or not yet earned by
performance on the part of such Person), and (e) all collateral security of any
kind given by any Account Debtor or any other Person with respect to any of the
foregoing.
 
“Acquisition” shall mean, with respect to any Person, any purchase or other
acquisition, regardless of how accomplished or effected (including any such
purchase or other acquisition effected by way of amalgamation, merger,
arrangement, business combination or other form of corporate reorganization or
by way of purchase, lease or other acquisition arrangements), of (a) any other
Person (including any purchase or acquisition of such number of the issued and
outstanding securities of, or such portion of an equity interest in, such other
Person that such other Person becomes a Subsidiary of the purchaser or of any of
its Affiliates) or of all or substantially all of the Collateral of any other
Person, or (b) any division, business, operation or undertaking of any other
Person or of all or substantially all of the Collateral of any division,
business, operation or undertaking of any other Person. For greater certainty,
the purchase of a vessel shall constitute an Acquisition.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Activation Event” has the meaning ascribed thereto in Annex C.
 
“Activation Notice” has the meaning ascribed thereto in Annex C.
 
“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
 
“Affected Lender” has the meaning ascribed to it in Section 1.22.
 
“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Agent” means Bank of America, in its capacity as agent and security trustee for
Lenders, and solely with respect to the loan servicing requirements of the Cdn.
Borrower, BofA Canada, or in each case its successor appointed pursuant to
Section 9.7.
 
“Aggregate Borrowing Availability” means the sum of Cdn. Borrowing Availability
and US Borrowing Availability.
 
“Aggregate Borrowing Base” means the sum of the Cdn. Borrowing Base and the US
Borrowing Base.
 
“Aggregate Excess Funding Amount” has the meaning ascribed to it in Section
9.9(d)(iv).
 
“Agreement” has the meaning ascribed to it in the recitals to the Agreement.
 
“Allocable Amount” has the meaning ascribed to it in Section 1.23(c).
 
“Allocated US Availability” means any portion of the US Borrowing Availability
(which shall be calculated without reference to the Commitments in effect at
such time) to be allocated to the Canadian Borrowing Base in accordance with the
definition thereof, as designated in writing by the US Borrower Agent to the
Agent.
 
“AML Legislation” has the meaning ascribed to it in Section 11.21(a).
 
“Anti-Money Laundering Plan” means a plan or program that shall at a minimum:
(i) establish and implement policies, procedures, and internal controls
reasonably designed to prevent the debtor from being used to facilitate money
laundering; (ii) provide for independent testing for compliance to be conducted
by the debtor’s personnel or by a qualified outside party; (iii) designate a
person or persons responsible for implementing and monitoring the operations and
internal controls of the Compliance Procedures; and (iv) provide ongoing
training for appropriate persons.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable Margin” means the margin set forth below, as determined by the
Senior Funded Debt to EBITDA Ratio for the trailing four Fiscal Quarters:
 
 
 
 
Level
 
 
 
Senior Funded Debt to EBITDA Ratio
 
 
 
Applicable LIBOR Rate Margin
 
 
 
Applicable Base Rate Margin
 
 
 
Applicable BA Rate Margin
 
 
Applicable Canadian Prime Rate
Margin
I
< 3.00:1.00
2.50%
1.50%
2.50%
1.50%
II
> 3.00:1.00
and
< 4.25:1.00
2.75%
1.75%
2.75%
1.75%
III
> 4.25:1.00
3.00%
2.00%
3.00%
2.00%

 
Until the first month of the Fiscal Quarter commencing after the receipt by
Agent and Lenders pursuant to item (d) of Annex E of the audited consolidated
Financial Statements for the Fiscal Year ending March 31, 2015, margins shall be
determined as if Level II were applicable. Thereafter, margins shall be subject
to change upon receipt by Agent and Lenders pursuant to item (b) of Annex E of
the financial statements and corresponding Compliance Certificate, which change
shall be effective on the first day of the calendar month following actual
receipt. If, by the first day of a month, any financial statements and
Compliance Certificate due in the preceding month have not been received, then
the margins shall be determined as if Level III were applicable, from such day
until the first day of the calendar month following actual receipt.
 
“Ashtabula” means the Ashtabula (formerly the Mary Turner), a documented vessel
of the United States bearing U.S. Official Number 646730.
 
“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).
 
“BA Period” means with respect to any BA Rate Loan, the period commencing on the
Business Day such Loan is disbursed or continued or on the conversion date on
which a Canadian Prime Rate Loan is converted to the BA Rate Loan and ending on
the date one, two, three or, if available to all Lenders, six months thereafter,
as selected by Cdn. Borrower in an irrevocable notice with respect to such BA
Rate Loan delivered to Agent in accordance with Section 1.5(e)(iii); provided
that the foregoing provision relating to BA Periods is subject to the following:
 
(a)           any BA Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) Business Days immediately preceding such
Commitment Termination Date;
 
 
A-3

--------------------------------------------------------------------------------

 
 
(b)           Cdn. Borrower shall not request a BA Rate Loan so as to require a
payment or prepayment of such BA Rate Loan during a BA Period for such; and
 
(c)           Cdn. Borrower shall not request a BA Rate Loan so there shall be
more than five separate BA Rate Loans in existence at any one time.
 
“BA Rate” means, for the BA Period of each BA Rate Loan, the rate of interest
per annum equal to the annual rates applicable to Canadian Dollar bankers’
acceptances having an identical or comparable term to the proposed BA Rate Loan
displayed and identified as such on the display referred to as the “Reuters
screen CDOR Page” (or any display substituted therefor) of Reuter Monitor Money
Rates Service as at approximately 11:00 a.m. (Toronto time) on such day (or, if
such day is not a Business Day, as of 11:00 a.m. (Toronto time) on the
immediately preceding Business Day); provided that if such rates do not appear
on the CDOR Page at such time on such date, the rate for such date will be the
annual discount rate (rounded upward to the nearest whole multiple of 1/100 of
one percent (1%)) as of 11:00 a.m. (Toronto time) on such day at which a
Canadian chartered bank listed on Schedule I of the Bank Act (Canada) as
selected by the Agent is then offering to purchase Canadian Dollar bankers’
acceptances accepted by it having an identical term to the proposed BA Rate Loan
(or a term as closely as possible comparable to such term).
 
“BA Rate Loan” means a Loan denominated in Canadian Dollars that bears interest
at a rate based on the BA Rate.
 
“Bank of America” means Bank of America, N.A. and its successors and assigns, as
well as any applicable branch thereof located in Canada.
 
“Bank of Canada Overnight Rate” means, on any date of determination, the rate of
interest charged by the Bank of Canada on one-day Canadian Dollar loans to
financial institutions, for such date.
 
 “Bank Products” means any service or facility extended to Rand or any of its
Subsidiaries by any Lender or any of their respective branches or including: (a)
credit cards, (b) credit card processing services, (c) debit cards, (d) purchase
cards, (e) cash management, including controlled disbursement, accounts or
services, and Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system and (f) Secured Rate
Contracts.
 
“Bank Products Obligations” means any and all obligations of the Credit Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Bank Products.
 
“Bank Product Reserves” means the aggregate amount of reserves established by
the Agent from time to time in its discretion in respect of Bank Product
Obligations; provided, however, that Bank Product Reserves shall include solely
reserves in respect of mark-to-market fluctuations in the net value of all
Secured Rate Contracts.
 
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.
 
 
A-4

--------------------------------------------------------------------------------

 
 
“Bareboat Charter Agreements” means, collectively, each of the Charter Party
Agreements between Black Creek and Grand River dated February 11, 2011 with
respect to the Lewis J. Kuber, the James L. Kuber, the Moore and the Victory.
 
“Base Rate” means the US Base Rate or Canadian Base Rate, as the context
requires.
 
“Black Creek” means Black Creek Shipping Company, Inc., a Delaware corporation,
being a US Borrower hereunder, and includes its successors by merger or
otherwise.
 
“Black Creek Holdings” means Black Creek Shipping Holding Company, Inc., a
Delaware corporation.
 
“Black Creek Asset Purchase Agreement” means that certain Asset Purchase
Agreement dated as of February 11, 2011 by and among Black Creek Holdings, Black
Creek and the Persons party thereto as sellers.
 
“Blocked Accounts” has the meaning ascribed to it in Annex C.
 
“BofA Canada” means Bank of America, N.A., Canada Branch, an entity registered
under the Bank Act (Canada).
 
“Borrowers” means, collectively, Lower Lakes, LLTC, Grand River and Black Creek
and “Borrower” means any one of them.
 
“Borrowers’ Counsel” means Brown Rudnick LLP, H. Clayton Cook, Jr., Attorney and
Counselor at Law, and Norton Rose Fulbright Canada LLP and/or or such other firm
or firms of legal counsel as the Borrowers may from time to time designate.
 
“Borrowing Availability” means either Cdn. Borrowing Availability or US
Borrowing Availability, as the context may require.
 
“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by each of Cdn. Borrower and the US Borrowers in the form
attached to the Agreement as Exhibit 4.1(b).
 
“Borrowing Bases” means, collectively, the Cdn. Borrowing Base and the US
Borrowing Base and “Borrowing Base” means either one of them.
 
“Broker” has the meaning ascribed to it in Annex E.
 
“Business” means the business carried on by the Credit Parties consisting of
providing bulk freight services throughout the Great Lakes of Canada and the
United States, and modest and complementary expansions thereof incidental to the
consummation of any Permitted Acquisition.
 
“Business Day” means, for all purposes other than in respect of a Loan to any US
Borrower, a day on which banks are generally open for business in Toronto,
Ontario and New York, New York and, in respect of a Loan to any US Borrower, any
day that is not a Saturday, Sunday or a day on which banks are required or
authorized to close in North Carolina and New York and, when determined in
connection with notices and determinations in respect of LIBOR or any LIBOR Loan
or any funding, conversion, continuation, Interest Period or payment of any
LIBOR Loan, that is also a day on which dealings in Dollar deposits are carried
on in the London interbank market.
 
 
A-5

--------------------------------------------------------------------------------

 
 
“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Credit Facilities and collections thereunder established under Section 12.
 
“CAM Dollar Lender” shall mean any Lender that has no Cdn. Revolving Loan
Commitment.
 
“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 12.1.
 
“CAM Exchange Date” shall mean the date on which (a) any event referred to in
Section 8.1(i) or (j) shall occur in respect of any Credit Party or (b) an
acceleration of the maturity of the Loans pursuant to Section 8 shall occur.
 
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Equivalent Amount of
US Dollars of the Obligations owed to such Lender and such Lender’s
participation in the aggregate Letter of Credit Obligations immediately prior to
the CAM Exchange Date and (b) the denominator shall be the aggregate Equivalent
Amount of US Dollars of the Obligations owed to all the Lenders and the
aggregate Letter of Credit Obligations immediately prior to such CAM Exchange
Date. For purposes of computing each Lender’s CAM Percentage, all Obligations
and Letter of Credit Obligations which are denominated in a currency other than
US Dollars shall be translated into US Dollars at the rate of exchange in effect
on the CAM Exchange Date.
 
“CRA” means the Canada Revenue Agency.
 
“Calumet” means the Calumet (formerly the David Z. Norton), a documented vessel
of the United States bearing U.S. Official Number 549231.
 
“Canada Shipping Act” means the Canada Shipping Act, 2001, as it may be amended,
re-enacted or replaced from time to time.
 
“Canadian Base Rate” means, for any day, the per annum rate of interest equal to
the greatest of (a) the rate of interest in effect for such day as so designated
from time to time by BofA Canada as its “base rate” for commercial loans made by
it in US Dollars, such rate being a reference rate and not necessarily
representing the lowest or best rate being charged to any customer; (b) the
Federal Funds Rate for such day, plus 0.50% per annum; or (c) LIBOR for a
one-month interest period as determined on such day, plus 1.00%.  Any change in
such rate announced by BofA Canada shall take effect at the opening of business
on the day specified in the public announcement thereof.
 
“Canadian Base Rate Loan” means a Loan denominated in US Dollars that bears
interest at a rate based on the Canadian Base Rate.
 
 
A-6

--------------------------------------------------------------------------------

 
 
“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Credit Party has any liability with respect to any employee or
former employee, but excluding any Canadian Pension Plans.
 
“Canadian Dollars”, “Cdn. Dollars”, and “Cdn.$” shall mean the lawful currency
of Canada.
 
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
 
“Canadian LIBOR Loan” means a Cdn. Revolving Credit Advance, or portion thereof,
funded in US Dollars and bearing interest calculated by reference to the LIBOR
Rate.
 
“Canadian Prime Rate” means, on any date, the per annum rate of interest equal
to the greatest of (a) the rate of interest in effect for such day or so
designated from time to time by BofA Canada as its “prime rate” for commercial
loans made by it in Canada in Cdn. Dollars, such rate being a reference rate and
not necessarily representing the lowest or best rate being charged to any
customer; (b) the Bank of Canada Overnight Rate for such day, plus 0.50%; or (c)
the BA Rate for a one month interest period as determined on such day plus
1.35%. Any change in such rate announced by BofA Canada shall take effect at the
opening of business on the day specified in the public announcement thereof.
 
“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest at a rate based on the Canadian Prime Rate.
 
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.
 
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP; provided, that Capital
Expenditures shall include both paid and accrued amounts, including such amounts
relating to deferred dry dock expenses, whether incurred prior to or after the
Closing Date, and shall exclude, without duplication, (x) accrued Capital
Expenditures relating to the Manitoulin (subject to satisfaction of the
requirements set forth in Section 5.15), (y) Capital Expenditures financed on or
after the Closing Date with the proceeds from the issuance of common Stock of
Rand or Term Loans (as defined in the Second Lien Credit Agreement) incurred on
or after the Closing Date pursuant to Section 6.3 of the Second Lien Credit
Agreement and applied in accordance with the proviso to Section 6.24 of the
Second Lien Credit Agreement, and (z) $367,000 of financed Capital Expenditures
attributable to the Borrower’s fiscal quarter ended June 30, 2014.
 
 
A-7

--------------------------------------------------------------------------------

 
 
“Capital Expenditures Reporting Plan” has the meaning set forth in Section (p)
of Annex E.
 
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
 
“Capital Lease Obligation” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Cash Collateral Accounts” has the meaning ascribed to it Annex B.
 
“Cash Equivalents” means cash or investments in (A) marketable direct
obligations issued or unconditionally guaranteed by Canada, any agency thereof,
the United States of America or any agency thereof maturing within one year from
the date of acquisition thereof, (B) commercial paper maturing no more than one
year from the date of creation thereof and currently having the highest rating
obtainable from either Standard & Poor’s Ratings Group or Moody’s Investors
Service, Inc., (C) certificates of deposit, maturing no more than one year from
the date of creation thereof, issued by commercial banks incorporated under the
laws of Canada or the United States of America or a State thereof, each having
combined capital, surplus and undivided profits of not less than US$300,000,000
and having a senior unsecured rating of “A” or better by a nationally recognized
rating agency (an “A Rated Bank”), (D) time deposits, maturing no more than 30
days from the date of creation thereof with A Rated Banks and (E) mutual funds
that invest solely in one or more of the investments described in clauses (A)
through (D) above.
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.7.
 
“Cdn. Borrower” means Lower Lakes.
 
“Cdn. Borrowing Availability” means, as of any date of determination, the lesser
of (i) the Cdn. Maximum Amount and (ii) the Cdn. Borrowing Base, in each case,
less the sum of the Cdn. Revolving Loans and the Cdn. Swing Line Loans then
outstanding.
 
“Cdn. Borrowing Base” means, in respect of Cdn. Borrower, as of any date of
determination thereof by the Agent from time to time, an amount equal to (a)
eighty-five percent (85%) of the amount of Eligible Cdn. Accounts, plus (b) the
lesser of (i) ninety percent (90%) of the Net Book Value of Eligible Cdn.
Vessels (as set forth in Cdn. Borrower’s most recent report delivered to Agent
pursuant to item (b)(ii) of Annex F) and (ii) eighty-five percent (85%) of the
Orderly Liquidation Value of Eligible Cdn. Vessels set forth in the most recent
appraisal of such Cdn. Vessels accepted by Agent pursuant to item (e) of Annex
F, plus (c) at the US Borrower Agent’s election, the Allocated US Availability
(if any) at the time of determination, less (d) any Reserves, in each case as at
the date of determination.
 
 
A-8

--------------------------------------------------------------------------------

 
 
“Cdn. Collection Accounts” means a special account established by Cdn. Borrower
at BofA Canada or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes, and such other account(s) as may be
specified in writing by Agent as the “Cdn. Collection Accounts”.
 
“Cdn. Credit Parties” means all Credit Parties that exist pursuant to the laws
of any Province of Canada or the federal laws of Canada and “Cdn. Credit Party”
means any one of them.
 
“Cdn. Lenders” means those Lenders and their respective branches having Cdn.
Revolving Loan Commitments.
 
“Cdn. Maximum Amount” means, as of any date of determination, an amount equal to
the aggregate of the Cdn. Revolving Loan Commitments of all Cdn. Revolving
Lenders as of that date; provided, that in no event shall the Cdn. Maximum
Amount exceed US$80,000,000, as such amount may be adjusted, if at all, from
time to time in accordance with this Agreement.
 
“Cdn. Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a)(i).
 
“Cdn. Participant” means a Person having participations in the Cdn. Revolving
Loans.
 
“Cdn. Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(c)(iii).
 
“Cdn. Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).
 
“Cdn. Revolving Credit Facility” has the meaning ascribed to it in Section
1.1(a)(i).
 
“Cdn. Revolving Lenders” means those Lenders having Cdn. Revolving Loan
Commitments.
 
“Cdn. Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Cdn. Revolving Credit Advances outstanding to Cdn. Borrower and (ii) the
aggregate Letter of Credit Obligations incurred on behalf of Cdn. Borrower.
Unless the context otherwise requires, references to the outstanding principal
balance of the Cdn. Revolving Loans shall include the outstanding balance of
Letter of Credit Obligations incurred on behalf of Cdn. Borrower.
 
“Cdn. Revolving Loan Commitment” means (a) as to any Cdn. Revolving Lender, the
aggregate commitment of such Cdn. Revolving Lender to make Cdn. Revolving Credit
Advances or incur Letter of Credit Obligations on behalf of Cdn. Borrower as set
forth on Annex I to the Agreement or in the most recent Assignment Agreement
executed by such Cdn. Revolving Lender and (b) as to all Cdn. Revolving Lenders,
the aggregate commitment of all Cdn. Revolving Lenders to make Cdn. Revolving
Credit Advances or incur Letter of Credit Obligations on behalf of Cdn.
Borrower, which aggregate commitment shall be Eighty Million US Dollars
(US$80,000,000), as such amount may be adjusted, if at all, from time to time in
accordance with this Agreement.
 
“Cdn. Revolving Notes” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Cdn. Swing Line Advance” has the meaning ascribed to it in Section 1.1(c)(i).
 
 
A-9

--------------------------------------------------------------------------------

 
 
“Cdn. Swing Line Availability” has the meaning ascribed to it in Section
1.1(c)(i).
 
“Cdn. Swing Line Lender” means BofA Canada.
 
“Cdn. Swing Line Loan” means, at any time, the aggregate amount of Cdn. Swing
Line Advances outstanding to Cdn. Borrower.
 
“Cdn. Swing Line Loan Commitment” means, as to the Cdn. Swing Line Lender, the
commitment of the Cdn. Swing Line Lender to make Cdn. Swing Line Advances as set
forth on Annex I to the Agreement, which commitment constitutes a subfacility of
the Cdn. Revolving Loan Commitment of the Cdn. Swing Line Lender.
 
“Cdn. Swing Line Note” has the meaning ascribed to it in Section 1.1(c)(ii).
 
“Cdn. Vessels” means, collectively, the Cuyahoga, the Saginaw, the Mississagi,
the Michipicoten, the Ojibway, the Kaministiqua, the Pierson, the Manitoba, the
Tecumseh and the Manitoulin.
 
“Certificates of Entry” has the meaning ascribed to it in Annex K.
 
“Change of Control” means, with respect to Parent on or after the Closing Date,
(i) that any change in the composition of such Borrower’s shareholders as of the
Closing Date shall occur which would result in any shareholder or group
acquiring 50.1% or more of any class of shares of such Borrower (whether
directly or indirectly), or that any Person (or group of Persons acting in
concert) shall otherwise acquire, directly or indirectly (including through
Affiliates), the power to elect a majority of the board of directors of such
Borrower or otherwise direct the management or affairs of such Borrower by
obtaining proxies, entering into voting agreements or trusts, acquiring
securities or otherwise, (ii) Scott Bravener ceases to be directly and actively
involved in the Business on a full time basis unless Cdn. Borrower has, within
180 days of the date on which he ceases to be directly and actively involved in
the Business, replaced him with a person reasonably acceptable to the Agent
(provided, that, after a period of thirty (30) days, an interim replacement
reasonably acceptable to the Agent has been appointed), (iii) Edward Levy ceases
to hold the title of either Chief Executive Officer or President and be directly
and actively involved in the Business on a full time basis unless the Borrowers
have, within 180 days of the date on which he ceases to hold such title and be
directly and actively involved in the Business, replaced him with a person
reasonably acceptable to the Agent (provided that, after a period of thirty (30)
days, an interim replacement reasonably acceptable to the Agent has been
appointed), (iv) Rand ceases to own and control all of the economic and voting
rights associated with all of the outstanding capital stock of each of Parent,
Rand Finance and Black Creek Holdings, (v) Parent ceases to own and control all
of the economic and voting rights associated with all of the outstanding capital
stock of each Borrower (other than Black Creek), (vi) Black Creek Holdings
ceases to own and control all of the economic and voting rights associated with
all of the outstanding capital stock of Black Creek or (vii) Borrowers cease to
own and control all of the economic and voting rights associated with all of the
outstanding capital stock of any of their Subsidiaries, except for a Permitted
Lower Lakes 17 Combination.
 
 
A-10

--------------------------------------------------------------------------------

 
 
“Charges” means all Taxes assessed, levied or imposed against a Credit Party or
upon or relating to (a) the Collateral, (b) the Obligations, (c) the employees,
payroll, income or gross receipts or capital of a Credit Party, (d) any Credit
Party’s ownership or use of any properties or other assets, or (e) any other
aspect of any Credit Party’s business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the PPSA
in the case of Cdn. Credit Parties and as such term is defined in the Code in
the case of US Credit Parties, now owned or hereafter acquired by any Credit
Party, wherever located.
 
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D-1.
 
“Closing Date” means the date on which all conditions precedent set forth in
Section 2.1 and in Annex D-1 are satisfied or waived by the Agent and all
Lenders.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Lenders’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided, further, that
to the extent that the Code is used to define any term herein or in any Loan
Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern.
 
“Collateral” means the property covered by the Security and the other Collateral
Documents and any other property, real or personal, tangible or intangible,
movable or immovable, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or other Lien in favor of Agent, on
behalf of itself and Lenders, to secure the Obligations.
 
“Collateral Documents” means the Security Agreements, the Pledge Agreements, the
Guarantees, the Fleet Mortgages, the Mortgages, the Conversion Contract
Assignment and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.
 
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
 
“Collection Account” means any of the Cdn. Collection Accounts or the US
Collection Accounts and “Collection Accounts” means all of them.
 
“Commitment Termination Date” means the earliest of (a) September 30, 2019, (b)
the date of termination of Lenders’ obligations to make Advances or permit
existing Loans to remain outstanding pursuant to Section 8.2(b), and (c) the
date of indefeasible prepayment in full by Borrowers of the Loans and the
cancellation and return of all Letters of Credit or the cash collateralization
of all Letter of Credit Obligations pursuant to Annex B, and the permanent
reduction of the Commitments to zero dollars (Cdn.$0/US$0).
 
 
A-11

--------------------------------------------------------------------------------

 
 
“Commitments” means (a) as to any Cdn. Lender, such Lender’s Cdn. Revolving Loan
Commitment (including without duplication the Cdn. Swing Line Lender’s Cdn.
Swing Line Loan Commitment as a subset of its Cdn. Revolving Loan Commitment)
and as to any US Lender, such Lender’s US Revolving Loan Commitment (including
without duplication the US Swing Line Lender’s US Swing Line Loan Commitment as
a subset of its US Revolving Loan Commitment), all as set forth on Annex I to
the Agreement or in the most recent Assignment Agreement executed by such Lender
and (b) as to all Lenders, the aggregate of all Lenders’ Revolving Loan
Commitments (including without duplication the Swing Line Lender’s Swing Line
Loan Commitment as a subset of its Revolving Loan Commitment), as to each of
clauses (a) and (b), as such Commitments may be increased, reduced, amortized or
adjusted from time to time in accordance with the Agreement.
 
“Compliance Certificate” has the meaning ascribed to it in Annex E.
 
“Compliance Procedures” means the memorandum or other writing delivered by the
Borrowers to the Agent setting forth the Borrowers’ compliance procedures and
intended plan of action for the ongoing investigation and diligence of Money
Laundering Activities and Racketeering Activities with respect to the Assets.
 
“Concentration Account” has the meaning ascribed to it in Annex C.
 
“Concentration Account Bank” has the meaning ascribed to it in Annex C.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
 
“Contracts” means all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, securities or Instruments) in or under which a
Borrower may now or hereafter have any right, title or interest, including any
agreement relating to the terms of payment or the terms of performance of any
Account.
 
“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.
 
“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance satisfactory to Agent, among Agent, the
financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account, effective to grant “control” (within the meaning of
Articles 8 and 9 under the Code of the applicable jurisdiction or the STA, as
applicable) over such account to Agent.
 
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control, which together with a Borrower and any of
its subsidiaries, are treated as a single employer under Section 414 of the
Revenue Code or Section 4001 of ERISA.
 
 
A-12

--------------------------------------------------------------------------------

 
 
“Conversion” has the meaning ascribed to it in Section 5.15(a).
 
“Conversion Contract” means that certain Contract For The Construction And
Assembly Of a New Forebody And Joining To (AFT Section) Of Owner’s Nominated
Vessel, dated as of April 12, 2014, as amended by that certain amendment dated
May 13, 2014, each between Lower Lakes 17 and the Conversion Shipyard, as
further amended, restated, modified or supplemented from time to time.
 
“Conversion Contract Assignment” means an assignment, in form and substance
reasonably satisfactory to Agent, pursuant to which Lower Lakes 17 shall assign
to Agent, with first priority, and to the Second Lien Agent, with second
priority, all of Lower Lakes 17’s rights and interests (including any liens
granted to Lower Lakes 17 in material and work-in-process) in the contract
relating to the Conversion, to secure the obligations of the Credit Parties
under this Agreement and the Second Lien Credit Agreement, respectively, which
assignment shall be notified to, and acknowledged by, the Conversion Shipyard;
provided, however, that if a Permitted Sale-Leaseback Transaction shall be
consummated prior to the completion of the Conversion, any previously executed
and delivered Conversion Contract Assignment shall be released to the extent
necessary to permit Lower Lakes 17 to consummate such Permitted Sale-Leaseback
Transaction.
 
“Conversion Shipyard” means the Chengxi Shipyard Co., Ltd. Shipyard.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and intangibles of like nature
(whether registered or unregistered) now owned or existing or hereafter adopted
or acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the US or Canadian Copyright Office or in any similar office or agency in any
other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
 
“Cover Notes” has the meaning ascribed to it in Annex K.
 
“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.
 
“Credit Parties” means, collectively, the Borrowers and the Guarantors and their
respective successors and assigns and “Credit Party” means any one of them.
 
“Cuyahoga” means the Cuyahoga, a single screw steam propulsion self-unloading
bulk carrier bearing Canadian Certificate of Registry Official Number 815560.
 
“Cuyahoga Mortgage” means the statutory ship mortgage of the Cuyahoga, made by
Cdn. Borrower in favor of the Agent, for the benefit of itself and the other
Secured Parties, dated as of March 27, 2015, as amended, restated, modified or
supplemented from time to time.
 
 
A-13

--------------------------------------------------------------------------------

 
 
“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
 
“Defiance” means the Defiance (formerly the Beverly Anderson), a documented
vessel of the United States bearing U.S. Official Number 646729.
 
“Design License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right to use any Design.
 
“Designs” means all of the following now owned or hereafter acquired by any
Credit Party: (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Industrial Design Office or in any similar office or agency in
any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.
 
“Disbursement Accounts” has the meaning ascribed to it in Annex C.
 
“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.
 
“Document of Title” means any “document of title”, as such term is defined in
the Code or the PPSA, now owned or hereafter acquired by any Credit Party.
 
“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain (but not any aggregate net loss) during such
period arising from the sale, exchange or other disposition of capital assets by
such Person (including any fixed assets, whether tangible or intangible, all
inventory sold in conjunction with the disposition of fixed assets and all
securities), and (v) any other non-cash gains that have been added in
determining consolidated net income, in each case to the extent included in the
calculation of consolidated net income of such Person for such period in
accordance with GAAP, but without duplication, plus (c) the sum of (i) any
provision for income taxes, (ii) Interest Expense, (iii) depreciation and
amortization for such period, (iv) amortized debt discount for such period, (v)
any non-cash (valuation) losses that have been deducted in determining
consolidated net income (including losses on interest rate swap or cap contract
valuations, write-offs of assets to fair value, write-offs of goodwill to fair
value, write-offs of deferred financing costs, write-offs of leasehold
improvement costs associated with leasehold assets that have been returned to
the lessor and valuation allowances for deferred taxes), in each case to the
extent included in the calculation of consolidated net income of such Person for
such period in accordance with GAAP, but without duplication, (vi) any non-cash
lease deferrals in such period, (including any charge to earnings in any period
attributable to the McKee Sons Vessel Lease payments not paid in cash in such
period due to GAAP requirements to spread the cost of lease payments over the
entire lease term without regard to free lease periods), (vii) the amount of any
deduction to consolidated net income as the result of any grant of any Stock to
any member of the management, any director or any other employee of such Person
and (viii) the financing fees and out-of-pocket third party expenses paid in
connection with this Agreement and the Second Lien Credit Agreement to the
extent that they are treated as an expense upon the effectiveness of this
Agreement, in an amount not to exceed US$3,000,000 in the aggregate, in each
case to the extent included in the calculation of consolidated net income of
such Person for such period in accordance with GAAP, but without
duplication.  For purposes of this definition, the following items shall be
excluded in determining consolidated net income of a Person: (1) the income (or
deficit) of any other Person accrued prior to the date it became a Subsidiary
of, or was amalgamated or consolidated into, such Person or any of such Person’s
Subsidiaries; (2) the income (or deficit) of any other Person (other than a
Subsidiary) in which such Person has an ownership interest, except to the extent
any such income has actually been received by such Person in the form of cash
dividends or distributions; (3) the undistributed earnings of any Subsidiary of
such Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary; (4) any restoration to income of any contingency reserve, except to
the extent that provision for such reserve was made out of income accrued during
such period; (5) any write-up of any asset; (6) any net gain from the collection
of the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or amalgamation or as a transferee of its assets, any earnings of
such successor prior to such consolidation, amalgamation or transfer of assets;
and (9) any deferred credit representing the excess of equity in any Subsidiary
of such Person at the date of acquisition of such Subsidiary over the cost to
such Person of the investment in such Subsidiary.
 
 
 
A-14

--------------------------------------------------------------------------------

 
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“E-System” means any electronic system, including SyndTrak and any other
Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
 
“Eligible Accounts” has the meaning ascribed to it in Section 1.6 of the
Agreement.
 
“Eligible Cdn. Accounts” means Eligible Accounts that are owing to Cdn.
Borrower.
 
“Eligible Cdn. Vessel” means any Cdn. Vessel that (a) is (i) employed in lawful
trades between safe ports and safe places on the Great Lakes of North America
and their connecting and tributary waters and on the St. Lawrence Seaway above
Anticosti Island, (ii) duly documented under the laws of Canada, (iii) in
seaworthy condition and in regular commercial service, subject to periods of
scheduled dry-docking and other routine maintenance, and (iv) subject to a first
priority ship mortgage Lien in favor of Agent for the benefit of Secured
Parties, and (b) has been the subject of a third-party appraisal delivered to
Agent by an appraiser, and in form, scope and manner, reasonably acceptable to
Agent.
 
 
A-15

--------------------------------------------------------------------------------

 
 
“Eligible US Accounts” means Eligible Accounts that are owing to any US
Borrower.
 
“Eligible US Vessel” means any US Vessel that (a) is (i) employed in lawful
trades between safe ports and safe places on the Great Lakes of North America
and their connecting and tributary waters and on the St. Lawrence Seaway above
Anticosti Island, (ii) duly documented under the laws of the United States of
America with coastwise endorsement, (iii) in seaworthy condition and in regular
commercial service, subject to periods of scheduled dry-docking and other
routine maintenance, and (iv) subject to a first priority ship mortgage Lien in
favor of Agent for the benefit of Secured Parties, and (b) has been the subject
of a third-party appraisal delivered to Agent by an appraiser, and in form,
scope and manner, reasonably acceptable to Agent; provided, however, that solely
during the period from the Closing Date until June 30, 2016, the foregoing
requirements shall not apply to the determination of whether the Invincible
shall be deemed an Eligible US Vessel.
 
“Eligible Vessels” means, collectively, Eligible Cdn. Vessels and Eligible US
Vessels.
 
“Environmental Laws” means all applicable federal, provincial, state,
territorial, municipal, local and foreign laws (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures, standards,
orders-in-council, and regulations, now or hereafter in effect, and in each case
as amended or supplemented from time to time, and any applicable judicial or
administrative interpretation thereof, including any applicable judicial or
administrative order, consent decree, order or judgment, imposing liability or
standards of conduct for or relating to the regulation and protection of human,
plant or animal health or safety, the environment or natural resources
(including air, surface water, groundwater, wetlands, oceans, lakes, rivers,
streams, land, soil, land surface or subsurface strata, wildlife, aquatic
species and vegetation). Environmental Laws include, without limitation, the
Canadian Environmental Protection Act, 1999, Fisheries Act, Transportation of
Dangerous Goods Act, 1992, the Migratory Birds Protection Act, 1994, the Species
at Risk Act, the Hazardous Products Act, the Canada Shipping Act (including for
certainty the International Conventions listed in Schedule 1 thereto) and the
Canada Wildlife Act.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, costs (including any response, remedial and
removal costs, investigation and feasibility study costs, capital costs,
operation and maintenance costs), losses, damages (including any punitive
damages, property damages, natural resource damages, consequential damages,
treble damages) and expenses (including all reasonable and documented
out-of-pocket fees, disbursements and expenses of legal counsel, experts and
consultants), fines, penalties, sanctions and interest incurred as a result of
or related to any claim, suit, action, administrative order, investigation order
(including judicial and administrative orders), proceeding or demand by any
Person, whether based in contract, tort, implied or express warranty, strict
liability, statute regulation, equity or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material,
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
 
A-16

--------------------------------------------------------------------------------

 
 
“Equipment” means all “equipment,” (as such term is defined in (i) the PPSA in
the case of any of the Cdn. Credit Parties and (ii) the Code in the case of any
of the US Credit Parties), now owned or hereafter acquired by any Credit Party,
wherever located and, in any event, including all such Credit Party’s machinery
and equipment, including processing equipment, conveyors, machine tools, data
processing and computer equipment, including embedded software and peripheral
equipment and all engineering, processing and manufacturing equipment, office
machinery, furniture, materials handling equipment, tools, attachments,
accessories, automotive equipment, trailers, trucks, forklifts, molds, dies,
stamps, motor vehicles, rolling stock and other equipment of every kind and
nature, trade fixtures and fixtures not forming a part of real property, all
whether now owned or hereafter acquired, and wherever situated, together with
all additions and accessions thereto, replacements therefor, all parts therefor,
all substitutes for any of the foregoing, fuel therefor, and all manuals,
drawings, instructions, warranties and rights with respect thereto, and all
products and proceeds thereof and condemnation awards and insurance proceeds
with respect thereto.
 
“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted on the Reuters Monitor Screen (Page BOFC
or such other Page as may replace such Page for the purpose of displaying such
exchange rates) on such date or, if such date is not a Business Day, on the
Business Day immediately preceding such date of determination, or at such other
rate as may have been agreed in writing between the Borrowers and Agent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the Revenue Code.
 
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(b) of ERISA with respect to a US Pension
Plan (excluding those for which the provision of thirty days’ notice to the PBGC
has been waived); (b) the withdrawal of any Credit Party or ERISA Affiliate from
a US Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer, as defined in Section 4001(a)(2) of ERISA; (c)
the complete or partial withdrawal of any Credit Party or any ERISA Affiliate
from any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
US Pension Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a US
Pension Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit
Party or ERISA Affiliate to make when due required contributions to a
Multiemployer Plan or US Pension Plan unless such failure is cured within thirty
(30) days; (g) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any US Pension Plan or Multiemployer
Plan or for the imposition of liability under Section 4069 or 4212(c) of ERISA;
(h) the termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; (i) the loss of a Qualified Plan’s tax qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.
 
 
A-17

--------------------------------------------------------------------------------

 
 
“ERISA Plan” means, at any time, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on behalf of participants
who are or were employed by any Credit Party.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
“Excluded Portion of the Manitoulin” has the meaning ascribed to it in Section
5.15(c).
 
“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
 
“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profit taxes) and franchise taxes imposed in lieu of
net income Taxes, in each case (i) imposed on any Secured Party as a result of
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office or branch located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) U.S. withholding Taxes to the extent that
the obligation to withhold amounts existed on the date that such Person became a
“Secured Party” under this Agreement in the capacity under which such Person
makes a claim under Section 1.14(b) or designates a new Lending Office or
branch, except in each case to the extent such Person is a direct or indirect
assignee (other than pursuant to Section 9.1) of any other Secured Party that
was entitled, at the time the assignment to such Person became effective, to
receive additional amounts under Section 1.14(b); (c) Taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to Section 1.14(g); (d) any United States federal
withholding Taxes imposed under FATCA and any Tax arising from a Secured Party’s
failure to properly comply with such Secured Party’s obligations imposed under
the Canada – United States Enhanced Tax Information Exchange Agreement
Implementation Act (Canada) or similar provisions of legislation of any other
jurisdiction that has entered into an agreement with the United States of
America to provide for the implementation of FACTA – based reporting in that
jurisdiction; and (e) any Taxes imposed as a result of a Secured Party not
dealing at “arm’s length” with a Credit Party for purposes of the ITA or being a
“specified shareholder” (within the meaning of subsection 18(5) of the ITA) of
any Credit Party, or not dealing at “arm’s length” (within the meaning of the
ITA) with such specified shareholder of any Credit Party.
 
 
A-18

--------------------------------------------------------------------------------

 
 
“Fair Market Value” means the fair market value of the asset in question, as
determined by the Agent in good faith and in accordance with its customary
practices, less any costs, fees or expenses associated with the disposition of
such asset.
 
“FASB” means the Financial Accounting Standards Board.
 
“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Revenue Code, as of the
date of this Agreement (or any amended or successor version), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, and any agreements entered into pursuant to Section
1471(b)(1) of the Revenue Code.
 
“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.
 
“Federal Funds Rate” means (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by Agent.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
 
“Fee Letter” means that certain letter, dated March 27, 2015, between Bank of
America and the Borrowers with respect to certain Fees to be paid from time to
time by the Borrowers to Bank of America, as such letter may be amended,
supplemented or replaced from time to time.
 
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 
“Financial Statements” means the income statements, statements of cash flows and
balance sheets of a Person delivered in accordance with Section 3.4 and Annex E.
 
“Fiscal Month” means any of the monthly accounting periods of Parent and its
Subsidiaries.
 
“Fiscal Quarter” means each three month period of Parent’s Fiscal Year ending on
June 30, September 30, December 31 and March 31.
 
“Fiscal Year” means, in respect of Parent, the twelve month period ending on the
last day of March in any year.
 
 
A-19

--------------------------------------------------------------------------------

 
 
“Fixed Charge Coverage Ratio” means, with respect to any Person for any fiscal
period, the ratio of EBITDA less Capital Expenditures (excluding (x) Capital
Expenditures financed by specifically arranged financings approved of by the
Lenders in writing and (y) the portion of Capital Expenditures consisting of
interest expense for the relevant period that has been capitalized) to Fixed
Charges (excluding up to US$2,400,000 of a Preferred Equity conversion
make-whole amount paid under Section 6.14(l)); provided, that for calculations
made as of the end of each Fiscal Year, Capital Expenditures incurred in the
first Fiscal Quarter of such Fiscal Year shall not be deducted from EBITDA.
 
“Fixed Charges” means, with respect to any Person for any fiscal period, (a) the
aggregate of all Interest Expense paid or accrued during such period, plus (b)
scheduled payments of principal with respect to Indebtedness during such period,
plus (c) Taxes paid in cash with respect to such fiscal period (excluding
franchise taxes paid which are accounted for as a general and administrative
expense and are included in EBITDA), plus (d) dividends paid in cash in such
period in respect of the Preferred Equity, together with any related Preferred
Equity conversion make-whole amount paid under Section 6.14(l) to the extent not
financed with proceeds from the issuance of Incremental Term Loans (as defined
in the Second Lien Credit Agreement) or proceeds from the issuance of common
Stock of Rand. Notwithstanding the foregoing, for the periods ending on each of
June 30, 2014, September 30, 2014 and December 31, 2014, all components of Fixed
Charges will be calculated for the period commencing on April 1, 2014 and ending
on such date, and (x) for the period ending June 30, 2014, multiplied by four,
(y) for the period ending September 30, 2014, multiplied by two and (z) for the
period ending December 31, 2014, multiplied by 4/3.
 
“Fixtures” means all fixtures (including trade fixtures), facilities and
equipment, howsoever affixed or attached to real property or buildings or other
structures on real property, now owned or hereafter acquired by any Credit
Party.
 
“Fleet Mortgages” means, collectively, (i) the First Preferred Fleet Mortgage,
dated as of the Closing Date, as amended, restated, modified or supplemented
from time to time, given by Grand River in favor of Agent, for the benefit of
itself and the other Secured Parties, on Grand River’s U.S. Flag Vessels named
the Invincible, the Manistee, the Calumet, the Manitowoc, the Defiance and the
Ashtabula, respectively, and (ii) the First Preferred Fleet Mortgage, dated as
of the Closing Date, as amended, restated, modified or supplemented from time to
time, given by Black Creek in favor of Agent, for the benefit of itself and the
other Secured Parties, on Black Creek’s U.S. Flag Vessels named the James L.
Kuber, the Lewis J. Kuber, the Victory and the Moore, respectively.
 
 “Fuel Fixed Forward Price Agreement” means that certain forward fuel purchase
contract with World Fuel or another supplier, and which may contain an embedded
derivative arrangement, as now or hereafter in effect and as the same may be
amended, restated, modified or supplemented from time to time.
 
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
the Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons; provided, however,
that, for all purposes under this Agreement, Funded Debt shall exclude all
payment obligations under all forward exchange contracts, including, without
limitation, all payment and performance obligations under the Fuel Fixed Forward
Price Agreement.
 
 
A-20

--------------------------------------------------------------------------------

 
 
“FSE List” has the meaning ascribed to it in Section 3.30.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.
 
“Governmental Authority” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any agency,
authority or instrumentality thereof and any entity or authority exercising
executive, legislative, taxing, judicial, regulatory or administrative functions
of or pertaining to government, including any central bank, stock exchange,
regulatory body, arbitrator, public sector entity, supra-national entity
(including the European Union and the European Central Bank) and any
self-regulatory organization (including the National Association of Insurance
Commissioners).
 
“Government Blacklist” means (i) The Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, U.S. Department
of the Treasury, or (ii) any other list of terrorists, terrorist organizations
or narcotics traffickers maintained pursuant to any of the rules and regulations
of Office of Foreign Assets Control, U.S. Department of the Treasury, (iii) any
similar list maintained by the U.S. Department of State, the U.S. Department of
Commerce or pursuant to any Executive Order of the President of the United
States, or (iv) any similar list maintained by any state or applicable foreign
jurisdiction.
 
“Grand River” means Grand River Navigation Company, Inc., a Delaware
corporation, being a US Borrower hereunder, and includes its successors by
merger or otherwise.
 
“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect
thereof.  Notwithstanding the foregoing, the term “Guaranteed Obligations” shall
not include any Credit Party’s payment or performance obligations to Seller (as
defined in the Fuel Fixed Forward Price Agreement) under the Fuel Fixed Forward
Price Agreement.
 
 
A-21

--------------------------------------------------------------------------------

 
 
“Guarantees” means, collectively, each of the guarantees executed on the date
hereof by a Guarantor and any other guarantee executed from time to time by any
other Person in favor of Agent and other Secured Parties in respect of the
Obligations of a Borrower.
 
“Guarantor Payment” has the meaning ascribed to it in Section 1.23(c).
 
“Guarantors” means each US Borrower, Parent, Rand, Rand Finance, Black Creek
Holdings, Lower Lakes Ship Repair, Lower Lakes 17 and each direct and indirect
Subsidiary of Rand, other than any Subsidiary to the extent, and only for so
long as, a guarantee by such Subsidiary, in each case, is prohibited or
restricted by contracts or applicable law or, would result in adverse tax
consequences for such Subsidiary as determined by Agent in its sole discretion,
and their successors and assigns, and “Guarantor” means any one of them.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any applicable
Environmental Laws, including any material or substance that is (a) defined as a
“solid waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“dangerous goods”, “extremely hazardous waste,” “restricted hazardous waste,”
“pollutant,” “contaminant,” “hazardous constituent,” “special waste,” “toxic
substance” or other similar term or phrase under any applicable Environmental
Laws, or (b) petroleum or any fraction or by-product thereof, asbestos,
polychlorinated biphenyls (PCBs), or any radioactive substance.
 
“IASB” means the International Accounting Standards Board.
 
“IGA Club” has the meaning ascribed to it in Annex K.
 
“Illegal Proceeds” means any proceeds (i) derived from Money Laundering
Activities and/or Racketeering Activities; (ii) procured in violation of the
FCPA or applicable Canadian anti-bribery, or similar laws; or (iii) derived from
an Illegal Source.
 
“Illegal Source” means any individual or entity on a Government Blacklist.
 
“Immaterial Lien” means all Liens described in the definition of “Permitted
Encumbrances” other than in clause (i) thereof.
 
“Impacted Lender” means any Lender that fails to provide Agent, within three (3)
Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender, or any Lender that has a
Person that directly or indirectly controls such Lender and such Person (a)
becomes subject to a voluntary or involuntary case under the Bankruptcy Code or
any similar bankruptcy laws, (b) has appointed a custodian, conservator,
receiver or similar official for such Person or any substantial part of such
Person’s assets, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), Agent has
determined that such Lender is reasonably likely to become a Non-Funding Lender.
For purposes of this definition, control of a Person shall have the same meaning
as in the second sentence of the definition of Affiliate.
 
 
A-22

--------------------------------------------------------------------------------

 
 
“Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the US Base
Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) all obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, (h) all Indebtedness referred
to above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property or other assets (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness, and (i) the Obligations.  Notwithstanding the foregoing,
the term “Indebtedness” shall not include any of any Credit Party’s payment or
performance obligations to Seller (as defined in that certain Fuel Fixed Forward
Price Agreement) under the Fuel Fixed Forward Price Agreement.
 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.12.
 
“Indemnified Person” has the meaning ascribed to it in Section 1.12.
 
“Indemnified Tax” means (a) any Tax, other than an Excluded Tax, imposed on or
with respect to any payment made by or on account of any Obligation of the
Borrowers under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
 
“Insolvency Laws” shall mean any of the Bankruptcy and Insolvency Act (Canada),
the Companies’ Creditors Arrangement Act (Canada), the Winding Up and
Restructuring Act (Canada) and the Bankruptcy Code of 1978, as amended, 11
U.S.C. Section 101 et seq., each as now and hereafter in effect, any successors
to such statute and any other applicable insolvency or other similar law of any
jurisdiction, including any law of any jurisdiction permitting a debtor to
obtain a stay or a compromise of the claims of its creditors against it.
 
 
A-23

--------------------------------------------------------------------------------

 
 
“Instruments” shall mean in the case of the Cdn. Credit Parties any
“instrument”, as such term is defined in the PPSA, and in the case of the US
Credit Parties any “instrument”, as such term is defined in the Code, in each
case now owned or hereafter acquired by a Borrower or a Credit Party, wherever
located, and, in any event, including all certificated securities, all
certificates of deposit, and all notes and other evidences of indebtedness,
other than instruments that constitute, or are a part of a group of writings
that constitute, Chattel Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Designs,
Copyrights, Software, Trademarks, trade secrets and customer lists.
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date by and among Agent, the Credit Parties and the Second Lien
Agent, as the same may be amended, restated and/or modified from time to time
subject to the terms thereof.
 
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including (x)
interest expense with respect to any Funded Debt of such Person (including any
subordinated notes issued upon the conversion of Preferred Equity), and (y)
interest expense for the relevant period that has been capitalized on the
balance sheet of such Person, and, solely for purposes of calculating the Fixed
Charge Coverage Ratio, excluding any accrued and unpaid interest on any
subordinated notes issued upon the conversion of Preferred Equity.
 
“Interest Payment Date” means (a) as to any Canadian Prime Rate Loan, Canadian
Base Rate Loan and US Base Rate Loan, the first (1st) calendar day of each month
to occur while such Loan is outstanding, beginning April 1, 2015 (for all
accrued interest from and after the Closing Date), (b) as to any BA Rate Loan,
the last day of the applicable BA Period, and (c) as to any LIBOR Loan, the last
day of the applicable LIBOR Period; provided, that, in addition to the
foregoing, each of (x) the date upon which all of the Commitments have been
terminated and the Loans have been paid in full and (y) the Commitment
Termination Date shall be deemed to be an “Interest Payment Date” with respect
to any interest that has then accrued under the Agreement; provided, further,
that in the case of any BA Period or LIBOR Period greater than 3 months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable BA Period or LIBOR Period and on the last day of such BA
Period or LIBOR Period.
 
“Interest Period” means BA Period or LIBOR Period, as the context may require.
 
“Inventory” shall mean in the case of the Cdn. Credit Parties any “inventory”,
as such term is defined in the PPSA, and in the case of the US Credit Parties
any “inventory”, as such term is defined in the Code, now or hereafter owned or
acquired by any Credit Party, wherever located, and in any event including
inventory, merchandise, goods and other personal property that are held by or on
behalf of any Credit Party for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such Credit
Party’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
 
 
A-24

--------------------------------------------------------------------------------

 
 
“Invincible” means the Invincible, a documented vessel of the United States
bearing U.S. Official Number 610267.
 
“IRS” means the Internal Revenue Service of the United States of America.
 
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
 
“ITA” means the Income Tax Act (Canada).
 
“James L. Kuber” means the barge James L. Kuber, a documented vessel of the
United States bearing U.S. Official Number 265360.
 
“Judgment Conversion Date” has the meaning ascribed to it in Section 11.17(a).
 
“Judgment Currency” has the meaning ascribed to it in Section 11.17(a).
 
“Kaministiqua” means the Kaministiqua, a self-propelled steel cargo vessel
bearing Canadian Certificate of Registry Official Number 395510.
 
“Kaministiqua Mortgage” means the statutory ship mortgage of the Kaministiqua
made by Cdn. Borrower in favor of the Agent, for the benefit of itself and the
other Secured Parties, dated as of March 27, 2015, as amended, restated,
modified or supplemented from time to time.
 
“Lewis J. Kuber” means the barge Lewis J. Kuber, a documented vessel of the
United States bearing U.S. Official Number 264391.
 
“L/C Issuer” has the meaning ascribed to it in Annex B.
 
“L/C Reimbursement Obligations” means payment reimbursement obligations on
account of any Letter of Credit Obligations.
 
“L/C Reserve Amount” has the meaning ascribed to it in Section 12.2(a).
 
“L/C Sublimit” has the meaning ascribed to it in Annex B.
 
“Lenders” means (a) Bank of America, the other Lenders named on the signature
pages of the Agreement, and, if any such Lender shall assign all or any portion
of the Obligations, such term shall include any assignee of such Lender, and (b)
solely for the purpose of obtaining the benefit of the Liens granted to the
Agent for the benefit of the Lenders under the Collateral Documents, a Person to
whom any Obligations in respect of a Secured Rate Contract are owed. For the
avoidance of doubt, any Person to whom any Obligations in respect of a Secured
Rate Contract are owed and which does not hold any Loans or Commitments shall
not be entitled to any other rights as a “Lender” under this Agreement or any
other Loan Document. Any Lender may, in its sole discretion, arrange for one or
more Loans to be made by Affiliates or branches of such Lender, in which case
the term “Lender” shall include any such Affiliate or branch with respect to
Loans made by such Affiliate or branch.
 
 
A-25

--------------------------------------------------------------------------------

 
 
“Lenders’ Counsel” means the firms of Otterbourg P.C., Goodmans LLP and
McGlinchey Stafford PLLC or such other firm of legal counsel as the Agent may
from time to time designate and any and all local agent counsel retained by
Otterbourg P.C. for and on behalf of the Agent.
 
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” on Annex H hereto, or such other
office or offices of such Lender as it may from time to time notify the
Borrowers and Agent.
 
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of any Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by the L/C Issuer or the purchase of a participation as set
forth in Annex B with respect to any Letter of Credit. The amount of such Letter
of Credit Obligations shall equal the maximum amount that may be payable by
Agent or Lenders thereupon or pursuant thereto.
 
“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower by any L/C Issuer for which Agent and Lenders have
incurred Letter of Credit Obligations.
 
“Letter of Undertaking” has the meaning ascribed to it in Annex K.
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including,
without limitation, those incurred upon any appeal or in connection with the
preparation for and/or response to any subpoena or request for document
production relating thereto), in each case of any kind or nature (including
interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.
 
“LIBOR Business Day” means a Business Day on which banks in the City of London,
England are generally open for interbank or foreign exchange transactions.
 
“LIBOR Loan” means a US LIBOR Loan or a Canadian LIBOR Loan, as the context
requires.
 
 
A-26

--------------------------------------------------------------------------------

 
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by the US Borrowers or Cdn. Borrower, as
applicable, pursuant to the Agreement and ending one, two, three or, if
available to all Lenders, six months thereafter, as selected by the US
Borrowers’ or Cdn. Borrower’s irrevocable notice to Agent as set forth in
Section 1.5(e); provided, that the foregoing provision relating to LIBOR Periods
is subject to the following:
 
(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
 
(b)           any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date shall end two (2) LIBOR Business Days prior to such date;
 
(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
 
(d)           the US Borrowers and Cdn. Borrower shall select LIBOR Periods so
as not to require a payment or prepayment of any LIBOR Loan during a LIBOR
Period for such Loan; and
 
(e)           the US Borrowers and Cdn. Borrower shall select LIBOR Periods so
that there shall be no more than 5 separate LIBOR Loans in existence at any one
time.
 
“LIBOR Rate” means, for any LIBOR Period, the per annum rate of interest
(rounded up, if necessary, to the nearest 1/100th of 1%) determined by Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to
commencement of such LIBOR Period, for a term comparable to such LIBOR Period,
equal to (a) the ICE Benchmark Administration Limited LIBOR Rate or successor
thereto if such association is no longer making such rate available, as
published by Reuters (or other commercially available source designated by
Agent); or (b) if the rate described in clause (a) is unavailable for any
reason, the interest rate at which Dollar deposits in the approximate amount of
the Loan would be offered by Agent’s London branch to major banks in the London
interbank Eurodollar market.
 
“License” means any Copyright License, Design License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the PPSA, the Code or
comparable notice filing under the law of any other jurisdiction).
 
“Litigation” has the meaning ascribed to it in Section 3.12.
 
“LLTC” means Lower Lakes Transportation Company, a Delaware corporation, being a
US Borrower hereunder, and includes its successors by merger or otherwise.
 
 
A-27

--------------------------------------------------------------------------------

 
 
“Loan Account” has the meaning ascribed to it in Section 1.11.
 
“Loan Documents” means the Agreement, the Notes, the Security, the Collateral
Documents, the Secured Rate Contracts, the Intercreditor Agreement, any
agreements in respect of Bank Products and all other agreements, instruments,
documents and certificates whether or not identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts, notices
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Credit Party, or any employee of any Credit Party, and
delivered to Agent, any Lender or any Secured Swap Provider in connection with
the Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
 
“Loans” means the Revolving Loans and the Swing Line Loans.
 
“Lock Boxes” has the meaning ascribed to it in Annex C.
 
“Loss Payable Clause” has the meaning ascribed to it in Annex K.
 
“Lower Lakes” means Lower Lakes Towing Ltd. as the corporation continuing from
an amalgamation on March 1, 2007 between Port Dover Steamship Company Inc. and
Lower Lakes Towing Ltd., being the Canadian Borrower hereunder, and includes its
successors by amalgamation or otherwise.
 
“Lower Lakes 17” means Lower Lakes Towing (17) Ltd., an Ontario corporation, and
includes its successors by amalgamation or otherwise.
 
“Lower Lakes Ship Repair” means Lower Lakes Ship Repair Company Ltd., a Canadian
corporation, and includes its successors by amalgamation or otherwise.
 
“Management Incentive Plan” means the management incentive plan of Rand adopted
by Rand as of July 26, 2007, as such plan may be subsequently amended or
replaced with the consent of the Agent (which consent shall not be unreasonably
withheld, delayed or conditioned).
 
“Manistee” means the Manistee (formerly the Richard Reiss), a documented vessel
of the United States bearing U.S. Official Number 243406.
 
“Manitoba” means the Manitoba (formerly the Maritime Trader), a documented
vessel of Canada bearing Canadian International Maritime Organization Number
0325744.
 
“Manitoba Mortgage” means the statutory ship mortgage of the Manitoba, made by
Cdn. Borrower in favor of the Agent, for the benefit of itself and the other
Secured Parties, dated as of March 27, 2015, as amended, restated, modified or
supplemented from time to time.
 
 
A-28

--------------------------------------------------------------------------------

 
 
“Manitoulin” means cargo vessel bearing Canadian Certificate of Registry
Official Number 838002.
 
“Manitoulin Mortgage” means the statutory ship mortgage of the Manitoulin, made
by Cdn. Borrower in favor of the Agent, for the benefit of itself and the other
Secured Parties, dated on or after the Closing Date, as amended, restated,
modified or supplemented from time to time.
 
“Manitowoc” means the Manitowoc (formerly the Earl W. Oglebay), a documented
vessel of the United States bearing U.S. Official Number 552395.
 
“Margin Stock” has the meaning ascribed to it in Section 3.10.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations, prospects, properties or other condition
(financial or otherwise) of a Credit Party, (b) a Borrower’s ability to pay or
perform any of the Loans or any of the other Obligations in accordance with the
terms of the Agreement or any Credit Party’s ability to honor its guarantee
obligations, (c) the Collateral or Agent’s Liens, on behalf of the Secured
Parties, on the Collateral or the priority of such Liens, (d) the ability of
Agent or any Lender to enforce its rights and remedies under the Agreement and
the other Loan Documents, or (e) the validity or enforceability of this
Agreement or any Loan Document.
 
“Material Contracts” means, collectively, (a) the Conversion Contract and (b)
each written agreement, arrangement or understanding entered into by a Credit
Party which:
 
 
(i)
if not complied with or expires, could reasonably be expected to have a Material
Adverse Effect; or

 
 
(ii)
provides for a binding obligation from the Credit Party to make annual
expenditures of an amount greater than US$500,000 or a binding obligation from
the other contract party to purchase services from the Credit Party in volumes
generating annual receipts to such Credit Party of an amount greater than
US$1,000,000, which has a term of more than one year or has a lesser term with
rights of renewal that, if renewed, would result in a term of more than one
year; or

 
 
(iii)
provides for the time charter, bareboat charter or employment of a Vessel,
including the Time Charter Agreements and the Bareboat Charter Agreements.

 
“Material Environmental Liabilities” means Environmental Liabilities exceeding
US$250,000 in the aggregate.
 
“Maximum Amount” means either of the Cdn. Maximum Amount or the US Maximum
Amount, as the context may require.
 
 
A-29

--------------------------------------------------------------------------------

 
 
“McKee Sons Vessel Lease “ means the Bareboat Charter Agreement that was
terminated in December of 2014, and which related to a documented vessel of the
United States bearing U.S. Official Number 247490 (Barge McKee).
 
“Michipicoten” means the Michipicoten, a self-propelled steam turbine cargo
vessel bearing Canadian Certificate of Registry Official Number 825098.
 
“Michipicoten Mortgage” means the statutory ship mortgage of the Michipicoten
made by Cdn. Borrower in favor of the Agent, for the benefit of itself and the
other Secured Parties, dated as of March 27, 2015, as amended, restated,
modified or supplemented from time to time.
 
“Mississagi” means the Mississagi (formerly the George A. Sloan), a
self-propelled cargo vessel bearing Canadian Certificate of Registry Official
Number 822914.
 
“Mississagi Mortgage” means the statutory ship mortgage of the Mississagi made
by Cdn. Borrower in favor of the Agent, for the benefit of itself and the other
Secured Parties, dated as of March 27, 2015, as amended, restated, modified or
supplemented from time to time.
 
“Money Laundering Activities” means activities involving funds which are (i)
proceeds of crime in violation of law or (ii) derived or potentially derived
from any Illegal Source.
 
“Moore” means the tug Olive L. Moore, a documented vessel of the United States
bearing U.S. Official Number 227740.
 
“Mortgages” means, collectively, the Fleet Mortgages, the Cuyahoga Mortgage, the
Saginaw Mortgage, the Mississagi Mortgage, the Ojibway Mortgage, the
Kaministiqua Mortgage, the Michipicoten Mortgage, the Pierson Mortgage, the
Manitoba Mortgage, the Tecumseh Mortgage and the Manitoulin Mortgage.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or, within the preceding six years, has made or been
obligated to make, contributions on behalf of participants who are or were
employed by any of them.
 
“Net Book Value” means, with respect to any Vessel, total fixed asset costs
minus accumulated depreciation for such Vessel calculated in accordance with
GAAP.
 
“Non-Consenting Lender” has the meaning ascribed to it in Section 11.2(d).
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) any Lender that has or any Person that directly or indirectly
controls such Lender has (i) become subject to a voluntary or involuntary case
under the Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian,
conservator, receiver or similar official appointed for it or any substantial
part of such Person’s assets, or (iii) made a general assignment for the benefit
of creditors, been liquidated, or otherwise been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or bankrupt, and for clause (d), and Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents. For purposes of this
definition, control of a Person shall have the same meaning as in the second
sentence of the definition of Affiliate.
 
 
A-30

--------------------------------------------------------------------------------

 
 
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer and
each participant, in each case that is not a United States person as defined in
Section 7701(a)(30) of the Revenue Code.
 
“Notes” means, collectively, the Revolving Notes and the Swing Line Notes.
 
“Notice of Conversion/Continuation-LIBOR” has the meaning ascribed to it in
Section 1.5(e)(i).
 
“Notice of Conversion/Continuation-BA Rate” has the meaning ascribed to it in
Section 1.5(e)(ii).
 
“Notice of Revolving Credit Advance” means either a Cdn. Notice of Revolving
Credit Advance or a US Notice of Revolving Credit Advance, as the context may
require, and “Notice of Revolving Credit Advances” means both of them.
 
“Obligations” means all loans, advances, debts, liabilities and obligations, for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Agent, any Lender,
or any Secured Swap Provider and all Bank Products Obligations, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement, letter of credit
agreement or other instrument, arising under the Agreement, any of the other
Loan Documents, any Secured Rate Contract or any agreement in respect of Bank
Products. This term includes all principal, interest (including all interest
that accrues after the commencement of any bankruptcy or insolvency proceeding
upon or after the insolvency of a Credit Party, whether or not allowed in such
proceeding), Fees, expenses, legal fees and any other sum chargeable to any
Credit Party under the Agreement, any of the other Loan Documents, any Secured
Rate Contract or any agreement in respect of Bank Products; provided, that
Obligations of any Guarantor shall not include any Excluded Rate Contract
Obligations solely of such Guarantor. For the avoidance of doubt, all Letter of
Credit Obligations constitute “Obligations” under the Agreement.
 
“Obligation Currency” has the meaning ascribed to it in Section 11.17(a).
 
“OFAC” has the meaning ascribed to it in Section 3.30.
 
 
A-31

--------------------------------------------------------------------------------

 
 
“Ojibway” means the Ojibway, a self-propelled steel cargo vessel bearing
Canadian Certificate of Registry Official Number 827118.
 
“Ojibway Mortgage” means the statutory ship mortgage of the Ojibway made by Cdn.
Borrower in favor of the Agent, for the benefit of itself and the other Secured
Parties, dated as of March 27, 2015, as amended, restated, modified or
supplemented from time to time.
 
“Operating Lease” means any lease of (or other agreement conveying the right to
use) any real or personal property by any Borrower or any Subsidiary thereof, as
lessee, other than any Capital Lease and other than any time charter or bareboat
charter.
 
“Operating Plan” has the meaning set forth in Section (c) of Annex E.
 
“Orderly Liquidation Value” means the cash proceeds of Vessels which could be
obtained in an orderly liquidation, as determined pursuant to the most recent
third-party appraisal of such Vessels pursuant to item (e) of Annex F.
 
“Organizational Documents” means, with respect to any Person, such Person’s
articles or other charter documents, by-laws, unanimous shareholder agreement,
partnership agreement, joint venture agreement, operating agreement, limited
liability company agreement or trust agreement, as applicable, and any and all
other similar agreements, documents and instruments relative to such Person.
 
“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.
 
“Other Lender” has the meaning ascribed to it in Section 9.9(d)(i).
 
“Other Taxes” has the meaning ascribed to it in Section 1.14(c).
 
“Parent” means Rand LL Holdings Corp., a Delaware corporation.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of invention and all
applications for letters patent, all design patents and all registrations and
recordings thereof, including registrations, recordings and applications in the
Canadian or US Patent and Trademark Office or in any similar office or agency in
any other country or political subdivision thereof, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.
 
“Patriot Act” has the meaning ascribed to it in Section 11.20.
 
 
A-32

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Permitted Acquisition” means any Acquisition so long as:
 
(a)            Such Acquisition shall have been approved by the board of
directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate any Requirement of
Law;
 
(b)           prior to the consummation of such Acquisition (i) Agent shall have
received the then current financial projections in respect of the Person,
division, product line or line of business acquired in such Acquisition for the
one-year period following the consummation of such Acquisition, (ii) Agent shall
have received the then current drafts of the documentation to be executed in
connection with such Acquisition (with final copies of such documentation to be
delivered to Agent promptly upon becoming available), including all schedules
and exhibits thereto and (iii) Agent shall have received not less than five (5)
days prior written notice of the closing date for such Acquisition;
 
(c)           the legal structure of the Acquisition shall be acceptable to
Agent in its sole discretion;
 
(d)           any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or acquisition of Stock, the Person which is
the subject of such Acquisition shall be engaged in, the Business;
 
(e)           such Person, if the Acquisition involves the acquisition of
capital stock, shall have (i) had positive EBITDA for the 12 month period most
recently ended, (ii) become a Subsidiary and a Guarantor, and (iii) granted to
Agent, for the benefit of the Secured Parties, a Lien in substantially all of
such Person’s assets. For the avoidance of doubt, this subsection (e) shall not
apply to the purchase of any Vessels in the absence of any acquisition of
capital stock;
 
(f)           upon giving effect thereto, on a pro forma basis, (i) the Fixed
Charge Coverage Ratio shall not be less than 1.00:1.00, (ii) the Senior Funded
Debt to EBITDA Ratio shall be less than the Senior Funded Debt to EBITDA Ratio
set forth in Annex G based on the Fiscal Quarter financial statements most
recently delivered pursuant to Annex E, and (iii) Aggregate Borrowing
Availability at all times during the immediately preceding period of 30
consecutive Business Days shall not be less than the greater of (A)
US$30,000,000 and (B) 20% of the lesser of (1) the Revolving Loan Commitments at
such time and (2) the Aggregate Borrowing Base at such time; and
 
(g)           at the time of the consummation of any such Acquisition and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.
 
 
A-33

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation, employment
insurance, social security or public liability laws or similar legislation; (c)
pledges or deposits of money securing bids, tenders, contracts (other than
contracts for the payment of money) or leases to which any Credit Party is a
party as lessee made in the ordinary course of business; (d) inchoate and
unperfected workers’, mechanics’ or similar liens arising in the ordinary course
of business, so long as such Liens attach only to Equipment, Fixtures, Vessels
and/or Real Estate; (e) deposits securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which any Credit Party is a party; (f) any
attachment or judgment lien not constituting an Event of Default under Section
8.1(l); (g) zoning restrictions, easements, licenses, or other restrictions on
the use of any Real Estate or other minor irregularities in title (including
leasehold title) thereto, so long as the same do not materially impair the use,
value, or marketability of such Real Estate; (h) presently existing or hereafter
created Liens in favor of Agent, on behalf of the Secured Parties; (i) Liens
expressly permitted under clauses (b) and (c) of Section 6.7 of the Agreement
and the Fleet Mortgages; (j) to the extent not included in clause (a) or (d),
Prior Claims that are unregistered and secure amounts that are not yet due and
payable or being contested in good faith with adequate reserves therefor in
accordance with GAAP; (k) Permitted Maritime Liens; and (l) Liens expressly
permitted under clause (d) of Section 6.7.
 
“Permitted Intercompany Indebtedness” means any indebtedness owing (a) by a
Credit Party to any other Credit Party in the ordinary course of business
consistent with past practice or (b) by a Credit Party to an Affiliate which is
not a Credit Party so long as it is either listed on Disclosure Schedule (3.27)
or has been approved of in writing by the Agent.
 
“Permitted Lower Lakes 17 Combination” shall mean an amalgamation, merger or
other similar combination by Lower Lakes 17 with and into Lower Lakes, provided
that Lower Lakes is the surviving entity and continues to be a Credit Party
under this Agreement.
 
“Permitted Maritime Liens” shall mean, at any time with respect to a Vessel, (a)
Liens for crew’s wages (including wages of the master of the Vessel), (b) Liens
for salvage (including contract salvage) and general average, (c) shipyard Liens
and other Liens arising by operation of law in the ordinary course of business
in operating, maintaining or repairing the Vessel, (d) Liens for wages of
stevedores when employed directly by the Vessel, or the master of the Vessel,
(e) Liens for damages arising from maritime torts which are covered by insurance
and any deductible applicable thereto, or in respect of which a bond or other
security has been posted on behalf of the Vessel owner with the appropriate
court or other tribunal to prevent the arrest or secure the release of the
Vessel from arrest, (f) Liens for charters or subcharters, or leases or
subleases, that existed as of the Closing Date or are subordinate to the Lien of
the relevant Mortgage; provided that, in each case, any such Liens shall (i) be
discharged in the ordinary course of business and (ii) secure claims not more
than thirty (30) days past due unless the same is being contested in good faith
by appropriate proceedings being diligently pursued and adequate reserves have
been set aside in accordance with GAAP with respect to the same and the failure
to satisfy such claim could not reasonably be expected to result in the imminent
sale, loss or forfeiture of such Vessel.
 
“Permitted Sale-Leaseback Transaction” means a sale-leaseback transaction with
respect to the Manitoulin entered into by Lower Lakes 17 (or, if the Permitted
Lower Lakes 17 Combination has previously occurred, the applicable Credit Party)
with any Person, upon fair and reasonable terms and conditions fully disclosed
and reasonably satisfactory to Agent, including (a) a grant by Lower Lakes 17
(or, if the Permitted Lower Lakes 17 Combination has previously occurred, the
applicable Credit Party) to Agent (for the benefit of itself and the other
Secured Parties) of a first-priority security interest in the Accounts arising
from the operation of the Manitoulin as security for the Obligations, and (b) a
prohibition against the granting by Lower Lakes 17 (or, if the Permitted Lower
Lakes 17 Combination has previously occurred, the applicable Credit Party) of
any other security interest in such Accounts.
 
 
A-34

--------------------------------------------------------------------------------

 
 
“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
 
“Pierson” means the Robert S. Pierson (formerly known as the Wolverine), a
documented vessel of Canada bearing Official Number 832253.
 
“Pierson Mortgage” means the statutory ship mortgage of the Pierson made by Cdn.
Borrower in favor of the Agent, for the benefit of itself and the other Secured
Parties, dated as of March 27, 2015, as amended, restated, modified or
supplemented from time to time.
 
“Pledge Agreements” means (i) the Pledge Agreements dated the date hereof
delivered by the applicable Credit Parties on the Closing Date and (ii) any
other pledge agreement entered into after the Closing Date by any Credit Party
(as required by the Agreement or any other Loan Document).
 
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of Agent’s security interests in any
Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property
security laws (including the Civil Code of Quebec) in such other jurisdiction
for the purposes of the provisions hereof relating to such attachment,
perfection or priority and for the definitions related to such provisions.
 
“Preferred Equity” means the 300,000 shares of Series A Convertible Preferred
Stock issued by Rand pursuant to the Preferred Stock Purchase Agreement.
 
“Preferred Stock Purchase Agreement” means the Preferred Stock Purchase
Agreement dated as of September 2, 2005 by and among Parent, Knott Partners LP
and Bay Resource Partners L.P.
 
“Prior Claims” shall mean all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior or pari
passu with Agent’s security interests (or interests similar thereto under
applicable law) against all or part of the Collateral, including for amounts
owing for employee source deductions, goods and services taxes, sales taxes,
harmonized sales taxes, municipal taxes, workers’ compensation, Quebec corporate
taxes, pension fund obligations, Wage Earner Protection Program Act (Canada)
obligations and overdue rents.
 
“Pro Rata Share” means with respect to all matters relating to any Lender (a)
with respect to a Revolving Loan, the percentage obtained by dividing (i) the
corresponding Revolving Loan Commitment of that Lender by (ii) the aggregate
Revolving Loan Commitments of all applicable Lenders, and (b) with respect to
all Loans on and after the Commitment Termination Date, the percentage obtained
by dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender, by (ii) the outstanding principal balance of the Loans held by all
Lenders.
 
 
A-35

--------------------------------------------------------------------------------

 
 
“Proceeds” means “proceeds,” as such term is defined in the Code, and in any
event shall include (a) any and all proceeds of any insurance, indemnity,
warranty or guarantee payable to any Credit Party from time to time with respect
to any of the Collateral, (b) any and all payments (in any form whatsoever) made
or due and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) recoveries from any claim of any Credit
Party against third parties (i) for past, present or future infringement of any
Patent or Patent License, or (ii) for past, present or future infringement or
dilution of any Copyright, Copyright License, Design, Design License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by any Credit Party against
third parties with respect to any Litigation or dispute concerning any of the
Collateral including claims arising out of the loss or non-conformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition or dealing with any of the
Collateral and all rights arising out of Collateral.
 
“Projections” means the Borrowers’ four (4) year forecasted consolidated: (a)
balance sheets; (b) profit and loss statements; and (c) cash flow statements and
otherwise consistent with the historical Financial Statements of Parent and its
Subsidiaries, together with appropriate supporting details and a statement of
underlying assumptions.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
 
“Protective Advances” has the meaning ascribed to it in Section 1.1(i).
 
“Qualified Assignee” means (a) any Lender (other than a Non-Funding Lender or
Impacted Lender), any Affiliate of any Lender (other than a Non-Funding Lender
or Impacted Lender) and, with respect to any Lender that is an investment fund
that invests in commercial loans, any other investment fund that invests in
commercial loans and that is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor, and (b) any
“accredited investor” (as defined under Regulation D, Rule 501, promulgated
under the US Securities Act of 1933, as amended) which extends credit or buys
loans as one of its businesses, including a mutual fund, lease financing company
and commercial finance company, in each case, which has a rating of BBB or
higher from Standard & Poor’s Ratings Group or Dominion Bond Rating Service
Limited or a rating of Baa2 or higher from Moody’s Investor Services Inc. at the
date that it becomes a Lender and which, through its applicable lending office
or branch, is capable of lending to the applicable Borrower; provided, that
absent Agent’s prior consent, (w) no Person proposed to become a Lender after
the Closing Date and determined by Agent to be acting in the capacity of a
vulture fund or distressed debt purchaser shall be a Qualified Assignee, (x) no
Person or Affiliate of such Person proposed to become a Lender other than a
Person that is already a Lender after the Closing Date and that holds Stock
issued by any Credit Party shall be a Qualified Assignee, (y) no Person that
holds any Second Lien Debt or any other unsecured or subordinated Indebtedness
of a Borrower or a Guarantor shall be a Qualified Assignee and (z) any
assignments by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such assignment, such
Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender status
as contemplated in subsection 9.9(d)(v).
 
 
A-36

--------------------------------------------------------------------------------

 
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
US$10,000,000 at the time the relevant guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation under a
Secured Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Qualified Plan” means an ERISA Plan that is intended to be qualified under
Section 401(a) of the Revenue Code.
 
“Racketeering Activities” means involvement or affiliation with any
organization, group or individual that engages in or encourages its members to
engage in any illegal activities specified in (i) Title 18 of the U.S. Code,
(ii) the Mexican Federal Penal Code (Codigo Penal Federal) or the local penal
codes of the States of Mexico,or (iii) any other similar state or applicable
foreign criminal law
 
“Rand” means Rand Logistics, Inc., a Delaware corporation.
 
“Rand Finance” means Rand Finance Corp., a Delaware corporation.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates
or commodity prices.
 
“Real Estate” has the meaning ascribed to it in Section 3.6.
 
“Register” has the meaning ascribed to it in Section 1.11(b).
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
 
“Relationship Bank” has the meaning ascribed to it in Annex C.
 
 
A-37

--------------------------------------------------------------------------------

 
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
“Relevant Jurisdiction” means, from time to time, with respect to a Person that
is granting Security hereunder, any province or territory of Canada, any state
of the United States or any other country, political subdivision thereof, in
which such Person has its jurisdiction of formation, chief executive office or
chief place of business or has Collateral.
 
“Replacement Lender” has the meaning ascribed to it in Section 1.22.
 
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject. For the avoidance of
doubt, the term “Requirement of Law” shall include FATCA and any
intergovernmental agreements with respect thereto between the United States and
another jurisdiction.
 
“Requisite Lenders” means two or more Lenders which are not Affiliates (which,
for purposes of this definition, shall include any joint venture in which any
Lender or Affiliate is a member or partner) of each other having (a) more than
50% of the Commitments of all Lenders, or (b) if the Commitments have been
terminated, more than 50% of the aggregate outstanding amount of the Loans;
provided, that if there are only two Lenders, then Requisite Lenders means both
such Lenders.
 
“Reserves” means, with respect to the Borrowing Base of Cdn. Borrower or the US
Borrowers, (a) reserves established in accordance with Section 1.6, (b) reserves
established pursuant to Section 5.4(c), (c) Bank Product Reserves and (d) such
other reserves (including on account of Prior Claims) against Eligible Accounts,
Eligible Vessels or Borrowing Availability of such Borrower that Agent may, in
its reasonable credit judgment, establish from time to time.
 
“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party’s Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any Indebtedness (other than the Obligations and Permitted
Intercompany Indebtedness); (d) any payment made to redeem, purchase, repurchase
or retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire Stock of such Credit Party now or hereafter outstanding;
(e) any payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such Credit
Party’s Stock or of a claim for reimbursement, indemnification or contribution
arising out of or related to any such claim for damages or rescission; (f) any
payment, loan, contribution, or other transfer of funds or other property to any
Stockholder of such Credit Party other than payment of compensation in the
ordinary course of business to Stockholders who are employees of such Credit
Party; and (g) any payment of management fees (or other fees of a similar
nature) by such Credit Party to any Stockholder of such Credit Party or its
Affiliates.
 
 
A-38

--------------------------------------------------------------------------------

 
 
“Revenue Code” means the United States Internal Revenue Code of 1986, as
amended.
 
“Revolving Credit Advance” means either a Cdn. Revolving Credit Advance or a US
Revolving Credit Advance, as the context may require, and “Revolving Credit
Advances” means both of them.
 
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
“Revolving Loan” means either of the Cdn. Revolving Loan or the US Revolving
Loan, as the context may require, and “Revolving Loans” means both of them.
 
“Revolving Loan Commitment” means either of the Cdn. Revolving Loan Commitment
or the US Revolving Loan Commitment, as the context may require, and “Revolving
Loan Commitments” means both of them; provided, that in no event shall the
Revolving Loan Commitments exceed US$170,000,000.
 
“Revolving Notes” means the Cdn. Revolving Notes and the US Revolving Notes.
 
“Saginaw” means the Saginaw (formerly the John J. Boland), a single screw steam
propulsion self-unloading bulk carrier bearing Canadian Certificate of Registry
Official Number 822418.
 
“Saginaw Mortgage” means the statutory ship mortgage of the Saginaw made by Cdn.
Borrower in favor of the Agent, for the benefit of itself and the other Secured
Parties, dated as of March 27, 2015, as amended, restated, modified or
supplemented from time to time.
 
“SDN List” has the meaning ascribed to it in Section 3.30.
 
“Second Lien Agent” means Guggenheim Corporate Capital, LLC.
 
“Second Lien Credit Agreement” means that certain Credit Agreement dated as of
March 11, 2014 by and among the Credit Parties, the Second Lien Lenders and the
Second Lien Agent, as amended, restated, modified or supplemented from time to
time.
 
“Second Lien Debt” means the loans made by the Second Lien Lenders to the
Borrowers in an amount not to exceed US$78,126,152 in the aggregate at any time
outstanding (with an option to request an incremental facility in an amount not
to exceed US$22,500,000) issued pursuant to the Second Lien Credit Agreement on
terms and conditions satisfactory to Agent.
 
 
A-39

--------------------------------------------------------------------------------

 
 
“Second Lien Lenders” means the lenders from time to time party to the Second
Lien Credit Agreement.
 
“Second Lien Loan Documents” means the Second Lien Credit Agreement and all
other agreements, instruments, documents and certificates executed and delivered
to, or in favor of, Second Lien Agent or any Second Lien Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts, notices
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Credit Party, or any employee of any Credit Party, and
delivered to Second Lien Agent or any Second Lien Lender in connection with the
Second Lien Credit Agreement or the transactions contemplated thereby.
 
“Secured Parties” means (1) the Agent on behalf of (a) itself, (b) the Cdn.
Revolving Lenders, (c) the US Revolving Lenders, (d) each Secured Swap Provider
and (e) each provider of Bank Products, and (2) the Revolving Lenders.
 
“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (i) has been provided or arranged by Bank of America
or an Affiliate of Bank of America, or (ii) Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (ii) a Person with whom a Borrower has entered into a Secured Rate
Contract provided or arranged by Bank of America or an Affiliate of Bank of
America, and any assignee thereof.
 
“Security” means all security (including guarantees) held from time to time by
or on behalf of the Lenders or the Agent on behalf of the Lenders, securing or
intended to secure directly or indirectly repayment of the Obligations and
includes, without limitation, all security described in Annex J.
 
“Security Agreements” means (i) the security agreements dated the date hereof
entered into between Agent, on behalf of Secured Parties, and each Credit Party
that is a signatory thereto, and (ii) any other security agreement entered into
after the Closing Date by any Credit Party (as required by the Agreement or any
other Loan Document).
 
“Senior Funded Debt to EBITDA Ratio” means, with respect to Rand and its
Subsidiaries, on a consolidated basis, the ratio of (a) Funded Debt as of any
date of determination (including the closing balance of the Revolving Loan on
the date of determination, but excluding any Funded Debt which is subordinated
to the Loans), to (b) EBITDA for the twelve months ending on that date of
determination.
 
“Settlement Date” has the meaning ascribed to it in Section 9.9(a)(ii).
 
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the property of such Person is sufficient, if disposed of at a
fairly conducted sale under legal process, to enable payment of all its
obligations, due and accruing due, (ii) the property of such Person is, at a
fair valuation, greater than the total amount of liabilities, including
contingent liabilities, of such Person; (iii) such Person has not ceased paying
its current obligations in the ordinary course of business as they generally
become due; and (iv) such Person is not for any reason unable to meet its
obligations as they generally become due. The amount of contingent liabilities
(such as Litigation, guarantees and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
 
 
A-40

--------------------------------------------------------------------------------

 
 
“STA” means the Securities Transfer Act, 2006 (Ontario) or, to the extent
applicable, similar legislation of any jurisdiction, as amended from time to
time.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or non-voting, participating or
non-participating, including common stock, preferred stock or any other equity
security.
 
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.
 
“Supermajority Lenders” means two or more Lenders which are not Affiliates
(which, for purposes of this definition, shall include any joint venture in
which any Lender or Affiliate is a member or partner) of each other having
(a) more than 66 ⅔% of the Commitments of all Lenders, or (b) if the Commitments
have been terminated, more than 66 ⅔% of the aggregate outstanding amount of the
Loans; provided, that if there are only two Lenders, then Supermajority Lenders
means both such Lenders.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
 
A-41

--------------------------------------------------------------------------------

 
 
“Swing Line Advance” means either a Cdn. Swing Line Advance or a US Swing Line
Advance, as the context may require, and “Swing Line Advances” means both of
them.
 
“Swing Line Availability” means either Cdn. Swing Line Availability or US Swing
Line Availability, as the context may require.
 
“Swing Line Lenders” means, as of any date of determination, Lenders having a
Swing Line Loan Commitment.
 
“Swing Line Loan” means either of the Cdn. Swing Line Loan or the US Swing Line
Loan, as the context may require, and “Swing Line Loans” means both of them.
 
“Swing Line Loan Commitment” means either of the Cdn. Swing Line Loan Commitment
or the US Swing Line Loan Commitment, as the context may require, and “Swing
Line Loan Commitments” means both of them.
 
“Swing Line Notes” means the Cdn. Swing Line Notes and the US Swing Line Notes.
 
“Tax” and “Taxes” have the meaning ascribed to them in Section 1.14(a).
 
“Tax Affiliate” means, (a) each Borrower and its Subsidiaries, (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.
 
“Tecumseh” means the Tecumseh (formerly the Tina Litrico), a self-propelled
steel cargo vessel bearing Canadian Certificate of Registry Official Number
836045.
 
“Tecumseh Mortgage” means the statutory ship mortgage of the Tecumseh, made by
Cdn. Borrower in favor of the Agent, for the benefit of itself and the other
Secured Parties, dated as of March 27, 2015, as amended, restated, modified or
supplemented from time to time.
 
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations (other than Unasserted Obligations)
under the Agreement and the other Loan Documents have been completely
discharged, (c) all Letter of Credit Obligations have been cash collateralized,
cancelled or backed by standby letters of credit in accordance with Annex B, and
(d) Borrowers shall not have any further right to borrow any monies under the
Agreement.
 
“Terrorist List” has the meaning ascribed to it in Section 3.30.
 
“Time Charter Agreements” means, collectively, (i) the time charter agreement
dated as of September 22, 2004 (as amended on April 22, 2005) between Grand
River and LLTC in respect of the Manistee, (ii) the time charter agreement dated
as of February 29, 2008 between Grand River and LLTC in respect of the Calumet,
(iii) the time charter agreement dated as of February 29, 2008 between Grand
River and LLTC in respect of the Manitowoc, (iv) the time charter agreement
dated as of February 11, 2011 between Grand River and LLTC in respect of the
Lewis J. Kuber, (v) the time charter agreement dated as of February 11, 2011
between Grand River and LLTC in respect of the James L. Kuber, (vi) the time
charter agreement dated as of February 11, 2011 between Grand River and LLTC in
respect of the Victory, (vii) the time charter agreement dated as of February
11, 2011 between Grand River and LLTC in respect of the Moore and (viii) the
time charter agreement dated as of April 1, 2013 between Grand River and LLTC in
respect of the Ashtabula and Defiance.
 
 
A-42

--------------------------------------------------------------------------------

 
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and Intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the Canadian or US Patent and Trademark Office or in any similar office or
agency in any other country or any political subdivision thereof; (b) all
reissues, extensions or renewals thereof; and (c) all goodwill associated with
or symbolized by any of the foregoing.
 
“Trigger Period” means (a) the period during which an Event of Default has
occurred and is continuing or (b) the period (i) commencing on the day that
Aggregate Borrowing Availability for five (5) consecutive Business Days is less
than the greater of (A) US$15,000,000 and (B) 10% of the lesser of (I) the
Revolving Loan Commitments at such time and (II) the Aggregate Borrowing Base at
such time, and (ii) continuing until, during the preceding sixty (60)
consecutive days, Aggregate Borrowing Availability at all times has been greater
than the greater of (A) US$15,000,000 and (B) 10% of the lesser of (I) the
Revolving Loan Commitments at such time and (II) the Aggregate Borrowing Base at
such time.
 
“Unasserted Obligations” means contingent indemnification Obligations for which
no claim has been asserted.
 
“Unfunded Pension Liability” means the excess of a US Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
US Pension Plan’s assets, determined in accordance with the assumptions used for
funding the US Pension Plan pursuant to Section 430 of the Revenue Code for the
applicable plan year.
 
“US Base Rate” means, for any day, a per annum rate equal to the greater of (a)
the US Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the LIBOR Rate for a 30 day Interest Period as of such day, plus
1.00%.
 
“US Base Rate Loan” means a Loan denominated in US Dollars that bears interest
by reference to the US Base Rate.
 
“US Borrower Agent” has the meaning ascribed to it in Section 1.24.
 
“US Borrower Materials” means Borrowing Base Certificates, Compliance
Certificates and other information, reports, financial statements and other
materials delivered by US Borrowers hereunder.
 
 
A-43

--------------------------------------------------------------------------------

 
 
“US Borrowers” means LLTC, Grand River and Black Creek.
 
“US Borrowing Availability” means, as of any date of determination, the lesser
of (i) the US Maximum Amount and (ii) the US Borrowing Base, in each case, less
the sum of the US Revolving Loans and the US Swing Line Loans then outstanding.
 
“US Borrowing Base” means, in respect of the US Borrowers, as of any date of
determination thereof by the Agent from time to time, an amount equal to (a)
eighty-five percent (85%) of the amount of Eligible US Accounts, plus (b) the
lesser of (i) ninety percent (90%) of the Net Book Value of Eligible US Vessels
(as set forth in the US Borrowers’ most recent report delivered to Agent
pursuant to item (b)(ii) of Annex F) and (ii) eighty-five percent (85%) of the
Orderly Liquidation Value of Eligible US Vessels set forth in the most recent
appraisal of such US Vessels accepted by Agent pursuant to item (e) of Annex F,
less (c) at the US Borrower Agent’s election, the Allocated US Availability (if
any) at the time of determination, less (d) any Reserves, as at the date of
determination.
 
“US Collection Accounts” means a special account established by US Borrowers at
Bank of America or another bank acceptable to Agent, over which Agent has
exclusive control for withdrawal purposes, and such other account(s) as may be
specified in writing by Agent as the “US Collection Accounts”.
 
“US Credit Parties” means all Credit Parties that exist pursuant to the laws of
any State of the United States and “US Credit Party” means any one of them.
 
“US Dollars” or “US$” shall mean the lawful currency of the United States of
America.
 
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer and each
participant, in each case that is a United States person as defined in Section
7701(a)(30) of the Revenue Code.
 
“US LIBOR Loan” means a US Revolving Credit Advance, or portion thereof, bearing
interest calculated by reference to the LIBOR Rate.
 
“US Maximum Amount” means, as of any date of determination, an amount equal to
the aggregate of the US Revolving Loan Commitments of all US Revolving Lenders
as of that date; provided, that in no event shall the US Maximum Amount exceed
US$90,000,000, as such amount may be adjusted, if at all, from time to time in
accordance with this Agreement.
 
“US Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(b)(i).
 
“US Pension Plan” means a “pension plan”, as such term is defined in Section
3(2) of ERISA, which is subject to Title IV of ERISA (other than a Multiemployer
Plan), and to which a Credit Party, or any ERISA Affiliate, may reasonably be
expected to have liability, including any liability by reason of having been a
substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.
 
 
A-44

--------------------------------------------------------------------------------

 
 
“US Prime Rate” means the rate of interest announced by Bank of America from
time to time as its prime rate. Such rate is set by Bank of America on the basis
of various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.
 
“US Refunded Swing Line Loan” has the meaning ascribed to it in Section
1.1(d)(iii).
 
“US Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(b)(i).
 
“US Revolving Credit Facility” has the meaning ascribed to it in Section
1.1(b)(i).
 
“US Revolving Lenders” means those Lenders having US Revolving Loan Commitments.
 
“US Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
US Revolving Credit Advances outstanding to the US Borrowers and (ii) the
aggregate Letter of Credit Obligations incurred on behalf of the US Borrowers.
Unless the context otherwise requires, references to the outstanding principal
balance of the US Revolving Loans shall include the outstanding balance of
Letter of Credit Obligations incurred on behalf of the US Borrowers.
 
“US Revolving Loan Commitment” means (a) as to any US Revolving Lender, the
aggregate commitment of such US Revolving Lender to make US Revolving Credit
Advances or incur Letter of Credit Obligations on behalf of the US Borrowers as
set forth on Annex I to the Agreement or in the most recent Assignment Agreement
executed by such US Revolving Lender and (b) as to all US Revolving Lenders, the
aggregate commitment of all US Revolving Lenders to make US Revolving Credit
Advances or incur Letter of Credit Obligations on behalf of the US Borrowers,
which aggregate commitment shall be Ninety Million US Dollars (US$90,000,000),
as such amount may be adjusted, if at all, from time to time in accordance with
this Agreement.
 
“US Revolving Notes” has the meaning ascribed to it in Section 1.1(b)(ii).
 
“US Swing Line Advance” has the meaning ascribed to it in Section 1.1(d)(i).
 
“US Swing Line Availability” has the meaning ascribed to it in Section
1.1(d)(i).
 
“US Swing Line Lender” means Bank of America.
 
“US Swing Line Loan” means, at any time, the aggregate amount of US Swing Line
Advances outstanding to the US Borrowers.
 
“US Swing Line Loan Commitment” means, as to the US Swing Line Lender, the
commitment of the US Swing Line Lender to make US Swing Line Advances as set
forth on Annex I to the Agreement, which commitment constitutes a subfacility of
the US Revolving Loan Commitment of the US Swing Line Lender.
 
“US Swing Line Note” has the meaning ascribed to it in Section 1.1(d)(ii).
 
 
A-45

--------------------------------------------------------------------------------

 
 
“US Vessels” means, collectively, the Invincible, the Manistee, the Calumet, the
Manitowoc, the Defiance, the Ashtabula, the James L. Kuber, the Lewis J. Kuber,
the Moore and the Victory.
 
“US Welfare Plan” means a “welfare plan”, as such term is defined in Section
3(1) of ERISA.
 
“Unpaid Drawing” has the meaning assigned to it in Section 12.2(a).
 
“Vessels” means, collectively, the Cdn. Vessels and the US Vessels.
 
“Victory” means the tug Victory, a documented vessel of the United States
bearing U.S. Official Number 637185.
 
“Working Capital” means, on a consolidated basis, Parent and its Subsidiaries’
current assets (excluding cash balances, interest rate swap valuation assets and
deferred income tax assets) less current liabilities (excluding Revolving Loan
Advances, interest rate swap valuation liabilities, liabilities converted to
equity, deferred income tax liabilities, the current portion of long-term debt,
deferred payment liabilities and amounts owing under any subordinated notes
issued upon the conversion of Preferred Equity).
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. References in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement, unless
otherwise specified. The words “herein,” “hereof” and “hereunder” and other
words of similar import refer to the Agreement as a whole, including all
Annexes, Exhibits and Schedules, as the same may from time to time be amended,
restated, modified or supplemented, and not to any particular section,
subsection or clause contained in the Agreement or any such Annex, Exhibit or
Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.
 
 
A-46

--------------------------------------------------------------------------------

 
 
ANNEX B (Section 1.2A)
to
CREDIT AGREEMENT
 
LETTERS OF CREDIT
 
(a)           Issuance. Subject to the terms and conditions of the Agreement,
Agent and Revolving Lenders agree to incur, from time to time prior to the date
which is seven (7) days prior to the Commitment Termination Date, upon the
request of any Borrower and for such Borrower’s account, Letter of Credit
Obligations by causing Letters of Credit denominated in United States or
Canadian Dollars to be Issued by Bank of America or BofA Canada, or an Affiliate
of Bank of America or BofA Canada (each, an “L/C Issuer”) for such Borrower’s
account. The aggregate amount of all such Letter of Credit Obligations shall not
at any time exceed the least of (i) US$5,000,000 (the “L/C Sublimit”), (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances and the Swing Line Loans and (iii) the Borrowing Base less the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loans. No such Letter of Credit shall have an expiry date that is
more than one year following the date of issuance thereof, unless otherwise
determined by Agent in its sole discretion (including with respect to customary
evergreen provisions), and neither Agent nor Revolving Lenders shall be under
any obligation to incur Letter of Credit Obligations in respect of, or purchase
risk participations in, any Letter of Credit having an expiry date that is later
than seven (7) days prior to the Commitment Termination Date.
 
(b)(i)           Revolving Credit Advances Automatic; Participations. In the
event that any Revolving Lender shall make any payment on or pursuant to any
Letter of Credit Obligation, such payment shall then be deemed automatically to
constitute a Revolving Credit Advance under Section 1.1(a) or Section 1.1(b) of
the Agreement, as applicable, regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding any Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, and each
Revolving Lender shall be obligated to pay its Pro Rata Share thereof in
accordance with the Agreement. The failure of any Revolving Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Revolving Lender of its obligation hereunder
to make available to Agent its Pro Rata Share thereof, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available such other Revolving Lender’s Pro Rata Share of any such payment.
 
(ii)           If it shall be illegal or unlawful for any Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Section 8.1(i) or (j) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
then (i) immediately and without further action whatsoever, each Revolving
Lender shall be deemed to have irrevocably and unconditionally purchased from
Agent or such other applicable L/C Issuer an undivided interest and
participation equal to such Revolving Lender’s Pro Rata Share (based on the
Revolving Loan Commitments) of the Letter of Credit Obligations in respect of
all Letters of Credit then outstanding and (ii) thereafter, immediately upon
issuance of any Letter of Credit, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent or such other applicable
L/C Issuer an undivided interest and participation in such Revolving Lender’s
Pro Rata Share (based on the Revolving Loan Commitments) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such issuance.
Each Revolving Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to Revolving Credit Advances.
 
 
B-1

--------------------------------------------------------------------------------

 
 
(c)           Cash Collateral. (i) If any Borrower is required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement, prior to the Commitment Termination
Date, such Borrower will pay to Agent for the ratable benefit of itself and
Revolving Lenders cash or Cash Equivalents in an amount equal to 105% of the
maximum amount then available to be drawn under each applicable Letter of Credit
outstanding. Such funds or Cash Equivalents shall be held by Agent in one or
more cash collateral accounts (the “Cash Collateral Accounts”) maintained at
Bank of America or BofA Canada, as applicable. The Cash Collateral Accounts
shall be in the name of such Borrower and shall be pledged to, and subject to
the control of, Agent, for the benefit of Agent and Lenders, in a manner
satisfactory to Agent. Each Borrower hereby pledges and grants to Agent, on
behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Accounts from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then due.
The Agreement, including this Annex B, shall constitute a security agreement
under applicable law.
 
(ii)           If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
the Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be cancelled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guarantee of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor (including
currency) and duration (plus thirty (30) additional days) as, and in an amount
equal to 105% of the aggregate maximum amount then available to be drawn under,
the Letters of Credit to which such outstanding Letter of Credit Obligations
relate and shall be Issued by a Person, and shall be subject to such terms and
conditions, as are be satisfactory to Agent in its sole discretion.
 
(iii)           From time to time after funds are deposited in the Cash
Collateral Accounts by any Borrower, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Accounts to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by the Borrowers to
Agent and Lenders with respect to such Letter of Credit Obligations of the
Borrowers and, upon the satisfaction in full of all Letter of Credit Obligations
of the Borrowers, to any other Obligations then due and payable.
 
(iv)           Neither any Borrower nor any Person claiming on behalf of or
through any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Accounts, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by the Borrowers to Agent and Lenders in respect thereof, any funds
remaining in the Cash Collateral Accounts shall be applied to other Obligations
then due and owing and upon payment in full of such Obligations any remaining
amount shall be paid to the Borrowers or as otherwise required by law. Interest
earned on deposits in the Cash Collateral Account shall be held as additional
collateral.
 
 
B-2

--------------------------------------------------------------------------------

 
 
(d)           Fees and Expenses. Each Borrower agrees to pay to Agent, for the
benefit of Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) all costs and expenses incurred by
Agent or any Lender on account of such Letter of Credit Obligations, and (ii)
for each month during which any Letter of Credit Obligation shall remain
outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
product of (x) a per annum rate equal to the Applicable Margin with respect to
Revolving Loans which are LIBOR Loans, multiplied by (y) the maximum amount
available from time to time to be drawn under the applicable Letter of Credit.
Such fee shall be due monthly in arrears on the first day of each month and on
the Commitment Termination Date and shall be calculated on the basis of the
actual number of days elapsed in the previous month on which the Letter of
Credit Obligations were outstanding and a year of 360 days. In addition, the
Borrowers shall pay (i) to Agent, for its own account, a fronting fee equal to
0.125% per annum on the outstanding amount of each Letter of Credit, which fee
shall be due monthly in arrears on the first day of each month, and (ii) to
Agent, for the account of any L/C Issuer, on demand, such reasonable and
customary fees (including all per annum fees), charges and expenses of such L/C
Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
Issued.
 
(e)           Request for Incurrence of Letter of Credit Obligations. The
Borrowers shall give Agent at least three (3) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation, specifying
the date such Letter of Credit Obligation is to be incurred identifying the
beneficiary to which such Letter of Credit relates and describing the nature of
the transaction proposed to be supported thereby. Such notice shall be in such
form as may be required by Agent from time to time. The notice shall be
accompanied by the form of the Letter of Credit (which shall be acceptable to
the L/C Issuer). Notwithstanding anything contained herein to the contrary,
Letter of Credit applications by the Borrowers and approvals by Agent and the
L/C Issuer may be made and transmitted pursuant to electronic codes and security
measures mutually agreed upon and established by and among the Borrowers, Agent
and the L/C Issuer.
 
(f)           Obligation Absolute. The obligation of the Borrowers to reimburse
Agent and Revolving Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Revolving Lender to make payments to Agent with respect to
Letters of Credit shall be unconditional and irrevocable. Such obligations of
the Borrowers and Revolving Lenders shall be paid strictly in accordance with
the terms hereof under all circumstances including the following:
 
(i)           any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;
 
(ii)           the existence of any claim, setoff, defense or other right that
any Borrower or any of its Affiliates or any Lender may at any time have against
a beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, or any
other Person, whether in connection with the Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between any Borrower or any of its
Affiliates and the beneficiary for which the Letter of Credit was procured);
 
 
B-3

--------------------------------------------------------------------------------

 
 
(iii)           any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
 
(iv)           payment by Agent or any L/C Issuer under any Letter of Credit
against presentation of a demand, draft or certificate or other document that
does not comply with the terms of such Letter of Credit;
 
(v)           any other circumstance or event whatsoever, that is similar to any
of the foregoing; or
 
(vi)           the fact that a Default or an Event of Default has occurred and
is continuing.
 
(g)           Indemnification; Nature of Lenders’ Duties.
 
(i)           In addition to amounts payable as elsewhere provided in the
Agreement, each Borrower hereby agrees to pay and to protect, indemnify, and
save harmless Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable legal fees and allocated costs of internal counsel) that Agent or any
Lender may incur or be subject to as a consequence, direct or indirect, of (A)
the issuance of any Letter of Credit, or (B) the failure of Agent or any Lender
seeking indemnification or of any L/C Issuer to honor a demand for payment under
any Letter of Credit or guarantee thereof as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority, in each case, other than to the extent as
a result of the gross negligence or willful misconduct of Agent or such Lender
(as finally determined by a court of competent jurisdiction).
 
(ii)           As between Agent and any Lender and the Borrowers, each Borrower
assumes all risks of the acts and omissions of, or misuse of any Letter of
Credit by beneficiaries of any Letter of Credit. In furtherance and not in
limitation of the foregoing, to the fullest extent permitted by law, neither
Agent nor any Lender shall be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document issued by any
party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (B) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to demand payment under such Letter of Credit;
provided, that in the case of any payment by Agent under any Letter of Credit,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction) in determining that the demand for payment under such
Letter of Credit or guarantee thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guarantee
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they may be in cipher; (E) errors in interpretation of technical terms;
(F) any loss or delay in the transmission or otherwise of any document required
in order to make a payment under any Letter of Credit or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit; and (H) any consequences arising from causes beyond the control of Agent
or any Lender. None of the above shall affect, impair, or prevent the vesting of
any of Agent’s or any Lender’s rights or powers hereunder or under the
Agreement.
 
 
B-4

--------------------------------------------------------------------------------

 
 
(iii)           Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by any Borrower in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between such Borrower and such L/C Issuer.
 
(iv)           Notwithstanding anything else to the contrary herein, if any
Lender is a Non-Funding Lender or Impacted Lender, no L/C Issuer shall be
obligated to Issue any Letter of Credit unless (w) the Non-Funding Lender or
Impacted Lender has been replaced in accordance with Section 11.21 or 9.1, (x)
the Letter of Credit Obligations of such Non-Funding Lender or Impacted Lender
have been cash collateralized, (y) the Revolving Loan Commitments of the other
Lenders have been increased by an amount sufficient to satisfy Agent that all
future Letter of Credit Obligations will be covered by all Revolving Lenders
that are not Non-Funding Lenders or Impacted Lenders, or (z) the Letter of
Credit Obligations of such Non-Funding Lender or Impacted Lender have been
reallocated to other Revolving Lenders in a manner consistent with subsection
9.9(d)(ii),
 
(h)           Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the outstanding
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
document issued in connection with such Letter of Credit, provides for one or
more automatic increases in the outstanding amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum outstanding amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum outstanding amount is in effect at such time.
 
 
B-5

--------------------------------------------------------------------------------

 
 
ANNEX C (Section 1.7)
to
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Subject to Sections 1.7 and 5.14 hereof, each Credit Party shall establish and
maintain the Cash Management Systems described below:
 
(a)           On or before June 30, 2015 (or such later date as Agent shall
consent to in writing) and until the Termination Date, each Credit Party shall
(i) establish lock boxes (“Lock Boxes”) or, at Agent’s discretion, blocked
accounts (“Blocked Accounts”) at Bank of America or another financial
institution approved by Agent in its discretion, and shall request in writing
and otherwise take such reasonable steps to ensure that all Account Debtors
forward payment directly to such Lock Boxes, and (ii) deposit or cause to be
deposited promptly, and in any event no later than the first (1st) Business Day
after the date of receipt thereof, all cash, checks, drafts or other similar
items of payment relating to or constituting payments made in respect of any and
all Collateral (whether or not otherwise delivered to a Lock Box) into one or
more Blocked Accounts in such Credit Party’s name and at Bank of America or
another financial institution approved by Agent in its discretion (the
“Relationship Bank”). On or before June 30, 2015 (or such later date as Agent
shall consent to in writing), each Borrower shall have established a
concentration account in its name (each, a “Concentration Account” and
collectively, the “Concentration Accounts”) at Bank of America or another
financial institution approved by Agent in its discretion (the “Concentration
Account Bank”).
 
(b)           Each of the Borrowers may maintain, in its name, an account (each
a “Disbursement Account” and collectively, the “Disbursement Accounts”) at Bank
of America or another financial institution approved by Agent in its discretion
into which Agent shall, from time to time, deposit proceeds of Revolving Credit
Advances and Swing Line Advances made to such Borrower pursuant to Section 1.1
for use by such Borrower in accordance with the provisions of Section 1.4.
 
(c)           On or before June 30, 2015 (or such later date as Agent shall
consent to in writing), the Concentration Account Bank, each bank where a
Disbursement Account is maintained and all other Relationship Banks, shall have
entered into tri-party blocked account agreements with Agent, for the benefit of
itself and Lenders, and the Credit Parties, as applicable, in form and substance
reasonably acceptable to Agent, which shall become operative on or prior to June
30, 2015. Each such blocked account agreement shall provide, among other things,
that (i) all items of payment deposited in such account and proceeds thereof
deposited in the Concentration Account are subject to such agreement held by
such bank as agent or bailee-in-possession for Agent, on behalf of itself and
Lenders, (ii) the bank executing such agreement has no rights of setoff or
recoupment or any other claim against such account, as the case may be, other
than (1) for payment of its service fees and other charges directly related to
the administration of such accounts and (if the Relationship Bank is located in
Canada) the Disbursement Accounts maintained with such Relationship Bank, (2)
(in the cases of Blocked Accounts and Disbursement Accounts maintained in
Canada) for the amount of any required adjustments due to clerical error or
calculation errors directly relating to such accounts or the Disbursement
Accounts, (3) for returned checks or other items of payment, or (4) in
accordance with any court order, notice of garnishment or applicable law binding
on such Relationship Bank; and (iii) from and after June 30, 2015 (A) with
respect to banks at which a Blocked Account is maintained, such bank agrees,
from and after the receipt of a notice (an “Activation Notice”) from Agent
(which Activation Notice may be given by Agent at any time at which a Trigger
Period exists (an “Activation Event”)), to forward immediately all amounts in
each Blocked Account to the Concentration Account Bank and to commence the
process of daily sweeps from such Blocked Account into the Concentration Account
and (B) with respect to the Concentration Account Bank, such bank agrees from
and after the receipt of an Activation Notice from Agent upon the occurrence of
an Activation Event, to immediately forward all amounts received in the
Concentration Account to the Collection Account through daily sweeps from such
Concentration Account into the Collection Account. From and after the date Agent
has delivered an Activation Notice to any bank with respect to any Blocked
Account(s), no Credit Party shall accumulate or maintain cash in Disbursement
Accounts as of any date of determination in excess of checks outstanding against
such accounts as of that date and amounts necessary to meet minimum balance
requirements.
 
 
C-1

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding anything to the contrary set forth in this Annex
C, the Agent’s Lien shall not extend to any accounts of the Credit Parties used
exclusively for (i) payroll, healthcare and other employee wage and benefits,
(ii) taxes, including, without limitation, sales taxes, (iii) escrow, defeasance
and redemption, and (iv) fiduciary or trust purposes.
 
(e)           The Lock Boxes, Blocked Accounts, Disbursement Accounts and the
Concentration Account shall be cash collateral accounts, with all cash, checks
and other similar items of payment in such accounts securing payment of the
Loans and all other Obligations, and in which a Credit Party shall have granted
a Lien to Agent, on behalf of itself and Lenders, pursuant to the Collateral
Accounts; provided, however, that any application of the funds therein to the
Obligations by Agent or Lenders shall be subject to the provisions of Section
1.7 and clause (c) of this Annex C.  For the avoidance of doubt and
notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, no Cdn. Credit Party shall constitute or be deemed to constitute a
Guarantor in respect of any Obligations owing by any US Credit Party.
 
(f)           All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.9 and shall be applied (and
allocated) by Agent in accordance with Section 1.10; provided, however, that any
application of the funds therein to the Obligations by Agent or Lenders shall be
subject to the provisions of Section 1.7 and clause (c) of this Annex C.  In no
event shall any amount be so applied unless and until such amount shall have
been credited in immediately available funds to the Collection Account.
 
 
C-2

--------------------------------------------------------------------------------

 
 
(g)           Each Credit Party shall, and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Credit Party (each a “Related Person”) to (i) hold in trust for Agent, for the
benefit of Secured Parties, all checks, cash and other items of payment received
by such Credit Party or any such Related Person on behalf of such Credit Party,
and (ii) within one (1) Business Day after receipt by such Credit Party or any
such Related Person on behalf of such Credit Party of any checks, cash or other
items of payment, deposit the same into a Blocked Account. Each Credit Party on
behalf of itself and each Related Person acknowledges and agrees that all cash,
checks or other items of payment constituting proceeds of Collateral are part of
the Collateral. Except as otherwise provided in this Agreement, all proceeds of
the sale or other disposition of any Collateral, shall be deposited directly
into Blocked Accounts.
 
 
C-3

--------------------------------------------------------------------------------

 


ANNEX D-1 (Section 2.1(a))
to
CREDIT AGREEMENT
 
CLOSING CHECKLIST
 
In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):
 
A.           All Appendices to the Agreement, in form and substance satisfactory
to Agent.
 
B.           Duly executed originals of the Collateral Documents, dated the
Closing Date or such earlier date acceptable to Agent, and all instruments,
documents and agreements executed pursuant thereto.
 
C.           Evidence satisfactory to Agent that the insurance policies required
by Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and additional insured clauses or endorsements, as
reasonably requested by Agent, in favor of Secured Parties.
 
D.           Evidence satisfactory to Agent that Agent (for the benefit of
itself and the other Secured Parties) has a valid and perfected first priority
security interest in the Collateral (subject to Permitted Encumbrances and Prior
Claims), and that such security interest is the only security interest in the
Collateral (subject to Permitted Encumbrances and Prior Claims), including (i)
such documents duly executed by each Credit Party (including financing
statements and/or financing change statements under the PPSA or the Code and
other notice filings and applicable documents under the laws of any jurisdiction
with respect to the perfection and publication of Liens) as Agent may reasonably
request in order to perfect and publish its security interests in the
Collateral, and (ii) copies of search reports listing all effective financing
statements and other applicable notice of lien filings that name any Credit
Party as debtor, together with certificates of the applicable Governmental
Authority constituting evidence thereof, none of which shall cover the
Collateral, except for those relating to Permitted Encumbrances.
 
E.           Duly executed originals of initial Borrowing Base Certificates from
Cdn. Borrower and the US Borrowers, dated as of March 27, 2015, reflecting
information concerning Eligible Accounts and Eligible Vessels of Cdn. Borrower
and the US Borrowers as of March 27, 2015, but giving effect on a pro forma
basis to any pay downs of existing loans occurring on the Closing Date.
 
F.           A satisfactory appraisal of the Vessels and all environmental
reports as may be required by Agent, which environmental reports shall be
reasonably satisfactory to Agent.
 
G.           For each Credit Party, such Person’s (a) constating documents and
all amendments thereto (including any shareholders agreements), and (b) (i) good
standing certificate (or applicable equivalent thereof) from the applicable
Governmental Authority of such Person’s jurisdiction of incorporation or
organization set forth in Disclosure Schedule (3.1), and (ii) certificate of
qualification (or applicable equivalent thereof) from the applicable
Governmental Authority of each jurisdiction where such Person’s ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect, each dated (in the case of this clause (b)) a
recent date prior to the Closing Date and certified by the applicable authorized
Governmental Authority.
 
 
D-1

--------------------------------------------------------------------------------

 
 
H.           For each Credit Party, (a) such Person’s bylaws, together with all
amendments thereto and (b) resolutions of such Person’s Board of Directors and
shareholders (where necessary), approving and authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and the transactions to be consummated in connection therewith, each certified
as of the Closing Date by such Person’s corporate secretary or an assistant
secretary as being in full force and effect without any modification or
amendment and also approving, in the case of Credit Parties whose shares are
pledged, the pledge of such Credit Party’s shares by way of security to the
Agent pursuant to the Pledge Agreements, and the transfer of such shares
pursuant to such Pledge Agreements.
 
I.           For each Credit Party, signature and incumbency certificates of the
officers of each such Person executing any of the Loan Documents, certified as
of the Closing Date by such Person’s corporate secretary or an assistant
secretary as being true, accurate, correct and complete.
 
J.           Duly executed originals of opinions of Brown Rudnick LLP, H.
Clayton Cook, Jr., Attorney and Counselor at Law, and Norton Rose Fulbright
Canada LLP, counsel for the Credit Parties, together with any local counsel
opinions reasonably requested by Agent, each in form and substance reasonably
satisfactory to Agent and its counsel, dated the Closing Date.
 
K.           Agent shall have received duly executed originals of a certificate
of an officer of Rand, dated the Closing Date, stating that, since September 30,
2014, (a) no event or condition has occurred or is existing which could
reasonably be expected to have a Material Adverse Effect; (b) no Litigation has
been commenced which, if successful, could reasonably be expected to have a
Material Adverse Effect or could challenge any of the transactions contemplated
by the Agreement and the other Loan Documents; (c) after giving effect to the
transactions contemplated by the Credit Agreement, each Borrower individually,
and the Credit Parties, taken as a whole, will be Solvent; and (d) there has
been no material increase in liabilities, liquidated or contingent, and no
material decrease in assets of the Borrowers or any of their Subsidiaries,
except for seasonal reductions in the amounts of accounts receivable outstanding
and the Advances being extended hereunder on the Closing Date.
 
L.           Agent, on behalf of Lenders, shall have received all requested
landlord agreements, mortgagee agreements and bailee letters in form and
substance satisfactory to Agent, in each case as required pursuant to Section
5.9.
 
M.           Agent shall have received confirmation of projected dry-dock and
winter work expenses and schedule which shall be in form and substance
reasonably satisfactory to Agent.
 
N.           Agent shall have received the Financial Statements, Projections and
other materials set forth in Section 3.4, in each case in form and substance
reasonably satisfactory to Agent and Agent shall be satisfied, in its sole
discretion, with all of the foregoing. Agent shall have further received a
certificate of the Chief Executive Officer and/or the Chief Financial Officer of
Rand, based on such Projections, to the effect that the Projections are based
upon estimates and assumptions stated therein, all of which Rand believes to be
reasonable and fair in light of current conditions and current facts known to
Rand and, as of the Closing Date, reflect Rand’s good faith and reasonable
estimates of its future financial performance and of the other information
projected therein for the period set forth therein.
 
 
D-2

--------------------------------------------------------------------------------

 
 
O.           This Agreement shall have been executed and delivered by all
parties hereto.
 
P.           The Agent shall have received a source and use of funds statement.
 
Q.           Each Credit Party shall be in compliance in all material respects
with all Material Contracts.
 
R.           Copies of all documented Material Contracts of the Credit Parties,
certified by the Credit Parties to be true copies, shall have been delivered to
the Agent.
 
S.           There shall not exist or have occurred a Material Adverse Effect.
 
T.           The Borrowers shall have received all necessary or required
consents from Governmental Authorities and third parties in respect to
completion of the transactions contemplated herein.
 
U.           Receipt by the Agent of an updated quarterly Operating Plan
(including budgeted Capital Expenditures) (which shall also be broken down for
each of the Borrowers) for the Fiscal Year ending March 31, 2016, which shall be
reasonably satisfactory to the Agent.
 
V.           Duly executed originals of the Revolving Notes and the Swing Line
Notes for each applicable Lender, dated the Closing Date.
 
W.           Such other certificates, documents and agreements respecting any
Credit Party as Agent may reasonably request.
 
All documents delivered shall be in full force and effect and in form and
substance satisfactory to the Agent.
 
 
D-3

--------------------------------------------------------------------------------

 
 
ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
The Credit Parties shall deliver, or cause to be delivered to Agent or to Agent
and Lenders, as indicated, the following:
 
(a)           Monthly Financials. To Agent and Lenders, (x) within thirty-five
(35) days after the end of each Fiscal Month that is not the last Fiscal Month
in any Fiscal Quarter and (y) within forty-five (45) days after the end of each
Fiscal Month that is the last month in any Fiscal Quarter, financial information
regarding Parent and its Subsidiaries, certified by the Chief Financial Officer
of Parent, consisting of consolidated and consolidating (i) unaudited balance
sheets as of the close of such Fiscal Month and the related statements of income
and cash flows for that portion of the Fiscal Year ending as of the close of
such Fiscal Month; (ii) unaudited statements of income and cash flows for such
Fiscal Month, setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments); and (iii) a summary of the outstanding balance
of all Permitted Intercompany Debt as of the last day of that Fiscal Month;
provided, that such financial information shall be delivered within sixty (60)
days after the first month in each Fiscal Year. Such financial information shall
be accompanied by the certification of the Chief Financial Officer of Parent
that (i) such financial information presents fairly in accordance with GAAP
(subject to normal year-end adjustments and the absence of footnotes) the
financial position and results of operations of Parent and its Subsidiaries, on
an unconsolidated and combined basis, in each case as at the end of such Fiscal
Month and for that portion of the Fiscal Year then ended and (ii) any other
information presented is true, correct and complete in all material respects and
that there was no Default or Event of Default in existence as of such time or,
if a Default or Event of Default shall have occurred and be continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default. In addition, Parent shall deliver to Agent and Lenders, (x)
within thirty-five (35) days after the end of each Fiscal Month that is not the
last Fiscal Month in any Fiscal Quarter and (y) within forty-five (45) days
after the end of each Fiscal Month that is the last month in any Fiscal Quarter,
a management discussion and analysis that includes a comparison to budget for
that Fiscal Month and a comparison of performance for that Fiscal Month to the
corresponding period in the prior year.
 
(b)           Quarterly Financials. To Agent and Lenders, within forty-five (45)
days after the end of each Fiscal Quarter (including, without limitation, the
last Fiscal Quarter in any Fiscal Year), consolidated and consolidating
financial information for Parent and its Subsidiaries, certified by the Chief
Financial Officer of Parent, including (i) unaudited balance sheets as of the
close of such Fiscal Quarter and the related statements of income and cash flow
for that portion of the Fiscal Year ending as of the close of such Fiscal
Quarter and (ii) unaudited statements of income and cash flows for such Fiscal
Quarter, in each case setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments and the absence of footnotes). Such financial
information shall be accompanied by (A) a statement in reasonable detail (each,
a “Compliance Certificate”) showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis and (B) the certification of the Chief Financial Officer of Parent that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position, results of operations
and statements of cash flows of Parent and its Subsidiaries, as at the end of
such Fiscal Quarter and for that portion of the Fiscal Year then ended, (ii) any
other information presented is true, correct and complete in all material
respects, (iii) all current and special payments required to have been made
pursuant to applicable law in respect of Canadian Pension Plans and all ERISA
Plans have been made and (iv) that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default. In addition, Parent shall deliver to Agent and
Lenders, within forty-five (45) days after the end of each Fiscal Quarter
(including, without limitation, the last Fiscal Quarter of any Fiscal Year), a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.
 
 
E-1

--------------------------------------------------------------------------------

 
 
(c)           Operating Plan. To Agent and Lenders, as soon as available, but
not later than thirty (30) days after the end of each Fiscal Year, an annual
combined operating plan (the “Operating Plan”) for Parent and its Subsidiaries,
approved by the Board of Directors of Parent, for the following Fiscal Year,
which (i) includes a statement of all of the material assumptions on which such
plan is based, (ii) includes projected monthly income statement, balance sheets
and source and use of funds for the following year and (iii) Borrowing
Availability projections, all prepared on the same basis and in similar detail
as that on which operating results are reported (and in the case of cash flow
projections, representing management’s good faith estimates of future financial
performance based on historical performance), and including plans for personnel,
Capital Expenditures and facilities.
 
(d)           Annual Audited Financials. To Agent and Lenders, within ninety
(90) days after the end of each Fiscal Year, audited consolidated Financial
Statements for Rand and the unaudited management prepared Financial Statements
of Parent and its Subsidiaries on a consolidating basis, consisting of balance
sheets and statements of income and retained earnings and cash flows, setting
forth in comparative form in each case the figures for the previous Fiscal Year,
which Financial Statements shall be prepared in accordance with GAAP; provided,
that if Rand acquires any operating entity that is not a Subsidiary of Parent,
then the audited Financial Statements shall be delivered with respect to Parent
and its Subsidiaries. The consolidated Financial Statements shall be certified
annually without qualification, by an independent accounting firm of national
standing or otherwise acceptable to Agent. Such Financial Statements shall be
accompanied by (i) a statement prepared in reasonable detail showing the
calculations used in determining compliance with each of the Financial
Covenants, (ii) a report from such accounting firm to the effect that, in
connection with their audit examination, nothing has come to their attention to
cause them to believe that an Event of Default has occurred with respect to the
Financial Covenants (or specifying those Events of Default that they became
aware of), it being understood that such audit examination extended only to
accounting matters and that no special investigation was made with respect to
the existence of Events of Default, (iii) the annual letters to such accountants
in connection with their audit examination detailing contingent liabilities and
material Litigation matters, and (iv) the certification of the Chief Executive
Officer or Chief Financial Officer of Parent that all such Financial Statements
present fairly in accordance with GAAP the financial position, results of
operations and statements of cash flows of Parent and its Subsidiaries, as at
the end of such Fiscal Year and for the period then ended, and that there was no
Event of Default in existence as of such time or, if an Event of Default has
occurred and is continuing, describing the nature thereof and all efforts
undertaken to cure such Event of Default.
 
 
E-2

--------------------------------------------------------------------------------

 
 
(e)           Management Letters. To Agent and Lenders, within five (5) Business
Days after receipt thereof by any Credit Party, copies of all management
letters, exception reports or similar letters or reports received by such Credit
Party from its independent chartered accountants.
 
(f)           Default Notices. To Agent and Lenders, as soon as practicable, and
in any event within five (5) Business Days after an executive officer of a
Borrower has actual knowledge of the existence of any Default, Event of Default
or other event which has had a Material Adverse Effect, telephonic or telecopied
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
 
(g)           Securities Filings and Press Releases. To Agent and Lenders,
promptly upon their becoming available, copies of: (i) all Financial Statements,
reports, notices and proxy statements made publicly available by any Credit
Party to its security holders; (ii) all regular and periodic reports and all
prospectuses and registration statements, if any, filed by any Credit Party with
any securities exchange or securities commission or any governmental or private
regulatory authority; and (iii) all press releases and other statements made
available by any Credit Party to the public concerning material changes or
developments in the business of any such Person.
 
(h)           Subordinated Indebtedness, Second Lien Debt and Equity Notices. To
Agent, as soon as practicable, copies of all material written notices given or
received by any Credit Party with respect to any subordinated Indebtedness,
Second Lien Debt or Stock of such Person, and, within two (2) Business Days
after any Credit Party obtains knowledge of any matured or unmatured event of
default with respect to any subordinated Indebtedness or Second Lien Debt,
notice of such event of default.
 
(i)           Supplemental Schedules. To Agent, supplemental disclosures, if
any, required by Section 5.6.
 
(j)           Litigation. To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of US$500,000, (ii) seeks injunctive relief, (iii)
is asserted or instituted against any Canadian Pension Plan or ERISA Plan, its
fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Canadian Pension Plan or ERISA Plan (other than claims for
benefits in the ordinary course), (iv) alleges criminal misconduct by any Credit
Party, or (v) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Liabilities.
 
(k)           Insurance Notices. To Agent, (i) disclosure of losses or
casualties required by Section 5.4; (ii) notify Agent promptly if Marsh Canada
Ltd. (“Broker”) ceases to be the Broker for the insurance required by Section
5.4 or in the event of any changes to the insurance which would cause the
insurance to not comply with Section 5.4; (iii) notify Agent promptly and
forward all notices received from the Broker, or any insurance carrier,
regarding change in insurance, renewal or non-renewal of insurance, or
termination of insurance; (iv) notify Agent, within thirty (30) days of renewal
of each insurance required under Section 5.4, of the status of renewal and
within fifteen (15) days notify Agent of confirmation of renewal or status of
negotiation for renewal; (v) provide on a monthly basis a written report
confirming the status of each policy of insurance required under Section 5.4,
and confirming that premium payments have been made with evidence of such
payments, until such time as the Broker provides a letter of undertaking without
a waiver or limitation of liability for negligent failure to perform Broker
undertakings.
 
 
E-3

--------------------------------------------------------------------------------

 
 
(l)           Environmental Notices. To Agent in writing, promptly upon (i) the
receipt by any Credit Party of any notice of violation of or potential liability
or similar notice under any Environmental Law, (ii) learning of or receipt by
any Credit Party of any notice of (A) unpermitted Releases, (B) the existence of
any condition that could reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, could reasonably be expected to result in Material Environmental
Liabilities, (iii) the receipt by any Credit Party of notification that any
property of any Credit Party is subject to any Lien in favor of any Governmental
Authority securing, in whole or in part, Environmental Liabilities and (iv)
learning of or receipt by any Credit Party of any notice of any proposed
acquisition or lease of Real Estate, if such acquisition or lease could have a
reasonable likelihood of resulting in Material Environmental Liabilities.
 
(m)           Lease Default Notices. To Agent, (i) within two (2) Business Days
after receipt thereof, copies of any and all default notices received under or
with respect to any leased location or public warehouse where Collateral is
located, and (ii) such other notices or documents as Agent may reasonably
request.
 
(n)           Lease Amendments. To Agent, within two (2) Business Days after
receipt thereof, copies of all material amendments to real estate leases.
 
(o)           Hedging Agreements. To Agent, within two (2) Business Days after
entering into such agreement or amendment, copies of all interest rate,
commodity or currency hedging agreements or amendments thereto.
 
(p)           Material Contracts. To Agent, (i) within fifteen (15) Business
Days after entering into any new Material Contract or any amendment,
restatement, extension or renewal of an existing Material Contract, an executed
copy of such Material Contract and (ii) within thirty (30) days after entering
into any new Material Contract or any amendment, restatement, extension or
renewal of an existing Material Contract, if requested by Agent, a specific
assignment to Agent constituting a first-priority Lien (subject only to
Permitted Encumbrances) of the rights, entitlements and benefits of any Credit
Party under such Material Contract and/or the earnings of any Credit Party in
respect thereof, duly acknowledged by each counter-party thereto, in form and
substance reasonably satisfactory to Agent.
 
 
E-4

--------------------------------------------------------------------------------

 
 
(q)           Capital Expenditures Reporting Plan. To Agent and Lenders, on
December 31 of each Fiscal Year and with updated reports due on the fifteenth
day and the final day of each Fiscal Month through and including April 15 of
such Fiscal Year, a capital expenditures, dry-dock and winter work reporting
plan (the “Capital Expenditures Reporting Plan”) for Parent and its
Subsidiaries, which shall be in form and substance reasonably satisfactory to
Agent and in the form of Schedule I to this Annex E.
 
(r)           Manitoulin. To Agent and Lenders, concurrently with the delivery
of financials specified in clauses (a), (b) or (d) above, a project report and
management discussion and analysis report as to the Manitoulin, in form and
substance satisfactory to Agent; provided, however, that the items required to
be delivered pursuant to this subsection (r) shall not be required to be
delivered at any time from and after the date that the Conversion is completed
and the Manitoulin first arrives in Montreal, Canada.
 
(s)           Other Documents. To Agent and Lenders, such other financial and
other information respecting any Credit Party’s business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.
 
Any materials delivered to the Agent pursuant to the foregoing provisions and
not otherwise delivered to the Lenders shall be made available to any Lender by
the Agent promptly following its request therefor.
 
 
E-5

--------------------------------------------------------------------------------

 
 
Schedule I


Form of Capital Expenditures Reporting Plan


See Attached
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
Parent shall deliver or cause to be delivered the following:
 
(a)           With each revolving borrowing request, a Notice of Revolving
Credit Advance with respect to Cdn. Borrower and the US Borrowers, accompanied
by such supporting detail and accommodation as shall be requested by the Agent
in its reasonable discretion.
 
(b)           To Agent, no later than thirty-five (35) days after each month end
and upon its reasonable request, each of the following reports, each of which
shall be prepared by the applicable Borrower as of the last day of the relevant
month or the date two (2) days prior to the date of any such request:
 
(i)           a Borrowing Base Certificate with respect to Cdn. Borrower and the
US Borrowers, accompanied by such supporting detail and documentation as shall
be requested by Agent in its reasonable discretion;
 
(ii)           a report showing (A) the Net Book Value of each Eligible Vessel,
plus (B) the Net Book Value of each purchased Eligible Vessel during the
preceding calendar month or week, as applicable, plus (C) the amount of Capital
Expenditures made in respect of each Eligible Vessel during the preceding
calendar month, minus (D) the Net Book Value of each Eligible Vessel sold during
the preceding calendar month or week, as applicable, minus (E) without
duplication, depreciation of each Eligible Vessel during the preceding calendar
month or week, as applicable, in each case together with a reconciliation to the
corresponding Borrowing Base Certificate and to the Borrowers’ respective
general ledgers;
 
(iii)           with respect to each Borrower, a monthly trial balance showing
Accounts outstanding aged from invoice date as follows: 1 to 30 days past due,
31 to 60 days past due, 61 to 90 days past due and 91 days or more past due,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion; and
 
(iv)           with respect to each Borrower, a monthly trial balance showing
payables outstanding aged from invoice date as follows: 1 to 30 days past due,
31 to 60 days past due, 61 to 90 days past due and 91 days or more past due,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion.
 
Notwithstanding anything to the contrary contained in this clause (b), each of
the foregoing shall be delivered or caused to be delivered to Agent at least
weekly upon the occurrence and during the continuance of a Trigger Period.
 
 
F-1

--------------------------------------------------------------------------------

 
 
(c)           To Agent, at the time of delivery of each of the monthly Financial
Statements delivered pursuant to Annex E (or as otherwise requested by Agent in
its reasonable discretion):
 
(i)           a reconciliation of the most recent Borrowing Base and general
ledger of Cdn. Borrower and the US Borrowers to their respective general ledger
and monthly Financial Statements delivered pursuant to such Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
 
(ii)           an aging of accounts payable and a reconciliation of that
accounts payable aging to each Borrower’s general ledger and monthly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
 
(iii)           an aging of accounts receivable and a reconciliation of that
accounts receivable aging to each Borrower’s general ledger and monthly
Financial Statements delivered pursuant to Annex E, in each case accompanied by
such supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;
 
(iv)           a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by Agent to each Borrower’s general
ledger and monthly Financial Statements delivered pursuant to Annex E, in each
case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;
 
(d)           To Agent, at the time of delivery of each of the quarterly
Financial Statements delivered pursuant to Annex E, (i) a list of government
contracts of the Borrowers subject to any of the requirements or procedures
applicable to assignments of accounts under the Financial Administration Act
(Canada), as amended, the Federal Assignment of Claims Act of 1940 (31 U.S.C.
Section 3727), as amended, or any similar provincial, local or foreign law; and
(ii) a list of any applications for the registration of any Intellectual
Property with the Canadian or US Industrial Design Office, Canadian or US Patent
and Trademark Office, Canadian or US Intellectual Property Office, Canadian or
US Copyright Office or any similar office or agency in which a Borrower has
filed during the prior Fiscal Month; and a statement as to the amount of each
Account owed by such Account Debtor that is insured by a credit insurance
provider, and if so insured, the name of such insurance provider;
 
(e)           Prior to the occurrence and continuance of a Trigger Period or
Event of Default, the Agent shall be entitled, at the expense of the Borrowers,
to cause two (2) appraisals of the Vessels and other Collateral to be conducted
per calendar year; provided that in each calendar year not more than one full
appraisal and one desktop appraisal shall be conducted at the expense of the
Borrowers. Each appraisal shall determine the Orderly Liquidation Value and Fair
Market Value (and any other valuation as may be required by the Agent) of the
Vessels and other Collateral, which valuations shall remain in effect for the
period from the date on which such appraisal is accepted by the Agent until the
date on which the Agent accepts the next such appraisal. Following the
occurrence and during the continuance of any Trigger Period (other than a
Trigger Period arising as a result of the occurrence of an Event of Default),
the Borrowers shall be responsible for the cost of one (1) additional full
appraisal or desktop appraisal as required by Agent in its sole discretion.
Following the occurrence and during the continuance of an Event of Default or a
Trigger Period arising as a result of the occurrence of an Event of Default, and
during the continuance thereof, the Borrowers shall be responsible for the cost
of all such appraisals and there shall be no limit on the number or frequency of
full appraisals or desktop appraisals that may be conducted at the request of
the Agent in its sole discretion; and
 
 
F-2

--------------------------------------------------------------------------------

 
 
(f)           Such other reports, statements and reconciliations with respect to
the Borrowing Base or Collateral or Obligations of any or all Credit Parties as
Agent shall from time to time request in its reasonable discretion.
 


Any materials delivered to the Agent pursuant to the foregoing provisions and
not otherwise delivered to the Lenders shall be made available to any Lender by
the Agent promptly following its request therefor.
 
 
F-3

--------------------------------------------------------------------------------

 
 
ANNEX G (Section 6.11)
to
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
The Credit Parties shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a)           Minimum Fixed Charge Coverage Ratio. Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending in the periods set
forth below, a Fixed Charge Coverage Ratio for the 12-month period (or other
applicable period) then ended of not less than the following:
 
Period
Ratio
   
March 31, 2015
1.00: 1.00
   
June 30, 2015
1.05: 1.00
   
September 30, 2015
1.10: 1.00
   
December 31, 2015
1.10: 1.00
   
March 31, 2016
1.10: 1.00
   
June 30, 2016
1.10: 1.00
   
September 30, 2016
1.10: 1.00
   
December 31, 2016
1.10: 1.00
   
March 31, 2017 and thereafter
1.15: 1.00

 
(b)           Maximum Senior Funded Debt to EBITDA Ratio. Rand shall have on a
consolidated basis, at the end of each Fiscal Quarter ending on the dates set
forth below, a Senior Funded Debt to EBITDA Ratio as of the last day of such
Fiscal Quarter and for the 12 month period then ended of less than the
following:
 
Fiscal Quarter End Dates
Ratio
   
March 31, 2015
4.25: 1.00
   
June 30, 2015
4.50: 1.00
   
September 30, 2015
4.00: 1.00
   
December 31, 2015
3.50: 1.00
   
March 31, 2016
3.50: 1.00
   
June 30, 2016
3.75: 1.00
   
September 30, 2016
3.50: 1.00
   
December 31, 2016
3.50: 1.00
   
March 31, 2017
3.25: 1.00
   
June 30, 2017
3.25: 1.00
   
September 30, 2017
3.25: 1.00
   
December 31, 2017
3.25: 1.00
   
March 31, 2018
3.25: 1.00
   
June 30, 2018 and thereafter
3.00: 1.00

 
 
G-1

--------------------------------------------------------------------------------

 
 
Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If any “Accounting Changes” (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then the Borrowers and Agent agree to enter into negotiations in order to amend
such provisions of the Agreement so as to equitably reflect such Accounting
Changes with the desired result that the criteria for evaluating Rand and its
Subsidiaries’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made; provided, that the
agreement of Requisite Lenders to any required amendments of such provisions
shall be sufficient to bind all Lenders. “Accounting Changes” means (i) changes
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board (or
successor thereto or any comparable body or agency with similar functions), (ii)
changes in accounting principles concurred in by Rand’s independent chartered
accountants; and (iii) the reversal of any reserves established as a result of
purchase accounting adjustments. All such adjustments resulting from
expenditures made subsequent to the Closing Date (including capitalization of
costs and expenses or payment of pre-Closing Date liabilities) shall be treated
as expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period. If Agent, Borrowers and Requisite Lenders
agree upon the required amendments (and all other Credit Parties shall be deemed
to agree to such amendments so agreed to by Borrowers), then after appropriate
amendments have been executed and the underlying Accounting Change with respect
thereto has been implemented, any reference to GAAP contained in the Agreement
or in any other Loan Document shall, only to the extent of such Accounting
Change, refer to GAAP, consistently applied after giving effect to the
implementation of such Accounting Change. If Agent, Borrowers and Requisite
Lenders cannot agree upon the required amendments within thirty (30) days
following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with the Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change. Notwithstanding any other provision contained herein, (i) all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Article VI and this
Annex G shall be made, without giving effect to (A) any election under
Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Credit Party or any Subsidiary of any Credit Party at “fair
value”; (B) Accounting Standards Codification Topic 840, Leases, by the Exposure
Draft issued by the FASB and IASB on August 17, 2010 (and related updates and
changes to the Exposure Draft) or any successor proposal or (C) Accounting
Standards Codification Topic 842, Leases, by the Exposure Draft issued by the
FASB and IASB on May 16, 2013 (and related updates and changes to the Exposure
Draft) or any successor proposal, (ii) any obligations of a Person under a lease
(whether now existing or entered into in the future) that is not (or would not
be) a capitalized lease obligation under GAAP as in effect on the Closing Date,
shall not be treated as a capitalized lease obligation solely as a result of the
adoption of changes in GAAP outlined by the Financial Accounting Standards Board
in its press release dated March 19, 2009, and (iii) the determination of
whether any revenue from contracts with customers is to be treated as revenue
for purposes of GAAP shall be made without giving effect to any change in
accounting for revenue from customers pursuant to GAAP, including, without
limitation, resulting from the implementation of proposed changes to or by
Accounting Standards Codification Topic 606, Revenue from Contracts with
Customers, by the Exposure Draft issued by the FASB and IASB on June 24, 2010
(and related updates and changes to the Exposure Draft) or any successor
proposal. For purposes of Section 8.1, a breach of a Financial Covenant
contained in this Annex G shall be deemed to have occurred as of any date of
determination by Agent or as of the last day of any specified measurement
period, regardless of when the Financial Statements reflecting such breach are
delivered to Agent.
 
 
G-2

--------------------------------------------------------------------------------

 
 
For the purposes of calculating the Financial Covenants, conversions from US
Dollars to Canadian Dollars or from Canadian Dollars to US Dollars, as
applicable, shall be done using the overnight spot rate; provided that with
respect to Interest Expense, EBITDA, Capital Expenditures, preferred dividend
payments, principal amortization and average revolver balance, such conversions
shall be determined using the monthly average exchange rates in accordance with
GAAP.
 
For the purposes of calculating Financial Covenants, the payment and performance
obligations of any Credit Party under the Fuel Fixed Forward Price Agreement
shall be excluded from Indebtedness, “debt” or any other similar determination.
 
 
G-3

--------------------------------------------------------------------------------

 
 
ANNEX J
 
Collateral
 
On the Closing Date, as continuing collateral security for the payment and
satisfaction of all Obligations of the Borrowers to the Agents and the Lenders,
each Borrower and Guarantor shall deliver or cause to be delivered to the Agent
for itself and on behalf of the Lenders the following items of Collateral, all
of which shall be in form and substance satisfactory to the Agent:
 
 
(a)
a general security agreement from each Borrower and each Guarantor in favor of
Agent constituting a first-priority Lien (subject only to Permitted
Encumbrances) on all of the present and future Collateral of such Borrower;

 
 
(b)
a guarantee from each US Borrower, Black Creek Holdings, Parent, Rand and Rand
Finance guaranteeing the due payment and performance to Agent and the Lenders of
all present and future Obligations of the Cdn. Borrower and each other US
Borrower to Agent and the Lenders under the Loan Documents;

 
 
(c)
an assignment by Cdn. Borrower in favor of Agent constituting a first-priority
Lien (subject only to Permitted Encumbrances) in respect of all indebtedness
owing to it by the US Borrowers and all security granted in connection
therewith;

 
 
(d)
a first preferred fleet mortgage with respect to the US Vessels owned by Grand
River, with such mortgage constituting a first-priority Lien (subject only to
Permitted Encumbrances) on each of the US Vessels being so mortgaged;

 
 
(e)
a first preferred fleet mortgage with respect to the US Vessels owned by Black
Creek, with such mortgage constituting a first-priority Lien (subject only to
Permitted Encumbrances) on each of the US Vessels being so mortgaged;

 
 
(f)
each of the Cuyahoga Mortgage, the Saginaw Mortgage, the Mississagi Mortgage,
the Ojibway Mortgage, the Kaministiqua Mortgage, the Michipicoten Mortgage, the
Pierson Mortgage, the Manitoba Mortgage, the Tecumseh Mortgage and the
Manitoulin Mortgage, with each such mortgage constituting in accordance with the
Intercreditor Agreement a first-priority Lien (subject only to Permitted
Encumbrances) on each of the Cdn. Vessels being so mortgaged;

 
 
(g)
a securities pledge agreement from each of Rand, Parent, Black Creek Holdings,
each Borrower and each other Guarantor in favor of Agent constituting a
first-priority Lien on all the shares of its present and future Subsidiaries;
provided, however, that with respect to any Subsidiary of a US Borrower that is
a “controlled foreign corporation” (as defined in Section 957 of the Revenue
Code), not more than sixty-five (65%) of the fully diluted issued and
outstanding voting stock of such Subsidiary shall be pledged to secure the
Obligations of such US Borrower;

 
 
J-11

--------------------------------------------------------------------------------

 
 
 
(h)
the Conversion Contract Assignment and a specific assignment to Agent
constituting a first-priority Lien (subject only to Permitted Encumbrances) of
the rights, entitlements and benefits of any Credit Party under any other
Material Contract and/or the earnings of any Credit Party in respect thereof,
duly acknowledged by each counter-party thereto;

 
 
(i)
deposit control agreements delivered by each Credit Party that maintains bank
accounts in the United States and Canada;

 
 
(j)
an assignment by the Credit Parties of all proceeds under their insurance
policies as required hereunder in favor of Agent; and

 
 
(k)
an Assignment of Earnings and Charters and an Assignment of Insurance from each
of the Credit Parties that operates vessels.

 
 
J-12

--------------------------------------------------------------------------------

 
 
ANNEX K (Section 5.4)
to
CREDIT AGREEMENT
 
Insurance
 
1.
Non-Marine Insurance. Maintain insurance with reputable insurance companies or
associations reasonably acceptable to the Agent in such amounts and covering
such risks as are usually carried by corporations with established reputations
engaged in similar businesses and owning similar properties in the same general
areas in which it operates including, without limitation, environmental
insurance and directors and officers liability insurance, and as the Agent may
reasonably require, such insurance policies shall name the Agent for and on
behalf of the Lenders as an additional named insured in respect of all third
party liability insurance and as a loss payee in respect of all other insurance
under a mortgage clause in the standard form which shall contain a requirement
that thirty (30) days prior written notice of the proposed cancellation thereof
and ten (10) days prior written notice of any material amendment thereto be
given to the Agent by the underwriter of such policy or policies and shall be
assigned to the Agent for the benefit of the Lenders, and the Borrowers shall,
upon request by the Agent, promptly furnish to the Agent evidence of the
maintenance of all such insurance. Subject in all respects to Section 5.4, the
Agent reserves the right at any time, upon review of each Credit Party’s risk
profile, to require additional forms and limits of insurance.

 
2.
Marine. Maintain, at its own cost and expense, carry and maintain at least the
minimum insurance coverage set forth in this Annex K, in addition to such other
risks as the Agent may specify, placed with brokers, insurers and reinsurers of
recognized responsibility, all being satisfactory to the Agent. Such insurance
shall be written on such forms and with terms, conditions, limits and
deductibles acceptable to the Agent. All insurance and/or reinsurance policies
shall be assigned to the Agent for the benefit of the Lenders pursuant to an
Assignment of Insurances in form and substance acceptable to the Agent.

 
 
(a)
The Borrowers shall keep the Vessels insured against:

 
 
(i)
hull and machinery marine risks for named perils;

 
 
(ii)
war risks; and

 
 
(iii)
marine and war protection and indemnity risks and other third party liability
risks (including, but not limited to, spillage, leakage and pollution).

 
 
(b)
The hull and machinery marine risks and war risks insurances described in
Section 2(a)(i) and 2(a)(ii) of this Annex K, shall be written on a form
acceptable to the Agent and shall be effected in United States Dollars for US
Vessels and Canadian Dollars for Cdn. Vessels in amounts not less than the
greater of (X) the then current Fair Market Value of the Vessels (based upon the
most recent appraisal received by the Agent) at the time of loss and (Y) the
amount of the Obligations, plus the amount of the Second Lien Debt. Such
deductibles hereunder shall not be greater than US$800,000 for US Vessels or
Cdn.$800,000 for Cdn. Vessels.

 
 
K-1

--------------------------------------------------------------------------------

 
 
 
(c)
The protection and indemnity insurance described in Section 2(a)(iii) of this
Annex K shall be effected in United States Dollars in the full amount available
(including but not limited to, spillage, leakage and pollution to the maximum
amount available but in no case less than US$1,000,000,000) from a protection
and indemnity club that is a member of the International Group Association (an
“IGA Club”).

 
 
(d)
Each of the policies of insurance described in Sections 2(a)(i) and (ii) of this
Annex K covering hull and machinery marine risks and war risks shall:

 
 
(i)
name the Agent, for itself and the benefit of the Lenders, as additional insured
and the Agent as loss payee in the case of the Vessels and provide that all
losses will be paid in accordance with the terms of the loss payable clause
endorsed onto the policies;

 
 
(ii)
if customarily allowed, provide that if such insurance is cancelled, or if any
substantial change is made in the coverage which adversely affects the interests
of the Agent or the Lenders, or if such insurance is allowed to lapse for
non-payment of premium, such cancellation, change or lapse shall not be
effective against the Agent and the Lenders for thirty (30) days (except seven
(7) days in the case of war risks and allied perils insurance and ten (10) days
in the case of non-payment of premium) after receipt by the Agent of written
notice from the insurers of such cancellation, change or lapse;

 
 
(iii)
provide that all payments by or on the behalf of the insurers to the Agent shall
be made without set-off, counterclaim, deduction or condition whatsoever;

 
 
(iv)
provide that such insurance is primary without right of contribution from any
other insurance which may be available to Agent and the Lenders;

 
 
(v)
provide that the insurer’s rights of subrogation against the Agent and the
Lenders, shall be waived;

 
 
(vi)
provide that the Agent shall have the right but not the obligation to pay
premiums but shall have no responsibility for premiums, commissions, calls,
assessments or advancements;

 
 
(vii)
provide that the Agent may make proof of loss and claim if a Borrower refuses;
and

 
 
(viii)
provide a notice of assignment as shall be acceptable to the Agent (“Notice of
Assignment”).

 
 
K-2

--------------------------------------------------------------------------------

 
 
 
(e)
For marine and war protection and indemnity associations in which the Vessels
are entered, the Borrowers shall ensure that the Agent is provided with (i) a
certificate of entry for each of the Vessels noting the interests of the Agent
and the Lenders (“Certificates of Entry”) and (ii) a letter of undertaking, in
such form as may from time to time be required by the Agent (“Letter of
Undertaking”), giving efficacy to the assignment(s) of insurance and/or
reinsurance policies in favor of the Agent, which shall include a loss payable
clause in such form and substance as may from time to time be required by the
Agent (“Loss Payable Clause”). (The parties to this Agreement note that the
provisions of such letter of undertaking as respects war protection and
indemnity may not be available for issue depending on the manner of the war
protection and indemnity placement sought by the Agent.)

 
 
(f)
The Borrowers shall be responsible for and be required to pay punctually all
premiums, calls, contributions or other sums payable in respect of the
insurances and to produce all relevant receipts when required by the Agent.

 
 
(g)
The Borrowers shall arrange for the execution of such guarantees as may from
time to time be required by a protection and indemnity or war risks association.

 
 
(h)
On the Closing Date, and at each policy renewal but not less than annually, the
Borrowers shall provide to the Agent (i) hull and machinery and war risks
certificates of insurance/cover notes (“Cover Notes”) as issued by the
Borrowers’ insurance brokers, and Certificates of Entry as issued by an IGA Club
and (ii) a broker’s letter of undertaking in the form described in Section 2(i)
below. Such Cover Notes shall identify the underwriters and their percentages,
the type of insurance, the limits, deductibles, and term thereof, and shall
specifically list the special provisions delineated for such insurance in
Section 2(d) of this Annex K. The Loss Payable Clause and Notice of Assignment
shall also be made part of the Cover Notes. Such Certificates of Entry and
Letter of Undertaking shall be as described in Section 2(e) of this Annex K.

 
 
(i)
The Borrowers’ hull and machinery and war risks broker’s Letters of Undertaking
shall include undertakings by the brokers that:

 
 
(i)
they will hold the instruments of insurance when issued, and any extensions,
renewals or replacements of such instruments together with any subsequent
instruments of insurance substituted with the Agent’s consent, and the benefit
of the insurances, to the order of the Agent’s;

 
 
(ii)
should the approved brokers be authorized to collect claims from the insurers,
to pay such amounts to the Agent as sole loss payee as arranged in the Loss
Payable Clause;

 
 
(iii)
they will advise the Agent immediately of any cancellation or any material
changes which may be made to the terms of the insurances by the insurers
(including any endorsements), and notify the Agent not less than 30 days prior
to the expiration of the insurance; in the event of their not having received
notice of renewal instructions from the Borrowers or, in the event of their
receiving instructions to renew, they will advise the Agent promptly of the
details and deliver to the Agent a status report on the renewal negotiations
within 10 days of expiry of the then applicable insurance, it being understood
and agreed that the operation of any automatic policy conditions dealing with
termination or cancellation shall override any undertakings given by the
brokers;

 
 
K-3

--------------------------------------------------------------------------------

 
 
 
(iv)
subject to renewal instructions having been provided to the brokers no later
than seven (7) days prior to the expiry of the previous insurances, they will
produce to the Agent certified copies of renewed certificates of insurance no
later than five (5) Business Days prior to the expiry of the previous
insurances;

 
 
(v)
they will advise the Agent promptly of any default in the payment of any
premium, commission, club call, assessment or advance required (whether for new
insurance or for insurance extending, replacing or renewing existing insurance)
and of any other act, omission or event of which any of such brokers has
knowledge and which in its sole judgment could reasonably be expected to
invalidate or render unenforceable, or cause the cancellation or lapse or
prevent the renewal or extension, in whole or in part of, any insurance;

 
 
(vi)
they provide such evidence as the Agent may reasonably require of the Borrowers’
compliance with their obligations relating to insurance;

 
 
(vii)
subject to their Lien on the policies for premiums due in respect of the Vessels
and their right of cancellation for default in the payment of such premiums,
they undertake (i) to advise the Agent immediately of any demand for overdue
premiums from the insurer(s) and (ii) not to exercise such rights of
cancellation by reason of non-payment of such premiums or other amounts without
giving the Agent fifteen (15) days prior notice in writing, either by letter or
facsimile, and providing the Agent with a reasonable amount of time to pay such
overdue premiums;

 
 
(viii)
they shall state that such insurance is in compliance with the terms of Section
2 of this Annex K and to the best of the applicable broker’s knowledge, is
comparable to that carried by other experienced and responsible companies
engaged in operating vessels similar to the Vessels; and

 
 
(ix)
they will arrange for the Loss Payable Clause and Notice of Assignment to be
endorsed on all the appropriate policies.

 
 
K-4

--------------------------------------------------------------------------------

 
 
 
(j)
The Borrowers shall procure solely for the Agent and Lenders’ own benefit (in
form and substance consistent with the existing agreements Borrowers had in
place for the benefit of their prior Lenders immediately prior to the Closing
Date), mortgagee’s interest insurance and if necessary, mortgagee’s additional
perils - pollution policies, or some such other similar policies, providing for
the indemnification of the Agent and the Lenders for loss under this Agreement
resulting directly or indirectly from loss of or damage to any of the Vessels,
which are covered by any of the Borrower’s insurance policies or protection and
indemnity club entries, but in respect of which there is subsequent non-payment
or reduced payment by the underwriters.

 
3.
The Borrowers and the other Credit Parties shall:

 
 
(a)
not employ the Vessels otherwise than in conformity with any of the insurance
policies;

 
 
(b)
not make any alteration in any terms of the insurance which have not been
approved by the Agent and not make, do, consent or agree to any act or omission
which would or might render any instrument of insurance invalid, void, voidable
or unenforceable;

 
 
(c)
not settle, compromise or abandon any claim under any of the insurances herein
mentioned for compromised or arranged total loss without the prior written
consent of the Agent and shall, at its own cost and expense, have the duty and
responsibility to make all proofs of loss and take all other steps necessary to
collect from underwriters for any loss under the insurances with respect to the
Vessels; and

 
 
(d)
provide that the Vessels will, at all times, be equipped and accredited with any
required trading documentation and/or authorizations, including but not limited
to, valid certification under the International Convention on Civil Liability
for Oil Pollution Damage, valid US Coast Guard Certificate of Financial
Responsibility (or such other State equivalent), vessel classification
certificate, essential to legitimize the entry of the Vessels into the waters of
any jurisdiction as may be necessary.

 
4.
Industry Practice. In the event that there is a material change in the generally
accepted industry practice with regard to the insurance of vessels of a type
similar to the Vessels, or new or increased risks are identified such that the
insurance described in this Agreement is in the opinion of the Agent
insufficient to protect its interests or the interests of the Lenders, the
insurance requirements may be varied by the Agent to include such modifications
or changes as may be reasonably necessary to ensure that the insurance provides
comparable protection to that which it would have provided if the change in
industry practice had not occurred, or to meet such new or increased risk.

 
 
K-5

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(a)(i)
to
CREDIT AGREEMENT
 
FORM OF CDN. NOTICE OF REVOLVING CREDIT ADVANCE (NRCA)
 
Reference is made to that certain Credit Agreement dated as of March 27, 2015,
by and among Lower Lakes Transportation Company, Grand River Navigation Company,
Inc. and Black Creek Shipping Company, Inc. (collectively, “US Borrower”), Lower
Lakes Towing Ltd. (the “Canadian Borrower”), the other Persons named therein as
Credit Parties, Bank of America, N.A., as Agent on behalf of the Secured
Parties, the other Persons party thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”).
Capitalized terms used herein without definition are so used as defined in the
Credit Agreement or in Annex A thereto.
 
The undersigned hereby gives notice, pursuant to Section 1.1(a)(i) of the Credit
Agreement, of a request hereby for a Cdn. Revolving Credit Advance as follows:
 

  Cdn. Borrower’s Name:     LOWER LAKES TOWING LTD.             Principal Amount
of Loan:     [Cdn.$][US$] _______________              Date of Borrowing: 
________________, 20__              Loan Denomination: [Canadian Dollars][US
Dollars]             [Type of Loan (if in Canadian
Dollars):
 
[Canadian Prime Rate Loan] [BA Rate Loan] [Cdn. Swing Line
Advance]]
 
            [Type of Loan (if in US
Dollars):
[Canadian Base Rate Loan] [Canadian LIBOR Loan] [Cdn. Swing Line Advance]]      
      [BA Period (if in Canadian
Dollars):
 
___ Months]
            [LIBOR Period: (if in US
Dollars):    
 
___ Months]
 


 
In accordance with the terms of Section 2.2 of the Credit Agreement, the
undersigned hereby further: (a) represents and warrants that the conditions in
this Section 2.2 have been satisfied and (b) reaffirms the granting and
continuance of Agent’s Liens, on behalf of the Secured Parties, pursuant to the
Collateral Documents.
 
 
1.1(a)(i)-1

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned has caused this Cdn. Notice of Revolving
Credit Advance to be executed and delivered by its duly authorized officer to
Agent as of the date first set forth above.
 

 
LOWER LAKES TOWING LTD.
         
 
By:
        Name:        Title:   

 
 
1.1(a)(i)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(a)(ii)
to
CREDIT AGREEMENT
 
FORM OF REVOLVING NOTE (CDN.$)
 

 
Toronto, Ontario
    Cdn.$_________                [___________], 2015

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Towing Ltd., a Canadian
corporation (“Cdn. Borrower”), HEREBY PROMISES TO PAY to the order of
[____________________] (“Revolving Lender”) at the offices of Bank of America,
N.A., as Agent on behalf of the Secured Parties (“Agent”), at its address at One
Bryant Park, New York, New York 10036, or at such other place as Agent may
designate from time to time in writing, in lawful money of Canada and in
immediately available funds, the amount of Cdn.$____________________________
CANADIAN DOLLARS (Cdn.$____________) or, if less, the aggregate unpaid amount of
all Cdn. Revolving Credit Advances made to the undersigned under the “Credit
Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit Agreement
or in Annex A thereto.
 
This Cdn. Revolving Note is one of the Revolving Notes issued pursuant to that
certain Credit Agreement dated as of March 27, 2015 by and among Cdn. Borrower,
Lower Lakes Transportation Company, Black Creek Shipping Company, Inc. and Grand
River Navigation Company, Inc., the other Persons named therein as Credit
Parties, Agent, the other Persons signatory thereto from time to time as Lenders
(including all annexes, exhibits and schedules thereto and as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”)
and is entitled to the benefit and security of the Credit Agreement, the
Collateral Documents and all of the other Loan Documents referred to therein.
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Loans evidenced hereby are made and are to
be repaid. The date and amount of each Cdn. Revolving Credit Advance made by
Lender to Cdn. Borrower, the rates of interest applicable thereto and each
payment made on account of the principal thereof, shall be recorded by Agent on
its books; provided, that the failure of Agent to make any such recordation
shall not affect the obligations of Cdn. Borrower to make a payment when due of
any amount owing under the Credit Agreement or this Cdn. Revolving Note in
respect of the Cdn. Revolving Credit Advances made by Lender to Cdn. Borrower.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
If any payment on this Cdn. Revolving Note becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
 
1.1(a)(ii)-1

--------------------------------------------------------------------------------

 
 
Upon and after the occurrence of any Event of Default, this Cdn. Revolving Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this Cdn. Revolving Note. Demand, presentment, protest
and notice of nonpayment and protest are hereby waived by Cdn. Borrower.
 
Except as provided in the Credit Agreement, this Cdn. Revolving Note may not be
assigned by Revolving Lender to any Person.
 
THIS CDN. REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.
 

 
LOWER LAKES TOWING LTD.
         
 
By:
        Name:         Title:     

 
 
1.1(a)(ii)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(b)(i)
to
CREDIT AGREEMENT
 
FORM OF US NOTICE OF REVOLVING CREDIT ADVANCE
 
Reference is made to that certain Credit Agreement dated as of March 27, 2015,
by and among Lower Lakes Transportation Company, Grand River Navigation Company,
Inc. and Black Creek Shipping Company, Inc. (collectively, “US Borrower”), Lower
Lakes Towing Ltd. (the “Canadian Borrower”), the other Persons named therein as
Credit Parties, Bank of America, N.A., as Agent on behalf of the Secured
Parties, the other Persons party thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”).
Capitalized terms used herein without definition are so used as defined in the
Credit Agreement or in Annex A thereto.
 
The undersigned hereby gives notice, pursuant to Section 1.1(b)(i) of the Credit
Agreement, of a request hereby for a US Revolving Credit Advance as follows:


US Borrower’s Name:            _____________________
Principal Amount of Loan:   US$____________________
Date of Borrowing:                ________________, 20__
Type of Loan:                         [US Base Rate Loan] [LIBOR Loan] [US Swing
Line Advance]
[LIBOR Period:                       ___ Months]
Loan Denomination:              US Dollars
 
In accordance with the terms of Section 2.2 of the Credit Agreement, the
undersigned hereby further: (a) represents and warrants that the conditions in
this Section 2.2 have been satisfied and (b) reaffirms, on behalf of the
Borrowers, the granting and continuance of Agent’s Liens, on behalf of the
Secured Parties, pursuant to the Collateral Documents.
 
 
1.1(b)(i)-1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has caused this US Notice of Revolving
Credit Advance to be executed and delivered by its duly authorized officer to
Agent as of the date first set forth above.
 
 

 
LOWER LAKES
TRANSPORTATION COMPANY,
as US Borrower Agent
         
 
By:
        Name:         Title:     

 
 
1.1(b)(i)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(b)(ii)
to
CREDIT AGREEMENT
 
FORM OF REVOLVING NOTE (US$)
 

  New York, New York     US$[_______________]    [___________], 2015

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Transportation Company, a
Delaware corporation (“LLTC”), Grand River Navigation Company, Inc., a
Delaware corporation (“Grand River”), and Black Creek Shipping Company, Inc., a
Delaware corporation (“Black Creek” and, together with LLTC and Grand River,
collectively, the “US Revolving Borrowers”) HEREBY JOINTLY AND SEVERALLY PROMISE
TO PAY to the order of [____________________] (“Revolving Lender”) at the
offices of Bank of America, N.A., as Agent on behalf of the Secured Parties
(“Agent”), at its address at One Bryant Park, New York, New York 10036, or at
such other place as Agent may designate from time to time in writing, in lawful
money of the United States of America and in immediately available funds, the
amount of US$____________________________ US DOLLARS (US$____________) or, if
less, the aggregate unpaid amount of all its US Revolving Credit Advances made
to the undersigned under the “Credit Agreement” (as hereinafter defined). All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement or in Annex A thereto.
 
This US Revolving Note is one of the Revolving Notes issued pursuant to that
certain Credit Agreement dated as of March 27, 2015 by and among the US
Revolving Borrowers, Lower Lakes Towing Ltd., the other Persons named therein as
Credit Parties, Agent, the other Persons signatory thereto from time to time as
Lenders (including all annexes, exhibits and schedules thereto and as from time
to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) and is entitled to the benefit and security of the Credit Agreement,
the Collateral Documents and all of the other Loan Documents referred to
therein. Reference is hereby made to the Credit Agreement for a statement of all
of the terms and conditions under which the Loans evidenced hereby are made and
are to be repaid. The date and amount of each US Revolving Credit Advance made
by Revolving Lender to US Revolving Borrower, the rates of interest applicable
thereto and each payment made on account of the principal thereof, shall be
recorded by Agent on its books; provided, that the failure of Agent to make any
such recordation shall not affect the obligations of the US Revolving Borrowers
on a joint and several basis to make a payment when due of any amount owing
under the Credit Agreement or this US Revolving Note in respect of the US
Revolving Credit Advances made by Revolving Lender to the US Revolving
Borrowers.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
 
1.1(b)(ii)-1

--------------------------------------------------------------------------------

 
 
If any payment on this US Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
Upon and after the occurrence of any Event of Default, this US Revolving Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this US Revolving Note. Demand, presentment, protest
and notice of nonpayment and protest are hereby waived by the US Revolving
Borrowers.
 
Except as provided in the Credit Agreement, this US Revolving Note may not be
assigned by Revolving Lender to any Person.
 
THIS US REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.
 

 
LOWER LAKES TRANSPORTATION COMPANY
         
 
By:
        Name:         Title:             

 
GRAND RIVER NAVIGATION
COMPANY, INC.
         
 
By:
        Name:         Title:             

 
BLACK CREEK SHIPPING COMPANY,
INC.
         
 
By:
        Name:         Title:     

 
 
1.1(b)(ii)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(c)(ii)
to
CREDIT AGREEMENT
 
FORM OF SWING LINE NOTE (CDN.$)
 

  Toronto, Ontario     Cdn.$_________  [___________], 2015

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Towing Ltd., a Canadian
corporation (“Cdn. Borrower”), HEREBY PROMISES TO PAY to the order of
[____________________] (“Swing Line Lender”) at the offices of Bank of America,
N.A., as Agent on behalf of the Secured Parties (“Agent”), at its address at One
Bryant Park, New York, New York 10036, or at such other place as Agent may
designate from time to time in writing, in lawful money of Canada and in
immediately available funds, the amount of Cdn.$____________________________
CANADIAN DOLLARS (Cdn.$____________) or, if less, the aggregate unpaid amount of
all Cdn. Swing Line Advances made to the undersigned under the “Credit
Agreement” (as hereinafter defined). All capitalized terms used but not
otherwise defined herein have the meanings given to them in the Credit Agreement
or in Annex A thereto.
 
This Cdn. Swing Line Note is one of the Swing Line Notes issued pursuant to that
certain Credit Agreement dated as of March 27, 2015 by and among Cdn. Borrower,
Lower Lakes Transportation Company, Black Creek Shipping Company, Inc. and Grand
River Navigation Company, Inc., the other Persons named therein as Credit
Parties, Agent, the other Persons signatory thereto from time to time as Lenders
(including all annexes, exhibits and schedules thereto and as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”)
and is entitled to the benefit and security of the Credit Agreement, the
Collateral Documents and all of the other Loan Documents referred to therein.
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Loans evidenced hereby are made and are to
be repaid. The date and amount of each Cdn. Swing Line Advance made by Swing
Line Lender to Cdn. Borrower, the rates of interest applicable thereto and each
payment made on account of the principal thereof, shall be recorded by Agent on
its books; provided, that the failure of Agent to make any such recordation
shall not affect the obligations of Cdn. Borrower to make a payment when due of
any amount owing under the Credit Agreement or this Cdn. Swing Line Note in
respect of the Cdn. Swing Line Advances made by Swing Line Lender to Cdn.
Borrower.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
If any payment on this Cdn. Swing Line Note becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
 
1.1(c)(ii)-1

--------------------------------------------------------------------------------

 
 
Upon and after the occurrence of any Event of Default, this Cdn. Swing Line Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this Cdn. Swing Line Note. Demand, presentment,
protest and notice of nonpayment and protest are hereby waived by Cdn. Borrower.
 
Except as provided in the Credit Agreement, this Cdn. Swing Line Note may not be
assigned by Swing Line Lender to any Person.
 
THIS CDN. SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.
 

 
LOWER LAKES TOWING LTD.
         
 
By:
        Name:         Title:       

 
 
1.1(c)(ii)-2

--------------------------------------------------------------------------------

 
 
Exhibit 1.1(d)(ii)
to
CREDIT AGREEMENT
 
FORM OF SWING LINE NOTE (US$)
 
 

  New York, New York     US$[_______________] [___________], 2015

 
FOR VALUE RECEIVED, the undersigned, Lower Lakes Transportation Company, a
Delaware corporation (“LLTC”), Grand River Navigation Company, Inc., a
Delaware corporation (“Grand River”), and Black Creek Shipping Company, Inc., a
Delaware corporation (“Black Creek” and, together with LLTC and Grand River,
collectively, the “US Borrowers”) HEREBY JOINTLY AND SEVERALLY PROMISE TO PAY to
the order of [____________________] (“Swing Line Lender”) at the offices of Bank
of America, N.A., as Agent on behalf of the Secured Parties (“Agent”), at its
address at One Bryant Park, New York, New York 10036, or at such other place as
Agent may designate from time to time in writing, in lawful money of the United
States of America and in immediately available funds, the amount of
US$____________________________ US DOLLARS (US$____________) or, if less, the
aggregate unpaid amount of all its US Swing Line Advances made to the
undersigned under the “Credit Agreement” (as hereinafter defined). All
capitalized terms used but not otherwise defined herein have the meanings given
to them in the Credit Agreement or in Annex A thereto.
 
This US Swing Line Note is one of the Swing Line Notes issued pursuant to that
certain Credit Agreement dated as of March 27, 2015 by and among the US
Borrowers, Lower Lakes Towing Ltd., the other Persons named therein as Credit
Parties, Agent, the other Persons signatory thereto from time to time as Lenders
(including all annexes, exhibits and schedules thereto and as from time to time
amended, restated, supplemented or otherwise modified, the “Credit Agreement”)
and is entitled to the benefit and security of the Credit Agreement, the
Collateral Documents and all of the other Loan Documents referred to therein.
Reference is hereby made to the Credit Agreement for a statement of all of the
terms and conditions under which the Loans evidenced hereby are made and are to
be repaid. The date and amount of each US Swing Line Advance made by Swing Line
Lender to US Borrower, the rates of interest applicable thereto and each payment
made on account of the principal thereof, shall be recorded by Agent on its
books; provided, that the failure of Agent to make any such recordation shall
not affect the obligations of the US Borrowers on a joint and several basis to
make a payment when due of any amount owing under the Credit Agreement or this
US Swing Line Note in respect of the US Swing Line Advances made by Swing Line
Lender to the US Borrowers.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement.
 
 
1.1(d)(ii)-1

--------------------------------------------------------------------------------

 
 
If any payment on this US Swing Line Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
Upon and after the occurrence of any Event of Default, this US Swing Line Note
may, as provided in the Credit Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.
 
Time is of the essence of this US Swing Line Note. Demand, presentment, protest
and notice of nonpayment and protest are hereby waived by the US Borrowers.
 
Except as provided in the Credit Agreement, this US Swing Line Note may not be
assigned by Swing Line Lender to any Person.
 
THIS US SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
THAT STATE.
 

 
LOWER LAKES TRANSPORTATION COMPANY
         
 
By:
        Name:         Title:             

 
GRAND RIVER NAVIGATION COMPANY, INC.
         
 
By:
        Name:         Title:             

 
BLACK CREEK SHIPPING COMPANY, INC.
         
 
By:
        Name:         Title:     

 
 
1.1(d)(ii)-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.5(e)(i)
to
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION/CONTINUATION - LIBOR
 
Reference is made to that certain Credit Agreement dated as of March 27, 2015,
by and among Lower Lakes Transportation Company, Grand River Navigation Company,
Inc. and Black Creek Shipping Company, Inc. (collectively, “US Revolving
Borrower”), Lower Lakes Towing Ltd. (“Cdn. Revolving Borrower”), the other
Persons named therein as Credit Parties, Bank of America, N.A., as Agent on
behalf of the Secured Parties, the other Persons party thereto from time to time
as Lenders (including all annexes, exhibits and schedules thereto and as from
time to time amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). Capitalized terms used herein without definition are so used as
defined in the Credit Agreement or in Annex A thereto.
 
[US Revolving Borrower][Cdn. Revolving Borrower] hereby gives irrevocable
notice, pursuant to Section 1.5(e)[(i)][(iii)] of the Credit Agreement, of its
request to:
 
 
(a)
on [Date] convert US$___________ of the aggregate outstanding principal amount
of the [US][Cdn.] Revolving Loans made by way of a [US][Canadian] Base Rate Loan
into a [US][Canadian] LIBOR Loan having a LIBOR Period of [one] [two] [three]
month(s) and ending on [Date];

 
 
(b)
on [Date] convert US$___________ of the aggregate outstanding principal amount
of the [US][Cdn.] Revolving Loans made by way of [US][Canadian] LIBOR Loan
having a LIBOR Period ending on [Date], into a [US][Canadian] Base Rate Loan;
and

 
 
(c)
on [Date] continue US$___________ of the aggregate outstanding principal amount
of the [US][Cdn.] Revolving Loans made by way of [US][Canadian] LIBOR Loan
having a LIBOR Period ending on [Date], as a [US][Canadian] LIBOR Loan having a
LIBOR Period of [one] [two] [three] months and ending on [Date].

 
[US Revolving Borrower][Cdn. Revolving Borrower] hereby represents and warrants
as of the date of the conversion or continuation requested herein all of the
conditions contained in Section 2.2 of the Credit Agreement have been satisfied
on and as of the date hereof, and will continue to be satisfied on and as of the
date of the conversion/continuation requested hereby, before and after giving
effect thereto; and reaffirms the continuance of Agent’s Liens, on behalf of the
Secured Parties, pursuant to the Collateral Documents.
 
 
1.1(e)(i)-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, [US Revolving Borrower][Cdn. Revolving Borrower] has caused
this Notice of Conversion/Continuation - LIBOR be executed and delivered by its
duly authorized officer as of the date first set forth above.
 

 
[LOWER LAKES TRANSPORTATION COMPANY, as US Borrower
Agent][LOWER LAKES TOWING LTD.]
         
 
By:
        Name:         Title:     

     
 
By:
        Name:         Title:     

 
 
1.1(e)(i)-2

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.5(e)(ii)
to
CREDIT AGREEMENT
 
FORM OF NOTICE OF CONVERSION/ CONTINUATION - BA RATE
 
Reference is made to that certain Credit Agreement dated as of March 27, 2015,
by and among Lower Lakes Transportation Company, Black Creek Shipping Company,
Inc., Lower Lakes Towing Ltd. (“Cdn. Borrower”) and Grand River Navigation
Company, Inc., the other Persons named therein as Credit Parties, Bank of
America, N.A., as Agent on behalf of the Secured Parties, the other Persons
party thereto from time to time as Lenders (including all annexes, exhibits and
schedules thereto and as from time to time amended, restated, supplemented or
otherwise modified, the “Credit Agreement”). Capitalized terms used herein
without definition are so used as defined in the Credit Agreement or in Annex A
thereto.
 
Cdn. Borrower hereby gives irrevocable notice, pursuant to Section 1.5(e)(ii) of
the Credit Agreement, of its request to:
 
 
(a)
on [Date] convert Cdn.$___________ of the aggregate outstanding principal amount
of the Cdn. Revolving Loans made by way of a Canadian Prime Rate Loan into a BA
Rate Loan having a BA Period of [one] [two] [three] month(s) and ending on
[Date];

 
 
(b)
on [Date] convert Cdn.$___________ of the aggregate outstanding principal amount
of the Cdn. Revolving Loans made by way of a BA Rate Loan having a BA Period
ending on [Date], into a Canadian Prime Rate Loan; and

 
 
(c)
on [Date] continue Cdn.$___________ of the aggregate outstanding principal
amount of the Cdn. Revolving Loans made by way of a BA Rate Loan having a BA
Period ending on [Date], as a BA Rate Loan having a BA Period of [one] [two]
[three] months and ending on [Date].

 
Cdn. Borrower hereby represents and warrants as of the date of the conversion or
continuation requested herein all of the conditions contained in Section 2.2 of
the Credit Agreement have been satisfied on and as of the date hereof, and will
continue to be satisfied on and as of the date of the conversion/continuation
requested hereby, before and after giving effect thereto; and reaffirms the
continuance of Agent’s Liens, on behalf of the Secured Parties, pursuant to the
Collateral Documents.
 
 
1.1(e)(ii)-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Cdn. Borrower has caused this Notice of Conversion - BA Rate
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 
LOWER LAKES TOWING LTD.
         
 
By:
        Name:         Title:     

       
 
By:
        Name:         Title:     

 
 
1.1(e)(ii)-2

--------------------------------------------------------------------------------

 
 
Exhibit 4.1(b)
to
CREDIT AGREEMENT
 
FORM OF BORROWING BASE CERTIFICATE
 
Date: [DATE]
 
To: Bank of America, N.A., as Agent
 
Reference is made to that certain Credit Agreement dated as of March 27, 2015,
by and among Lower Lakes Transportation Company, Grand River Navigation Company,
Inc. and Black Creek Shipping Company, Inc. (collectively, “US Borrower”), Lower
Lakes Towing Ltd. (the “Canadian Borrower”), the other Persons named therein as
Credit Parties, Bank of America, N.A., as Agent on behalf of the Secured
Parties, the other Persons party thereto from time to time as Lenders (including
all annexes, exhibits and schedules thereto and as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”).
 
The undersigned hereby certifies, in the capacity set forth below and not in his
personal capacity, on behalf of [applicable US Borrower][Cdn. Borrower] that the
following schedule and supporting information accurately state the Borrowing
Base of [applicable US Borrowers][Cdn. Borrower] as of the date hereof:
 
U.S. ACCOUNTS RECEIVABLE SUMMARY
Total Gross AR Availability
0.00
AR Line Limit
0.00
Plus AR Overline
0.00
Minus Line Reserves
0.00
Adjusted AR Line
0.00
Total AR Loan Balance
0.00
Total AR Availability
0.00

 
CANADIAN ACCOUNTS RECEIVABLE SUMMARY
Total Gross AR Availability
0.00
AR Line Limit
0.00
Plus AR Overline
0.00
Minus Line Reserves
0.00
Adjusted AR Line
0.00
Total AR Loan Balance
0.00
Total AR Availability
0.00

 
 
4.1(b)-1

--------------------------------------------------------------------------------

 
 
U.S. VESSEL SUMMARY
Total Gross Vessel Availability
0.00
Vessel Line Limit
0.00
Plus Vessel Overline
0.00
Adjusted Vessel Line
0.00
Total Vessel Loan Balance
0.00
Total Vessel Availability
0.00

 
CANADIAN VESSEL SUMMARY
Total Gross Vessel Availability
0.00
Vessel Line Limit
0.00
Plus Vessel Overline
0.00
Adjusted Vessel Line
0.00
Total Vessel Loan Balance
0.00
Total Vessel Availability
0.00

 
TOTAL SUMMARY
Total AR Availability
0.00
Total Vessel Availability
0.00
Total Line Limit
0.00
Plus Overline
0.00
Adjusted Line
0.00
Total Loan Balance
0.00
Total Availability
0.00
   

 
The undersigned, by its duly authorized officer signing below, hereby certifies
that (a) the information set forth in this certificate is true and correct in
all material respects as of the date(s) indicated herein and (b) no Event of
Default exists under the Credit Agreement or the other Loan Documents.
 
[SIGNATURE PAGE FOLLOWS]
 
 
4.1(b)-2

--------------------------------------------------------------------------------

 
 
Prepared by: Lower Lakes Transportation Company
 
Authorized Signature: _________________________________
Name:  Joseph W. McHugh, Jr.
Title:  Vice President, Assistant Treasurer and Assistant Secretary
 
Prepared by: Grand River Navigation Company, Inc.
 
Authorized Signature: _________________________________
Name:  Joseph W. McHugh, Jr.
Title:  Vice President, Assistant Treasurer and Assistant Secretary
 
Prepared by: Black Creek Shipping Company, Inc.
 
Authorized Signature: _________________________________
Name:  Joseph W. McHugh, Jr.
Title:  Chief Financial Officer, Vice President, Secretary and Treasurer
 
If this document is being transmitted electronically, the Borrower acknowledges
that by entering the name of its duly authorized officer on the Certificate,
that officer has reviewed this Certificate and affirmed the representations,
warranties and certifications referenced above.

 
 
4.1(b)-3

--------------------------------------------------------------------------------

 
 
Exhibit 6.14 – Form of Subordination Provisions
 
The Company, for itself and its successors, covenants and agrees, and each
holder of the Subordinated Indebtedness (as hereinafter defined), by such
holder’s acceptance thereof, likewise covenants and agrees, that the payment of
the Subordinated Indebtedness is hereby expressly subordinated, to the extent
and in the manner immediately hereinafter set forth, in right of payment to the
prior payment in full in cash of all Senior Indebtedness (as hereinafter
defined). For all purposes hereof, a payment or distribution on account of the
Subordinated Indebtedness may consist of cash, property or securities, by
set-off or otherwise, and a payment or distribution on account of the
Subordinated Indebtedness shall include, without limitation, any redemption,
purchase or other acquisition of the Subordinated Indebtedness. The
subordination provisions herein set forth are made for the benefit of the
holders of the Senior Indebtedness, and such holders may proceed to enforce such
provisions.
 
“Subordinated Indebtedness” means all principal, interest, fees, indemnities and
other amounts owing by the Company pursuant to or in connection with this Note.
 
“Senior Indebtedness” shall mean all indebtedness, obligations and liabilities
of any and every kind and nature now existing or hereafter arising, contingent
or otherwise, of the Company under, in connection with, or evidenced by, that
certain Credit Agreement dated as of March 27, 2015, among Lower Lakes Towing
Ltd., Lower Lakes Transportation Company, Grand River Navigation Company, Inc.
and Black Creek Shipping Company, Inc., as borrowers, the Company and the other
Credit Parties signatory hereto, the lenders party thereto, Bank of America,
N.A., as agent (the “Agent”) (as from time to time amended, modified, restated,
refunded or replaced, the “Senior Credit Agreement”), including, without
limitation, all principal, premium (if any), interest (including Post-Petition
Interest, as hereafter defined), fees, costs, expenses and liabilities provided
for therein, and including any obligations arising under Secured Rate Contracts
(as defined in the Senior Credit Agreement), and any renewals, extensions,
modifications and refundings of such indebtedness. “Post-Petition Interest”
shall mean interest accruing in respect of Senior Indebtedness after the
commencement of any bankruptcy, insolvency, receivership or similar proceedings
by or against the Company, at the rate applicable to such Senior Indebtedness
pursuant to the Senior Credit Agreement, whether or not such interest is allowed
as a claim enforceable against the Company in a bankruptcy case under Title 11
of the United States Code, and any other interest that would have accrued but
for the commencement of such proceedings.
 
(a)           Distribution on Dissolution, Liquidation and Reorganization. Upon
any distribution of assets of the Company, upon any foreclosure, dissolution,
winding up or liquidation of the Company, whether voluntary or involuntary, or
upon any reorganization, readjustment, arrangement or similar proceeding
relating to the Company, or any of its property, and whether in bankruptcy,
insolvency or receivership proceedings or otherwise, or upon an assignment for
the benefit of creditors or any other marshalling of the assets and liabilities
of the Company or otherwise or upon any exercise by the holders of the Senior
Indebtedness (the “Senior Creditors”) of any of their rights and remedies under
any document evidencing Senior Indebtedness,
 
 
6.14-1

--------------------------------------------------------------------------------

 
 
(i)           the holders of all Senior Indebtedness shall be entitled to
receive payment in full in cash of the Senior Indebtedness before the holder or
holders of the Subordinated Indebtedness are entitled to receive any payment
with respect to the Subordinated Indebtedness; and
 
(ii)           any payment or distribution of assets of the Company of any kind
or character, whether in cash, property or securities or by set-off or
otherwise, to which the holder or holders of the Subordinated Indebtedness would
be entitled except for the provisions hereof (except for any distribution of
securities which are subordinated, to at least the same extent as the
Subordinated Indebtedness, to the payment of all Senior Indebtedness or
securities issued in exchange for Senior Indebtedness then outstanding
(“Exchange Securities”)) shall be paid by the liquidating trustee or agent or
other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or otherwise, directly to the
Agent to the extent necessary to make payment in full in cash of all Senior
Indebtedness remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of such Senior Indebtedness, and, if any holder of
Subordinated Indebtedness does not file a proper claim or proof of debt therefor
prior to thirty (30) days before the expiration of the time to file such claim,
then the Senior Creditors are hereby authorized and empowered to demand, sue
for, collect and receive every such payment or distribution described herein.
 
(b)           Default Under Senior Indebtedness. Unless the foregoing paragraph
(a) shall be applicable, upon the occurrence and continuance of any event of
default with respect to the Senior Indebtedness or of any event which
constitutes, or after notice or lapse of time or both would constitute such an
event of default, or if the making of any payment on account of the Subordinated
Indebtedness would create such an event of default (an “Event of Default”), then
(i) no payment or distribution of any assets of the Company of any kind or
character, whether in cash, property or securities or by set-off or otherwise,
shall be made by or on behalf of the Company on account of the Subordinated
Indebtedness and (ii) no holder of Subordinated Indebtedness will take action to
accelerate the Subordinated Indebtedness or commence, cause the commencement of,
participate in or support any action or proceeding (whether at law or in equity)
against the Company or any subsidiary to recover all or any part of the
Subordinated Indebtedness or any action to commence or prosecute any bankruptcy
or similar proceedings in respect of the Company or any subsidiary (unless the
Agent shall have agreed in writing in advance to, and shall have joined in, such
proceeding), until the date such Event of Default shall have been cured or
waived in writing or shall have ceased to exist and any acceleration of such
Senior Indebtedness shall have been rescinded or annulled or such Senior
Indebtedness shall have been paid in full in cash, after which (subject to the
other provisions of this paragraph (b)) the Company shall resume making any and
all required payments in respect of the Subordinated Indebtedness, including all
accrued and unpaid payments.
 
(c)           Payment Remittance. In the event that, notwithstanding the
foregoing, any payment or distribution of assets of the Company, or any payment
by or on behalf of the Company, of any kind or character, whether in cash,
property or securities or by set-off or otherwise, prohibited by any of the
foregoing paragraphs (a) or (b) shall be paid to or received by any holder of
Subordinated Indebtedness, then and in such event such payment or distribution
shall be held in trust for the benefit of the Senior Creditors and paid over and
delivered forthwith to the Agent, for application to the payment of all Senior
Indebtedness remaining unpaid until all such Senior Indebtedness shall have been
paid in full in cash.
 
 
6.14-2

--------------------------------------------------------------------------------

 
 
(d)           Subrogation. If any amount payable in respect of the Subordinated
Indebtedness is paid over to the Senior Creditors, then subject to the payment
in full in cash of all Senior Indebtedness, the holder or holders of the
Subordinated Indebtedness shall be subrogated to the rights of the holders of
Senior Indebtedness to receive payments or distributions of cash, property or
securities of the Company applicable to Senior Indebtedness until the principal
of and interest on the Subordinated Indebtedness shall be paid in full and, for
the purposes of such subrogation, no such payments or distributions to the
Senior Creditors of cash, property or securities otherwise distributable to the
holder or holders of the Subordinated Indebtedness shall, as between the
Company, its creditors other than the holders of Senior Indebtedness, and the
holder or holders of the Subordinated Indebtedness, be deemed to be a payment by
the Company to or on account of Senior Indebtedness.
 
(e)           Delivery of Instruments; Notice from the Company. If any holder of
Subordinated Indebtedness does not file a proper claim or proof of debt in the
form required in any proceeding referred to above prior to thirty (30) days
before the expiration of the time to file such claim in such proceeding, then
the holder of any such Senior Indebtedness shall be hereby irrevocably appointed
the agent and attorney-in-fact (in its own name or in the name of any holder of
any Subordinated Indebtedness or otherwise), but shall have no obligation, to
execute, verify, deliver and file any such proofs of claim, consents,
assignments or other instruments for or on behalf of such holder.
 
Each holder of the Subordinated Indebtedness agrees that, while it shall retain
the right to vote its claim and otherwise act in any bankruptcy, insolvency or
similar proceedings related to the Company (including, without limitation, the
right to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension), such holder will not
take any acts or vote in any way so as to contest the enforceability of the
subordination provisions set forth herein.
 
(f)           Payments Permitted. Nothing contained herein shall affect the
obligation of the Company to make, or prevent the Company from making, at any
time except as provided in paragraph (a) or (b) above, payments of interest on
the Subordinated Indebtedness.
 
(g)           Notice of Certain Events. The Company shall give prompt written
notice to the holders of the Subordinated Indebtedness and the Senior Creditors
of any dissolution, winding up, liquidation, reorganization, readjustment,
arrangement or similar proceeding, assignment for the benefit of creditors, or
any marshalling of assets and liabilities, in respect of the Company, and shall
also give prompt written notice to each such person of any event or condition
which, pursuant to the subordination provisions set forth herein, prevents
payment by the Company on account of the Subordinated Indebtedness.
 
(h)           Reliance re Identification of Persons. Upon any distribution of
assets of the Company or payments by or on behalf of the Company referred to
herein, the holders of the Subordinated Indebtedness shall be entitled to rely
upon any order or decree of a court of competent jurisdiction in which any
proceedings of the nature referred to in paragraph (a) hereof are pending and
upon a certificate of the debtor in possession, bankruptcy trustee, liquidating
trustee or agent or other Person making any distribution to the holders of the
Subordinated Indebtedness for the purpose of ascertaining the Persons entitled
to participate in such distribution, the holders of the Senior Indebtedness and
other indebtedness of the Company, the amount thereof or payable thereon, and
all other facts pertinent thereto.
 
 
6.14-3

--------------------------------------------------------------------------------

 
 
(i)           Reliance on Subordination. Each holder of the Subordinated
Indebtedness by its acceptance hereof acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Creditor to acquire and continue to hold the Senior
Indebtedness and such holder of the Senior Indebtedness shall be deemed
conclusively to have relied on such subordination provisions in acquiring and
continuing to hold such Senior Indebtedness and shall be deemed a third party
beneficiary of such provisions.
 
(j)           Waiver and Consent. Each holder of the Subordinated Indebtedness
waives any and all notice of the acceptance of these provisions or of the
creation, renewal, extension or accrual, now or at any time in the future, of
any Senior Indebtedness or of the reliance of the holders of the Senior
Indebtedness on these provisions. Each holder of the Subordinated Indebtedness
acknowledges and agrees that (i) the subordination provisions set forth herein
shall be specifically enforceable against such Persons by the holders of the
Senior Indebtedness, and (ii) without notice to or further assent by it, the
Senior Indebtedness may from time to time, in whole or in part, be renewed,
extended, increased, refunded or released by the holders thereof, as they may
deem advisable, that the loan agreements and any other instruments or documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, that any collateral security for any such Senior
Indebtedness may from time to time, in whole or in part, be exchanged, sold, or
surrendered by the holders thereof, as they may deem advisable, and that such
holders may take any other action they may deem necessary or appropriate in
connection with the Senior Indebtedness, all without in any manner or to any
extent impairing or affecting the obligations of the Company to the holders of
the Subordinated Indebtedness.
 
(k)           Subordination Unaffected by Certain Events. The rights set forth
herein of the holders of the Senior Indebtedness as against each holder of the
Subordinated Indebtedness shall remain in full force and effect without regard
to, and shall not be impaired or affected by:
 
(i)           any act or failure to act on the part of the Company; or
 
(ii)           any extension or indulgence in respect of any payment or
prepayment of the Senior Indebtedness or any part thereof or in respect of any
other amount payable to any holder of the Senior Indebtedness; or
 
(iii)           any amendment, modification or waiver of, or addition or
supplement to, or deletion for, or compromise, release, consent or other action
in respect of, any of the terms of any Senior Indebtedness or any other
agreement which may be made relating to any Senior Indebtedness; or
 
(iv)           any exercise or nonexercise by any holder of Senior Indebtedness
of any right, power, privilege or remedy under or in respect of such Senior
Indebtedness or the Subordinated Indebtedness or any waiver of any such right,
power, privilege or remedy or any default in respect of such Senior Indebtedness
or the Subordinated Indebtedness, or any receipt by any holder of Senior
Indebtedness of any security, or any failure by such holder to perfect a
security interest in, or any release by such holder of, any security for the
payment of such Senior Indebtedness; or
 
 
6.14-4

--------------------------------------------------------------------------------

 
 
(v)           any merger or consolidation of the Company or any of its
subsidiaries into or with any of its subsidiaries or into or with any other
Person, or any sale, lease or transfer of any or all of the assets of the
Company or any of its subsidiaries to any other Person; or
 
(vi)           the absence of any notice to, or knowledge by, any holder of the
Subordinated Indebtedness of the existence or occurrence of any of the matters
or events set forth in the foregoing clauses (i) through (v).
 
(l)           Reinstatement of Subordination. The obligations of each holder of
the Subordinated Indebtedness under the subordination provisions set forth
herein shall continue to be effective, or be reinstated, as the case may be, as
to any payment in respect of any Senior Indebtedness that is rescinded or must
otherwise be returned by the holder of such Senior Indebtedness upon the
occurrence or as a result of any proceeding, all as though such payment had not
been made.
 
(m)           Annulment of Acceleration. Any Event of Default under Section
_____ [payment default] above arising out of the Company’s observance of its
obligations hereunder shall be deemed waived, and any acceleration of the
Subordinated Indebtedness predicated solely on such Event of Default shall be
automatically rescinded, if, within three (3) Business Days after the
restriction on payment of Subordinated Indebtedness has expired or been
terminated, the Company has made payment in full of all past due amounts
(excluding amounts due solely as a result of acceleration) and no other Event of
Default is then continuing.
 
It is understood that the provisions set forth herein are and are intended
solely for the purpose of defining the relative rights of the holder or holders
of the Subordinated Indebtedness, on the one hand, and the holders of Senior
Indebtedness, on the other hand. Nothing contained herein is intended to or
shall impair, as between the Company, its creditors other than the holders of
Senior Indebtedness, and the holder or holders of the Subordinated Indebtedness,
the obligation of the Company, which is unconditional and absolute, to pay to
the holder or holders of the Subordinated Indebtedness the principal of and
interest on the Subordinated Indebtedness as and when the same shall become due
and payable in accordance with its terms, or to affect the relative rights of
the holder or holders of the Subordinated Indebtedness and creditors of the
Company other than the holders of Senior Indebtedness.
 
 
6.14-5

--------------------------------------------------------------------------------

 
 
Exhibit 9.1(a) – Form of Assignment Agreement
 
ASSIGNMENT AGREEMENT
 
This Assignment Agreement (this “Agreement”) is made as of ____________, 20__
between __________________________________ (“Assignor Lender”) and
________________________ (“Assignee Lender”) and acknowledged and consented to
by BANK OF AMERICA, N.A., as agent (“Agent”). All capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings set
forth in Annex A to the Credit Agreement as hereinafter defined.
 
[DRAFTING NOTE: THE TERMS OF THIS AGREEMENT MAY VARY SUBSTANTIALLY FOR
ASSIGNMENTS OF 100% OF A LENDER’S COMMITMENT AS OPPOSED TO PARTIAL ASSIGNMENT.]
 
RECITALS
 
WHEREAS Lower Lakes Towing Ltd. (“Lower Lakes”), Grand River Navigation Company,
Inc. (“Grand River”), Black Creek Shipping Company, Inc. (“Black Creek”) and
Lower Lakes Transportation Company (“LLTC”), as borrowers (“Borrowers”), the
other Credit Parties thereunder from time to time, the other Persons signatory
thereto as Lenders from time to time, and the Agent entered into a Credit
Agreement dated as of March 27, 2015 (as amended, restated, supplemented and
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
Assignor Lender has agreed to make certain Loans to, and incur Letter of Credit
Obligation for the account of, Borrowers.
 
WHEREAS Assignor Lender desires to assign to Assignee Lender [all/a portion] of
its interest in the Loans and the Collateral and to delegate to Assignee Lender
[all/a portion] of its Commitments and other duties with respect to the Loans
and the Collateral.
 
WHEREAS Assignee Lender desires to become a Lender under the Credit Agreement
and to accept such assignment and delegation from Assignor Lender.
 
WHEREAS Assignee Lender desires to appoint Agent to serve as Agent for Assignee
Lender under the Credit Agreement.
 
FOR VALUE RECEIVED, Assignor Lender and Assignee Lender agree as follows:
 
SECTION 1 ASSIGNMENT, DELEGATION AND ACCEPTANCE
 
1.1
Assignment

 
Assignor Lender hereby transfers and assigns to Assignee Lender, without
recourse and without representations or warranties of any kind (except as set
forth in [Section 3.2]), [all/such percentage] of Assignor Lender’s right,
title, and interest in the [Cdn. Revolving Loan], [US Revolving Loan], [Loans],
the Loan Documents and the Collateral as will result in Assignee Lender having,
as of the Effective Date (as hereinafter defined), a Pro Rata Share thereof, as
follows:
 
Assignee
Lender’s Loans
Principal Amount
Pro Rata Share
     
Cdn. Revolving Loan
Cdn.$____________
____%
     
US Revolving Loan
US$____________
____%

 
 
9.1(a)-1

--------------------------------------------------------------------------------

 
 
1.2
Delegation

 
Assignor Lender hereby irrevocably assigns and delegates to Assignee Lender
[all/a portion] of its Commitments and its other duties and obligations as a
Lender under the Loan Documents equivalent to [100%/___%] of Assignor Lender’s
Cdn. Revolving Loan Commitment (such percentage representing a Cdn. Revolving
Loan Commitment of Cdn.$ ______), and [100%/___%] of Assignor Lender’s US
Revolving Loan Commitment (such percentage represented by a US Revolving Loan
Commitment of US$___).
 
1.3
Acceptance by Assignee

 
By its execution of this Agreement, Assignee Lender hereby irrevocably
purchases, assumes and accepts such assignment and delegation and agrees to be a
Lender with respect to the delegated interest under the Loan Documents and to be
bound by the terms and conditions thereof. By its execution of this Agreement,
Assignor Lender agrees, to the extent provided herein, to relinquish its rights
and be released from its obligations and duties under the Credit Agreement.
 
1.4
Effective Date

 
Such assignment and delegation by Assignor Lender and acceptance by Assignee
Lender will be effective, and Assignee Lender will become a Lender under the
Loan Documents, as of [the date of this Agreement] (“Effective Date”) and upon
payment of the Assigned Amount and the Assignment Fee (as each term is defined
below). Interest and Fees accrued prior to the Effective Date are for the
account of Assignor Lender, and interest and Fees accrued from and after the
Effective Date are for the account of Assignee Lender.
 
SECTION 2 INITIAL PAYMENT
 
2.1
Payment of the Assigned Amount

 
Assignee Lender will pay to Assignor Lender, for value not later than 12:00 noon
on the Effective Date, an amount equal to its Pro Rata Share of the then
outstanding principal amount of the Loans, as set forth above in Section 1.1
together with accrued interest, fees and other amounts as set forth on Schedule
2.1 (the “Assigned Amount”).
 
2.2
Payment of Assignment Fee

 
Assignor Lender and/or Assignee Lender will pay to Agent, for its own account,
for value not later than 12:00 noon (New York time) on the Effective Date, the
assignment fee in the amount of US$3,500 (the “Assignment Fee”), as required
pursuant to Section 9.1(a) of the Credit Agreement.
 
 
9.1(a)-2

--------------------------------------------------------------------------------

 
 
2.3
Execution and Delivery of Notes.

 
Following payment of the Assigned Amount and the Assignment Fee, Assignor Lender
will deliver to Agent the Notes previously delivered to Assignor Lender for
redelivery to the applicable Borrower and Agent will obtain from the applicable
Borrower for delivery to [Assignor Lender and] Assignee Lender, new executed
Notes (replacing the Notes delivered to the applicable Borrower which shall be
cancelled) evidencing Assignee Lender’s [and Assignor Lender’s respective] Pro
Rata Share[s] in the Loans after giving effect to the assignment described in
Section 1. Each new Note will be issued in the aggregate maximum principal
amount of the [applicable] Commitment [of the Lender to whom such Note is
issued] OR [the Assignee Lender].
 
SECTION 3 REPRESENTATIONS, WARRANTIES AND COVENANTS
 
3.1
Assignee Lender’s Representations, Warranties and Covenants

 
Assignee Lender hereby represents, warrants, and covenants to Assignor Lender
and Agent the following:
 
(1)
this Agreement is a legal, valid, and binding agreement of Assignee Lender,
enforceable against Assignee Lender according to its terms;

 
(2)
the execution and performance by Assignee Lender of its duties and obligations
under this Agreement and the Loan Documents will not require any registration
with, notice to, or consent or approval by any Governmental Authority;

 
(3)
Assignee Lender is familiar with transactions of the kind and scope reflected in
the Loan Documents and in this Agreement;

 
(4)
Assignee Lender has made its own independent investigation and appraisal of the
financial condition and affairs of each Credit Party, has conducted its own
evaluation of the Loans and the Letter of Credit Obligations, the Loan Documents
and each Credit Party’s creditworthiness, has made its decision to become a
Lender to the Borrowers under the Credit Agreement independently and without
reliance upon Assignor Lender or Agent, and will continue to do so;

 
(5)
Assignee Lender is entering into this Agreement in the ordinary course of its
business, and is acquiring its interest in the Loans and the Commitments for its
own account and not with a view to or for sale in connection with any subsequent
distribution; provided, however, that at all times the distribution of Assignee
Lender’s property shall, subject to the terms of the Credit Agreement, be and
remain within its control; and

 
(6)
As of the Effective Date, Assignee Lender, (i) is [not] subject to capital
adequacy or similar requirements under Section 1.16(b) of the Credit Agreement,
(ii) is [not] a non-resident for purposes of Part XIII of the ITA or is [not] a
non-resident of the United States for purposes of the Revenue Code (iii) does
[not] require the payment of any amount on account of increased costs under
Section 1.16(b) of the Credit Agreement, [(iv) is not unable to fund LIBOR Loans
under Section 1.15 of the Credit Agreement] and Assignee Lender will indemnify
Agent from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, or expenses that result from any inaccuracy in
the foregoing; and [NOTE: THE REPS IN CLAUSE (ii) SHOULD BE DELETED IN THE EVENT
THIS FORM IS USED TO EFFECT AN ACTUAL ASSIGNMENT AT A TIME WHEN AN EVENT OF
DEFAULT IS CONTINUING UNDER THE CREDIT AGREEMENT.]

 
 
9.1(a)-3

--------------------------------------------------------------------------------

 
 
3.2
Assignor Lender’s Representations, Warranties and Covenants

 
Assignor Lender hereby represents, warrants and covenants to Assignee Lender the
following:
 
(1)
Assignor Lender is the legal and beneficial owner of the Assigned Amount;

 
(2)
this Agreement is a legal, valid and binding agreement of Assignor Lender,
enforceable against Assignor Lender according to its terms;

 
(3)
the execution and performance by Assignor Lender of its duties and obligations
under this Agreement and the Loan Documents will not require any registration
with, notice to or consent or approval by any Governmental Authority;

 
(4)
Assignor Lender has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to fulfill the obligations
hereunder and to consummate the transactions contemplated hereby;

 
(5)
Assignor Lender is the legal and beneficial owner of the interests being
assigned hereby, free and clear of any adverse claim, lien, encumbrance,
security interest, restriction on transfer, purchase option, call or similar
right of a third party; and

 
(6)
this Assignment by Assignor Lender to Assignee Lender complies, in all material
respects, with the terms of the Loan Documents.

 
SECTION 4 LIMITATIONS OF LIABILITY
 
Neither Assignor Lender (except as provided in Section 3.2) nor Agent makes any
representations or warranties of any kind, nor assumes any responsibility or
liability whatsoever, with regard to (a) the Loan Documents or any other
document or instrument furnished pursuant thereto or the Loans or the
Commitments or other Obligations, (b) the creation, validity, genuineness,
enforceability, sufficiency, value or collectibility of any of them, (c) the
amount, value or existence of the Collateral, (d) the perfection or priority of
any Lien upon the Collateral, or (e) the financial condition of any Credit Party
or other obligor or the performance or observance by any Credit Party of its
obligations under any of the Loan Documents. Neither Assignor Lender nor Agent
has or will have any duty, either initially or on a continuing basis, to make
any investigation, evaluation, appraisal of, or any responsibility or liability
with respect to the accuracy or completeness of, any information provided to
Assignee Lender which has been provided to Assignor Lender or Agent by any
Credit Party. Nothing in this Agreement or in the Loan Documents shall impose
upon the Assignor Lender or Agent any fiduciary relationship in respect of the
Assignee Lender.
 
 
9.1(a)-4

--------------------------------------------------------------------------------

 
 
SECTION 5 FAILURE TO ENFORCE
 
No failure or delay on the part of Agent or Assignor Lender in the exercise of
any power, right, or privilege hereunder or under any Loan Document will impair
such power, right, or privilege or be construed to be a waiver of any default or
acquiescence therein. No single or partial exercise of any such power, right, or
privilege will preclude further exercise thereof or of any other right, power,
or privilege. All rights and remedies existing under this Agreement are
cumulative with, and not exclusive of, any rights or remedies otherwise
available.
 
SECTION 6 NOTICES
 
Unless otherwise specifically provided herein, any notice or other communication
required or permitted to be given will be in writing and addressed to the
respective party as set forth below its signature hereunder, or to such other
address as the party may designate in writing to the other.
 
SECTION 7 AMENDMENTS AND WAIVERS
 
No amendment, modification, termination, or waiver of any provision of this
Agreement will be effective without the written concurrence of Assignor Lender,
Agent and Assignee Lender.
 
SECTION 8 SEVERABILITY
 
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law. In the event any
provision of this Agreement is or is held to be invalid, illegal, or
unenforceable under applicable law, such provision will be ineffective only to
the extent of such invalidity, illegality, or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement. In addition, in the event any provision of or obligation under this
Agreement is or is held to be invalid, illegal, or unenforceable in any
jurisdiction, the validity, legality, and enforceability of the remaining
provisions or obligations in any other jurisdictions will not in any way be
affected or impaired thereby.
 
SECTION 9 SECTION TITLES
 
Section and Subsection titles in this Agreement are included for convenience of
reference only, do not constitute a part of this Agreement for any other
purpose, and have no substantive effect.
 
SECTION 10 SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
 
SECTION 11 APPLICABLE LAW
 
This Agreement will be construed in accordance with and governed by the laws of
the State of New York applicable to contracts made and performed in that State.
 
 
9.1(a)-5

--------------------------------------------------------------------------------

 
 
SECTION 12 COUNTERPARTS
 
This Agreement and any amendments, waivers, consents, or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, will be
deemed an original and all of which shall together constitute one and the same
instrument.
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
 ASSIGNEE LENDER:
 
ASSIGNOR LENDER:
         
By:
   
By:
   
Name:
   
Name:
 
Title:
   
Title:



 
Notice Address:
 
Notice Address:
           

 
ACKNOWLEDGED AND CONSENTED TO:
 

BANK OF AMERICA, N.A., as Agent   By:
 
    Name:     Duly Authorized Signatory  

 
 
9.1(a)-6

--------------------------------------------------------------------------------